CONFIDENTIAL TREATMENT REQUESTED


EXECUTION COPY


EIGHTH OMNIBUS AMENDMENT TO
FOURTH AMENDED AND RESTATED RECEIVABLES
FUNDING AND ADMINISTRATION AGREEMENT
AND
THIRD AMENDED AND RESTATED RECEIVABLES
SALE AND SERVICING AGREEMENT


This EIGHTH OMNIBUS AMENDMENT (this “Amendment”), dated as of May 7, 2018, is
entered into by and among SIT FUNDING CORPORATION (the “Borrower”), SYNNEX
CORPORATION (“Synnex”), individually and in its capacity as Servicer and an
Originator, HYVE SOLUTIONS CORPORATION (“Hyve”), in its capacity as an
Originator, WESTCON GROUP NORTH AMERICA, INC. (“WestCon”), in its capacity as an
Originator, MUFG BANK, LTD. F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as
Administrative Agent for the Committed Lenders and Discretionary Lenders (in
such capacity, the “Administrative Agent”), and the MANAGING AGENTS, COMMITTED
LENDERS and DISCRETIONARY LENDERS listed on the signature pages hereto, and is
the (i) FIFTEENTH AMENDMENT TO THE FOURTH AMENDED AND RESTATED RECEIVABLES
FUNDING AND ADMINISTRATION AGREEMENT (as described below) and (ii) FIFTEENTH
AMENDMENT TO THE THIRD AMENDED AND RESTATED RECEIVABLES SALE AND SERVICING
AGREEMENT (as described below).
RECITALS
A.WHEREAS, the Borrower, the Administrative Agent and each of the Managing
Agents, Committed Lenders and Discretionary Lenders party thereto are parties to
that certain Fourth Amended and Restated Receivables Funding and Administration
Agreement, dated as of November 12, 2010 (together with all exhibits and
schedules thereto, and as heretofore amended, restated or supplemented, the
“RFA”);
B.    WHEREAS, each of the persons signatory thereto from time to time as
Originators, Synnex, in its capacity as servicer thereunder, and the Borrower,
as buyer, are parties to that certain Third Amended and Restated Receivables
Sale and Servicing Agreement, dated as of January 23, 2009 (together with all
exhibits and schedules thereto, and as heretofore amended, restated or
supplemented, the “SSA”); and
C.    WHEREAS, the Borrower, the Administrative Agent and the Requisite Lenders
desire to amend and modify certain terms of the RFA as hereinafter set forth and
the Borrower, Synnex, Hyve, WestCon and the Administrative Agent desire to amend
and modify certain terms of the SSA, and to make certain other changes to the
RFA, the SSA and the Related Documents, as hereinafter set forth.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
1.    Certain Defined Terms. Capitalized terms that are used herein without
definition shall have the same meanings herein as in Annex X to SSA and RFA.


 
 
 

723517607 10435078

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




2.    Amendments to the RFA. The parties to the RFA hereby agree that the RFA is
amended in its entirety in the form of Annex A attached hereto.
3.    Amendments to the SSA. The parties to the SSA hereby agree that the SSA is
amended in its entirety in the form of Annex B attached hereto.
4.    Amendments to Annex X to the SSA and the RFA. The parties to the RFA and
the SSA hereby agree that Annex X to the SSA and the RFA is amended in its
entirety in the form of Annex C attached hereto.
5.    Reallocation of Commitments. On the Effective Date (as defined below), the
Administrative Agent will reallocate the outstanding Advances hereunder such
that, after giving effect thereto, the ratio of each Lender’s share of
outstanding Advances to its share of Commitments will be such Lender’s Pro Rata
Share (after giving effect to the increase in the Aggregate Commitment pursuant
to Section 2 and Section 4 above). In connection with any such reallocation of
the outstanding Advances, (x) the Administrative Agent will give advance notice
to each Lender which is required to fund any amount or receive any partial
repayment in connection therewith and (y) the applicable Lender or Lenders will
fund such amounts up to their respective shares of the Advances being
reallocated and the Administrative Agent shall remit to any applicable Lenders
its applicable portion of such funded amount if necessary to give effect to the
reallocation of such Advances.  In connection with such repayment made with
respect to such reallocation (to the extent such repayment is required), the
Borrower shall pay all interest due on the amount repaid to the date of
repayment on the immediately following Settlement Date.
6.    Termination of SYNNEX Canada Agreements. On September 1, 2017, the
Servicer notified the Administrative Agent that SYNNEX Canada Limited/SYNNEX
Canada Limitée (“SYNNEX Canada”) would be removed as a potential Originator
under the Related Documents. Therefore, the parties hereto hereby agree as
follows:
(a)    the Receivables Assignment, dated as of November 3, 2016, between SYNNEX
Canada and the Borrower is hereby terminated in its entirety and shall be of no
further force or effect;
(b)    the Subordinated Note, dated as of November 3, 2016, by the Borrower in
favor of SYNNEX Canada is hereby terminated in its entirety and shall be of no
further force or effect; and
(c)    the Originator Support Agreement, dated as of November 3, 2016, by Synnex
Corporation in favor of the Administrative Agent is hereby terminated in its
entirety and shall be of no further force or effect.
7.    Representations and Warranties. Each of Synnex, Hyve, WestCon and the
Borrower represents and warrants for itself as follows:
(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.


 
2
 

723517607 10435078

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




(b)    This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
(c)    No consent, approval, authorization or order of, or filing (except for
any filing required by federal securities laws), registration or qualification
with, any court or governmental authority or third party is required in
connection with the execution, delivery or performance by such Person of this
Amendment that has not already been obtained.
(d)    The execution and delivery of this Amendment does not (i) violate,
contravene or conflict with any provision of its organization documents or (ii)
violate, contravene or conflict in any material respect with any laws applicable
to such Person.
(e)    Immediately after giving effect to this Amendment, (i) the
representations and warranties of the Borrower set forth in the RFA and the
representations and warranties of Synnex, Hyve and WestCon set forth in the SSA
shall be true and correct (other than any such representations or warranties
that, by their terms, are specifically made as of a date other than the date
hereof, in which case, such representations and warranties shall be true and
correct as of such other date), (ii) no Termination Event, Incipient Termination
Event, Servicer Termination Event or Incipient Servicer Termination Event shall
have occurred and be continuing, (iii) no Funding Excess exists and (iv) the
Facility Termination Date has not occurred.
8.    Effect of Amendment. Except as expressly amended and modified by this
Amendment, all provisions of the RFA and the SSA shall remain in full force and
effect. After this Amendment becomes effective, all references in the RFA and
the SSA to “this Agreement”, “hereof”, “herein” or words of similar effect
referring to the RFA or the SSA, as applicable, shall be deemed to be references
to the RFA and the SSA as amended by this Amendment. This Amendment shall not be
deemed to expressly or impliedly waive, amend or supplement any provision of the
RFA or the SSA other than as set forth herein.
9.    Effectiveness. This Amendment shall become effective upon (the “Effective
Date”):
(a)    receipt by the Administrative Agent of counterparts of this Amendment,
executed by each of the parties hereto;
(b)    receipt by the Administrative Agent of counterparts of that certain Third
Amended and Restated Fee Letter, dated as of the date hereof, among Synnex, the
Borrower, the Administrative Agent, the Managing Agents, the Lenders and the
other parties thereto (the “Fee Letter”); and
(c)    receipt by the Managing Agent of each Lender Group of the fees payable as
of the Effective Date in accordance with the Fee Letter.


 
3
 

723517607 10435078

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




10.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy electronically
(e.g. pdf) shall be effective as delivery of a manually executed counterpart of
this Amendment.
11.    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.
12.    Severability. Each provision of this Amendment shall be severable from
every other provision of this Amendment for the purpose of determining the legal
enforceability of any provision hereof, and the unenforceability of one or more
provisions of this Amendment in one jurisdiction shall not have the effect of
rendering such provision or provisions unenforceable in any other jurisdiction.
13.    Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the RFA or the SSA or any provision hereof or thereof.
14.    Related Document. This Amendment is a Related Document and all references
to a “Related Document” in the RFA, SSA and the other Related Documents
(including, without limitation, all such references in the representations and
warranties in the RFA, SSA and the other Related Documents) shall be deemed to
include this Amendment.
[Signature Pages Follow]




 
4
 

723517607 10435078

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.
SIT FUNDING CORPORATION, as the Borrower


By: Simon Y. Leung_____________
Name: Simon Y. Leung
Title: Senior Vice President, General Counsel and Corporate Secretary




SYNNEX CORPORATION, individually and as Servicer and as an Originator

By: Simon Y. Leung_____________
Name: Simon Y. Leung
Title: Senior Vice President, General Counsel and Corporate Secretary




HYVE SOLUTIONS CORPORATION, as an Originator

By: Simon Y. Leung_____________
Name: Simon Y. Leung
Title: Senior Vice President, General Counsel and Corporate Secretary


WESTCON GROUP NORTH AMERICA, INC., as an Originator

By: Simon Y. Leung_____________
Name: Simon Y. Leung
Title: Senior Vice President, General Counsel and Corporate Secretary










723517607 10435078

--------------------------------------------------------------------------------






MUFG BANK, LTD. F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Administrator
for Gotham Funding Corporation, as Managing Agent for the MUFG Lender Group and
as the MUFG Committed Lender




By: Richard Gregory Hurst_______________
Name: Richard Gregory Hurst     
Title:    Managing Director



GOTHAM FUNDING CORPORATION, as the MUFG Discretionary Lender




By: Kevin J. Corrigan________________
Name:    Kevin J. Corrigan
Title: Vice President



MUFG BANK, LTD. F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Administrative
Agent




By: Richard Gregory Hurst_______________
Name: Richard Gregory Hurst     
Title:    Managing Director    










723517607 10435078

--------------------------------------------------------------------------------






THE BANK OF NOVA SCOTIA, as Administrator for Liberty Street Funding LLC, as
Managing Agent for the BNS Lender Group and as the BNS Committed Lender




By: Jason Rinne_________________
Name:     Jason Rinne
Title: Director



LIBERTY STREET FUNDING LLC, as the BNS Discretionary Lender




By: Jill A. Russo ________________
Name:    Jill A. Russo
Title: Vice President













723517607 10435078

--------------------------------------------------------------------------------






SMBC NIKKO SECURITIES AMERICA, INC., as Administrator for Manhattan Asset
Funding Company LLC and as Managing Agent for the SMBC Lender Group


By: Yukimi Konno __________________
Name:    Yukimi Konno
Title: Managing Director




SUMITOMO MITSUI BANKING CORPORATION, as the SMBC Committed Lender


By: Masanori Yoshimura ______________
Name:    Masanori Yoshimura
Title: Director




MANHATTAN ASSET FUNDING COMPANY LLC, as the SMBC Discretionary Lender


By:    MAF Receivables Corp., its sole member
By: Irina Khaimova _________________
Name:    Irina Khaimova
Title:    Vice President


723517607 10435078

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




BANK OF AMERICA, N.A., as Managing Agent for the BANA Lender Group and as the
BANA Committed Lender




By: Chris Haynes_________________
Name: Chris Haynes     
Title:    Vice President



 

723517607 10435078

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Managing Agent for the Wells Lender
Group and as the Wells Committed Lender




By:__/s/ Dale Abernathy______________________
Name:     Dale Abernathy
Title: Vice President





 

723517607 10435078

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED
ANNEX A














FOURTH AMENDED AND RESTATED
RECEIVABLES FUNDING AND ADMINISTRATION AGREEMENT

Dated as of November 12, 2010

by and among

SIT FUNDING CORPORATION,

as Borrower,

THE FINANCIAL INSTITUTIONS SIGNATORY HERETO FROM TIME TO TIME,

as Lenders,

MUFG BANK, LTD. F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as a Lender and as Administrative Agent


727159853 10435078

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED




TABLE OF CONTENTS
        
Page




ARTICLE I.
DEFINITIONS AND INTERPRETATION    2

Section 1.01.
Definitions    2

Section 1.02.
Rules of Construction    2

Section 1.03.
Amendment and Restatement    2

ARTICLE II.
AMOUNTS AND TERMS OF ADVANCES    3

Section 2.01.
Advances    3

Section 2.02.
Optional Changes in Facility Limit    4

Section 2.03.
Procedures for Making Advances    8

Section 2.04.
Pledge and Release of Transferred Receivables    10

Section 2.05.
Facility Termination Date    10

Section 2.06.
Interest, Charges    10

Section 2.07.
Fees    11

Section 2.08.
Application of Collections; Time and Method of Payments    11

Section 2.09.
Capital Requirements; Additional Costs    14

Section 2.10.
Breakage Costs    17

Section 2.11.
Ratings Confirmation    17

ARTICLE III.
CONDITIONS PRECEDENT    18

Section 3.01.
Conditions to Effectiveness of Agreement    18

Section 3.02.
Conditions Precedent to All Advances    20

ARTICLE IV.
REPRESENTATIONS AND WARRANTIES    20

Section 4.01.
Representations and Warranties of the Borrower    20

ARTICLE V.
GENERAL COVENANTS OF THE BORROWER    31

Section 5.01.
Affirmative Covenants of the Borrower    31

Section 5.02.
Reporting Requirements of the Borrower    33

Section 5.03.
Negative Covenants of the Borrower    34

Section 5.04.
Supplemental Disclosure    37

ARTICLE VI.
ACCOUNTS    37

Section 6.01.
Establishment of Accounts    37

ARTICLE VII.
GRANT OF SECURITY INTERESTS    41

Section 7.01.
Borrower’s Grant of Security Interest    41

Section 7.02.
Borrower’s Agreements    43

Section 7.03.
Delivery of Collateral    43

Section 7.04.
Borrower Remains Liable    43

Section 7.05.
Covenants of the Borrower Regarding the Borrower Collateral    43



-i-    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


TABLE OF CONTENTS
(continued)
Page




ARTICLE VIII.
TERMINATION EVENTS    46

Section 8.01.
Termination Events    46

ARTICLE IX.
REMEDIES    50

Section 9.01.
Actions Upon Termination Event    50

Section 9.02.
Exercise of Remedies    52

Section 9.03.
Power of Attorney    52

Section 9.04.
Continuing Security Interest    52

ARTICLE X.
INDEMNIFICATION    52

Section 10.01.
Indemnities by the Borrower    52

ARTICLE XI.
ADMINISTRATIVE AGENT    54

Section 11.01.
Appointment and Authorization    54

Section 11.02.
Delegation of Duties    55

Section 11.03.
Liability of Administrative Agent and Managing Agents    55

Section 11.04. Reliance by the Administrative Agent and the Managing Agents 55
Section 11.05.
Notice of Termination Event, Incipient Termination Event, Event of Servicer
Termination or Incipient Servicer Termination Event    56

Section 11.06.
Credit Decision; Disclosure of Information    56

Section 11.07.
Indemnification    57

Section 11.08.
Individual Capacity    57

Section 11.09.
Resignation    58

Section 11.10.
Payments by the Administrative Agent and the Managing Agents    58

Section 11.11.
Setoff and Sharing of Payments    58

ARTICLE XII.
MISCELLANEOUS    59

Section 12.01.
Notices    59

Section 12.02.
Binding Effect; Assignability    60

Section 12.03.
Termination; Survival of Borrower Obligations Upon Facility Termination
Date    64

Section 12.04.
Costs, Expenses and Taxes    64

Section 12.05.
Confidentiality    66

Section 12.06.
Complete Agreement; Modification of Agreement    67

Section 12.07.
Amendments and Waivers    67

Section 12.08.
No Waiver; Remedies    69

Section 12.09.
GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL    70



-ii-    





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


TABLE OF CONTENTS
(continued)
Page




Section 12.10.
Counterparts    71

Section 12.11.
Severability    71

Section 12.12.
Section Titles    71

Section 12.13.
Further Assurances    71

Section 12.14.
No Proceedings    72

Section 12.15.
Limitation on Payments    72

Section 12.16.
Limited Recourse    73

Section 12.17.
Agreement Not to Petition    73

ARTICLE XIII.
73

Section 13.01.
Extension of Final Advance Date; Non-Renewing Committed Lenders    73

Section 13.02.
Replacement of Lender    74



-iii-    





--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED




EXHIBITS


Exhibit 2.01(a)(ii)        Form of Revolving Note
Exhibit 2.02(a)        Form of Facility Limit Reduction Notice
Exhibit 2.02(b)        Form of Facility Termination Notice
Exhibit 2.02(c)(i)        Form of Facility Limit Increase Notice
Exhibit 2.02(c)(viii)        Form of Accordion Confirmation
Exhibit 2.03(a)        Form of Borrowing Request
Exhibit 2.03(h)        Form of Repayment Notice
Exhibit 5.02(b)        Form of Borrowing Base Certificate
Exhibit 9.03            Form of Power of Attorney
Exhibit 12.02(b)        Form of Assignment Agreement
Exhibit A            Credit and Collection Policy


Schedule 1.01            Commitments
Schedule 4.01(b)        Jurisdiction of Organization/Organizational Number;
Executive
                Offices; Collateral Locations; Corporate or Other Names
Schedule 4.01(i)        Tax Matters/Borrower
Schedule 4.01(q)        Accounts
Schedule 5.01(b)        Trade Names/Borrower
Schedule 5.03(b)        Existing Liens
Schedule 12.01        Notice Information


Annex 5.02(a)            Reporting Requirements of the Borrower (including Forms
of
                Monthly Report, Weekly Report and Daily Report)
Annex W            Administrative Agent’s Account/Lenders’ Accounts
Annex X            Definitions and Interpretations
Annex Y            [Reserved]
Annex Z            Special Obligor Approval Notice




        

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


THIS FOURTH AMENDED AND RESTATED RECEIVABLES FUNDING AND ADMINISTRATION
AGREEMENT (as amended, restated, supplemented or otherwise modified and in
effect from time to time, this “Agreement”) (a) is entered into as of November
12, 2010 by and among SIT FUNDING CORPORATION, a Delaware corporation (the
“Borrower”), MUFG BANK, LTD. F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. (in
its individual capacity, “MUFG”), as administrative agent for the Lenders
hereunder (in such capacity, the “Administrative Agent”), the Committed Lenders
and Discretionary Lenders from time to time party hereto (collectively, the
“Lenders”), the Administrators from time to time party hereto (the
“Administrators”) and the Managing Agents from time to time party hereto (the
“Managing Agents”), and (b) amends and restates that certain Third Amended and
Restated Receivables Funding and Administration Agreement, dated January 23,
2009, among the Borrower, as borrower, the financial institutions signatory
thereto as lenders, and Bank of America, N.A. (“BofA”), as a lender, and as
administrative agent (as heretofore amended, restated, supplemented and
modified, the “Existing Receivables Purchase Agreement”).
RECITALS
A.    The Borrower is a special purpose corporation, the sole shareholder of
which is Parent.
B.    The Borrower has been formed for the purpose of purchasing, or otherwise
acquiring by capital contribution, Receivables of the Originators party to the
Sale Agreement.
C.    The Borrower intends to fund its purchases of the Receivables, in part, by
borrowing Advances and pledging all of its right, title and interest in and to
the Receivables as security therefor, and, subject to the terms and conditions
hereof, the Lenders intend to make such Advances from time to time, as described
herein.
D.    BofA, YC SUSI Trust, BNS and Liberty Street have entered into that certain
Assignment and Acceptance Agreement (the “BofA/BNS Assignment and Acceptance
Agreement”), dated as of the date hereof, pursuant to which (i) BofA has
assigned to BNS certain of its rights as Committed Lender and all of its rights
as Administrative Agent and (ii) YC SUSI Trust has assigned to Liberty Street
certain of its rights as Discretionary Lender, in each case under the Existing
Receivables Purchase Agreement and other Related Documents (as defined in the
Existing Receivables Purchase Agreement).


E.     BofA, YC SUSI Trust, PNC Capital Markets LLC (“PNC”) and Market Street
Funding LLC have entered into that certain Assignment and Acceptance Agreement
(the “BofA/PNC Assignment and Acceptance Agreement”), dated as of the date
hereof, pursuant to which (i) BofA has assigned to PNC certain of its rights as
Committed Lender and (ii) YC SUSI has assigned certain of its rights as
Discretionary Lender, in each case, under the Existing Receivables Purchase
Agreement and other Related Documents (as defined in the Existing Receivables
Purchase Agreement).


F.    Sumitomo Mitsui Banking Corporation (“SMBC”), Manhattan Asset Funding
Corporation (“MAFC”), BNS and Liberty Street have entered into that certain
Assignment and Acceptance Agreement (the “SMBC/BNS Assignment and Acceptance


727159853 10435078        

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Agreement”), dated as of the date hereof, pursuant to which (i) SMBC has
assigned to BNS all of its rights as Committed Lender and (ii) MAFC has assigned
all of its rights as Discretionary Lender, in each case, under the Existing
Receivables Purchase Agreement and other Related Documents (as defined in the
Existing Receivables Purchase Agreement).


G.    BNS, Liberty Street, PNC, SMBC, MAFC, SMBC Nikko Securities America, Inc.
(“SMBC Nikko”), MUFG, Gotham Funding Corporation (“Gotham”), Wells Fargo Bank,
National Association (“Wells Fargo”), Bank of America, N.A. (“BANA”) and the
Borrower have entered into that certain Assignment, Assumption and Resignation
Agreement, dated as of the 2016 Effective Date, pursuant to which (i) BNS has
assigned to MUFG all of its rights as Administrative Agent, (ii) MUFG, Wells
Fargo and BANA have joined the Funding Agreement as Committed Lenders, (iii)
Gotham has joined the Funding Agreement as a Discretionary Lender and (iv) PNC
has assigned all of its rights as Committed Lender to the other Committed
Lenders party thereto.


H.    The Administrative Agent has been requested and is willing to act as
administrative agent on behalf of each of the Lenders in connection with the
making and financing of such Advances.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
ARTICLE I.    

DEFINITIONS AND INTERPRETATION
Section 1.01.    Definitions. Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in Annex X.
Section 1.02.    Rules of Construction. For purposes of this Agreement, the
rules of construction set forth in Annex X shall govern. All Appendices hereto,
or expressly identified to this Agreement, are incorporated herein by reference
and, taken together with this Agreement, shall constitute but a single
agreement.
Section 1.03.    Amendment and Restatement. Upon the satisfaction or waiver of
the conditions precedent set forth herein, (a) the terms and provisions of the
Existing Receivables Purchase Agreement shall be amended, superseded and
restated in their entirety by the terms and provisions of this Agreement and,
unless expressly stated to the contrary, each reference to the Existing
Receivables Purchase Agreement in any of the Related Documents or any other
document, instrument or agreement delivered in connection therewith shall mean
and be a reference to this Agreement, (b) this Agreement is not intended to and
shall not constitute a novation of the Existing Receivables Purchase Agreement
or the obligations and liabilities existing thereunder, (c) the commitment of
each “Committed Purchaser” (as defined in the Existing Receivables Purchase
Agreement) that is a party to the Existing Receivables Purchase Agreement shall,
on the Effective Date, automatically be deemed restated or terminated and the
only Commitments shall be those


727159853 10435078    2    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


hereunder, (d) with respect to any date or time period occurring and ending
prior to the Effective Date, the rights and obligations of the parties to the
Existing Receivables Purchase Agreement shall be governed by the Existing
Receivables Purchase Agreement and the other Related Documents (as defined
therein), and (e) with respect to any date or time period occurring and ending
on or after the Effective Date, the rights and obligations of the parties hereto
shall be governed by this Agreement and the other Related Documents (as defined
herein).
ARTICLE II.    

AMOUNTS AND TERMS OF ADVANCES
Section 2.01.    Advances.
(a)    Advances. (i) From and after the Effective Date and until the Facility
Termination Date and subject to the terms and conditions hereof, each Lender
(other than the Discretionary Lenders) severally agrees to make its Pro Rata
Share of advances (each such advance hereunder, an “Advance”) to the Borrower
from time to time, subject to Section 2.01(c). The Outstanding Principal Amount
of all Advances shall not at any time exceed the Facility Limit and the
Outstanding Principal Amount of Advances made by each Lender shall not exceed
such Lender’s Pro Rata Share of the Facility Limit. The Outstanding Principal
Amount of Advances made by each Lender Group shall not exceed the aggregate Pro
Rata Share (of the Committed Lenders in such Lender Group) of the Facility
Limit. Except to the extent provided in Section 2.06(c), no Lender shall make
any Advances if, after giving effect thereto, a Funding Excess would exist. The
Borrower may from time to time borrow, repay and reborrow Advances hereunder on
the terms and conditions set forth herein.
(ii)    The Borrower shall execute and deliver to each Lender that makes a
request therefor, a note to evidence the Advances which may be made hereunder
from time to time by such Lender. Each such note shall be (x) in the principal
amount of the Pro Rata Share of the Facility Limit of the applicable Lender (or,
in the case of a Discretionary Lender, in the principal amount of the aggregate
Pro Rata Share (of the Committed Lenders in such Discretionary Lender’s Lender
Group) of the Facility Limit), (y) dated as of the date of issuance thereof, and
(z) substantially in the form of Exhibit 2.01(a)(ii) (each, a “Revolving Note”).
Each Revolving Note shall represent the obligation of the Borrower to pay the
amount of the applicable Lender’s portion of the aggregate Outstanding Principal
Amount made to the Borrower, together with interest thereon as prescribed in
Section 2.06. The Outstanding Principal Amount of Advances and all other accrued
and unpaid Borrower Obligations shall be immediately due and payable in full in
immediately available funds on the Facility Termination Date.
(b)    Reserved.
(c)    Discretionary Lenders. Notwithstanding anything in this Agreement or any
Related Document to the contrary, no Discretionary Lender shall have any
commitment hereunder and may fund Advances hereunder solely in its own
discretion. If a Discretionary Lender does not elect to fund an Advance, the
related Committed Lenders in such Discretionary Lender’s Lender Group shall fund
in its stead subject to the conditions set forth herein. While


727159853 10435078    3    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


it is the intent of each Discretionary Lender to fund each requested Advance
through the issuance of Commercial Paper, the parties acknowledge that if any
such Discretionary Lender is unable, or determines that it is undesirable, to
issue Commercial Paper to fund all or any portion of the Advances, or is unable
to repay such Commercial Paper upon the maturity thereof, such Discretionary
Lender may put all or any portion of its Advances to its Program Support
Providers at any time pursuant to the Program Support Agreement or to its
Committed Lenders pursuant to Article XIII.
Section 2.02.    Optional Changes in Facility Limit.
(a)    Partial Reduction of Facility Limit. So long as no Incipient Termination
Event or Termination Event shall have occurred and be continuing, the Borrower
may, not more than twice during each calendar year, permanently reduce in part
the Facility Limit; provided that (i) the Borrower shall give ten Business Days’
prior written notice of any such reduction to the Administrative Agent and each
Managing Agent substantially in the form of Exhibit 2.02(a) (each such notice, a
“Facility Limit Reduction Notice”), (ii) any such partial reduction of the
Facility Limit shall be in a minimum amount of $5,000,000 or an integral
multiple thereof, and (iii) no such partial reduction shall reduce the Facility
Limit below the greater of (x) the Outstanding Principal Amount at such time and
(y) $200,000,000. Any such partial reduction in the Facility Limit shall result
in a reduction in each Committed Lender’s Commitment in an amount equal to such
Committed Lender’s Pro Rata Share of the amount by which the Aggregate
Commitment is being reduced. Notwithstanding the foregoing, any such reduction
at any time that an Accordion Commitment is in effect shall be deemed to first,
temporarily reduce the Accordion Facility Limit then in effect by reducing the
Accordion Commitment of each Lender Group with an Accordion Commitment in an
amount equal to such Lender Group’s Accordion Pro Rata Share of the amount by
which the Accordion Facility Limit is being reduced until such Accordion
Facility Limit equals $0 and second, permanently reduce the Non-Accordion
Facility Limit then in effect by reducing each Committed Lender’s Commitment in
accordance with this clause (a)
(b)    Facility Termination. The Borrower may, at any time, on at least 30 days’
prior written notice by the Borrower to the Administrative Agent and each
Managing Agent, terminate the facility provided in this Article II by
irrevocably reducing the Facility Limit to zero; provided that (i) such notice
of termination shall be substantially in the form of Exhibit 2.02(b) (the
“Facility Termination Notice”), (ii) the Borrower shall reduce the aggregate
outstanding amount of Advances to zero, and make all payments required by
Section 2.03(h) at the time and in the manner specified therein and (iii) the
Borrower shall pay any amounts owed under Section 2.02(d) in connection
therewith. Upon such termination, the Borrower’s right to request that any
Lender make Advances hereunder shall in each case simultaneously terminate and
the Facility Termination Date shall automatically occur.
(c)    Increases to Facility Limit. (i) So long as no Incipient Termination
Event or Termination Event shall have occurred and be continuing, the Borrower
may, once per quarter, during any calendar quarter of each year request that one
or more Lender Groups increase their respective Commitments then in effect;
provided that (A) the Borrower shall submit such request to the Administrative
Agent and each Managing Agent of the Lender Group being requested to increase
its Commitment substantially in the form of Exhibit 2.02(c)(i) (each such
request, a


727159853 10435078    4    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


“Facility Limit Increase Request”), (B) each Facility Limit Increase Request
shall specify (1) the date on which the Borrower requests an increase to the
Facility Limit of each applicable Lender Group, which date may not be earlier
than ten Business Days from the date each Facility Limit Increase Request is
delivered to the Administrative Agent and applicable Managing Agent (each such
date, a “Facility Limit Increase Date”), (2) the amount of any such increase of
the Facility Limit, which shall be in a minimum amount of $25,000,000 or an
integral multiple thereof, and (3) the name of each Lender Group to which such
request is being made, provided that if the requested increase is greater than
$25,000,000, the request shall be deemed to have been made to each Lender Group
ratably according to each Lender's Pro Rata Share of the Non-Accordion Facility
Limit; provided further that no Lender Group shall be offered a $25,000,000
increase more than once in any three consecutive quarters during which such an
increase is requested unless each other Managing Agent (on behalf of each other
related Lender Group) has refused to consent to such Facility Limit Increase
Request and (C) after giving effect to any such increase, the Facility Limit
shall not exceed the sum of (1) the Non-Accordion Facility Limit then in effect
and (2) $150,000,000, without the prior written consent of all Managing Agents.
(ii)    Each Managing Agent (on behalf of its related Lender Group) shall, in
its sole discretion, make a determination whether or not to grant any request to
increase its Lender Group’s Commitment under this clause (c) and shall notify
the Borrower and the Administrative Agent in writing of such determination on or
before the requested Facility Limit Increase Date; provided that if any Managing
Agent fails to so notify the Administrative Agent, the Lenders in its Lender
Group shall be deemed to have refused to consent to such Facility Limit Increase
Request.
(iii)    The Borrower’s request for the increases in the respective Commitments
of the Lender Groups shall be ratable with respect to each such Lender Group
(according to the then existing Commitments of all such Lender Groups) in
respect of any Facility Limit Increase Request greater than $25,000,000, and if
Lender Groups holding less than 100% of the aggregate Commitments of all Lender
Groups consent to such increase in their respective Commitment, the Borrower may
request further increases in the Commitments of the Lender Groups who have
consented (any such Lender Group, an “Increasing Lender Group”) (by written
notice to the Managing Agents for the Increasing Lender Groups), on a ratable
basis (based on the then existing Commitments of all such Increasing Lender
Groups), unless otherwise consented to in writing by all of the Managing Agents
for such Increasing Lender Groups and at the sole discretion of the Managing
Agents for each such Increasing Lender Group.
(iv)    Notwithstanding anything herein to the contrary, (A) to the extent that
the Outstanding Principal Amount of all Advances is at any time equal to or less
than the Non-Accordion Facility Limit, all Advances shall be made during such
time ratably according to each Lender’s Pro Rata Share of the Non-Accordion
Facility Limit prior to giving effect to any increases under this clause (c) and
(B) so long as the Outstanding Principal Amount of all Advances is greater than
the Non-Accordion Facility Limit, all Advances with respect to the Accordion
Facility Limit shall be made ratably according to each Lender’s Accordion Pro
Rata Share of the Accordion Facility Limit.


727159853 10435078    5    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(v)    On any date of determination, if the aggregate Accordion Advanced Amount
is greater than zero after giving effect to any reduction pursuant to clause
(a), the Borrower shall immediately pay to each Managing Agent of an Increasing
Lender Group, for the benefit of the related Lenders, an amount to be applied to
reduce such Lender’s Accordion Advanced Amount (ratably, according to each such
Lender’s Accordion Advanced Amount), such that after giving effect to such
payment, the aggregate Accordion Advanced Amount does not exceed the Accordion
Facility Limit then in effect.
(vi)    The Borrower’s request for the increases with respect to Commitments of
any single Lender Group in respect of any Facility Limit Increase Request for
$25,000,000 shall be a non-pro rata increase to the Commitment of such Lender
Group if such Lender Group consents to such request.
(vii)    The Accordion Facility Limit may be increased in accordance with this
clause (c) and subsequently reduced in accordance with clause (a) above, in each
case, subject to the minimum and maximum amounts, timeframes and limits set
forth herein and therein.
(viii)    The Borrower shall (and shall cause the Servicer to) deliver all
documents, instruments, reports, opinions and agreements as the Administrative
Agent and any Managing Agent may reasonably request in connection with making a
determination as to whether or not to grant any request under this clause (c),
including, on or prior to the effectiveness of any increase pursuant to this
clause (c), a confirmation regarding such increase for each Increasing Lender
Group, substantially in the form of Exhibit 2.02(c)(viii) (each, an “Accordion
Confirmation”) and executed by the Borrower, the Servicer, the Administrative
Agent and the Managing Agent for each such Increasing Lender Group, an executed
copy of which shall be circulated to each Managing Agent by the Administrative
Agent.
(d)    Notices. Each Facility Termination Notice and Facility Limit Reduction
Notice shall be irrevocable and shall be effective (i) on the day of receipt if
received by the Administrative Agent and the Managing Agents not later than 4:00
p.m. (New York time) on any Business Day and (ii) on the immediately succeeding
Business Day if received by the Administrative Agent and the Managing Agents
after such time on such Business Day or if any such notice is received on a day
other than a Business Day (regardless of the time of day such notice is
received). Each Facility Termination Notice or Facility Limit Reduction Notice
shall specify, respectively, the amount of, or the amount of the proposed
reduction in, the Facility Limit.
(e)    Increase in Non-Accordion Facility Limit.
(i)    So long as no Incipient Termination Event or Termination Event shall have
occurred and be continuing, the Borrower may request that one or more Lender
Groups increase their respective Commitments then in effect; provided that (A)
the Borrower shall submit such request to the Administrative Agent and each
Managing Agent of the Lender Group being requested to increase its Commitment
and such request shall specify (1) the date on which the Borrower requests an
increase to the Non-Accordion


727159853 10435078    6    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Facility Limit of each applicable Lender Group, which date may not be earlier
than ten Business Days from the date such request is delivered to the applicable
Managing Agent, (2) the amount of any such increase of the Non-Accordion
Facility Limit and (3) the name of each Lender Group to which such request is
being made, and (B) after giving effect to any such increase, the Non-Accordion
Facility Limit shall not exceed $1,000,000,000.
(ii)    Each Managing Agent (on behalf of its related Lender Group) shall, in
its sole discretion, make a determination whether or not to grant any request to
increase its Lender Group’s Commitment under this clause (e) and shall notify
the Borrower and the Administrative Agent in writing of such determination on or
before the requested date of such increase; provided that if any Managing Agent
fails to so notify the Administrative Agent, the Lenders in its Lender Group
shall be deemed to have refused to consent to such increase request.
(iii)    The Borrower shall pay all fees payable to each Lender that is
increasing its Commitment pursuant to clauses (i) and (ii) above in accordance
with the Fee Letter.
Notwithstanding anything herein to the contrary, no Lender shall have any
obligation to increase its Commitment and no Lender’s Commitment shall be
increased without its consent thereto, and each Lender may in its sole and
absolute discretion, unconditionally and without cause, decline to increase its
Commitment.
Upon the effectiveness of any increase pursuant to this clause (e), the
Administrative Agent will reallocate the outstanding Advances hereunder such
that, after giving effect thereto, the ratio of each Lender’s share of
outstanding Advances to its share of Commitments will be such Lender’s Pro Rata
Share (after giving effect to the increase in the Aggregate Commitment pursuant
to this clause (e)).  In connection with any such reallocation of the
outstanding Advances, (x) the Administrative Agent will give advance notice to
each Lender which is required to fund any amount or receive any partial
repayment in connection therewith and (y) the applicable Lender or Lenders will
fund such amounts up to their respective shares of the Advances being
reallocated and the Administrative Agent shall remit to any applicable Lenders
its applicable portion of such funded amount if necessary to give effect to the
reallocation of such Advances.  In connection with such repayment made with
respect to such reallocation (to the extent such repayment is required), the
Borrower shall pay all interest due on the amount repaid to the date of
repayment on the immediately following Settlement Date.


727159853 10435078    7    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Section 2.03.    Procedures for Making Advances.
(a)    Borrowing Requests. Except as provided in Section 2.06(c), each Borrowing
shall be made upon notice by the Borrower to the Administrative Agent (with a
copy to each Managing Agent) in the manner provided herein. Any such notice must
be in writing and received no later than 3:00 p.m. (New York time) on the
Business Day preceding the Business Day of the proposed Advance Date set forth
therein. Each such notice (a “Borrowing Request”) shall (i) be substantially in
the form of Exhibit 2.03(a), (ii) be irrevocable and (iii) specify the amount of
the requested Borrowing (which shall be in a minimum amount of $1,000,000 or an
integral multiple of $500,000 in excess of $1,000,000) and the proposed Advance
Date (which shall be a Business Day), and shall include such other information
as may be required by the Lenders and the Administrative Agent. Each Borrowing
Request shall be irrevocable and binding on the Borrower, and the Borrower shall
indemnify each Lender against any loss or expense incurred by such Lender,
either directly or indirectly (including, in the case of any Conduit Lender,
through a Program Support Agreement) as a result of any failure by the Borrower
to complete such borrowing, including any loss (including loss of profit) or
expense incurred by the Administrative Agent, any Managing Agent or any Lender,
either directly or indirectly (including, in the case of any Conduit Lender,
pursuant to a Program Support Agreement) by reason of the liquidation or
reemployment of funds acquired by such Lender (or the applicable Program Support
Provider(s)) (including funds obtained by issuing commercial paper or promissory
notes or obtaining deposits or loans from third parties) in order to fund such
borrowing.
(b)    Advances; Payments. The Administrative Agent shall, promptly after
receipt of a Borrowing Request and in any event prior to 4:00 p.m. (New York
time) on the date such Borrowing Request is deemed received, by telecopy,
telephone or other similar form of communication notify each Managing Agent of
its receipt of such Borrowing Request, and the applicable Lenders shall make the
amount of such applicable Advance available to the Administrative Agent in same
day funds by wire transfer to the Agent Account not later than 3:00 p.m. (New
York time) on the requested Advance Date. After receipt of such wire transfers
(or, in the Administrative Agent’s sole discretion in accordance with Section
2.03(c), before receipt of such wire transfers), subject to the terms hereof,
the Administrative Agent shall make available to the Borrower by deposit into
the Borrower Account on the Advance Date therefor, the amount of the requested
Borrowing.
(c)    Availability of Lenders’ Advances. The Administrative Agent may assume
that each Lender will make its Pro Rata Share of each Borrowing of Advances
available to the Administrative Agent on each Advance Date. If the
Administrative Agent has made available to the Borrower such Lender’s Pro Rata
Share of any such Borrowing but such Pro Rata Share is not, in fact, paid to the
Administrative Agent by such Lender when due, the Administrative Agent will be
entitled to recover such amount on demand from such Lender without set-off,
counterclaim or deduction of any kind. If any Lender fails to pay the amount of
its Pro Rata Share forthwith upon the Administrative Agent’s demand, the
Administrative Agent shall promptly notify the Borrower and the Borrower shall
immediately repay such amount to the Administrative Agent. Nothing in this
Section 2.03(c) or elsewhere in this Agreement or the other Related Documents
shall be deemed to require the Administrative Agent to advance funds on behalf
of any Lender or to relieve any Lender from its obligation to fulfill its
Commitment hereunder or to take any action that would prejudice any rights that
the Borrower may have


727159853 10435078    8    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


against any Lender as a result of any default by such Lender hereunder. To the
extent that the Administrative Agent advances funds to the Borrower on behalf of
any Lender and is not reimbursed therefor on the same Business Day as such
Advance is made, the Administrative Agent shall be entitled to retain for its
account all interest accrued on such Advance from the date of such Advance to
the date such Advance is reimbursed by the applicable Lender.
(d)    Return of Payments. (i) If the Administrative Agent pays an amount to a
Lender under this Agreement in the belief or expectation that a related payment
has been or will be received by the Administrative Agent from the Borrower and
such related payment is not received by the Administrative Agent, then the
Administrative Agent will be entitled to recover such amount from such Lender on
demand without set-off, counterclaim or deduction of any kind.
(ii)    If at any time any amount received by the Administrative Agent under
this Agreement must be returned to the Borrower or paid to any other Person
pursuant to any insolvency law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Related Document, the
Administrative Agent will not be required to distribute any portion thereof to
any Lender. In addition, each Lender will repay to the Administrative Agent on
demand any portion of such amount that the Administrative Agent has distributed
to such Lender, together with interest at such rate, if any, as the
Administrative Agent is required to pay to the Borrower or such other Person,
without set-off, counterclaim or deduction of any kind.
(e)    Non-Funding Lenders. The failure of any Lender (each such Lender, a
“Non-Funding Lender”) to make any Advance required to be made by it on the date
specified therefor shall not relieve any other Lender (each such other Lender,
an “Other Lender”) of its obligations to make the Advance required to be made by
it, but neither any Other Lender nor the Administrative Agent shall be
responsible for the failure of any Non-Funding Lender to make an Advance to be
made by such Non-Funding Lender. Notwithstanding anything set forth herein to
the contrary, a Non-Funding Lender shall not have any voting or consent rights
under or with respect to any Related Document or constitute a “Lender” (or be
included in the calculation of “Requisite Lenders” hereunder) for any voting or
consent rights under or with respect to any Related Document unless and until
such Non-Funding Lender shall have cured in full its failures to make Advances
hereunder.
(f)    [Reserved].
(g)    [Reserved].
(h)    Principal Repayments. The Borrower may repay outstanding Advances
hereunder in part on any Settlement Date or in full at any time; provided that
(i) the Borrower shall give not less than one Business Day’s prior written
notice (provided that two Business Days’ prior written notice shall be required
if the aggregate outstanding Advances being repaid equals or exceeds
$100,000,000) of any such repayment to the Administrative Agent (with a copy to
each Managing Agent) substantially in the form of Exhibit 2.03(h) (each such
notice, a “Repayment Notice”), (ii) each such notice shall be irrevocable, (iii)
each such notice shall specify the amount of the requested repayment and the
proposed date of such repayment (which


727159853 10435078    9    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


shall be a Business Day), (iv) any such repayment shall be applied to the
outstanding Advances, (v) each such repayment shall be deposited in the Agent
Account and (vi) any such repayment must be accompanied by payment of (A) all
interest accrued and unpaid on the portion of the outstanding principal balance
of the Advances to be repaid through but excluding the date of such repayment
and (B) the amounts required to be paid in accordance with Section 2.10, if any.
Any such notice of repayment must be received by the Administrative Agent no
later than 3:00 p.m. (New York time) on the Business Day immediately preceding
the date of the proposed repayment; provided further that the foregoing
requirements shall not apply to repayment of the outstanding principal amount of
Advances as a result of the application of Collections pursuant to Section 2.08.
Section 2.04.    Pledge and Release of Transferred Receivables.
(a)    Pledge. The Borrower shall indicate in its Records that the Transferred
Receivables have been pledged hereunder and that the Administrative Agent has a
lien on and security interest in all such Transferred Receivables for the
benefit of the Secured Parties. The Borrower shall, and shall cause the Servicer
to, hold all Contracts and other documents relating to such Transferred
Receivables in trust for the benefit of the Administrative Agent on behalf of
the Secured Parties in accordance with their interests hereunder. The Borrower
hereby acknowledges that its retention and possession of such Contracts and
documents shall at all times be at the sole discretion of the Administrative
Agent and in a custodial capacity for the Administrative Agent’s (on behalf of
the Secured Parties) benefit only.
(b)    Repurchases of Transferred Receivables. If an Originator is required (or
permitted) to repurchase Transferred Receivables from the Borrower pursuant to
Section 4.04 of the Sale Agreement, upon payment by such Originator to the
applicable Concentration Account of the applicable repurchase price thereof
(which repurchase price shall not be less than an amount equal to the
Outstanding Balance of such Transferred Receivable), the Administrative Agent on
behalf of the Secured Parties shall release their liens on and security
interests in the Transferred Receivables being so repurchased.
Section 2.05.    Facility Termination Date. Notwithstanding anything to the
contrary set forth herein, no Lender shall have any obligation to make any
Advances from and after the Facility Termination Date.
Section 2.06.    Interest, Charges.
(a)    From time to time, for purposes of determining the Interest Periods
applicable to the different portions of the Outstanding Principal Amount funded
by its Lender Group and of calculating Yield with respect thereto, each Managing
Agent shall allocate the Outstanding Principal Amount allocable to its Lender
Group to one or more tranches (each a “Portion of Advances”). At any time, each
Portion of Advances shall have only one Interest Period and one Rate Type.
(b)    All outstanding Borrower Obligations shall bear interest at the Default
Rate from the date of any Termination Event until such Termination Event is
waived.


727159853 10435078    10    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(c)    The Administrative Agent (acting at the direction of the Requisite
Lenders) is authorized to charge to the Borrower as Advances and cause to be
paid all Fees, Rating Agency fees, expenses, charges, costs, interest and
principal, other than principal of the Advances, owing by the Borrower under
this Agreement or any of the other Related Documents if and to the extent the
Borrower fails to pay any such amounts as and when due, and any charges so made
shall constitute part of the Outstanding Principal Amount hereunder even if such
charges would cause the aggregate balance of the Outstanding Principal Amount to
exceed the Borrowing Base.
Section 2.07.    Fees.
(a)    On the 2016 Effective Date, the Borrower shall pay to the Agent Account,
for the account of the Administrative Agent and the Lenders, as applicable, the
fees set forth in the Fee Letter that are payable on the 2016 Effective Date.
(b)    From and after the Closing Date, as additional compensation for the
Lenders, the Borrower agrees to pay to Administrative Agent, for the ratable
benefit of such Lenders, monthly in arrears, on each Settlement Date, the
Facility Fee and the Program Fee by depositing such Facility Fee and Program Fee
in the Agent Account. All computations of per annum fees hereunder shall be made
on the basis of a year of 360 days for the actual number of days (including the
first but excluding the last day) elapsed.
(c)    On each Settlement Date, the Borrower shall pay to the Servicer or to the
Successor Servicer, as applicable, the Servicing Fee or the Successor Servicing
Fees and Expenses, respectively, in each case to the extent of available funds
therefor pursuant to Section 2.08.
Section 2.08.    Application of Collections; Time and Method of Payments.
(a)    Each Advance shall mature, and be payable, on the earlier of (i) the date
funds are allocated to such Advance pursuant to clause (iv)(A) or (v) of
subsection (c) below (and in such case only to the extent of the funds so
allocated), and (ii) the Facility Termination Date (in which case such Advance
shall be payable in full).
(b)    On each Business Day, the Borrower (or the Servicer on its behalf) shall
allocate amounts on deposit in the Accrual Account on such day and not
previously allocated under this subsection (b) as follows, in the following
order of priority:
(i)    first, to be retained in the Accrual Account and paid in accordance with
clause (i) of the following subsection (c), an amount equal to the aggregate
Fees accrued and unpaid through such date and all unreimbursed expenses of the
Administrative Agent which are reimbursable pursuant to the terms hereof;
(ii)    second, to be retained in the Accrual Account and paid in accordance
with clause (ii) of the following subsection (c), an amount equal to the
aggregate Yield (which, in the case of Yield computed by reference to the CP
Rate, shall be determined for such purpose using the CP Rate most recently
determined by the applicable Administrator) with respect to all outstanding
Advances then accrued and unpaid; provided that, at its option, the Borrower (or
the Servicer on its behalf) may elect


727159853 10435078    11    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


to retain the aggregate Yield anticipated to accrue through the following
Settlement Date (and not previously set aside) and, once so set aside, no
additional funds need be set aside pursuant to this clause (ii) unless in the
interim any applicable Administrator provides an updated higher CP Rate;
(iii)    third, if the Servicer has been replaced as a result of the occurrence
of an Event of Servicer Termination and such Servicer is not an Affiliate of the
Parent, to be deposited into the Accrual Account and paid in accordance with
clause (iii) of the following subsection (c), an amount equal to the aggregate
accrued and unpaid Servicing Fees through such date payable to such replacement
Servicer;
(iv)    fourth, to be retained in the Accrual Account and paid, pro rata, to the
Persons entitled thereto, an amount equal to all outstanding Advances which are
then due and payable;
(v)    fifth, if any of the conditions precedent set forth in Section 3.02 shall
not be satisfied, all such remaining amounts not to exceed the Outstanding
Principal Amount to be retained in the Accrual Account until paid in accordance
with the following subsection (c) or all such conditions are satisfied;
(vi)    sixth, to be retained in the Accrual Account and paid in accordance with
the applicable provisions of the following subsection (c), an amount equal to
the aggregate amount of all other accrued and unpaid Borrower Obligations which
are then required to be paid according to such subsection, including the
expenses of the Lenders reimbursable under Section 12.04; and
(vii)    seventh, unless a Termination Event or Incipient Termination Event has
occurred and is continuing or would result therefrom, any remaining amounts to
be paid to the Borrower; provided that if a Termination Event or Incipient
Termination Event has occurred and is continuing, such amounts shall remain in
the Accrual Account.
(c)    On each Settlement Date the Borrower (or the Servicer on its behalf)
shall withdraw amounts on deposit in the Accrual Account and pay such amounts as
follows in the following order of priority:
(i)    first, to the Agent Account, to the extent then due and payable, pro
rata, to the payment of all Fees accrued and unpaid through such date and all
unreimbursed expenses of the Administrative Agent which are reimbursable
pursuant to the terms hereof;
(ii)    second, to the Agent Account, to the payment of accrued and unpaid Yield
which is then due and payable in respect of the applicable Advances, pro rata
based upon amounts due;
(iii)    third, if the Servicer has been replaced as a result of the occurrence
of an Event of Servicer Termination and such Servicer is not an Affiliate of the
Parent, to the payment of the aggregate accrued and unpaid Servicing Fees
through such date payable to such replacement Servicer;


727159853 10435078    12    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(iv)    fourth, to be retained in the Accrual Account and paid (A) first, if
required pursuant to Section 2.02(c)(v), in an amount sufficient to reduce the
aggregate Accordion Advanced Amount (ratably according to each Lender’s
Accordion Advanced Amount, if any) until such amount is reduced to zero and (B)
second, in an amount equal to all outstanding Advances (ratably according to
each Lender’s outstanding Advances, if any) which are then due and payable;
(v)    fifth, if any of the conditions precedent set forth in Section 3.02 shall
not be satisfied, to the Agent Account, to the payment of the Outstanding
Principal Amount of all other Advances, together with amounts payable with
respect thereto under Section 2.10, if any, pro rata;
(vi)    sixth, to the extent then due and payable, pro rata, to the payment of
all other obligations of the Borrower accrued and unpaid hereunder, including
the expenses of the Lenders reimbursable under Section 12.04; and
(vii)    seventh, to be paid to the Borrower.
(d)    If and to the extent a Funding Excess exists on any Business Day, the
Borrower shall retain an amount equal to the amount of such Funding Excess in
the Accrual Account by no later than 11:00 a.m. (New York time) on the
immediately succeeding Business Day, which amount shall be applied by the
Administrative Agent, in immediate repayment of the outstanding amount of
Advances (together with amounts payable with respect thereto under Section
2.10).
(e)    The Borrower hereby irrevocably waives the right to direct the
application of any and all payments received from or on behalf of the Borrower,
and the Borrower hereby irrevocably agrees that any and all such payments shall
be applied by the Administrative Agent in accordance with this Section 2.08.
(f)    All payments of principal of the Advances and all payments of interest,
Fees and other amounts payable by the Borrower hereunder shall be made in
Dollars, in immediately available funds. Any such payment becoming due on a day
other than a Business Day shall be payable on the next succeeding Business Day.
Payments received at or prior to 1:00 p.m. (New York time) on any Business Day
shall be deemed to have been received on such Business Day. Payments received
after 1:00 p.m. (New York time) on any Business Day or on a day that is not a
Business Day shall be deemed to have been received on the following Business
Day.
(g)    Any and all payments by the Borrower hereunder shall be made in
accordance with this Section 2.08 without setoff or counterclaim and free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, Charges or withholdings, excluding taxes imposed on or
measured by the net income, gross receipts or franchise taxes of any Affected
Party by the jurisdictions under the laws of which such Affected Party is
organized or by any political subdivisions thereof (such non-excluded taxes,
levies, imposts, deductions, Charges and withholdings being “Indemnified
Taxes”). If the Borrower shall be required by law to deduct or withhold any
Indemnified Taxes from or in respect of any


727159853 10435078    13    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


sum payable hereunder, (i) the sum payable shall be increased as much as shall
be necessary so that after making all required deductions or withholdings
(including deductions or withholdings applicable to additional sums payable
under this Section 2.08) the Affected Party entitled to receive any such payment
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the Borrower shall make such
deductions or withholdings, and (iii) the Borrower shall pay the full amount
deducted or withheld to the relevant taxing or other authority in accordance
with applicable law. Within 30 days after the date of any payment of Indemnified
Taxes, the Borrower shall furnish to the Administrative Agent the original or a
certified copy of a receipt evidencing payment thereof. The Borrower shall
indemnify any Affected Party from and against, and, within ten days of demand
therefor, pay any Affected Party for, the full amount of Indemnified Taxes
(together with any taxes imposed by any jurisdiction on amounts payable under
this Section 2.08) paid by such Affected Party and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally asserted.
(h)    Upon receipt of a notice in accordance with Section 7.03 of the Sale
Agreement, the Administrative Agent shall, if such amounts have not been applied
to the Borrower Obligations, segregate the Unrelated Amounts and the same shall
not be deemed to constitute Collections on Transferred Receivables.
Section 2.09.    Capital Requirements; Additional Costs.
(a)    Capital Requirements. If any Affected Party shall have determined that,
after the date hereof, the adoption or implementation of or any change in any
law, treaty, governmental (or quasi governmental) rule, regulation, guideline or
order or in the administration, interpretation, implementation or application
thereof by any Governmental Authority regarding capital adequacy, reserve or
liquidity requirements or similar requirements or compliance by such Affected
Party with any request or directive regarding capital adequacy, reserve or
liquidity requirements or similar requirements (whether or not having the force
of law) from any central bank or other Official Body increases or would have the
effect of increasing the amount of capital, liquidity, reserves or other funds
required to be maintained by such Affected Party against commitments made by it
under this Agreement or any other Related Document or Program Support Agreement
and thereby reducing the rate of return on such Affected Party’s capital as a
consequence of its commitments hereunder or thereunder (each, an “Increased
Capital Rate of Return Reduction Event”), then the Borrower shall from time to
time upon demand by the Administrative Agent pay to the Administrative Agent on
behalf of such Affected Party additional amounts sufficient to compensate such
Affected Party for such reduction together with interest thereon from the date
of any such demand until payment in full at the applicable Base Rate. A
certificate as to the amount of that reduction and showing the basis of the
computation thereof submitted by the Affected Party to the Borrower shall be
final, binding and conclusive on the parties hereto (absent manifest error) for
all purposes. For the avoidance of doubt, (i) all requests, rules, guidelines or
directives in connection with the Dodd-Frank Wall Street Reform and Consumer
Protection Act, and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, in each case, shall
constitute an adoption, change, request or directive, and any implementation
thereof that results in an Increased Capital Rate of Return Reduction Event
shall


727159853 10435078    14    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


be subject to this Section 2.09(a). For all purposes of this Agreement
(including, without limitation, Section 2.09), the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, rules, guidelines or directives in
connection therewith are deemed to have gone into effect and adopted thirty (30)
days after the Closing Date.
(b)    Additional Costs. If, due to any Regulatory Change, there shall be any
increase in the cost to any Affected Party of agreeing to make or making,
funding or maintaining any commitment hereunder or under any other Related
Document or Program Support Agreement, including with respect to any Advances,
or other Outstanding Principal Amount, or any reduction in any amount receivable
by such Affected Party hereunder or thereunder, including with respect to any
Advances, or other Outstanding Principal Amount (any such increase in cost or
reduction in amounts receivable are hereinafter referred to as “Additional
Costs”), then the Borrower shall, from time to time upon demand by the
Administrative Agent, pay to the Administrative Agent on behalf of such Affected
Party additional amounts sufficient to compensate such Affected Party for such
Additional Costs together with interest thereon from the date demanded until
payment in full thereof at the applicable Base Rate. Each Affected Party agrees
that, as promptly as practicable after it becomes aware of any circumstance
referred to above that would result in any such Additional Costs, it shall, to
the extent not inconsistent with its internal policies of general application,
use reasonable commercial efforts to minimize costs and expenses incurred by it
and payable to it by the Borrower pursuant to this Section 2.09(b).
(c)    Determination Binding. Determinations by any Affected Party for purposes
of this Section 2.09 of the effect of any Regulatory Change on its costs of
making, funding or maintaining any commitments hereunder or under any other
Related Documents or on amounts payable to it hereunder or thereunder or of the
additional amounts required to compensate such Affected Party in respect of any
Additional Costs shall be set forth in a written notice to the Borrower in
reasonable detail and shall be final, binding and conclusive on the Borrower
(absent manifest error) for all purposes.
(d)    LIBOR Rate Protection; Illegality. (i) If any Managing Agent is unable to
obtain on a timely basis the information necessary to determine the LIBOR Rate
or the LMIR Rate for any proposed Interest Period (or portion thereof), then:
(A)    such Managing Agent shall forthwith notify the Lenders in its Lender
Group and the Borrower that the LIBOR Rate or the LMIR Rate, as applicable,
cannot be determined for such Interest Period (or portion thereof), and
(B)    while such circumstances exist, none of such Lenders or such Managing
Agent shall allocate any Portion of Advances with respect to Advances made
during such period or reallocate any Portion of Advances allocated to any then
existing Interest Period ending during such period, to an Interest Period with
respect to which Yield is calculated by reference to the LIBOR Rate or the LMIR
Rate.
(ii)    If, with respect to any outstanding Interest Period (or, solely with
respect to the LMIR Rate, with respect to any day), any Lender on behalf of
which a Managing Agent holds any Portion of Advances notifies such Managing
Agent that it is


727159853 10435078    15    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


unable to obtain matching deposits in the London interbank market to fund its
purchase or maintenance of such Portion of Advances or that the LIBOR Rate or
the LMIR Rate applicable to such Portion of Advances will not adequately reflect
the cost to such Person of funding or maintaining such Portion of Advances for
such Interest Period or day, then (A) such Managing Agent shall forthwith so
notify the Borrower and (B) upon such notice and thereafter while such
circumstances exist none of such Managing Agent or such Lender shall allocate
any other Portion of Advances with respect to Advances made during such period
or reallocate any Portion of Advances allocated to any Interest Period ending
during such period, to an Interest Period with respect to which Yield is
calculated by reference to the LIBOR Rate or the LMIR Rate.
(iii)    Notwithstanding any other provision of this Agreement, if any Lender
shall notify its Managing Agent that it has determined (or it has been notified
by any Program Support Provider) that the introduction after the Closing Date of
or any change in or in the interpretation of any law makes it unlawful (either
for such Lender or such Program Support Provider, as applicable), or any central
bank or other Official Body asserts that it is unlawful for such Lender or such
Program Support Provider, as applicable, to fund the purchases or maintenance of
any Portion of Advances accruing Yield calculated by reference to the LIBOR Rate
or the LMIR Rate, then (A) as of the effective date of such notice from such
Person to its Managing Agent, the obligation or ability of such Lender to fund
the making or maintenance of any Portion of Advances accruing Yield calculated
by reference to the LIBOR Rate or the LMIR Rate, as applicable, shall be
suspended until such Person notifies its Managing Agent that the circumstances
causing such suspension no longer exist and (B) each Portion of Advances made or
maintained by such Person shall either (1) if such Person may lawfully continue
to maintain such Portion of Advances accruing Yield calculated by reference to
the LIBOR Rate or the LMIR Rate until the last day of the applicable Interest
Period, be reallocated on the last day of such Interest Period (or, solely with
respect to the LMIR Rate, immediately) to another Interest Period and shall
accrue Yield calculated by reference to the Base Rate or (2) if such Person
shall determine that it may not lawfully continue to maintain such Portion of
Advances accruing Yield calculated by reference to the LIBOR Rate or the LMIR
Rate until the end of the applicable Interest Period, such Person’s share of
such Portion of Advances allocated to such Interest Period shall be deemed to
accrue Yield at the Base Rate from the effective date of such notice until the
end of such Interest Period.
(e)    Replacement of the Lenders. Upon any Lender’s making a claim for
compensation under Section 2.09, the Borrowers may replace such Lender in
accordance with Section 13.02.
Section 2.10.    Breakage Costs. (a) If (i) any LIBOR Rate Advances are, except
by reason of the requirements in Section 2.03(c), repaid in whole or in part on
any date other than a Settlement Date (whether that repayment is made pursuant
to any other provision of this Agreement or any other Related Document or is the
result of acceleration, by operation of law or otherwise); (ii) the Borrower
shall default in payment when due of the principal amount of or interest on any
LIBOR Rate Advance; (iii) the Borrower shall default in making any borrowing of
LIBOR Rate Advances after the Borrower has given notice requesting the same in
accordance herewith (including any failure to satisfy conditions precedent to
the making of any LIBOR Rate


727159853 10435078    16    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Advances); or (iv) the Borrower shall fail to make any prepayment of a LIBOR
Rate Advance after the Borrower has given a notice thereof in accordance
herewith, then, in any such case, the Borrower shall indemnify and hold harmless
each applicable Lender or Program Support Provider from and against all losses,
costs and expenses resulting from or arising from any of the foregoing (any such
loss, cost or expense, “Breakage Costs”). Such indemnification shall include any
loss (including loss of margin) or expense arising from the reemployment of
funds obtained by it or from fees payable to terminate deposits from which such
funds were obtained (if any). For the purpose of calculating amounts payable
under this subsection, each Lender shall be deemed to have actually funded its
relevant LIBOR Rate Advance through the purchase of a deposit bearing interest
at the LIBOR Rate in an amount equal to the amount of that LIBOR Rate Advance;
provided that each such Lender may fund each of its LIBOR Rate Advances in any
manner it sees fit, and the foregoing assumption shall be utilized only for the
calculation of amounts payable under this subsection. This covenant shall
survive the termination of this Agreement and the payment of the Revolving Notes
and all other amounts payable hereunder. The determination by any Lender of the
amount of any such loss or expense shall be set forth in a written notice to the
Borrower in reasonable detail and shall be final, binding and conclusive on the
Borrower (absent manifest error) for all purposes.
(b)    In addition, the Borrower shall pay the Managing Agents for the account
of the Conduit Lenders, as applicable, on demand, such amount or amounts as
shall compensate the Conduit Lenders for any loss, cost or expense incurred by
the Conduit Lenders (as reasonably determined by its Managing Agent) as a result
of any reduction of any Advance other than on the maturity date of the
Commercial Paper (or other financing source) funding such Advance, such
compensation to be (i) limited to an amount equal to any loss or expense
suffered by the Conduit Lenders (other than any loss of margin above the
applicable cost of funds) during the period from the date of receipt of such
repayment to (but excluding) the maturity date of such Commercial Paper (or
other financing source) and (ii) net of the income, if any, received by the
recipient of such reductions from investing the proceeds of such reductions of
such Advance. The determination by any Managing Agent of the amount of any such
loss or expense shall be set forth in a written notice to the Borrower in
reasonable detail and shall be conclusive, absent manifest error.
Section 2.11.    Ratings Confirmation. Upon the written request of any Managing
Agent, the Borrower shall (at such requesting Managing Agent’s expense) obtain a
rating, from a nationally-recognized rating agency reasonably acceptable to such
Managing Agent and the Administrative Agent (an “Approved Rating Agency”), of
the facility contemplated by this Agreement (each, an “External Rating”) within
sixty (60) days from the date of such written request; provided that if such
Approved Rating Agency issues an External Rating less than the equivalent of the
Explicit Rating, then the Borrower shall effect a Ratings Cure within sixty (60)
days of receiving such External Rating; provided, further that the Borrower may
effect one such Ratings Cure for each Managing Agent request prior to obtaining
a subsequent External Rating that is equal to or better than the Explicit
Rating. For purposes of the foregoing, “Ratings Cure” means the Borrower has:
(i) promptly following receipt of the External Rating, notified the
Administrative Agent and the applicable Managing Agent of its intention to
effect a Ratings Cure, (ii) taken, or caused the Originators to take, such
actions permitted under this Agreement and the Sale Agreement that the Borrower
reasonably believes would improve (or indicated as required,


727159853 10435078    17    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


by the Approved Rating Agency, in order to improve) the rating of the facility
contemplated by this Agreement and (iii) within sixty (60) days of receiving
such External Rating obtained a new rating of the facility contemplated by this
Agreement from the Approved Rating Agency that provided the initial External
Rating (or, with the Administrative Agent's consent (and the consent of any
Managing Agent which may have requested a rating), from another Approved Rating
Agency) and such new rating is at least equal to the Explicit Rating.
ARTICLE III.    

CONDITIONS PRECEDENT
Section 3.01.    Conditions to Effectiveness of Agreement. This Agreement shall
not be effective until the date on which each of the following conditions have
been satisfied, in the sole discretion of, or waived in writing by, the Managing
Agents and the Administrative Agent (such date, the “Effective Date”):
(a)    Funding Agreement; Other Related Documents. This Agreement, the
Assignment and Acceptance Agreements, the Fee Letter and the other Related
Documents shall have been duly executed by, and delivered to, the parties
thereto and the Managing Agents and the Administrative Agent shall have received
such other documents, instruments, agreements and legal opinions as each
Managing Agent and the Administrative Agent shall request in connection with the
transactions contemplated by this Agreement, each in form and substance
satisfactory to each Managing Agent and the Administrative Agent.
(b)    Governmental Approvals. The Managing Agents and the Administrative Agent
shall have received (i) satisfactory evidence that the Borrower, the Servicer
and the Originators have obtained all required consents and approvals of all
Persons, including all requisite Governmental Authorities, to the execution,
delivery and performance of this Agreement and the other Related Documents and
the consummation of the transactions contemplated hereby or thereby or (ii) an
Officer’s Certificate from each of the Borrower and the Servicer in form and
substance satisfactory to the Managing Agents and the Administrative Agent
affirming that no such consents or approvals are required.
(c)    Compliance with Laws. The Borrower and the Transaction Parties shall be
in compliance with all applicable foreign, federal, state, provincial and local
laws and regulations, including those specifically referenced in Section
5.01(a), except to the extent noncompliance could not reasonably be expected to
have a Material Adverse Effect.
(d)    Payment of Fees. The Borrower shall have paid all fees required to be
paid by it on the Effective Date, including all fees required hereunder and
under the Fee Letter, and shall have reimbursed the Administrative Agent and
each Lender Group for (i) all Rating Agency fees and (ii) all other reasonable
fees, costs and expenses of closing the transactions contemplated hereunder and
under the other Related Documents, including the Administrative Agent’s and such
Lender Group’s legal and audit expenses, and other document preparation costs.


727159853 10435078    18    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(e)    Representations and Warranties. Each representation and warranty by the
Borrower and each Transaction Party contained herein and in each other Related
Document shall be true and correct as of the Effective Date, except to the
extent that such representation or warranty expressly relates solely to an
earlier date.
(f)    No Termination Event. No Incipient Termination Event or Termination Event
hereunder or any “Event of Default” or “Default” (each as defined in the Credit
Agreement) shall have occurred and be continuing or would result after giving
effect to any of the transactions contemplated on the Closing Date.
(g)    Audit. The Administrative Agent shall have completed a prefunding audit
of the Receivables as of the Closing Date, the scope and results of which are
satisfactory to the Administrative Agent and each Managing Agent in its sole
discretion.
(h)    Material Adverse Change. There will have been (i) no material adverse
change individually or in the aggregate, (x) in the business, the industry in
which the Parent or any Originator operates, the financial or other condition of
the Parent, the Servicer, or any Originator, or (y) in the Transferred
Receivables or Related Property, taken as a whole, (ii) no litigation commenced
which is reasonably likely to be adversely determined, and if so determined,
would have a Material Adverse Effect on the Parent, the Borrower, the Servicer,
the Originators, their business, or which would challenge the transactions
contemplated under this Agreement, the Sale Agreement and the other Related
Documents, and (iii) since the Parent’s last audited financial statements and
except as otherwise disclosed in the financial projections provided to the
Administrative Agent on or prior to the Effective Date, no material increase in
the liabilities, liquidated or contingent, of the Parent, the Servicer or the
Originators, or material decrease in the assets of the Parent, the Servicer or
the Originators.
(i)    Rating Agency Confirmations. The Administrative Agent shall have received
such confirmations or assurances from the Rating Agencies deemed necessary or
desirable by the Administrative Agent and each Lender Group.
(j)    Due Diligence. Representatives of the Managing Agents shall have
successfully completed an on-site due diligence visit of the Parent as set forth
in Section 5.01(h).
(k)    Agreed Upon Procedures. A third-party, agreed upon procedures audit
conducted in accordance with the Agreed-Upon Procedures has been successfully
completed.
(l)    Borrowing Base Certificate and Pro Forma Reports. The Administrative
Agent and each Managing Agent shall have received a Borrowing Base Certificate
and any pro forma report the Administrative Agent and each Managing Agent shall
request, each of which shall be current as of the Closing Date.
Section 3.02.    Conditions Precedent to All Advances. No Lender shall be
obligated to make any Advances hereunder (including the initial Advances but
excluding Advances made pursuant to Section 2.06(c)) on any date if, as of the
date thereof:


727159853 10435078    19    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(a)    any representation or warranty of the Borrower, the Servicer or any
Originator contained herein or in any of the other Related Documents shall be
untrue or incorrect in any material respect (or in the case of any
representation and warranty qualified by materiality, Material Adverse Effect or
other similar qualifier, in all respects) as of such date, either before or
after giving effect to the Advances to be made on such date and to the
application of the proceeds therefrom, except to the extent that such
representation or warranty expressly relates to an earlier date and except for
changes therein expressly permitted by this Agreement;
(b)    any event shall have occurred, or would result from the making of such
Advances or from the application of the proceeds therefrom, that constitutes an
Incipient Termination Event, a Termination Event, an Incipient Servicer
Termination Event or an Event of Servicer Termination;
(c)    the Facility Termination Date shall have occurred;
(d)    either before or after giving effect to such Advance and to the
application of the proceeds therefrom, a Funding Excess would exist;
(e)    any Originator, the Borrower or the Servicer shall fail to have taken
such other action, including delivery of approvals, consents, opinions,
documents and instruments to the Managing Agents and the Administrative Agent,
as any Managing Agent or the Administrative Agent and, if applicable, either
Rating Agency, may reasonably request;
(f)    on or prior to such date, the Borrower or the Servicer shall have failed
to deliver any Monthly Report, Weekly Report, Daily Report or Borrowing Base
Certificate required to be delivered in accordance with Section 5.02 or the Sale
Agreement and such failure shall be continuing; or
(g)    the Administrative Agent (acting at the direction of the Requisite
Lenders) shall have determined that any event or condition has occurred that has
had, or could reasonably be expected to have or result in, a Material Adverse
Effect.
The delivery by the Borrower of a Borrowing Request and the acceptance by the
Borrower of the funds from the related Borrowing on any Advance Date shall be
deemed to constitute, as of any such Advance Date, a representation and warranty
by the Borrower that the conditions in this Section 3.02 have been satisfied.
ARTICLE IV.    

REPRESENTATIONS AND WARRANTIES
Section 4.01.    Representations and Warranties of the Borrower. To induce each
Lender to make Advances from time to time and the Administrative Agent and each
Managing Agent to take any action required to be performed by it hereunder, the
Borrower makes the following representations and warranties to each Lender, each
Managing Agent and the Administrative Agent on the Effective Date and each
Advance Date, each and all of which shall survive the execution and delivery of
this Agreement.


727159853 10435078    20    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(a)    Existence; Compliance with Law. The Borrower (i) is a corporation duly
formed, validly existing and in good standing under the laws of its jurisdiction
of incorporation, is a “registered organization” as defined in the UCC of such
jurisdiction and is not organized under the laws of any other jurisdiction; (ii)
is duly qualified to do business and is in good standing in every jurisdiction
in which the nature of its business requires it to be so qualified (except where
the failure to be so qualified and in good standing would not have a Material
Adverse Effect); (iii) has the requisite power and authority and the legal right
to own, pledge, mortgage, operate and convey all of its properties, to lease the
property it operates under lease, and to conduct its business as now or proposed
to be conducted, and to execute and deliver this Agreement and the Related
Documents to which it is a party and to perform the transactions contemplated
hereby and thereby; (iv) has all licenses, permits, consents or approvals from
or by, and has made all filings with, and has given all notices to, all
Governmental Authorities having jurisdiction, to the extent required for such
ownership, operation and conduct (except where the failure to have such
licenses, permits, consents or approvals or make such filings or give such
notices would not have a Material Adverse Effect); (v) is in compliance with its
certificate of incorporation and bylaws and other organizational documents; and
(vi) is in compliance with all applicable provisions of law (except where the
failure to be in compliance would not have a Material Adverse Effect).
(b)    Executive Offices; Collateral Locations; Corporate or Other Names; FEIN.
The state of organization and the organization identification number of the
Borrower and current location of the Borrower’s executive office, principal
place of business, other offices, the premises within which any Borrower
Collateral is stored or located are set forth in Schedule 4.01(b) and except as
set forth in Schedule 4.01(b), such locations have not changed during the
preceding twelve months. In addition, Schedule 4.01(b) lists the federal
employer identification number of the Borrower.
(c)    Power, Authorization, Enforceable Obligations. The execution, delivery
and performance by the Borrower of this Agreement and the other Related
Documents to which it is a party, and the creation and perfection of all Liens
and ownership interests provided for herein and therein: (i) are within the
Borrower’s corporate power; (ii) have been duly authorized by all necessary
corporate or other actions; (iii) do not contravene any provision of the
Borrower’s certificate of incorporation or bylaws; (iv) do not violate any law
or regulation, or any order or decree of any court or Governmental Authority;
(v) do not contravene, or cause Borrower or any Originator to be in default
under, any contractual restriction contained in any indenture, loan or credit
agreement, lease, mortgage, security agreement, bond, note or other agreement or
instrument binding on or affecting Borrower or such Originator or its property;
(vi) do not result in the creation or imposition of any Adverse Claim upon any
of the property of the Borrower or any Originator; and (vii) do not require the
consent or approval of any Governmental Authority or any other Person, except
those which have been duly obtained, made or complied with prior to the
Effective Date as provided in Section 3.01(b). The exercise by each of the
Borrower, the Lenders, the Managing Agents or the Administrative Agent of any of
its rights and remedies under any Related Document to which it is a party do not
require the consent or approval of any Governmental Authority or any other
Person, except those which will have been duly obtained, made or complied with
prior to the Closing Date as provided in Section 3.01(b). Each of the Related
Documents to which the Borrower is a party shall have been duly executed and
delivered


727159853 10435078    21    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


by the Borrower and each such Related Document shall then constitute a legal,
valid and binding obligation of the Borrower enforceable against it in
accordance with its terms, subject, as to enforceability, to (A) any applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect relating to or affecting the enforceability of creditors’
rights generally and (B) general equitable principles, whether applied in a
proceeding at law or in equity.
(d)    No Litigation. No Litigation is now pending or, to the knowledge of the
Borrower, threatened against the Borrower before any Governmental Authority
which (i) challenges the Borrower’s right, power or competence to enter into or
perform any of its obligations under the Related Documents to which it is a
party, or the validity or enforceability of any Related Document or any action
taken thereunder, (ii) seeks to prevent the transfer, sale, pledge or
contribution of any Receivable or the consummation of any of the transactions
contemplated under this Agreement or the other Related Documents, or (iii) is
reasonably likely to be adversely determined and, if adversely determined, would
result in a Material Adverse Effect. To the knowledge of Borrower, there does
not exist a state of facts which is reasonably likely to give rise to such
proceedings. Borrower is not a party to any consent decree.
(e)    Solvency. After giving effect to the sale or contribution of Receivables
and the Advances on such date and to the application of the proceeds therefrom,
the Borrower is and will be Solvent.
(f)    Material Adverse Effect. Since the date of the Borrower’s organization,
no event has occurred with respect to the Borrower that alone or together with
other events could reasonably be expected to have a Material Adverse Effect.
(g)    Ownership of Property; Liens. None of the properties and assets
(including the Transferred Receivables) of the Borrower are subject to any
Adverse Claims other than Permitted Encumbrances not attaching to Transferred
Receivables, and there are no facts, circumstances or conditions known to the
Borrower that may result in (i) with respect to the Transferred Receivables, any
Adverse Claims (including Adverse Claims arising under environmental laws) and
(ii) with respect to its other properties and assets, any Adverse Claims
(including Adverse Claims arising under environmental laws) other than Permitted
Encumbrances. The Borrower has received all assignments, bills of sale and other
documents, and has duly effected all recordings, filings and other actions
necessary to establish, protect and perfect the Borrower’s right, title and
interest in and to the Transferred Receivables and its other properties and
assets. No effective financing statement or other similar instrument are of
record in any filing office listing the Borrower or any Originator as debtor and
covering any of the Transferred Receivables or the other Borrower Collateral,
and the Liens granted to the Administrative Agent pursuant to Section 7.01 are
and will be at all times fully perfected first priority Liens in and to the
Borrower Collateral.
(h)    Ventures, Subsidiaries and Affiliates; Outstanding Stock and
Indebtedness. The Borrower has no Subsidiaries, and is not engaged in any joint
venture or partnership with any other Person or has any equity interest in any
other Person. The Borrower has no Investments in any Person other than Permitted
Investments. The Parent is the only shareholder of the Borrower. There are no
outstanding rights to purchase stock, options, warrants


727159853 10435078    22    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


or similar rights, agreements or plans pursuant to which the Borrower may be
required to issue, sell, or purchase any Stock or other equity security. Other
than the Subordinated Loans, the Borrower has no outstanding Debt.
(i)    Taxes. All tax returns, reports and statements, including information
returns (Form 1120-S), required by any Governmental Authority to be filed by the
Borrower and all material tax returns, reports and statements, including
information returns, required by any Governmental Authority to be filed by any
Affiliate of the Borrower, have in each case been filed with the appropriate
Governmental Authority and all Charges and other impositions shown thereon to be
due and payable (other than Charges or other impositions which Borrower is
diligently contesting in good faith by appropriate proceedings, in respect of
which no final unappealable order has been made against Borrower, and with
respect to which Borrower is maintaining adequate reserves under GAAP) have been
paid prior to the date on which any fine, penalty, interest or late charge may
be added thereto for nonpayment thereof, or any such fine, penalty, interest,
late charge or loss has been paid. Borrower has paid when due and payable all
material Charges required to be paid by it. Proper and accurate amounts have
been withheld by the Borrower or such Affiliate from its employees (as
applicable) for all periods in full and complete compliance with the tax, social
security and unemployment withholding provisions of applicable federal, state,
provincial, local and foreign law and such withholdings have been timely paid to
the respective Governmental Authorities. Schedule 4.01(i) sets forth those
taxable years for which the Borrower’s or such Affiliates’ are currently being
audited by the IRS or any other applicable Governmental Authority and any
assessments or threatened assessments in connection with any such audit or
otherwise currently outstanding. Except as described in Schedule 4.01(i),
neither the Borrower nor any such Affiliate has executed or filed with the IRS
or any other Governmental Authority any agreement or other document extending,
or having the effect of extending, the period for assessment or collection of
any Charges. Neither as of nor following the Effective Date have the Borrower or
any of its Affiliates included in the Parent Group agreed or been requested to
make any adjustment under IRC 481(a) by reason of a change in accounting method
or otherwise that could reasonably be expected to have a Material Adverse
Effect.
(j)    Full Disclosure. No information contained in this Agreement, any
Borrowing Base Certificate or any of the other Related Documents, or any other
written statement or information furnished by or on behalf of the Borrower to
any Lender, any Managing Agent or the Administrative Agent relating to this
Agreement, the Transferred Receivables or any of the other Related Documents,
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained herein or therein not misleading
in light of the circumstances under which they were made. All business plans and
other forecasts and projections (including the Projections) furnished by or on
behalf of the Borrower and made available to any Lender, any Managing Agent or
the Administrative Agent relating to the financial condition, operations,
business, properties or prospects of Borrower were prepared in good faith on the
basis of the facts and assumptions stated therein, which assumptions were fair
in light of the conditions existing at the time of delivery of such forecasts,
and represented, at the time of delivery, Borrower’s reasonable estimate of its
plans, forecasts or projections, as applicable, based on the information
available at the time (it being acknowledged that actual results may vary, and
such variations may be material).


727159853 10435078    23    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(k)    ERISA. During the twelve-consecutive-month period prior to the date of
the execution and delivery of this Agreement, no steps have been taken that
would reasonably be expected to result in the termination of any Pension Plan of
the Borrower or any ERISA Affiliate of the Borrower, and no contribution failure
has occurred with respect to any Pension Plan of the Borrower or any ERISA
Affiliate of the Borrower that would reasonably be expected to give rise to a
Lien under section 303(k) of ERISA. No condition exists or event or transaction
has occurred with respect to any Pension Plan of the Borrower or any ERISA
Affiliate of the Borrower which would reasonably be expected to result in the
Borrower incurring any material liability, fine or penalty.
(l)    Brokers. No broker or finder acting on behalf of the Borrower was
employed or utilized in connection with this Agreement or the other Related
Documents or the transactions contemplated hereby or thereby and the Borrower
has no obligation to any Person in respect of any finder’s or brokerage fees in
connection therewith.
(m)    Margin Regulations. The Borrower is not engaged in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
security,” as such terms are defined in Regulation U of the Federal Reserve
Board as now and from time to time hereafter in effect (such securities being
referred to herein as “Margin Stock”). The Borrower owns no Margin Stock, and no
portion of the proceeds of the Advances made hereunder will be used, directly or
indirectly, for the purpose of purchasing or carrying any Margin Stock, for the
purpose of reducing or retiring any Debt that was originally incurred to
purchase or carry any Margin Stock or for any other purpose that might cause any
portion of such proceeds to be considered a “purpose credit” within the meaning
of Regulations T, U or X of the Federal Reserve Board. The Borrower will not
take or permit to be taken any action that might cause any Related Document to
violate any regulation of the Federal Reserve Board.
(n)    Nonapplicability of Bulk Sales Laws. No transaction contemplated by this
Agreement or any of the Related Documents requires compliance with any bulk
sales act or similar law.
(o)    Government Regulation. The Borrower (i) is not a “covered fund” under the
Volcker Rule and (ii) is not, and after giving effect to the transactions
contemplated hereby, will not be required to register as, an “investment
company” within the meaning of the Investment Company Act or any successor
statute. In determining that the Borrower is not a covered fund, the Borrower is
entitled to rely on the exemption from the definition of “investment company”
set forth in Section 3(c)(5) of the Investment Company Act. The making of
Advances by the Lenders hereunder, the application of the proceeds thereof and
the consummation of the transactions contemplated by this Agreement and the
other Related Documents will not violate any provision of any such statute or
any rule, regulation or order issued by the Securities and Exchange Commission.
(p)    Nonconsolidation. The Borrower is operated in such a manner that the
separate corporate existence of the Borrower, on the one hand, and any member of
the Parent Group, on the other hand, would not be disregarded in the event of
the bankruptcy or insolvency of any member of the Parent Group and, without
limiting the generality of the foregoing:


727159853 10435078    24    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(i)    the Borrower is a limited purpose corporation whose activities are
restricted in its certificate of incorporation to those activities expressly
permitted hereunder and under the other Related Documents and the Borrower has
not engaged, and does not presently engage, in any business or other activity
other than those activities expressly permitted hereunder and under the other
Related Documents, nor has the Borrower entered into any agreement other than
this Agreement, the other Related Documents to which it is a party and, with the
prior written consent of the Administrative Agent and the Requisite Lenders, any
other agreement necessary to carry out more effectively the provisions and
purposes hereof or thereof;
(ii)    the Borrower has duly appointed a board of directors and its business is
managed solely by its own officers and directors, each of whom when acting for
the Borrower shall be acting solely in his or her capacity as an officer or
director of the Borrower and not as an officer, director, employee or agent of
any member of the Parent Group;
(iii)    (A) Borrower shall compensate all consultants and agents directly or
indirectly through reimbursement of the Parent, from its own funds, for services
provided to the Borrower by such consultants and agents and, to the extent any
consultant or agent of the Borrower is also an employee, consultant or agent of
such member of the Parent Group on a basis which reflects the respective
services rendered to the Borrower and such member of the Parent Group and in
accordance with the terms of the Administrative Services Agreement and (B)
Borrower shall not have any employees;
(iv)    Borrower shall pay its own incidental administrative costs and expenses
not covered under the terms of the Administrative Services Agreement from its
own funds, and shall allocate all other shared overhead expenses (including
telephone and other utility charges, the services of shared consultants and
agents, and reasonable legal and auditing expenses) which are not reflected in
the Servicing Fee, and other items of cost and expense shared between the
Borrower and the Parent, pursuant to the terms of the Administrative Services
Agreement, on the basis of actual use to the extent practicable and, to the
extent such allocation is not practicable, on a basis reasonably related to
actual use or the value of services rendered; except as otherwise expressly
permitted hereunder, under the other Related Documents and under the Borrower’s
organizational documents, no member of the Parent Group (A) pays the Borrower’s
expenses, (B) guarantees the Borrower’s obligations, or (C) advances funds to
the Borrower for the payment of expenses or otherwise;
(v)    other than the purchase and acceptance through capital contribution of
Transferred Receivables pursuant to the Sale Agreement, the acceptance of
Subordinated Loans pursuant to the Sale Agreement, the payment of distributions
and the return of capital to the Parent, the payment of Servicing Fees to the
Servicer under the Sale Agreement and the transactions contemplated under the
Administrative Services Agreement, the Borrower engages and has engaged in no
intercorporate transactions with any member of the Parent Group;


727159853 10435078    25    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(vi)    the Borrower maintains records and books of account separate from that
of each member of the Parent Group, holds regular meetings of its board of
directors and otherwise observes corporate formalities;
(vii)    (A) the financial statements (other than consolidated financial
statements) and books and records of the Borrower and each member of the Parent
Group reflect the separate existence of the Borrower, (B) the consolidated
financial statements of the Parent Group shall contain disclosure to the effect
that the Borrower’s assets are not available to the creditors of any member of
the Parent Group and (C) the Borrower shall prepare and maintain its own
separate financial statements and shall provide copies of such financial
statements to any Lender upon reasonable request by such Lender;
(viii)    (A) the Borrower maintains its assets separately from the assets of
each member of the Parent Group (including through the maintenance of separate
bank accounts and except for any Records to the extent necessary to assist the
Servicer in connection with the servicing of the Transferred Receivables), (B)
except as contemplated by the Administrative Services Agreement, the Borrower’s
funds (including all money, checks and other cash proceeds) and assets, and
records relating thereto, have not been and are not commingled with those of any
member of the Parent Group and (C) the separate creditors of the Borrower will
be entitled, on the winding-up of the Borrower, to be satisfied out of the
Borrower’s assets prior to any value in the Borrower becoming available to the
Parent;
(ix)    all business correspondence and other communications of the Borrower are
conducted in the Borrower’s own name, on its own stationery and through a
separately-listed telephone number;
(x)    the Borrower has and shall maintain separate office space from the
offices of any member of the Parent Group and identify such office by a sign in
its own name;
(xi)    the Borrower shall respond to any inquiries with respect to ownership of
a Transferred Receivable by stating that it is the owner of such Transferred
Receivable, and that such Transferred Receivable is pledged to the
Administrative Agent for the benefit of the Lenders;
(xii)    the Borrower does not act as agent for any member of the Parent Group,
but instead presents itself to the public as a legal entity separate from each
such member and independently engaged in the business of purchasing and
financing Receivables;
(xiii)    the Borrower maintains at least two independent directors (each, an
“Independent Director”), each of whom: (i) shall not have been at the time of
his or her appointment or at any time during the preceding five years, and shall
not be as long as he or she is a director of the Borrower, (A) a director,
officer, employee, associate, partner, shareholder, member, manager or affiliate
of any of the following entities (collectively, the “Independent Parties”):
SYNNEX Corporation, any Originator, or any


727159853 10435078    26    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


of their respective subsidiaries or affiliates (other than the Borrower), (B) a
supplier to any of the Independent Parties, (C) an entity controlling or under
common control with any partner, shareholder, member, manager, affiliate or
supplier of any of the Independent Parties, or (D) a member of the immediate
family of any director, officer, employee, associate, partner, shareholder,
member, manager, affiliate or supplier of any of the Independent Parties; (ii)
has prior experience as an independent director for a corporation whose charter
documents required the unanimous consent of all independent directors thereof
before such corporation could consent to the institution of bankruptcy or
insolvency proceedings against it or could file a petition seeking relief under
any applicable federal, state or provincial law relating to bankruptcy and (iii)
has at least three (3) years of employment experience with one or more entities
that provide, in the ordinary course of their respective businesses, advisory,
management or placement services to issuers of securitization or structured
finance instruments, agreements or securities. The Borrower shall give the
Lenders notice, in writing, not less than ten (10) days prior to the effective
date of any decision to appoint a new director of the Borrower as an
“Independent Director”, and shall certify to the Lenders that the appointment of
such new director satisfies the criteria set forth in the definition herein of
“Independent Director”;
(xiv)    the bylaws or certificate of incorporation of the Borrower require the
affirmative vote of each independent director before a voluntary petition under
Section 301 of the Bankruptcy Code may be filed by the Borrower;
(xv)    Borrower shall maintain (1) correct and complete books and records of
account and (2) minutes of the meetings and other proceedings of its
shareholders and board of directors;
(xvi)    Borrower shall not hold out credit as being available to satisfy
obligations of others;
(xvii)    Borrower shall not acquire obligations or Stock of any member of the
Parent Group;
(xviii)    Borrower shall correct any known misunderstanding regarding its
separate identity;
(xix)    Borrower shall maintain adequate capital;
(xx)    Borrower shall comply with each of the assumptions set forth in that
certain legal opinion delivered by Pillsbury Winthrop Shaw Pittman LLP with
respect to true sale and non-substantive consolidation matters; and
(xxi)    Parent and Borrower shall strictly observe corporate formalities in
making and documenting any capital contributions (including of Contributed
Receivables) from Parent to Borrower.
(q)    Accounts. Schedule 4.01(q) lists all banks and other financial
institutions at which the Borrower maintains deposit or other bank accounts,
including any Account and each Originator Collection Account, and such schedule
correctly identifies the name, address and


727159853 10435078    27    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


telephone number of each depository, the name in which the account is held, a
description of the purpose of the account, and the complete account number
therefor. Each Account constitutes a deposit account within the meaning of the
applicable UCC. The Borrower (or the Servicer on its behalf) and each
Originator, if applicable, has delivered to the Administrative Agent a fully
executed agreement with respect to each Account pursuant to which each
applicable Bank has agreed to comply with all instructions originated by the
Administrative Agent directing the disposition of funds in such Account, without
further consent by the Borrower, the Servicer or any Originator. Other than the
Originator Collection Accounts, no Account is in the name of any person other
than the Borrower or the Administrative Agent, and the Borrower has not
consented to any Bank following the instructions of any Person other than the
Administrative Agent. No Originator Collection Account is in the name of any
person other than the relevant Originator, and no Originator has consented to
any Bank following the instructions of any Person other than the Administrative
Agent. Accordingly, the Administrative Agent has a first priority perfected
security interest in each Account, and all funds on deposit therein.
(r)    Transferred Receivables.
(i)    Transfers. Each Transferred Receivable was purchased by or contributed to
the Borrower on the relevant Transfer Date pursuant to the Sale Agreement.
(ii)    Eligibility. Each Transferred Receivable designated as an Eligible
Receivable in each Borrowing Base Certificate, Monthly Report, Weekly Report or
Daily Report, as the case may be, constitutes an Eligible Receivable as of the
date specified in such Borrowing Base Certificate, Monthly Report, Weekly Report
or Daily Report, as applicable.
(iii)    No Material Adverse Effect. The Borrower has no actual knowledge of any
fact (including any defaults by the Obligor thereunder on any other Receivable)
that would cause it or should have caused it to expect that any payments on any
Transferred Receivable designated as an Eligible Receivable in any Borrowing
Base Certificate, Monthly Report, Weekly Report or Daily Report, as applicable,
will not be paid in full when due or that has caused it to expect any material
adverse effect on any such Transferred Receivable.
(iv)    Nonavoidability of Transfers. The Borrower shall (A) have received each
Contributed Receivable as a contribution to the capital of the Borrower by the
Parent as a stockholder of the Borrower and (B) (1) have purchased each Sold
Receivable from the applicable Originator for cash consideration or with the
proceeds of a Subordinated Loan and (2) have accepted assignment of any Eligible
Receivables transferred pursuant to clause (b) of Section 4.04 of the Sale
Agreement, in each case in an amount that constitutes fair consideration and
reasonably equivalent value therefor. No Sale has been made for or on account of
an antecedent debt owed by any Originator to the Borrower and no such Sale is or
may be avoidable or subject to avoidance under any bankruptcy laws, rules or
regulations.
(s)    Assignment of Interest in Related Documents. The Borrower’s interests in,
to and under the Sale Agreement and each Originator Support Agreement, if any,
have been


727159853 10435078    28    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


assigned by the Borrower to the Administrative Agent (for the benefit of itself
and the Lenders) as security for the Borrower Obligations.
(t)    Notices to Obligors. Each Obligor of Transferred Receivables has been
directed to remit all payments with respect to such Receivables for deposit in
the relevant Lockbox, the relevant Collection Account or the relevant
Concentration Account.
(u)    Representations and Warranties in Other Related Documents. Each of the
representations and warranties of the Borrower contained in the Related
Documents (other than this Agreement) is true and correct in all respects and
the Borrower hereby makes each such representation and warranty to, and for the
benefit of, the Lenders, the Managing Agents and the Administrative Agent as if
the same were set forth in full herein.
(v)    Supplementary Representations.
(i)    Receivables; Accounts. (A) Each Transferred Receivable constitutes an
“account” or a “general intangible” within the meaning of the applicable UCC,
and (B) each Account constitutes a “deposit account” within the meaning of the
applicable UCC.
(ii)    Creation of Security Interest. Other than the Originator Collection
Accounts, the Borrower owns and has good and marketable title to the Transferred
Receivables, Accounts and Lockboxes, free and clear of any Adverse Claim. This
Agreement creates a valid and continuing security interest (as defined in the
applicable UCC) in the Transferred Receivables, Accounts and Lockboxes in favor
of the Administrative Agent (on behalf of the Secured Parties), which security
interest is prior to all other Adverse Claims and is enforceable as such as
against any creditors of and purchasers from the Borrower.
(iii)    Perfection. (A) The Borrower has caused the filing of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under applicable law and entered into Account Agreements in order
to perfect the sale of the Transferred Receivables from the Originators to the
Borrower pursuant to the Sale Agreement and the security interest granted by the
Borrower to the Administrative Agent (on behalf of the Secured Parties) in the
Transferred Receivables hereunder; and (B) with respect to each Account, the
Borrower has delivered to the Administrative Agent (on behalf of itself and the
Lenders), a fully executed Account Agreement with respect to such Account
pursuant to which the applicable Bank has agreed, following the occurrence and
continuation of a Termination Event, to comply with all instructions given by
the Administrative Agent with respect to all funds on deposit in such Account,
without further consent by the Borrower, the Servicer or any Originator.
(iv)    Priority. (A) Other than the transfer of the Transferred Receivables by
the Originators to the Borrower pursuant to the Sale Agreement, the grant of
security interest by the relevant Originators to the Borrower in the Originator
Collection Accounts and the grant of security interest by the Borrower to the
Administrative Agent (on behalf of the Secured Parties) in the Transferred
Receivables, the Accounts and the


727159853 10435078    29    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Lockboxes hereunder, none of the Borrower nor any Originator has pledged,
assigned, sold, conveyed, or otherwise granted a security interest in any of the
Transferred Receivables, the Accounts and the Lockboxes to any other Person. (B)
Neither the Borrower nor any Originator has authorized, or is aware of, any
filing of any financing statement against the Borrower or any Originator that
include a description of collateral covering the Transferred Receivables or all
other collateral pledged to the Administrative Agent (on behalf of the Secured
Parties) pursuant to the Related Documents, other than any financing statement
filed pursuant to the Sale Agreement and this Agreement or financing statements
that have been validly terminated prior to the date hereof. (C) The Borrower is
not aware of any judgment, ERISA or tax lien filings against either the Borrower
or any Originator. (D) Other than the Originator Collection Accounts, none of
the Accounts or Lockboxes is in the name of any Person other than the Borrower
or the Administrative Agent. None of the Originator Collection Accounts is in
the name of any Person other than the relevant Originator. None of the Borrower,
the Servicer or any Originator has consented to any Bank complying with
instructions of any person other than the Administrative Agent.
(v)    Collections. If made in accordance with the terms of this Agreement, each
remittance of Collections by the Borrower hereunder will have been (i) in
payment of a debt incurred by the Borrower in the ordinary course of business or
financial affairs of the Borrower and (ii) made in the ordinary course of
business or financial affairs of the Borrower.
(vi)    Survival of Supplemental Representations. Notwithstanding any other
provision of this Agreement or any other Related Document, the representations
contained in this Section 4.01(v) and Section 5.01(g) shall be continuing, and
remain in full force and effect until the Termination Date.
(w)    Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions. Policies and
procedures have been implemented and maintained by or on behalf of the Borrower
that are designed to achieve compliance by the Borrower and its directors,
officers, employees and agents with Anti-Corruption Laws, Anti-Terrorism Laws
and applicable Sanctions, giving due regard to the nature of the Borrower’s
business and activities, and the Borrower and, to the knowledge of the Borrower,
its officers, employees, directors and agents acting in any capacity in
connection with or directly benefitting from the credit facility established
hereby, are in compliance with Anti-Corruption Laws, Anti-Terrorism Laws and
applicable Sanctions, in each case in all material respects. (a) None of the
Borrower or, to the knowledge of the Borrower, any of its directors, officers,
employees, or agents that will act in any capacity in connection with or
directly benefit from the credit facility established hereby, is a Sanctioned
Person, and (b) the Borrower is not organized or resident in a Sanctioned
Country. The Borrower represents and covenants that it will not, directly or
indirectly, use the proceeds of the credit facility established hereby nor use
any Advance, or lend, contribute or otherwise make available such proceeds to
any subsidiary, joint venture partner or other Person, or in any country or
territory that, at the time of such funding, is the subject of Sanctions (and in
such case would result in a violation of Sanctions), or in any manner that will
result in a violation by any Person (including any Person participating in this
credit facility) of Anti-Corruption Laws, Anti-Terrorism Laws or applicable
Sanctions.


727159853 10435078    30    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(x)    LCR. The Borrower represents, warrants and agrees that it has not, does
not and will not during the term of this Agreement (i) issue any obligations
that (A) constitute asset-backed commercial paper, or (B) are securities
required to be registered under the Securities Act of 1933 or that may be
offered for sale under Rule 144A of the Securities and Exchange Commission
thereunder, or (ii) issue any other debt obligations or equity interests other
than (A) debt obligations substantially similar to the obligations of the
Borrower under this Agreement that are (x) issued to other banks or asset-backed
commercial paper conduits in privately negotiated transactions, and (y) subject
to transfer restrictions substantially similar to the transfer restrictions set
forth in Section 12.02, (B) the Subordinated Notes and (C) equity interests
issued to SYNNEX Corporation under the terms of the organizational documents of
the Borrower. The Borrower further represents and warrants that its assets and
liabilities are consolidated with the assets and liabilities of SYNNEX
Corporation for purposes of GAAP.
ARTICLE V.    

GENERAL COVENANTS OF THE BORROWER
Section 5.01.    Affirmative Covenants of the Borrower. The Borrower covenants
and agrees that from and after the Effective Date and until the Termination
Date:
(a)    Compliance with Agreements and Applicable Laws. The Borrower shall (i)
perform each of its obligations under this Agreement and the other Related
Documents and (ii) comply with all federal, state, provincial and local laws and
regulations applicable to it and the Transferred Receivables, including those
relating to truth in lending, retail installment sales, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices,
privacy, licensing, taxation, ERISA and labor matters and environmental laws and
environmental permits except, solely with respect to this clause (ii), where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect.
(b)    Maintenance of Existence and Conduct of Business. The Borrower shall: (i)
do or cause to be done all things necessary to preserve and keep in full force
and effect its corporate existence and, except where the failure to do so could
not reasonably be expected to result in a Material Adverse Effect, its rights
and franchises; (ii) continue to conduct its business substantially as now
conducted or as otherwise permitted hereunder and in accordance with (1) Section
4.01(p) and (2) the assumptions set forth in each opinion letter of Pillsbury
Winthrop Shaw Pittman LLP, or other outside counsel to the Borrower from time to
time delivered pursuant to Section 3.03(d) of the Sale Agreement with respect to
issues of substantive consolidation and true sale and absolute transfer; (iii)
at all times maintain, preserve and protect all of its assets and properties
used or useful in the conduct of its business, including all licenses, permits,
charters and registrations, and keep the same in good repair, working order and
condition in all material respects (taking into consideration ordinary wear and
tear) and from time to time make, or cause to be made, all necessary or
appropriate repairs, replacements and improvements thereto consistent with
industry practices; and (iv) transact business only in the name of SIT Funding
Corporation or such trade names as are set forth in Schedule 5.01(b).
(c)    Deposit of Collections. The Borrower shall deposit or cause to be
deposited promptly into the relevant Lockbox, the relevant Collection Account or
the relevant


727159853 10435078    31    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Concentration Account, and in any event no later than the first Business Day
after receipt thereof, all Collections it may receive with respect to any
Transferred Receivable. The Borrower shall ensure that, on a daily basis,
Collections required to be allocated and retained in the Accrual Account
pursuant to clauses (i) and (ii) of Section 2.08(b) are deposited in the Accrual
Account.
(d)    Use of Proceeds. The Borrower shall utilize the proceeds of the Advances
made hereunder solely for (i) the repayment of Advances made and the payment of
any fees due hereunder, (ii) the purchase of Transferred Receivables from the
Originators pursuant to the Sale Agreement, (iii) the payment of distributions
to the Parent, (iv) the repayment of Subordinated Loans, and (v) the payment of
administrative fees or Servicing Fees or expenses to the Servicer or routine
administrative or operating expenses, in each case only as expressly permitted
by and in accordance with the terms of this Agreement and the other Related
Documents.
(e)    Payment and Performance of Charges and other Obligations.
(i)    Subject to Section 5.01(e)(ii), the Borrower shall pay, perform and
discharge or cause to be paid, performed and discharged promptly all charges and
claims payable by it, including (A) Charges imposed upon it, its income and
profits, or any of its property (real, personal or mixed) and all Charges with
respect to tax, social security and unemployment withholding with respect to its
employees, and (B) lawful claims for labor, materials, supplies and services or
otherwise before any thereof shall become past due.
(ii)    The Borrower may in good faith contest, by appropriate proceedings, the
validity or amount of any charges or claims described in Section 5.01(e)(i);
provided that (A) adequate reserves with respect to such contest are maintained
on the books of the Borrower, in accordance with GAAP, (B) such contest is
maintained and prosecuted continuously and with diligence, (C) none of the
Borrower Collateral becomes subject to forfeiture or loss as a result of such
contest, (D) no Lien shall be imposed to secure payment of such charges or
claims other than inchoate tax liens and (E) the Administrative Agent has not
advised the Borrower in writing that it reasonably believes that failure to pay
or to discharge such claims or charges could have or result in a Material
Adverse Effect.
(f)    ERISA. The Borrower shall give the Administrative Agent prompt written
notice of any event that (i) could reasonably be expected to result in the
imposition of a Lien on any Borrower Collateral under Section 430(k) of the IRC
or Section 303(k) or 4068 of ERISA, or (ii) could reasonably be expected to
result in the incurrence by Borrower of any liabilities under Title IV of ERISA
(other than premium payments arising in the ordinary course of business).
(g)    Borrower to Maintain Perfection and Priority. In order to evidence the
interests of the Administrative Agent and the Lenders under this Agreement, the
Borrower shall, from time to time take such action, or execute and deliver such
instruments (other than filing financing statements) as may be necessary or
advisable (including, such actions as are requested by the Administrative Agent)
to maintain and perfect, as a first-priority interest, the Administrative
Agent’s (on behalf of the Secured Parties) security interest in the Transferred
Receivables and all other collateral pledged to the Administrative Agent (on
behalf of the Secured


727159853 10435078    32    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Parties) pursuant to the Related Documents. The Borrower shall, from time to
time and within the time limits established by law, prepare and present to the
Administrative Agent upon request for the Administrative Agent’s authorization
and approval, and file or cause to be filed in the appropriate jurisdictions all
financing statements, amendments, continuations or other filings necessary to
continue, maintain and perfect the Administrative Agent’s (on behalf of the
Secured Parties) security interest in the Transferred Receivables and all other
collateral pledged to the Administrative Agent (on behalf of the Secured
Parties) pursuant to the Related Documents as a first-priority interest. The
Administrative Agent’s approval of such filings shall authorize the Borrower to
file such financing statements under the UCC, without the signature of the
Borrower, any Originator or the Administrative Agent where allowed by applicable
law. Notwithstanding anything else in the Related Documents to the contrary,
neither the Borrower, the Servicer, nor any Originator shall have any authority
to file a termination, partial termination, release, partial release or any
amendment that deletes the name of a debtor or excludes collateral of any such
financing statements, without the prior written consent of the Administrative
Agent.
(h)    Due Diligence. Representatives of the Managing Agents shall, upon
reasonable notice, be permitted at any time and from time to time during regular
business hours, (i) to examine and make copies of and take abstracts from all
books, records and documents (including computer tapes and disks) relating to
the Receivables, including the related Contracts and (ii) to visit the offices
and properties of the Borrower, any Originator, the Servicer or the Parent for
the purpose of examining such materials described in clause (i), and to discuss
matters relating to the Receivables or the Borrower’s, each Originator’s or the
Servicer’s performance hereunder, under the Contracts and under the other
Related Documents to which such Person is a party with any of the officers,
directors, employees or independent public accountants of the Borrower, any
Originator or the Parent, as applicable, having knowledge of such matters;
provided that unless a Termination Event or Incipient Termination Event shall
have occurred and be continuing, the Borrower shall not be required to reimburse
the expenses of more than one (1) such visit in the aggregate among the Borrower
and the Parent per calendar year.
(i)    Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions. Policies and
procedures will be maintained and enforced by or on behalf of the Borrower that
are designed in good faith and in a commercially reasonable manner to promote
and achieve compliance, in the reasonable judgment of the Borrower, by the
Borrower and each of its directors, officers, employees and agents with
Anti-Corruption Laws, Anti-Terrorism Laws and applicable Sanctions, in each case
giving due regard to the nature of the Borrower’s business and activities.
Section 5.02.    Reporting Requirements of the Borrower. The Borrower hereby
agrees that from and after the Effective Date until the Termination Date, it
shall furnish or cause to be furnished to the Administrative Agent, the Managing
Agents and the Lenders:
(a)    The financial statements, notices, reports and other information at the
times, to the Persons and in the manner set forth in Annex 5.02(a).
(b)    At the same time each Monthly Report, Weekly Report or Daily Report, as
applicable, is required to be delivered pursuant to the terms of clause (a) of
Annex 5.02(a), a completed certificate in the form attached hereto as Exhibit
5.02(b) (each, a “Borrowing Base Certificate”), provided that if (i) an
Incipient Termination Event or a Termination Event shall


727159853 10435078    33    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


have occurred and be continuing or (ii) the Administrative Agent, in good faith,
believes that an Incipient Termination Event or a Termination Event is imminent
or deems the Lenders’ rights or interests in the Transferred Receivables or the
Borrower Collateral insecure, then such Borrowing Base Certificates shall be
delivered daily; and each Borrowing Base Certificate shall be prepared by the
Borrower or the Servicer as of the last day of the previous month or week, in
the event Borrowing Base Certificates are required to be delivered on a monthly
or weekly basis, and as of the close of business on the previous Business Day,
in the event Borrowing Base Certificates are required to be delivered on each
Business Day.
(c)    Such other reports, statements and reconciliations with respect to the
Borrowing Base or Borrower Collateral as any Lender, any Managing Agent or the
Administrative Agent shall from time to time request in its reasonable
discretion.
Section 5.03.    Negative Covenants of the Borrower. The Borrower covenants and
agrees that, without the prior written consent of the Requisite Lenders, from
and after the Effective Date until the Termination Date:
(a)    Sale of Stock and Assets. The Borrower shall not sell, transfer, convey,
assign or otherwise dispose of, or assign any right to receive income in respect
of, any of its properties or other assets or any of its Stock (whether in a
public or a private offering or otherwise), any Transferred Receivable or
Contract therefor or any of its rights with respect to any Lockbox or any
Account except as otherwise expressly permitted by this Agreement or any of the
other Related Documents.
(b)    Liens. The Borrower shall not create, incur, assume or permit to exist
(i) any Adverse Claim on or with respect to its Transferred Receivables or (ii)
any Adverse Claim on or with respect to its other properties or assets (whether
now owned or hereafter acquired) except for the Liens set forth in Schedule
5.03(b) and other Permitted Encumbrances. In addition, the Borrower shall not
become a party to any agreement, note, indenture or instrument or take any other
action that would prohibit the creation of a Lien on any of its properties or
other assets in favor of the Lenders as additional collateral for the Borrower
Obligations, except as otherwise expressly permitted by this Agreement or any of
the other Related Documents.
(c)    Modifications of Receivables, Contracts or Credit and Collection
Policies. The Borrower shall not, without the prior written consent of the
Administrative Agent and the Requisite Lenders, (i) extend, amend, forgive,
discharge, compromise, waive, cancel or otherwise modify the terms of any
Transferred Receivable or amend, modify or waive any term or condition of any
Contract related thereto, provided that the Borrower may authorize the Servicer
to take such actions as are expressly permitted by the terms of any Related
Document or the Credit and Collection Policies so long as, after giving effect
to any such action, no Receivables which constituted Eligible Receivables prior
to such action would no longer constitute Eligible Receivables as a result of
such action, or (ii) amend, modify or waive any term or provision of the Credit
and Collection Policies.
(d)    Changes in Instructions to Obligors. The Borrower shall not make any
change in its instructions to Obligors regarding the deposit of Collections with
respect to the Transferred Receivables, except to the extent the Administrative
Agent and the Requisite Lenders


727159853 10435078    34    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


direct the Borrower to change such instructions to Obligors or the
Administrative Agent and the Requisite Lenders consent in writing to such
change.
(e)    Capital Structure and Business. The Borrower shall not (i) make any
changes in any of its business objectives, purposes or operations that could
reasonably be expected to have or result in a Material Adverse Effect, (ii) make
any material change in its capital structure (including the issuance or
recapitalization of any shares of Stock or other securities convertible into
Stock or any revision of the terms of its outstanding Stock), except that
changes in Borrower’s capital structure shall be permitted so long as such
changes, individually and in the aggregate, do not constitute a Change of
Control, (iii) amend its certificate or articles of incorporation, bylaws or
other organizational documents in any manner which may adversely affect the
Secured Parties, or (iv) engage in any business other than manufacturing,
operational, logistics, distribution and related services in the computer and
technology industry or other than the businesses engaged in by it on the
Effective Date and those incidental thereto.
(f)    Mergers, Subsidiaries, Etc. The Borrower shall not directly or
indirectly, by operation of law or otherwise, (i) form or acquire any
Subsidiary, or (ii) merge with, consolidate with, acquire all or substantially
all of the assets or capital Stock of, or otherwise combine with or acquire, any
Person.
(g)    Sale Characterization; Receivables Sale and Servicing Agreement. The
Borrower shall not make statements or disclosures, prepare any financial
statements or in any other respect account for or treat the transactions
contemplated by the Sale Agreement (including for accounting, tax and reporting
purposes) in any manner other than (i) with respect to each Sale of each Sold
Receivable effected pursuant to the Sale Agreement, as a true sale and absolute
assignment of the title to and sole record and beneficial ownership interest of
the Transferred Receivables by the Originators to the Borrower or (ii) with
respect to each contribution of Contributed Receivables thereunder, as an
increase in the stated capital of the Borrower.
(h)    Restricted Payments. The Borrower shall not enter into any lending
transaction with any other Person. The Borrower shall not at any time (i)
advance credit to any Person or (ii) declare any distributions, repurchase any
Stock, return any capital, or make any other payment or distribution of cash or
other property or assets in respect of the Borrower’s Stock or make a repayment
with respect to any Subordinated Loans if, after giving effect to any such
advance or distribution, a Funding Excess, Incipient Termination Event or
Termination Event would exist or otherwise result therefrom.
(i)    Indebtedness. The Borrower shall not create, incur, assume or permit to
exist any Debt, except (i) Debt of the Borrower to any Affected Party,
Indemnified Person, the Servicer or any other Person expressly permitted by this
Agreement or any other Related Document, (ii) Subordinated Loans pursuant to the
Subordinated Notes, (iii) deferred taxes, (iv) unfunded pension fund and other
employee benefit plan obligations and liabilities to the extent they are
permitted to remain unfunded under applicable law, and (v) endorser liability in
connection with the endorsement of negotiable instruments for deposit or
collection in the ordinary course of business.


727159853 10435078    35    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(j)    Prohibited Transactions. The Borrower shall not enter into, or be a party
to, any transaction with any Person except as expressly permitted hereunder or
under any other Related Document.
(k)    Investments. Except as otherwise expressly permitted hereunder or under
the other Related Documents, the Borrower shall not make any investment in, or
make or accrue loans or advances of money to, any Person, including the Parent,
any director, officer or employee of the Borrower, the Parent or any of the
Parent’s other Subsidiaries, through the direct or indirect lending of money,
holding of securities or otherwise, except with respect to Transferred
Receivables and Permitted Investments.
(l)    Commingling. The Borrower shall not deposit or permit the deposit of any
funds that do not constitute Collections of Transferred Receivables into any
Lockbox, any Collection Account, any Concentration Account or the Accrual
Account, except as otherwise contemplated under Section 4.02(1) of the Sale
Agreement.  If funds that are not Collections are deposited impermissibly into
any Lockbox, any Collection Account, any Concentration Account or the Accrual
Account, the Borrower shall, or shall cause the Servicer to, notify the
Administrative Agent in writing promptly upon discovery thereof, and, the
Servicer shall promptly remit (or direct the relevant Collection Account Bank,
Concentration Account Bank or Accrual Account Bank, as applicable, to remit) any
such amounts that are not Collections to the applicable Originator or other
Person designated in such notice.
(m)    ERISA. The Borrower shall not, and shall not cause or permit any of its
ERISA Affiliates to, cause or permit to occur an event that (i) could reasonably
be expected to result in the imposition of a Lien on any Borrower Collateral
under Section 430(k) of the IRC or Section 303(k) or 4068 of ERISA, or (ii)
could reasonably be expected to result in the incurrence by Borrower of any
material liabilities under Title IV of ERISA (other than (x) premium payments
arising in the ordinary course of business and (y) liabilities arising under
Section 4041(b) of ERISA).
(n)    Related Documents. The Borrower shall not amend, modify or waive any term
or provision of any Related Document without the prior written consent of the
Administrative Agent and the Requisite Lenders.
(o)    Board Policies. The Borrower shall not modify the terms of any policy or
resolutions of its board of directors if such modification could reasonably be
expected to have or result in a Material Adverse Effect.
(p)    Additional Stockholders of Borrower. The Borrower shall not issue shares
of Stock to any Person other than Parent without the prior written consent of
the Administrative Agent and the Requisite Lenders.
(q)    Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions. The Borrower
will not request any Advance, and shall procure that its directors, officers,
employees and agents shall not use, the proceeds of any Advance (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or Anti-Terrorism Laws, (B) for the


727159853 10435078    36    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


purpose of funding or financing any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, in each case to the
extent doing so would violate any Sanctions, or (C) in any other manner that
would result in liability to any party hereto under any applicable Sanctions or
the violation of any Sanctions by any such Person.
Section 5.04.    Supplemental Disclosure. On the request of the Administrative
Agent (in the event that such information is not otherwise delivered by the
Borrower to the Administrative Agent pursuant to this Agreement), the Borrower
will supplement (or cause to be supplemented) each Schedule hereto, or
representation herein or in any other Related Document with respect to any
matter hereafter arising which, if existing or occurring at the date of this
Agreement, would have been required to be set forth or described in such
Schedule or as an exception to such representation or which is necessary to
correct any information in such Schedule or representation which has been
rendered inaccurate thereby; provided that such supplement to any such Schedule
or representation shall not be deemed an amendment thereof except if and to the
extent that the information disclosed in such supplement updates (A) Schedule
4.01(b) or (B) Schedule 4.01(q) to include any accounts.
ARTICLE VI.    

ACCOUNTS
Section 6.01.    Establishment of Accounts.
(a)    Concentration Account and Collection Accounts.
(i)    Other than the Originator Collection Accounts, the Borrower has
established with (x) each Concentration Account Bank a Concentration Account
subject to a fully executed Concentration Account Agreement and (y) each
Collection Account Bank a Borrower Collection Account subject to a fully
executed Collection Account Agreement. Certain Originators have established with
a Collection Account Bank one or more Originator Collection Accounts, each
subject to a fully executed Collection Account Agreement. The Borrower agrees
that the Administrative Agent shall have exclusive dominion and control of the
Concentration Accounts and the Collection Accounts and all monies, instruments
and other property from time to time on deposit therein. The Administrative
Agent hereby agrees that until such time as it exercises its right to take
exclusive dominion and control of any Concentration Account or any Collection
Account under Section 7.05(d), the applicable Concentration Account Bank or
Collection Account Bank shall be entitled to follow the instructions of the
Borrower, or the Administrative Agent on behalf of the Borrower, with respect to
the withdrawal, transfer or payment of funds on deposit in such Account.
(ii)    The Borrower (or the Servicer on Borrower’s behalf) has instructed all
existing Obligors of Transferred Receivables, and shall instruct all future
Obligors of such Receivables, to make payments in respect thereof only to the
relevant Lockbox, the relevant Collection Account or the relevant Concentration
Account. Schedule 4.01(q) lists all Lockboxes, Collection Accounts and
Concentration Accounts and the applicable Bank at which the Borrower maintains
such Lockboxes and Accounts as of the


727159853 10435078    37    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


2016 Effective Date, and such schedule correctly identifies (1) the name,
address and telephone number of such Bank, (2) the name in which such Lockboxes
and Accounts are held and the complete account number therefor, and (3) with
respect to each Lockbox, the lockbox number and address thereof. The Borrower
(or the Servicer on Borrower’s behalf) shall endorse, to the extent necessary,
all checks or other instruments received in any Lockbox so that the same can be
deposited in the relevant Collection Account or the relevant Concentration
Account, in the form so received (with all necessary endorsements), on the first
Business Day after the date of receipt thereof. In addition, the Borrower shall
deposit or cause to be deposited into the relevant Concentration Account all
cash, checks, money orders or other proceeds of Transferred Receivables or
Borrower Collateral received by it or any Originator in any Collection Account,
in the form so received (with all necessary endorsements), not later than the
close of business on the first Business Day following the date of receipt
thereof, and until so deposited all such items or other proceeds shall be held
in trust for the benefit of the Administrative Agent. The Borrower shall not
make and shall not permit the Servicer or any Originator to make any deposits
into any Lockbox, any Collection Account or any Concentration Account except in
accordance with the terms of this Agreement or any other Related Document. The
Borrower agrees that the Administrative Agent shall have exclusive dominion and
control of the Collection Accounts and the Concentration Accounts and all
instruments and other property from time to time received therein.
(iii)    If, for any reason, any Collection Account Agreement or any
Concentration Account Agreement terminates, or any Collection Account Bank or
any Concentration Account Bank fails to comply with its obligations under such
Account Agreement, then the Borrower shall promptly notify all Obligors of
Transferred Receivables who had previously been instructed to make wire payments
to such Account maintained at such Bank to make all future payments to a new
Collection Account or Concentration Account, as applicable, in accordance with
this Section 6.01(a)(iii). The Borrower shall not close the relevant Account or
permit any Originator to close the relevant Account unless it shall have (A)
received the prior written consent of the Administrative Agent and the Requisite
Lenders, (B) established a new account with the same Bank or with a new
depositary institution satisfactory to the Administrative Agent and the
Requisite Lenders, (C) entered into an agreement covering such new account with
such Bank or with such new depositary institution substantially in the form of
the predecessor Account Agreement or that is satisfactory in all respects to the
Administrative Agent and the Requisite Lenders (whereupon, for all purposes of
this Agreement and the other Related Documents, such new account shall become a
Borrower Collection Account or a Concentration Account, such new agreement shall
become a Collection Account Agreement or a Concentration Account Agreement and
such new depositary institution shall become a Collection Account Bank or a
Concentration Account Bank, as applicable), and (D) taken all such action as the
Administrative Agent and the Requisite Lenders shall reasonably require to grant
and perfect a first priority Lien in such new Account to the Administrative
Agent under Section 7.01 of this Agreement. Except as permitted by this Section
6.01(a), the Borrower shall not, and shall not permit the Servicer or any
Originator to, open any new Lockbox, Collection Account or Concentration Account
without the prior written consent of the Administrative Agent and the Requisite
Lenders.


727159853 10435078    38    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(b)    [Reserved].
(c)    Agent Account.
(i)    The Administrative Agent has established and shall maintain the Agent
Account with the Agent Bank. The Agent Account shall be registered in the name
of the Administrative Agent and the Administrative Agent shall, subject to the
terms of this Agreement, have exclusive dominion and control thereof and of all
monies, instruments and other property from time to time on deposit therein.
(ii)    All payments of any outstanding Advances, Yield, fees and expenses and
any other amounts by the Borrower to the Lenders hereunder shall be paid in
Dollars to the Agent Account. The Lenders and the Administrative Agent may
deposit into the Agent Account from time to time all monies, instruments and
other property received by any of them as proceeds of the Transferred
Receivables.
(iii)    If, for any reason, the Agent Bank wishes to resign as depositary of
the Agent Account or fails to carry out the instructions of the Administrative
Agent, then the Administrative Agent shall promptly notify the Lenders. Neither
the Lenders nor the Administrative Agent shall close the Agent Account unless
(A) a new deposit account has been established with a new depositary
institution, (B) the Lenders and the Administrative Agent have entered into an
agreement covering such new account with such new depositary institution
satisfactory in all respects to the Administrative Agent (whereupon such new
account shall become the Agent Account and such new depositary institution shall
become the Agent Bank for all purposes of this Agreement and the other Related
Documents), and (C) the Lenders and the Administrative Agent have taken all such
action as the Administrative Agent shall require to grant and perfect a first
priority Lien in such new Agent Account to the Administrative Agent on behalf of
the Secured Parties.
(d)    Borrower Account.
(i)    The Borrower has established the Borrower Account subject to a fully
executed Borrower Account Agreement and agrees that, subject to this clause (i),
the Administrative Agent shall have exclusive dominion and control of such
Borrower Account and all monies, instruments and other property from time to
time on deposit therein. The Administrative Agent hereby agrees that until such
time as it exercises its right to take exclusive dominion and control of the
Borrower Account under Section 7.05(d), the Borrower Account Bank shall be
entitled to follow the instructions of the Borrower, or the Administrative Agent
on behalf of the Borrower, with respect to the withdrawal, transfer or payment
of funds on deposit in the Borrower Account.
(ii)    During any time after which the Borrower Account is established pursuant
to clause (d)(i) above, if, for any reason, the Borrower Account Agreement
relating to the Borrower Account terminates or the Borrower Account Bank fails
to comply with its obligations under such Borrower Account Agreement, then the
Borrower shall promptly notify the Administrative Agent thereof and the
Borrower, the Servicer or the


727159853 10435078    39    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Administrative Agent, as the case may be, shall instruct the Borrower Account
Bank to make all future wire payments to a new Borrower Account in accordance
with this Section 6.01(d)(ii). The Borrower shall not close the Borrower Account
unless it shall have (A) received the prior written consent of the
Administrative Agent and the Requisite Lenders, (B) established a new account
with the same Borrower Account Bank or with a new depositary institution
satisfactory to the Administrative Agent and the Requisite Lenders, (C) entered
into an agreement covering such new account with such Borrower Account Bank or
with such new depositary institution substantially in the form of the Borrower
Account Agreement or that is satisfactory in all respects to the Administrative
Agent and the Requisite Lenders (whereupon, for all purposes of this Agreement
and the other Related Documents, such new account shall become the Borrower
Account, such new agreement shall become a Borrower Account Agreement and any
new depositary institution shall become the Borrower Account Bank), and (D)
taken all such action as the Administrative Agent and the Requisite Lenders
shall reasonably require to grant and perfect a first priority Lien in such new
Borrower Account to the Administrative Agent under Section 7.01. Except as
permitted by this Section 6.01(d), the Borrower shall not, and shall not permit
the Servicer to open a new Borrower Account without the prior written consent of
the Administrative Agent and the Requisite Lenders.
(e)    Accrual Account.
(i)    The Borrower has established the Accrual Account subject to a fully
executed Accrual Account Agreement and agrees that, subject to clause (ii)
below, the Administrative Agent shall have exclusive dominion and control of
such Accrual Account and all monies, instruments and other property from time to
time on deposit therein. The Borrower shall ensure that on each day prior to the
Termination Date, all Collections and other funds on deposit in any other
Account are paid into the Accrual Account in accordance with the terms hereof,
and any withdrawal, transfer or payment of funds in the Accrual Account may only
be made subject to the terms of this Agreement.
(ii)    During any time after which the Accrual Account is established pursuant
to clause (e)(i) above, if, for any reason, the Accrual Account Agreement
relating to the Accrual Account terminates or the Accrual Account Bank fails to
comply with its obligations under such Accrual Account Agreement, then the
Borrower shall promptly notify the Administrative Agent thereof and the
Borrower, the Servicer or the Administrative Agent, as the case may be, shall
instruct the Accrual Account Bank to make all future wire payments to a new
Accrual Account in accordance with this Section 6.01(e)(ii). The Borrower shall
not close the Accrual Account unless it shall have (A) received the prior
written consent of the Administrative Agent and the Requisite Lenders,
(B) established a new account with the same Accrual Account Bank or with a new
depositary institution satisfactory to the Administrative Agent and the
Requisite Lenders, (C) entered into an agreement covering such new account with
such Accrual Account Bank or with such new depositary institution substantially
in the form of the Accrual Account Agreement or that is satisfactory in all
respects to the Administrative Agent and the Requisite Lenders (whereupon, for
all purposes of this Agreement and the other Related Documents, such new account
shall become the Accrual Account, such new agreement shall become a Accrual
Account Agreement and any new depositary institution shall


727159853 10435078    40    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


become the Accrual Account Bank), and (D) taken all such action as the
Administrative Agent and the Requisite Lenders shall reasonably require to grant
and perfect a first priority Lien in such new Accrual Account to the
Administrative Agent under Section 7.01. Except as permitted by this Section
6.01(d), the Borrower shall not, and shall not permit the Servicer to, open a
new Accrual Account without the prior written consent of the Administrative
Agent and the Requisite Lenders.
ARTICLE VII.    

GRANT OF SECURITY INTERESTS
Section 7.01.    Borrower’s Grant of Security Interest. Borrower hereby
reconfirms its grant of a Lien for the benefit of the Secured Parties in the
“Borrower Collateral” under, and as defined in, the Existing Receivables
Purchase Agreement, and confirms that such Lien has been granted to secure the
Borrower Obligations, which include the “Borrower Obligations” under, and as
defined in, the Existing Receivables Purchase Agreement. Furthermore, to secure
the prompt and complete payment, performance and observance of all Borrower
Obligations, and to induce the Administrative Agent and the Lenders to enter
into this Agreement and perform the obligations required to be performed by them
hereunder in accordance with the terms and conditions hereof, the Borrower
hereby grants, assigns, conveys, pledges, hypothecates and transfers to the
Administrative Agent, for the benefit of the Secured Parties a Lien upon and
security interest in all of the Borrower’s right, title and interest in, to and
under, but none of its obligations arising from, the following property, whether
now owned by or owing to, or hereafter acquired by or arising in favor of, the
Borrower (including under any trade names, styles or derivations of the
Borrower), and regardless of where located (all of which being hereinafter
collectively referred to as the “Borrower Collateral”):
(a)    all Receivables;
(b)    the Sale Agreement, the Account Agreements and all other Related
Documents now or hereafter in effect relating to the purchase, servicing,
processing or collection of Receivables (collectively, the “Borrower Assigned
Agreements”), including (i) all rights of the Borrower to receive moneys due and
to become due thereunder or pursuant thereto, (ii) all rights of the Borrower to
receive proceeds of any insurance, indemnity, warranty or guaranty with respect
thereto, (iii) all claims of the Borrower for damages or breach with respect
thereto or for default thereunder and (iv) the right of the Borrower to amend,
waive or terminate the same and to perform and to compel performance and
otherwise exercise all remedies thereunder;
(c)    all of the following (collectively, the “Borrower Account Collateral”):
(i)    the Concentration Accounts, the Lockboxes and all funds on deposit
therein and all certificates and instruments, if any, from time to time
representing or evidencing the Concentration Accounts, the Lockboxes or such
funds,
(ii)    the Collection Accounts, the Lockboxes and all funds on deposit therein
and all certificates and instruments, if any, from time to time representing or
evidencing the Collection Accounts, the Lockboxes or such funds,


727159853 10435078    41    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(iii)    the Borrower Account and all funds on deposit therein and all
certificates and instruments, if any, from time to time representing or
evidencing the Borrower Account or such funds,
(iv)    the Accrual Account and all funds on deposit therein and all
certificates and instruments, if any, from time to time representing or
evidencing the Borrower Account or such funds,
(v)    all notes, certificates of deposit and other instruments from time to
time delivered to or otherwise possessed by the Administrative Agent, any
Managing Agent, any Lender or any assignee or agent on behalf of the
Administrative Agent, any Managing Agent or any Lender in substitution for or in
addition to any of the then existing Borrower Account Collateral, and
(vi)    all interest, dividends, cash, instruments, investment property and
other property from time to time received, receivable or otherwise distributed
with respect to or in exchange for any and all of the then existing Borrower
Account Collateral;
(d)    all other property relating to the Receivables that may from time to time
hereafter be granted and pledged by the Borrower or by any Person on its behalf
whether under this Agreement or otherwise, including any deposit with any
Lender, any Managing Agent or the Administrative Agent of additional funds by
the Borrower;
(e)    all other personal property of the Borrower of every kind and nature not
described above, including all goods (including inventory, equipment and any
accessions thereto), instruments (including promissory notes), documents,
accounts, chattel paper (whether tangible or electronic), deposit accounts,
letter-of-credit rights, commercial tort claims, securities and all other
investment property, supporting obligations, any other contract rights or rights
to the payment of money, insurance claims and proceeds, and all general
intangibles (including all payment intangibles);
(f)    to the extent not otherwise included, all proceeds and products of the
foregoing and all accessions to, substitutions and replacements for, and profits
of, each of the foregoing Borrower Collateral (including proceeds that
constitute property of the types described in Sections 7.01(a) through (e)); and
(g)    to the extent not otherwise included, all “Borrower Collateral” under,
and as defined in, the Existing Receivables Purchase Agreement.
Section 7.02.    Borrower’s Agreements. The Borrower hereby (a) assigns,
transfer and conveys the benefits of the representations, warranties and
covenants of each Originator made to the Borrower under the Sale Agreement to
the Administrative Agent for the benefit of the Secured Parties hereunder; (b)
acknowledges and agrees that the rights of the Borrower to require payment of a
Rejected Amount from an Originator under the Sale Agreement may be enforced by
the Lenders and the Administrative Agent; and (c) certifies that the Sale
Agreement provides that the representations, warranties and covenants described
in Sections 4.01, 4.02 and 4.03 thereof, the indemnification and payment
provisions of Article V thereof and the provisions of


727159853 10435078    42    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Sections 4.03(j), 6.12, 6.14 and 6.15 thereof shall survive the sale of the
Transferred Receivables (and undivided percentage ownership interests therein)
and the termination of the Sale Agreement and this Agreement.
Section 7.03.    Delivery of Collateral. All certificates or instruments
representing or evidencing all or any portion of the Borrower Collateral shall
be delivered to and held by or on behalf of the Administrative Agent and shall
be in suitable form for transfer by delivery or shall be accompanied by duly
executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to the Administrative Agent. The
Administrative Agent shall have the right (a) at any time to exchange
certificates or instruments representing or evidencing Borrower Collateral for
certificates or instruments of smaller or larger denominations and (b) at any
time in its discretion following the occurrence and during the continuation of a
Termination Event and without notice to the Borrower, to transfer to or to
register in the name of the Administrative Agent or its nominee any or all of
the Borrower Collateral.
Section 7.04.    Borrower Remains Liable. It is expressly agreed by the Borrower
that, anything herein to the contrary notwithstanding, the Borrower shall (a)
remain liable under any and all of the Transferred Receivables, the Contracts
therefor, the Borrower Assigned Agreements and any other agreements constituting
the Borrower Collateral to which it is a party, and (b) observe and perform all
the conditions and obligations to be observed and performed by it thereunder.
The Lenders, the Managing Agents and the Administrative Agent shall not have any
obligation or liability under any such Receivables, Contracts or agreements by
reason of or arising out of this Agreement or the granting herein or therein of
a Lien thereon or the receipt by the Administrative Agent, the Managing Agents
or the Lenders of any payment relating thereto pursuant hereto or thereto. The
exercise by any Lender, any Managing Agent or the Administrative Agent of any of
its respective rights under this Agreement shall not release any Originator, the
Borrower or the Servicer from any of their respective duties or obligations
under any such Receivables, Contracts or agreements. None of the Lenders, the
Managing Agents or the Administrative Agent shall be required or obligated in
any manner to perform or fulfill any of the obligations of any Originator, the
Borrower or the Servicer under or pursuant to any such Receivable, Contract or
agreement, or to make any payment, or to make any inquiry as to the nature or
the sufficiency of any payment received by it or the sufficiency of any
performance by any party under any such Receivable, Contract or agreement, or to
present or file any claims, or to take any action to collect or enforce any
performance or the payment of any amounts that may have been assigned to it or
to which it may be entitled at any time or times.
Section 7.05.    Covenants of the Borrower Regarding the Borrower Collateral.
(a)    Offices and Records. The Borrower shall maintain its organizational form,
jurisdiction of organization, organizational identification number, principal
place of business and chief executive office and the office at which it stores
its Records at the respective locations specified in Schedule 4.01(b) or, upon
30 days’ prior written notice to the Administrative Agent, at such other
location in a jurisdiction where all action requested by the Administrative
Agent pursuant to Section 12.13 shall have been taken with respect to the
Borrower Collateral. The Borrower shall, and shall cause the Servicer to at its
own cost and expense, maintain adequate and complete records of the Transferred
Receivables and the Borrower Collateral, including records of any and all
payments received, credits granted and merchandise returned with respect


727159853 10435078    43    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


thereto and all other dealings therewith. The Borrower shall, and shall cause
the Servicer to, by no later than the Effective Date, mark conspicuously with a
legend, in form and substance satisfactory to the Administrative Agent, its
books and records (including computer records) and credit files pertaining to
the Borrower Collateral, and its file cabinets or other storage facilities where
it maintains information pertaining thereto, to evidence this Agreement and the
assignment and Liens granted pursuant to this Article VII. Upon the occurrence
and during the continuance of a Termination Event, the Borrower shall, and shall
cause the Servicer to, deliver and turn over such books and records to the
Administrative Agent or its representatives at any time on demand of the
Administrative Agent. Prior to the occurrence of a Termination Event and upon
notice from the Administrative Agent or any Managing Agent, the Borrower shall,
and shall cause the Servicer to, permit any representative of the Administrative
Agent or any Managing Agent to inspect such books and records and shall provide
photocopies thereof to the Administrative Agent or any Managing Agent as more
specifically set forth in Section 7.05(b).
(b)    Access. The Borrower shall, and shall cause the Servicer to, at its or
the Servicer’s own expense, during normal business hours, from time to time upon
two Business Days’ prior notice as frequently as the Administrative Agent
determines to be appropriate: (i) provide the Lenders, the Managing Agents, the
Administrative Agent and any of their respective officers, employees and agents
access to its properties (including properties utilized in connection with the
collection, processing or servicing of the Transferred Receivables), facilities,
advisors and employees (including officers) and to the Borrower Collateral, (ii)
permit the Lenders, the Managing Agents, the Administrative Agent and any of
their respective officers, employees and agents to inspect, audit and make
extracts from its books and records, including all Records, (iii) permit each of
the Lenders, the Managing Agents and the Administrative Agent and their
respective officers, employees and agents to inspect, review and evaluate the
Transferred Receivables and the Borrower Collateral and (iv) permit each of the
Lenders, the Managing Agents and the Administrative Agent and their respective
officers, employees and agents to discuss matters relating to the Transferred
Receivables or its performance under this Agreement or the other Related
Documents or its affairs, finances and accounts with any of its officers,
directors, employees, representatives or agents (in each case, with those
persons having knowledge of such matters) and with its independent certified
public accountants. If (i) the Administrative Agent in good faith deems any
Lender’s rights or interests in the Transferred Receivables, the Borrower
Assigned Agreements or any other Borrower Collateral insecure or the
Administrative Agent in good faith believes that an Incipient Termination Event
or a Termination Event is imminent or (ii) an Incipient Termination Event or a
Termination Event shall have occurred and be continuing, then the Borrower
shall, and shall cause the Servicer to, at its own expense, provide such access
at all times without prior notice from the Administrative Agent or any Managing
Agent and provide the Administrative Agent and any Managing Agent with access to
the suppliers and customers of the Borrower and the Servicer. The Borrower
shall, and shall cause the Servicer to, make available to the Administrative
Agent and its counsel, as quickly as is possible under the circumstances,
originals or copies of all books and records, including Records, that the
Administrative Agent may request. The Borrower shall, and shall cause the
Servicer to, and the Servicer shall deliver any document or instrument necessary
for the Administrative Agent, as the Administrative Agent may from time to time
request, to obtain records from any service bureau or other Person that
maintains records for the Borrower or the


727159853 10435078    44    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Servicer, and shall maintain duplicate records or supporting documentation on
media, including computer tapes and discs owned by the Borrower or the Servicer.
(c)    Communication with Accountants. The Borrower hereby authorizes (and shall
cause the Servicer to authorize) the Lenders, the Managing Agents and the
Administrative Agent to communicate directly with its independent certified
public accountants and authorizes and shall instruct those accountants and
advisors to disclose and make available to the Lenders, the Managing Agents and
the Administrative Agent any and all financial statements and other supporting
financial documents, schedules and information relating to the Borrower or the
Servicer (including copies of any issued management letters) and to discuss
matters with respect to its business, financial condition and other affairs.
(d)    Collection of Transferred Receivables. In connection with the collection
of amounts due or to become due to the Borrower under the Transferred
Receivables, the Borrower Assigned Agreements and any other Borrower Collateral
pursuant to the Sale Agreement, the Borrower shall, or shall cause the Servicer
to, take such action as it, and from and after the occurrence and during the
continuance of a Termination Event, the Administrative Agent, may deem
reasonably necessary or desirable to enforce collection of the Transferred
Receivables, the Borrower Assigned Agreements and the other Borrower Collateral;
provided that the Borrower may, rather than commencing any such action or taking
any other enforcement action, at its option, elect to pay to the Administrative
Agent, for deposit into the Agent Account, an amount equal to the Outstanding
Balance of any such Transferred Receivable; provided further that if (i) an
Incipient Termination Event or a Termination Event shall have occurred and be
continuing or (ii) the Administrative Agent, in good faith believes that an
Incipient Termination Event or a Termination Event is imminent, then the
Administrative Agent may, without prior notice to the Borrower, any Originator
or the Servicer, (x) exercise its right to take exclusive ownership and control
of the Accounts in accordance with the terms applicable Account Agreement and
(y) notify any Obligor under any Transferred Receivable or obligors under the
Borrower Assigned Agreements of the pledge of such Transferred Receivables or
Borrower Assigned Agreements, as the case may be, to the Administrative Agent on
behalf of the Secured Parties hereunder and direct that payments of all amounts
due or to become due to the Borrower thereunder be made directly to the
Administrative Agent or any servicer, collection agent or lockbox or other
account designated by the Administrative Agent and, upon such notification and
at the sole cost and expense of the Borrower, the Administrative Agent may
enforce collection of any such Transferred Receivable or the Borrower Assigned
Agreements and adjust, settle or compromise the amount or payment thereof. The
Administrative Agent shall provide prompt notice to the Borrower and the
Servicer of any such notification of pledge or direction of payment to the
Obligors under any Transferred Receivables.
(e)    Performance of Borrower Assigned Agreements. The Borrower shall, and
shall cause the Servicer to, (i) perform and observe all the terms and
provisions of the Borrower Assigned Agreements to be performed or observed by
it, maintain the Borrower Assigned Agreements in full force and effect, enforce
the Borrower Assigned Agreements in accordance with their terms and take all
action as may from time to time be reasonably requested by the Administrative
Agent in order to accomplish the foregoing, and (ii) upon the reasonable request
of and as directed by the Administrative Agent, make such demands and requests
to any other


727159853 10435078    45    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


party to the Borrower Assigned Agreements as are permitted to be made by the
Borrower or the Servicer thereunder.
(f)    License for Use of Software and Other Intellectual Property. Unless
expressly prohibited by the licensor thereof or any provision of applicable law,
if any, the Borrower hereby grants to the Administrative Agent on behalf of the
Secured Parties a limited license to use, without charge, the Borrower’s and the
Servicer’s computer programs, software, printouts and other computer materials,
technical knowledge or processes, data bases, materials, trademarks, registered
trademarks, trademark applications, service marks, registered service marks,
service mark applications, patents, patent applications, trade names, rights of
use of any name, labels, fictitious names, inventions, designs, trade secrets,
goodwill, registrations, copyrights, copyright applications, permits, licenses,
franchises, customer lists, credit files, correspondence, and advertising
materials or any property of a similar nature, as it pertains to the Borrower
Collateral, or any rights to any of the foregoing, only as reasonably required
in connection with the collection of the Transferred Receivables and the
advertising for sale, and selling any of the Borrower Collateral, or exercising
of any other remedies hereto, and the Borrower agrees that its rights under all
licenses and franchise agreements shall inure to the Administrative Agent’s
benefit (on behalf of the Secured Parties) for purposes of the license granted
herein. Except upon the occurrence and during the continuation of a Termination
Event, the Administrative Agent and the Lenders agree not to use any such
license without giving the Borrower prior written notice.
ARTICLE VIII.    

TERMINATION EVENTS
Section 8.01.    Termination Events. If any of the following events (each, a
“Termination Event”) shall occur (regardless of the reason therefor):
(a)    the Borrower shall fail to make any payment of any monetary Borrower
Obligation when due and payable and the same shall remain unremedied for one (1)
Business Day or more; or
(b)    (i) the Borrower shall fail to deliver a Daily Report, Weekly Report,
Monthly Report or Borrowing Base Certificate as and when required hereunder and
such failure shall remain unremedied for two (2) Business Days or more, (ii) any
Originator shall fail or neglect to perform, keep or observe any covenant or
provision of Section 4.04 of the Sale Agreement or Article V of the Sale
Agreement, (iii) the Borrower, any Originator or the Servicer shall fail or
neglect to perform, keep or observe any covenant or other provision of this
Agreement or the other Related Documents (other than any provision embodied in
or covered by any other clause of this Section 8.01) and the same shall remain
unremedied for two (2) Business Days or more following the earlier to occur of
an Authorized Officer of the Borrower becoming aware of such breach and the
Borrower’s receipt of notice thereof; or
(c)    (i) an Originator, the Borrower, the Parent or any of the Parent’s other
Subsidiaries shall fail to make any payment with respect to any of its Debts
which, except with respect to the Borrower, is in an aggregate principal amount
exceeding $100,000,000 (other than


727159853 10435078    46    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Borrower Obligations) when due, and the same shall remain unremedied after any
applicable grace period with respect thereto; or (ii) a default or breach or
other occurrence shall occur and be continuing under any agreement, document or
instrument to which an Originator, the Borrower, the Parent or any of the
Parent’s other Subsidiaries is a party or by which it or its property is bound
(other than a Related Document) which relates to a Debt which, except with
respect to the Borrower, is in an aggregate principal amount exceeding
$100,000,000, which event shall remain unremedied within the applicable grace
period with respect thereto, and the effect of such default, breach or
occurrence is to cause or to permit the holder or holders then to cause such
Debt to become or be declared due prior to their stated maturity; or
(d)    a case or proceeding shall have been commenced against the Borrower, any
Originator, the Parent or any of the Parent’s other Subsidiaries seeking a
decree or order in respect of any such Person under any Debtor Relief Laws or
any other applicable federal, state, provincial or foreign bankruptcy or other
similar law, (i) appointing a custodian, receiver, liquidator, assignee, trustee
or sequestrator (or similar official) for any such Person or for any substantial
part of such Person’s assets, or (ii) ordering the winding up or liquidation of
the affairs of any such Person, and, so long as the Borrower is not a debtor in
any such case or proceedings, such case or proceeding continues for 60 days
unless dismissed or discharged; provided that such 60-day period shall be deemed
terminated immediately if (x) a decree or order is entered by a court of
competent jurisdiction with respect to a case or proceeding described in this
subsection (d) or (y) any of the events described in Section 8.01(e) shall have
occurred; or
(e)    the Borrower, any Originator, the Parent or any of the Parent’s other
Subsidiaries shall (i) file a petition seeking relief under any Debtor Relief
Laws or any other applicable federal, state, provincial or foreign bankruptcy or
other similar law, (ii) consent or fail to object in a timely and appropriate
manner to the institution of any proceedings under any Debtor Relief Laws or any
other applicable federal, state, provincial or foreign bankruptcy or similar law
or to the filing of any petition thereunder or to the appointment of or taking
possession by a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) for any such Person or for any substantial
part of such Person’s assets, (iii) make an assignment for the benefit of
creditors, or (iv) take any corporate action in furtherance of any of the
foregoing; or
(f)    any Originator, the Borrower, Parent, or the Servicer (i) generally does
not pay its debts as such debts become due or admits in writing its inability
to, or is generally unable to, pay its debts as such debts become due or (ii) is
not Solvent; or
(g)    a final judgment or judgments for the payment of money in excess of
$100,000,000 in the aggregate (net of insurance proceeds) at any time
outstanding shall be rendered against any Originator, the Parent or any
Subsidiary of the Parent (other than the Borrower) and either (i) enforcement
proceedings shall have been commenced upon any such judgment or (ii) the same
shall not, within 30 days after the entry thereof, have been discharged or
execution thereof stayed or bonded pending appeal, or shall not have been
discharged prior to the expiration of any such stay; or
(h)    a judgment or order for the payment of money in excess of $2,500 shall be
rendered against the Borrower; or


727159853 10435078    47    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(i)    (i) any information contained in any Borrowing Base Certificate or any
Borrowing Request is untrue or incorrect in any respect, or (ii) any
representation or warranty of any Originator or the Borrower herein or in any
other Related Document or in any written statement, report, financial statement
or certificate (other than a Borrowing Base Certificate or any Borrowing
Request) made or delivered by or on behalf of such Originator or the Borrower to
any Affected Party hereto or thereto is untrue or incorrect in any material
respect as of the date when made or deemed made; or
(j)    any Governmental Authority (including the IRS or the PBGC) shall file
notice of a Lien with respect to a Pension Plan of any Originator, the Parent or
any of their respective ERISA Affiliates with regard to any assets of any
Originator, the Parent or any of their respective ERISA Affiliates (other than a
Lien (i) limited by its terms to assets other than Transferred Receivables and
(ii) not materially adversely affecting the financial condition of such
Originator, the Parent or any such ERISA Affiliate or the ability of the
Servicer to perform its duties hereunder or under the Related Documents); or
(k)    any Governmental Authority (including the IRS or the PBGC) shall file
notice of a Lien with regard to any of the assets of the Borrower, or a
contribution failure occurs with respect to any Pension Plan of the Borrower or
any ERISA Affiliate of the Borrower sufficient to give rise to a lien under
section 303(k) of ERISA; or
(l)    (1) there shall have occurred any event which, in the reasonable judgment
of the Administrative Agent (acting at the direction of the Requisite Lenders),
materially and adversely impairs (i) the ability of the Originators (taken as a
whole) to originate Receivables (other than Excluded Receivables) of a credit
quality which are at least of the credit quality of the Receivables (other than
Excluded Receivables) as of the 2016 Effective Date, (ii) the financial
condition or operations of the Originators (taken as a whole), the Borrower or
the Parent, or (iii) the collectability of Receivables (other than Excluded
Receivables), or (2) the Administrative Agent shall have determined (and so
notified the Borrower) that any event or condition that has had or could
reasonably be expected to have or result in a Material Adverse Effect has
occurred; or
(m)    (i) a default or breach shall occur under any provision of the Sale
Agreement and after the passing of any applicable grace period the same shall
remain unremedied for two (2) Business Days or more following the earlier to
occur of an Authorized Officer of the Borrower becoming aware of such breach and
the Borrower’s receipt of notice thereof, or (ii) the Sale Agreement shall for
any reason cease to evidence the transfer to the Borrower of the legal and
equitable title to, and ownership of, the Transferred Receivables; or
(n)    except as otherwise expressly provided herein, any Account Agreement
shall have been modified, amended or terminated without the prior written
consent of the Administrative Agent and the Requisite Lenders; or
(o)    an Event of Servicer Termination shall have occurred; or
(p)    (A) the Borrower shall cease to hold valid and properly perfected title
to and sole record and beneficial ownership in the Transferred Receivables and
the other Borrower


727159853 10435078    48    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Collateral or (B) the Administrative Agent (on behalf of the Lenders) shall
cease to hold a first priority, perfected Lien in the Transferred Receivables or
any of the Borrower Collateral; or
(q)    a Change of Control shall have occurred; or
(r)    the Borrower shall amend its certificate of incorporation or bylaws
without the express prior written consent of the Requisite Lenders and the
Administrative Agent; or
(s)    the Borrower shall have received an Election Notice pursuant to
Section 2.01(d) of the Sale Agreement; or
(t)    (i) the Default Trigger Ratio shall exceed 2.25%; (ii) the Delinquency
Trigger Ratio shall exceed 3.25%; (iii) the Dilution Trigger Ratio shall exceed
5.75%; or (iv) the Receivables Collection Turnover Trigger shall exceed 47.5
days; or
(u)    the Administrative Agent shall have received a “Receivables Termination
Notice” or an “Enforcement Notice” in each case, under (and as defined in) the
applicable Intercreditor Agreement;
(v)    any material provision of any Related Document shall for any reason cease
to be valid, binding and enforceable in accordance with its terms (or any
Originator or the Borrower shall challenge the enforceability of any Related
Document or shall assert in writing, or engage in any action or inaction based
on any such assertion, that any provision of any of the Related Documents has
ceased to be or otherwise is not valid, binding and enforceable in accordance
with its terms); or
(w)    institution of any steps by the Borrower or any other Person to terminate
a Pension Plan of the Borrower or any ERISA Affiliate of the Borrower if as a
result of such termination the Borrower could be required to make a contribution
to such Pension Plan, or could incur a liability or obligation to such Pension
Plan, in excess of $1,500,000; or
(x)    the Borrower shall fail to obtain an Explicit Rating within the
applicable time frame specified in Section 2.11 (giving effect to any additional
time period applicable under Section 2.11); or
(y)    a Funding Excess exists at any time and the Borrower has not repaid the
amount of such Funding Excess within one (1) Business Day in accordance with
Section 2.08;
then, and in any such event, the Administrative Agent, may, with the consent of
the Requisite Lenders, and shall, at the request of the Requisite Lenders, by
notice to the Borrower, declare the Facility Termination Date to have occurred
without demand, protest or further notice of any kind, all of which are hereby
expressly waived by the Borrower; provided that the Facility Termination Date
shall automatically occur upon the occurrence of any of the Termination Events
described in Section 8.01(d) or (e), in each case without demand, protest or any
notice of any kind, all of which are hereby expressly waived by the Borrower.
Upon the occurrence of the Facility Termination Date, all Borrower Obligations
shall automatically be and become due and payable in full, without any action to
be taken on the part of any Person. In addition, if any Event of Servicer
Termination shall have occurred, then the Administrative Agent may, and shall,
at the


727159853 10435078    49    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


request of the Requisite Lenders, by delivery of a Servicer Termination Notice
to Buyer and the Servicer, terminate the servicing responsibilities of the
Servicer under the Sale Agreement in accordance with the terms thereof.
ARTICLE IX.    

REMEDIES
Section 9.01.    Actions Upon Termination Event. If any Termination Event shall
have occurred and the Administrative Agent shall have declared the Facility
Termination Date to have occurred or the Facility Termination Date shall be
deemed to have occurred pursuant to Section 8.01, then the Administrative Agent
may exercise in respect of the Borrower Collateral, in addition to any and all
other rights and remedies granted to it hereunder, under any other Related
Document or under any other instrument or agreement securing, evidencing or
relating to the Borrower Obligations or otherwise available to it, all of the
rights and remedies of a secured party upon default under the UCC (such rights
and remedies to be cumulative and nonexclusive), and, in addition, may take the
following actions:
(a)    The Administrative Agent may, without notice to the Borrower except as
required by law and at any time or from time to time, (i) charge, offset or
otherwise apply amounts payable to the Borrower from any Account against all or
any part of the Borrower Obligations and (ii) without limiting the terms of
Section 7.05(d), notify any Obligor under any Transferred Receivable or obligors
under the Borrower Assigned Agreements of the transfer of the Transferred
Receivables to the Borrower and the pledge of such Transferred Receivables or
Borrower Assigned Agreements, as the case may be, to the Administrative Agent on
behalf of the Secured Parties and direct that payments of all amounts due or to
become due to the Borrower thereunder be made directly to the Administrative
Agent or any servicer, collection agent or lockbox or other account designated
by the Administrative Agent.
(b)    The Administrative Agent may, without notice except as specified below,
solicit and accept bids for and sell the Borrower Collateral or any part thereof
in one or more parcels at public or private sale, at any exchange, broker’s
board or any of the Lenders’ or Managing Agents’ offices or elsewhere, for cash,
on credit or for future delivery, and upon such other terms as the
Administrative Agent may deem commercially reasonable. The Administrative Agent
shall have the right to conduct such sales on the Borrower’s premises or
elsewhere and shall have the right to use any of the Borrower’s premises without
charge for such sales at such time or times as the Administrative Agent deems
necessary or advisable. The Borrower agrees that, to the extent notice of sale
shall be required by law, ten days’ notice to the Borrower of the time and place
of any public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Administrative Agent shall not be
obligated to make any sale of Borrower Collateral regardless of notice of sale
having been given. The Administrative Agent may adjourn any public or private
sale from time to time by announcement at the time and place fixed for such
sale, and such sale may, without further notice, be made at the time and place
to which it was so adjourned. Every such sale shall operate to divest all right,
title, interest, claim and demand whatsoever of the Borrower in and to the
Borrower Collateral so sold, and shall be a perpetual bar, both at law and in
equity, against each Originator, the Borrower, any Person claiming any right in
the Borrower Collateral sold through any Originator or the Borrower,


727159853 10435078    50    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


and their respective successors or assigns. The Administrative Agent shall
deposit the net proceeds of any such sale in the Agent Account and such proceeds
shall be applied against all or any part of the Borrower Obligations.
(c)    Upon the completion of any sale under Section 9.01(b), the Borrower shall
deliver or cause to be delivered to the purchaser or purchasers at such sale on
the date thereof, or within a reasonable time thereafter if it shall be
impracticable to make immediate delivery, all of the Borrower Collateral sold on
such date, but in any event full title and right of possession to such property
shall vest in such purchaser or purchasers upon the completion of such sale.
Nevertheless, if so requested by the Administrative Agent or by any such
purchaser, the Borrower shall confirm any such sale or transfer by executing and
delivering to such purchaser all proper instruments of conveyance and transfer
and releases as may be designated in any such request.
(d)    At any sale under Section 9.01(b), any Lender, any Managing Agent or the
Administrative Agent may bid for and purchase the property offered for sale and,
upon compliance with the terms of sale, may hold, retain and dispose of such
property without further accountability therefor.
(e)    The Administrative Agent may (but in no event shall be obligated to)
exercise, at the sole cost and expense of the Borrower, any and all rights and
remedies of the Borrower under or in connection with the Borrower Assigned
Agreements or the other Borrower Collateral, including any and all rights of the
Borrower to demand or otherwise require payment of any amount under, or
performance of any provisions of, the Borrower Assigned Agreements. Without
limiting the foregoing, the Administrative Agent shall, upon the occurrence of
any Event of Servicer Termination, have the right to name any Successor Servicer
(including itself) pursuant to Article VIII of the Sale Agreement.
Section 9.02.    Exercise of Remedies. No failure or delay on the part of the
Administrative Agent, any Managing Agent or any Lender in exercising any right,
power or privilege under this Agreement and no course of dealing between any
Originator, the Borrower or the Servicer, on the one hand, and the
Administrative Agent, any Managing Agent or any Lender, on the other hand, shall
operate as a waiver of such right, power or privilege, nor shall any single or
partial exercise of any right, power or privilege under this Agreement preclude
any other or further exercise of such right, power or privilege or the exercise
of any other right, power or privilege. The rights and remedies under this
Agreement are cumulative, may be exercised singly or concurrently, and are not
exclusive of any rights or remedies that the Administrative Agent, any Managing
Agent or any Lender would otherwise have at law or in equity. No notice to or
demand on any party hereto shall entitle such party to any other or further
notice or demand in similar or other circumstances, or constitute a waiver of
the right of the party providing such notice or making such demand to any other
or further action in any circumstances without notice or demand.
Section 9.03.    Power of Attorney. On the 2016 Effective Date, the Borrower
shall execute and deliver a power of attorney substantially in the form attached
hereto as Exhibit 9.03 (a “Power of Attorney”). The Power of Attorney is a power
coupled with an interest and shall be irrevocable until this Agreement has
terminated in accordance with its terms and all of the Borrower Obligations are
indefeasibly paid or otherwise satisfied in full. The powers conferred on the


727159853 10435078    51    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Administrative Agent under each Power of Attorney are solely to protect the
Liens of the Administrative Agent (on behalf of the Secured Parties) upon and
interests in the Borrower Collateral and shall not impose any duty upon the
Administrative Agent to exercise any such powers. The Administrative Agent shall
not be accountable for any amount other than amounts that it actually receives
as a result of the exercise of such powers and none of the Administrative
Agent’s officers, directors, employees, agents or representatives shall be
responsible to the Borrower, any Originator, the Servicer or any other Person
for any act or failure to act, except to the extent of damages attributable to
their own gross negligence or willful misconduct as finally determined by a
court of competent jurisdiction. The Administrative Agent covenants and agrees
not to use the Power of Attorney except following a Termination Event and prior
to the occurrence of the Termination Date.
Section 9.04.    Continuing Security Interest. This Agreement shall create a
continuing Lien in the Borrower Collateral until the date such security interest
is released by the Administrative Agent.
ARTICLE X.    

INDEMNIFICATION
Section 10.01.    Indemnities by the Borrower.
(a)    Without limiting any other rights that the Affected Parties or any of
their respective officers, directors, employees, attorneys, agents,
representatives, transferees, successors or assigns (each, an “Indemnified
Person”) may have hereunder or under applicable law, the Borrower hereby agrees
to indemnify and hold harmless each Indemnified Person from and against any and
all Indemnified Amounts that may be claimed or asserted against or incurred by
any such Indemnified Person in connection with or arising out of the
transactions contemplated under this Agreement or under any other Related
Document or any actions or failures to act in connection therewith, including
any and all Rating Agency costs and any and all legal costs and expenses;
provided that the Borrower shall not be liable for any indemnification to an
Indemnified Person to the extent that any such Indemnified Amount (x) results
from such Indemnified Person’s gross negligence or willful misconduct, in each
case as finally determined by a court of competent jurisdiction or
(y) constitutes recourse for uncollectible or uncollected Transferred
Receivables as a result of the insolvency, bankruptcy or the failure (without
cause or justification) or inability on the part of the related Obligor to
perform its obligations thereunder. Without limiting the generality of the
foregoing, the Borrower shall pay on demand to each Indemnified Person any and
all Indemnified Amounts relating to or resulting from:
(i)    reliance on any representation or warranty made or deemed made by the
Borrower (or any of its officers) under or in connection with this Agreement or
any other Related Document (without regard to any qualifications concerning the
occurrence or non-occurrence of a Material Adverse Effect or similar concepts of
materiality) or on any other information delivered by the Borrower pursuant
hereto or thereto that shall have been incorrect when made or deemed made or
delivered;


727159853 10435078    52    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(ii)    the failure by the Borrower to comply with any term, provision or
covenant contained in this Agreement, any other Related Document or any
agreement executed in connection herewith or therewith (without regard to any
qualifications concerning the occurrence or non-occurrence of a Material Adverse
Effect or similar concepts of materiality), any applicable law, rule or
regulation with respect to any Transferred Receivable or the Contract therefor,
or the nonconformity of any Transferred Receivable or the Contract therefor with
any such applicable law, rule or regulation;
(iii)    (1) the failure to vest and maintain vested in the Borrower valid and
properly perfected title to and sole record and beneficial ownership of the
Receivables that constitute Transferred Receivables, together with all
Collections in respect thereof and all other Borrower Collateral, free and clear
of any Adverse Claim and (2) the failure to maintain or transfer to the
Administrative Agent, for the benefit of the Secured Parties, a first priority,
perfected Lien in any portion of the Borrower Collateral;
(iv)    any dispute, claim, offset or defense of any Obligor (other than its
discharge in bankruptcy) to the payment of any Transferred Receivable (including
a defense based on such Receivable or the Contract therefor not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or services giving rise to such Receivable or the furnishing of or
failure to furnish such merchandise or services or relating to collection
activities with respect to such Receivable (if such collection activities were
performed by any of its Affiliates acting as Servicer);
(v)    any products liability claim or other claim arising out of or in
connection with merchandise, insurance or services that is the subject of any
Contract with respect to any Transferred Receivable;
(vi)    the commingling of Collections with respect to Transferred Receivables
by the Borrower at any time with its other funds or the funds of any other
Person;
(vii)    any failure by the Borrower to cause the filing of, or any delay in
filing, financing statements or other similar instruments or documents under the
UCC of any applicable jurisdiction or any other applicable laws with respect to
any Transferred Receivable hereunder or any other Borrower Collateral, whether
at the time of the Borrower’s acquisition thereof or any Advance made hereunder
or at any subsequent time;
(viii)    any investigation, litigation or proceeding related to this Agreement
or the ownership of Transferred Receivables or Collections with respect thereto;
(ix)    any failure of (w) a Collection Account Bank to comply with the terms of
the applicable Collection Account Agreement, (x) the Accrual Account Bank to
comply with the terms of the Accrual Account Agreement, (y) a Concentration
Account Bank to comply with the terms of the applicable Concentration Account
Agreement, or


727159853 10435078    53    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(z) the Borrower Account Bank to comply with the terms of the Borrower Account
Agreement; or
(x)    any withholding, deduction or Charge imposed upon any payments with
respect to any Transferred Receivable, any Borrower Assigned Agreement or any
other Borrower Collateral.
(b)    Any Indemnified Amounts subject to the indemnification provisions of this
Section 10.01 not paid in accordance with Section 2.08 shall be paid by the
Borrower to the Indemnified Person entitled thereto within five Business Days
following demand therefor.
ARTICLE XI.    

ADMINISTRATIVE AGENT
Section 11.01.    Appointment and Authorization. Each Secured Party hereby
irrevocably appoints, designates and authorizes the Administrative Agent and its
applicable Managing Agent to take such action on its behalf under the provisions
of this Agreement and each other Related Document and to exercise such powers
and perform such duties as are expressly delegated to such Administrative Agent
or Managing Agent, as applicable, by the terms of this Agreement and any other
Related Document, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary contained elsewhere in
this Agreement or in any other Related Document, no Administrative Agent or
Managing Agent shall have any duties or responsibilities except those expressly
set forth in this Agreement, nor shall the Administrative Agent or any Managing
Agent have or be deemed to have any fiduciary relationship with any Secured
Party, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other
Related Document or otherwise exist against any Administrative Agent or Managing
Agent. Without limiting the generality of the foregoing sentence, the use of the
term “agent” in this Agreement with reference to any Administrative Agent or
Managing Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.
Section 11.02.    Delegation of Duties. The Administrative Agent and each
Managing Agent may execute any of its duties under this Agreement or any other
Related Document by or through agents, employees or attorneys-in-fact and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties. Neither the Administrative Agent nor any Managing Agent shall be
responsible for the negligence or misconduct of any agent or attorney-in-fact
that it selects with reasonable care.
Section 11.03.    Liability of Administrative Agent and Managing Agents. No
Agent-Related Person shall (a) be liable for any action taken or omitted to be
taken by any of them under or in connection with this Agreement or any other
Related Document or the transactions contemplated hereby (except for its own
gross negligence or willful misconduct), or (b) be responsible in any manner to
any Secured Party for any recital, statement, representation or warranty made by
the Borrower, any Originator, the Parent or the Servicer, or any officer
thereof,


727159853 10435078    54    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


contained in this Agreement or in any other Related Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent or such Managing Agent under or in
connection with, this Agreement or any other Related Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Related Document, or for any failure of the Borrower, any Originator,
the Parent, the Servicer or any other party to any Related Document to perform
its obligations hereunder or thereunder. No Agent-Related Person shall be under
any obligation to any Secured Party to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Related Document, or to inspect the properties,
books or records of the Borrower, any Originator, the Parent, the Servicer or
any of their respective Affiliates.
Section 11.04.    Reliance by the Administrative Agent and the Managing Agents.
(a) The Agent and each Managing Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by or on behalf of the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to the Borrower, any Originator, the Parent and the Servicer),
independent accountants and other experts selected by the Administrative Agent
or such Managing Agent. The Administrative Agent and each Managing Agent shall
be fully justified in failing or refusing to take any action under this
Agreement or any other Related Document unless it shall first receive such
advice or concurrence of the Managing Agents or the Lenders in its Lender Group,
as applicable, as it deems appropriate and, if it so requests, it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. The Administrative Agent and each Managing Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Related Document in accordance with a request or consent
of the Managing Agents or the Lenders in its Lender Group, as applicable, or, if
required hereunder, all Lenders and such request and any action taken or failure
to act pursuant thereto shall be binding upon all of the Lenders.
(b)    For purposes of determining compliance with the conditions specified in
Article III on the Closing Date, each Lender that has executed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter either sent by the Administrative Agent or
any Managing Agent to such Lender for consent, approval, acceptance or
satisfaction, or required thereunder to be consented to or approved by or
acceptable or satisfactory to such Lender.
Section 11.05.    Notice of Termination Event, Incipient Termination Event,
Event of Servicer Termination or Incipient Servicer Termination Event. Neither
the Administrative Agent nor any Managing Agent shall be deemed to have
knowledge or notice of the occurrence of an Incipient Termination Event,
Termination Event, Event of Servicer Termination or Incipient Servicer
Termination Event, unless it has received written notice from a Lender or the
Borrower referring to this Agreement, describing such Incipient Termination
Event, Termination Event, Event of Servicer Termination or Incipient Servicer
Termination Event and stating that such notice is a “Notice of Termination Event
or Incipient Termination Event” or “Notice of Incipient Servicer Termination
Event or Event of Servicer Termination,” as applicable. Each Managing Agent will


727159853 10435078    55    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


notify the Lenders in its Lender Group of its receipt of any such notice. The
Administrative Agent and each Managing Agent shall (subject to Section 11.04)
take such action with respect to such event as may be requested by the Managing
Agents (or its Lenders in its Lender Group); provided that, unless and until the
Administrative Agent shall have received any such request, the Administrative
Agent (or Managing Agent) may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such event as it shall deem
advisable or in the best interest of the Secured Parties or Lenders, as
applicable.
Section 11.06.    Credit Decision; Disclosure of Information. Each Secured Party
acknowledges that none of the Agent-Related Persons has made any representation
or warranty to it, and that no act by the Administrative Agent or any Managing
Agent hereinafter taken, including any consent to and acceptance of any
assignment or review of the affairs of the Borrower, the Parent, the Servicer,
the Originators or any of their respective Affiliates, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Secured Party as to any matter, including whether the Agent-Related Persons have
disclosed material information in their possession. Each Secured Party,
including any Lender by assignment, represents to the Administrative Agent and
its Managing Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower, the Parent, the Servicer, each Originator or
their respective Affiliates, and all applicable bank regulatory laws relating to
the transactions contemplated hereby, and made its own decision to enter into
this Agreement and to extend credit to the Borrower hereunder. Each Secured
Party also represents that it shall, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Related Documents, and to make such investigations as it deems
necessary to inform itself as to the business, prospects, operations, property,
financial and other condition and creditworthiness of the Borrower, the Parent,
the Servicer or the Originators. Except for notices, reports and other documents
expressly herein required to be furnished to the Security Parties by the
Administrative Agent or any Managing Agent herein, neither the Administrative
Agent nor any Managing Agent shall have any duty or responsibility to provide
any Secured Party with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of the Borrower, the Parent, the Servicer, any Originator or
their respective Affiliates which may come into the possession of any of the
Agent-Related Persons.
Section 11.07.    Indemnification. Whether or not the transactions contemplated
hereby are consummated, the Committed Lenders (or the Committed Lenders in the
applicable Lender Group) shall indemnify upon demand each Agent-Related Person
(to the extent not reimbursed by or on behalf of the Borrower and without
limiting the obligation of the Borrower to do so), pro rata, and hold harmless
each Agent-Related Person from and against any and all Indemnified Amounts
incurred by it; provided that no Committed Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified Amounts
resulting from such Person’s gross negligence or willful misconduct, as finally
determined by a court of competent jurisdiction; provided that no action taken
by Administrative Agent (or any Managing Agent) in accordance with the
directions of the Managing Agents (or the Lenders in its Lender Group) shall


727159853 10435078    56    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


be deemed to constitute gross negligence or willful misconduct for purposes of
this Section 11.07. Without limitation of the foregoing, each Lender shall
reimburse its Managing Agent, the Administrative Agent and each Letter of Credit
Issuer upon demand for its ratable share of any costs or out-of-pocket expenses
(including attorney’s fees) incurred in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Related Document, or any document contemplated by or referred to herein, to the
extent that the Administrative Agent or such Managing Agent is not reimbursed
for such expenses by or on behalf of the Borrower. The undertaking in this
Section 11.07 shall survive payment on the Termination Date and the resignation
or replacement of the Administrative Agent or such Managing Agent.
Section 11.08.    Individual Capacity. The Administrative Agent and each
Managing Agent (and any successor thereto in such capacity) and its Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with any of the
Borrower, the Parent, the Originators, the Servicer, or any of their
Subsidiaries or Affiliates as though it were not the Administrative Agent, a
Managing Agent or a Lender hereunder, as applicable, and without notice to or
consent of the Secured Parties. The Secured Parties acknowledge that, pursuant
to such activities, any such Person or its Affiliates may receive information
regarding the Borrower, the Parent, the Originators, the Servicer or their
respective Affiliates (including information that may be subject to
confidentiality obligations in favor of such Person) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them. With respect to its Commitment, the Administrative Agent and each Managing
Agent (and any successor thereto in such capacity) in its capacity as a
Committed Lender hereunder shall have the same rights and powers under this
Agreement as any other Committed Lender and may exercise the same as though it
were not the Administrative Agent, a Managing Agent or a Committed Lender, as
applicable, and the term “Committed Lender” shall, unless the context otherwise
indicates, include the Administrative Agent and each Managing Agent in its
individual capacity.
Section 11.09.    Resignation. The Administrative Agent or any Managing Agent
may resign upon thirty (30) days’ notice to the applicable Lenders. If the
Administrative Agent resigns under this Agreement, the Requisite Lenders shall
appoint, after consulting with the Parent, from among the Committed Lenders a
successor agent for the Secured Parties. If no successor agent is appointed
prior to the effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders, a successor
agent from among the Committed Lenders. Upon the acceptance of its appointment
as successor agent hereunder, such successor agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent and the term
“Administrative Agent” shall mean such successor agent and the Administrative
Agent’s appointment, powers and duties as Administrative Agent shall be
terminated. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 11.09 and Sections 11.03
and 11.07 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent under this Agreement. If no
successor agent has accepted appointment as Administrative Agent by the date
which is thirty (30) days following a retiring Administrative Agent’s notice of
resignation,


727159853 10435078    57    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


the retiring Administrative Agent’s resignation shall nevertheless thereupon
become effective and the Committed Lenders shall perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Requisite
Lenders appoint a successor agent as provided for above. If a Managing Agent
resigns under this Agreement, the Lenders in such Lender Group shall appoint a
successor agent.
Section 11.10.    Payments by the Administrative Agent and the Managing Agents.
Unless specifically allocated to a Committed Lender pursuant to the terms of
this Agreement, all amounts received by the Administrative Agent or a Managing
Agent on behalf of the Lenders shall be paid to the applicable Managing Agent or
Lenders pro rata in accordance with amounts then due on the Business Day
received, unless such amounts are received after 12:00 noon on such Business
Day, in which case the applicable agent shall use its reasonable efforts to pay
such amounts on such Business Day, but, in any event, shall pay such amounts not
later than the following Business Day.
Section 11.11.    Setoff and Sharing of Payments. In addition to any rights now
or hereafter granted under applicable law and not by way of limitation of any
such rights, upon the occurrence and during the continuance of any Termination
Event, each Lender and each holder of any Revolving Note is hereby authorized at
any time or from time to time, without notice to the Borrower or to any other
Person, any such notice being hereby expressly waived (but subject to
Section 2.03(b)(i)), to set off and to appropriate and to apply any and all
balances held by it at any of its offices for the account of the Borrower
(regardless of whether such balances are then due to the Borrower) and any other
properties or assets any time held or owing by that Lender or that holder to or
for the credit or for the account of the Borrower against and on account of any
of the Borrower Obligations which are not paid when due. Any Lender or holder of
any Revolving Note exercising a right to set off or otherwise receiving any
payment on account of the Borrower Obligations in excess of its Pro Rata Share
thereof shall purchase for cash (and the other Lenders or holders shall sell)
such participations in each such other Lender’s or holder’s Pro Rata Share of
the Borrower Obligations as would be necessary to cause such Lender to share the
amount so set off or otherwise received with each other Lender or holder in
accordance with their respective Pro Rata Shares. The Borrower agrees, to the
fullest extent permitted by law, that (a) any Lender or holder may exercise its
right to set off with respect to amounts in excess of its Pro Rata Share of the
Borrower Obligations and may sell participations in such amount so set off to
other Lenders and holders and (b) any Lender or holders so purchasing a
participation in the Advances made or other Borrower Obligations held by other
Lenders or holders may exercise all rights of set off, bankers’ lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender or holder were a direct holder of the Advances, and the other
Borrower Obligations in the amount of such participation. Notwithstanding the
foregoing, if all or any portion of the set-off amount or payment otherwise
received is thereafter recovered from the Lender that has exercised the right of
set-off, the purchase of participations by that Lender shall be rescinded and
the purchase price restored without interest.


727159853 10435078    58    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


ARTICLE XII.    

MISCELLANEOUS
Section 12.01.    Notices. Except as otherwise provided herein, whenever it is
provided herein that any notice, demand, request, consent, approval, declaration
or other communication shall or may be given to or served upon any of the
parties by any other parties, or whenever any of the parties desires to give or
serve upon any other parties any communication with respect to this Agreement,
each such notice, demand, request, consent, approval, declaration or other
communication shall be in writing and shall be deemed to have been validly
served, given or delivered (a) upon the earlier of actual receipt and three
Business Days after deposit in the United States Mail, registered or certified
mail, return receipt requested, with proper postage prepaid, (b) upon
transmission, when sent by email of the signed notice in PDF form or facsimile
(with such email or facsimile promptly confirmed by delivery of a copy by
personal delivery or United States Mail as otherwise provided in this Section
12.01), (c) one Business Day after deposit with a reputable overnight courier
with all charges prepaid or (d) when delivered, if hand delivered by messenger,
all of which shall be addressed to the party to be notified and sent to the
address or facsimile number set forth below or to such other address (or
facsimile number) as may be substituted by notice given as herein provided. The
giving of any notice required hereunder may be waived in writing by the party
entitled to receive such notice. Failure or delay in delivering copies of any
notice, demand, request, consent, approval, declaration or other communication
to any Person (other than any Lender, any Managing Agent and the Administrative
Agent) designated in any written notice provided hereunder to receive copies
shall in no way adversely affect the effectiveness of such notice, demand,
request, consent, approval, declaration or other communication. Notwithstanding
the foregoing, whenever it is provided herein that a notice is to be given to
any other party hereto by a specific time, such notice shall only be effective
if actually received by such party prior to such time, and if such notice is
received after such time or on a day other than a Business Day, such notice
shall only be effective on the immediately succeeding Business Day.
Section 12.02.    Binding Effect; Assignability.
(a)    This Agreement shall be binding upon and inure to the benefit of the
Borrower, each Lender, each Managing Agent, each Administrator and the
Administrative Agent and their respective successors and permitted assigns. The
Borrower may not assign, transfer, hypothecate or otherwise convey any of its
rights or obligations hereunder or interests herein without the express prior
written consent of the Requisite Lenders. Any such purported assignment,
transfer, hypothecation or other conveyance by the Borrower without the prior
express written consent of the Requisite Lenders shall be void. The parties
hereto acknowledge and agree that, to the extent the terms and provisions of any
Intercreditor Agreement are inconsistent with the terms and provisions of this
Agreement or the Sale Agreement, the terms and provisions of such Intercreditor
Agreement shall control. Each of the Lenders, Managing Agents, Administrators
and the Administrative Agent agrees not to transfer any interest it may have in
the Related Documents unless the applicable transferee has been notified of the
existence of each Intercreditor Agreement and has agreed to be bound thereby.


727159853 10435078    59    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(b)    The Borrower hereby consents to any Lender’s assignment or pledge of,
and/or sale of participations in, at any time or times after the Effective Date
of the Related Documents, Advances, and any Commitment or of any portion thereof
or interest therein, including any Lender’s rights, title, interests, remedies,
powers or duties thereunder, whether evidenced by a writing or not, made in
accordance with this Section 12.02(b). Any assignment by a Lender shall (i)
require the execution of an assignment agreement (an “Assignment Agreement”)
substantially in the form attached hereto as Exhibit 12.02(b) or otherwise in
form and substance satisfactory to the Administrative Agent, and acknowledged by
the Administrative Agent, and the consent of the Administrative Agent and, so
long as no Termination Event has occurred and is continuing, the Borrower (which
consent shall not be unreasonably withheld or delayed and may be withheld if the
short-term unsecured debt rating of the proposed Lender is not at least “A-1” or
the equivalent by S&P and “P-1” or the equivalent by Moody’s at the time of such
assignment); (ii) if a partial assignment, be in an amount at least equal to
$5,000,000 and, after giving effect to any such partial assignment, the
assigning Committed Lender shall have retained Commitments in an amount at least
equal to $5,000,000; and (iii) require the delivery to the Administrative Agent
by the assignee or participant, as the case may be, of any forms, certificates
or other evidence with respect to United States tax withholding matters. In the
case of an assignment by a Lender under this Section 12.02, the assignee shall
have, to the extent of such assignment, the same rights, benefits and
obligations as it would if it were a Lender hereunder. The assigning Lender
shall be relieved of its obligations hereunder with respect to its Commitments
or assigned portion thereof from and after the date of such assignment. The
Borrower hereby acknowledges and agrees that any assignment made in accordance
with this Section 12.02(b) will give rise to a direct obligation of the Borrower
to the assignee and that the assignee shall thereupon be a “Lender” for all
purposes. In all instances, each Committed Lender’s obligation to make Advances
shall be several and not joint and shall be limited to such Committed Lender’s
Pro Rata Share of the applicable Commitment. In the event any Lender assigns or
otherwise transfers all or any part of a Revolving Note, such Lender shall so
notify the Borrower and the Borrower shall, upon the request of such Lender,
execute new Revolving Notes in exchange for the Revolving Notes being assigned.
Notwithstanding the foregoing provisions of this Section 12.02(b), any Lender
may, without consent from or notice to the Borrower or any other party hereto,
at any time pledge or assign all or any portion of such Lender’s rights under
this Agreement and the other Related Documents to any Federal Reserve Bank or
any other central banking authority having jurisdiction over such Lender or to
any holder or trustee of such Lender’s securities; provided that no such pledge
or assignment to any Federal Reserve Bank or any other central banking authority
having jurisdiction over such Lender, holder or trustee shall release such
Lender from such Lender’s obligations hereunder or under any other Related
Document and no such holder or trustee shall be entitled to enforce any rights
of such Lender hereunder unless such holder or trustee becomes a Lender
hereunder through execution of an Assignment Agreement as set forth above.
(c)    In addition to the foregoing right, without notice to or consent from the
Administrative Agent or the Borrower, (x) any Lender may assign to any of its
Affiliates and any Discretionary Lender may assign to a Committed Lender or to a
Program Support Provider all or a portion of its rights (but not its
obligations) under the Related Documents, including a sale of any Advances or
other Borrower Obligations hereunder and such Lender’s right to receive payment
with respect to any such Borrower Obligation and (y) sell participations to one
or more


727159853 10435078    60    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Persons in or to all or a portion of its rights and obligations under the
Related Documents (including all its rights and obligations with respect to the
Advances); provided that (A) no such participant shall have a commitment, or be
deemed to have made an offer to commit, to make Advances hereunder, and none
shall be liable to any Person for any obligations of such Lender hereunder (it
being understood that nothing in this Section 12.02(c) shall limit any rights
the Lender may have as against such participant under the terms of the
applicable option, sale or participation agreement between or among such
parties); and (B) no holder of any such participation shall be entitled to
require such Lender to take or omit to take any action hereunder except actions
directly affecting (i) any reduction in the principal amount of, or interest
rate or Fees payable with respect to, any Advance in which such holder
participates, (ii) any extension of any scheduled payment of the principal
amount of any Advance in which such holder participates or the final maturity
date thereof, and (iii) any release of all or substantially all of the Borrower
Collateral (other than in accordance with the terms of this Agreement or the
other Related Documents). Solely for purposes of Sections 2.08, 2.09, 2.10, and
9.01, Borrower acknowledges and agrees that each such sale or participation
shall give rise to a direct obligation of the Borrower to the participant and
each such participant shall be considered to be a “Lender” for purposes of such
sections. Except as set forth in the preceding sentence, such Lender’s rights
and obligations, and the rights and obligations of the other Lenders, the
Managing Agents and the Administrative Agent towards such Lender under any
Related Document shall remain unchanged and none of the Borrower, the
Administrative Agent, any Managing Agent or any Lender (other than the Lender
selling a participation) shall have any duty to any participant and may continue
to deal solely with the assigning or selling Lender as if no such assignment or
sale had occurred.
(d)    Without limiting the foregoing, a Conduit Lender may, from time to time,
with prior or concurrent notice to the Borrower, in one transaction or a series
of transactions, assign all or a portion of its interest in the Advances and its
rights and obligations under this Agreement and any other Related Documents to
which it is a party to a Conduit Assignee; provided that (i) if the ratings of
the Commercial Paper of such Conduit Assignee are not at least equal to the
ratings of such Conduit Lender, then Borrower consent shall be required, and
(ii) such assignment complies with Section 12.02(b) (other than not requiring
the consent of the Borrower). Upon and to the extent of such assignment by a
Conduit Lender to a Conduit Assignee, (i) such Conduit Assignee shall be the
owner of the assigned portion of such interest, (ii) the related Administrator
for such Conduit Assignee will act as the Administrator for such Conduit
Assignee hereunder, with all corresponding rights and powers, express or
implied, granted to the Administrator hereunder or under the other Related
Documents, (iii) such Conduit Assignee (and any related commercial paper issuer,
if such Conduit Assignee does not itself issue commercial paper) and their
respective liquidity support provider(s) and credit support provider(s) and
other related parties shall have the benefit of all the rights and protections
provided to the Conduit Lender and its Program Support Provider(s) herein and in
the other Related Documents (including any limitation on recourse against such
Conduit Assignee or related parties, any agreement not to file or join in the
filing of a petition to commence an insolvency proceeding against such Conduit
Assignee, and the right to assign to another Conduit Assignee as provided in
this paragraph), (iv) such Conduit Assignee shall assume all (or the assigned or
assumed portion) of the Conduit Lender’s obligations, if any, hereunder or any
other Related Document, and the Conduit Lender shall be released from such
obligations, in each case to the


727159853 10435078    61    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


extent of such assignment, and the obligations of the Conduit Lender and such
Conduit Assignee shall be several and not joint, (v) all distributions in
respect of such interest in the Advances shall be made to the applicable
Managing Agent or the related Administrator, as applicable, on behalf of the
Conduit Lender and such Conduit Assignee on a pro rata basis according to their
respective interests, (vi) the definition of the term “CP Rate” with respect to
the portion of the Advances funded with commercial paper issued by the Conduit
Lender from time to time shall be determined in the manner set forth in the
definition of “CP Rate” applicable to the Conduit Lender on the basis of the
interest rate or discount applicable to commercial paper issued by such Conduit
Assignee (or the related commercial paper issuer, if such Conduit Assignee does
not itself issue commercial paper) rather than the Conduit Lender, (vii) the
defined terms and other terms and provisions of this Agreement and the other
Related Documents shall be interpreted in accordance with the foregoing, (viii)
the Conduit Assignee, if it shall not be a Lender already, shall deliver to the
Administrative Agent, the Borrower and the Servicer, all applicable tax
documentation reasonably requested by the Administrative Agent, the Borrower or
the Servicer and (ix) if requested by the related Managing Agent or the related
Administrator with respect to the Conduit Assignee, the parties will execute and
deliver such further agreements and documents and take such other actions as the
related Managing Agent or such Administrator may reasonably request to evidence
and give effect to the foregoing. For the avoidance of doubt, no assignment by a
Conduit Lender to a Conduit Assignee of all or any portion of its interest in
the Advances shall in any way diminish the related Committed Lenders’
obligations under Section 2.03 to fund any Advances not funded by the related
Conduit Lender or such Conduit Assignee.
(e)    In the event that a Conduit Lender makes an assignment to a Conduit
Assignee in accordance with clause (d) above, the Related Committed Lenders: (i)
if requested by the related Administrator, shall terminate their participation
in the applicable Program Support Agreement to the extent of such assignment,
(ii) if requested by the related Administrator, shall execute (either directly
or through a participation agreement, as determined by such Administrator) the
program support agreement related to such Conduit Assignee, to the extent of
such assignment, the terms of which shall be substantially similar to those of
the participation or other agreement entered into by such Committed Lender with
respect to the applicable Program Support Agreement (or which shall be otherwise
reasonably satisfactory to the Administrator and the Related Committed Lenders),
(iii) if requested by the related Conduit Lender, shall enter into such
agreements as requested by such Conduit Lender pursuant to which they shall be
obligated to provide funding to the Conduit Assignee on substantially the same
terms and conditions as is provided for in this Agreement in respect of such
Conduit Lender (or which agreements shall be otherwise reasonably satisfactory
to such Conduit Lender and the Committed Lenders), and (iv) shall take such
actions as the Administrative Agent shall reasonably request in connection
therewith.
(f)    Except as expressly provided in this Section 12.02, no Lender shall, as
between the Borrower and that Lender, or between the Administrative Agent and
that Lender, be relieved of any of its obligations hereunder as a result of any
sale, assignment, transfer or negotiation of, or granting of a participation in,
all or any part of the Advances, the Revolving Notes or other Borrower
Obligations owed to such Lender.
(g)    The Borrower shall assist any Lender permitted to sell assignments or
participations under this Section 12.02 as reasonably required to enable the
assigning or selling


727159853 10435078    62    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Lender to effect any such assignment or participation, including the execution
and delivery of any and all agreements, notes and other documents and
instruments as shall be reasonably requested and the participation of management
in meetings with potential assignees or participants.
(h)    A Lender may furnish any information concerning the Borrower, the
Originators, the Servicer and/or the Receivables in the possession of such
Lender from time to time to assignees and participants (including prospective
assignees and participants). Each Lender shall obtain from all prospective and
actual assignees or participants confidentiality covenants substantially
equivalent to those contained in Section 12.05.
(i)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain, or cause to be maintained,
a copy of each Assignment Agreement delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Advances owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.  Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Advances or other obligations under the Related Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any participant or any information relating to a participant's interest in
any commitments, loans, letters of credit or its other obligations under any of
the Related Documents) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.
(j)    Notwithstanding anything to the contrary herein, any Conduit Lender may
at any time pledge or grant a security interest in all or any portion of its
rights under this Agreement (including rights to payment of principal and
interest on such Conduit Lender’s Advances) to any Conduit Trustee without
notice to or consent of the Borrower (and without entering into an Assignment
Agreement); provided, that no such pledge or assignment to any Conduit Trustee
shall release such Conduit Lender from such Conduit Lender’s obligations
hereunder or under any other Related Document or substitute any such Conduit
Trustee for such Conduit Lender as a party hereto.
Section 12.03.    Termination; Survival of Borrower Obligations Upon Facility
Termination Date.
(a)    This Agreement shall create and constitute the continuing obligations of
the parties hereto in accordance with its terms, and shall remain in full force
and effect until the Termination Date.


727159853 10435078    63    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(b)    Except as otherwise expressly provided herein or in any other Related
Document, no termination or cancellation (regardless of cause or procedure) of
any commitment made by any Affected Party under this Agreement shall in any way
affect or impair the obligations, duties and liabilities of the Borrower or the
rights of any Affected Party relating to any unpaid portion of the Borrower
Obligations, due or not due, liquidated, contingent or unliquidated or any
transaction or event occurring prior to such termination, or any transaction or
event the performance of which is required after the Facility Termination Date.
Except as otherwise expressly provided herein or in any other Related Document,
all undertakings, agreements, covenants, warranties and representations of or
binding upon the Borrower and all rights of any Affected Party hereunder, all as
contained in the Related Documents, shall not terminate or expire, but rather
shall survive any such termination or cancellation and shall continue in full
force and effect until the Termination Date; provided that the rights and
remedies provided for herein with respect to any breach of any representation or
warranty made by the Borrower pursuant to Section 4.01(a), (c), (e), (j), (p),
(r) and (v), Article IV, the indemnification and payment provisions of Article X
and Sections 11.05, 12.05, 12.14 and 12.15 shall be continuing and shall survive
the Termination Date.
Section 12.04.    Costs, Expenses and Taxes. (a) The Borrower (failing whom, the
Originators) shall reimburse the Administrative Agent, each Managing Agent and
each Lender for all reasonable out of pocket expenses incurred in connection
with the negotiation and preparation of this Agreement and the other Related
Documents (including the reasonable fees and expenses of all of its special
counsel, advisors, consultants and auditors retained in connection with the
transactions contemplated thereby and advice in connection therewith). The
Borrower shall reimburse each Lender, each Managing Agent and the Administrative
Agent for all fees, costs and expenses, including the fees, costs and expenses
of counsel or other advisors (including environmental and management consultants
and appraisers) for advice, assistance, or other representation in connection
with:
(i)    the forwarding to the Borrower or any other Person on behalf of the
Borrower by any Lender of any proceeds of Advances made by such Lender
hereunder;
(ii)    any amendment, modification or waiver of, consent with respect to, or
termination of this Agreement or any of the other Related Documents or advice in
connection with the administration hereof or thereof or their respective rights
hereunder or thereunder;
(iii)    any Litigation, contest or dispute (whether instituted by the Borrower,
any Lender, any Managing Agent, the Administrative Agent or any other Person as
a party, witness, or otherwise) in any way relating to the Borrower Collateral,
any of the Related Documents or any other agreement to be executed or delivered
in connection herewith or therewith, including any Litigation, contest, dispute,
suit, case, proceeding or action, and any appeal or review thereof, in
connection with a case commenced by or against the Borrower, the Servicer or any
other Person that may be obligated to any Lender, any Managing Agent or the
Administrative Agent by virtue of the Related Documents, including any such
Litigation, contest, dispute, suit, proceeding or action arising in connection
with any work-out or restructuring of the transactions contemplated hereby;


727159853 10435078    64    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(iv)    any attempt to enforce any remedies of a Lender, a Managing Agent or the
Administrative Agent against the Borrower, the Servicer or any other Person that
may be obligated to them by virtue of any of the Related Documents, including
any such attempt to enforce any such remedies in the course of any work-out or
restructuring of the transactions contemplated hereby;
(v)    any work-out or restructuring of the transactions contemplated hereby;
and
(vi)    efforts to (A) monitor the Advances or any of the Borrower Obligations,
(B) evaluate, observe or assess the Originators, the Parent, the Borrower, or
the Servicer or their respective affairs, and (C) verify, protect, evaluate,
assess, appraise, collect, sell, liquidate or otherwise dispose of any of the
Borrower Collateral;
including all reasonable attorneys’ and other professional and service
providers’ fees arising from such services, including those in connection with
any appellate proceedings, and all reasonable expenses, costs, charges and other
fees incurred by such counsel and others in connection with or relating to any
of the events or actions described in this Section 12.04, all of which shall be
payable, on demand, by the Borrower (failing whom, the Originators) to the
applicable Lender, the applicable Managing Agent or the Administrative Agent, as
applicable. Without limiting the generality of the foregoing, such expenses,
costs, charges and fees may include: reasonable fees, costs and expenses of
accountants, environmental advisors, appraisers, investment bankers, management
and other consultants and paralegals; court costs and expenses; photocopying and
duplication expenses; court reporter fees, costs and expenses; long distance
telephone charges; air express charges; telegram or facsimile charges;
secretarial overtime charges; and expenses for travel, lodging and food paid or
incurred in connection with the performance of such legal or other advisory
services.
(b)    In addition, the Borrower (failing whom, the Originators) shall pay on
demand any and all stamp, sales, excise and other taxes, gross receipts or
franchise taxes and fees payable or determined to be payable in connection with
the execution, delivery, filing or recording of this Agreement or any other
Related Document excluding taxes imposed on or measured by the net income, gross
receipts or franchise taxes of any Affected Party by the jurisdictions under the
laws of which such Affected Party is organized or by any political subdivisions
thereof, and the Borrower (failing whom, each Originator) agrees to indemnify
and save each Indemnified Person harmless from and against any and all
liabilities with respect to or resulting from any delay or failure to pay such
taxes and fees.
Section 12.05.    Confidentiality.
(a)    Except to the extent otherwise required by applicable law or as required
to be filed publicly with the Securities and Exchange Commission, or unless the
Administrative Agent shall otherwise consent in writing, the Borrower agrees to
maintain the confidentiality of this Agreement (and all drafts hereof and
documents ancillary hereto), in its communications with third parties other than
any Affected Party or any Indemnified Person or any financial institution party
to the Credit Agreement and otherwise not to disclose, deliver or otherwise make
available to any third party (other than its directors, officers, employees,
accountants or counsel)


727159853 10435078    65    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


the original or any copy of all or any part of this Agreement (or any draft
hereof and documents ancillary hereto) except to an Affected Party or an
Indemnified Person or any financial institution party to the Credit Agreement.
(b)    The Borrower agrees that it shall not (and shall not permit any of its
Affiliates to) issue any news release or make any public announcement pertaining
to the transactions contemplated by this Agreement and the other Related
Documents without the prior written consent of the Managing Agents and the
Administrative Agent (which consent shall not be unreasonably withheld) unless
such news release or public announcement is required by law, in which case the
Borrower shall consult with the Administrative Agent and any Managing Agents
specifically referenced therein prior to the issuance of such news release or
public announcement. The Borrower may, however, disclose the general terms of
the transactions contemplated by this Agreement and the other Related Documents
to trade creditors, suppliers and other similarly-situated Persons so long as
such disclosure is not in the form of a news release or public announcement.
(c)    The Administrative Agent, each Managing Agent, each Administrator and
each Lender agrees to maintain the confidentiality of the Information (as
defined below), and will not use such confidential Information for any purpose
or in any matter except in connection with this Agreement, except that
Information may be disclosed (1) to (i) each Affected Party (ii) its and each
Affected Party’s and their respective Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential and to not disclose or use such Information in
violation of Regulation FD (17 C.F.R. § 243.100-243.103)) and (iii) industry
trade organizations for inclusion in league table measurements, (2) to any
regulatory authority, (3) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (4) to any other party
to this Agreement, (5) to the extent required in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or any other Related Document or the enforcement of rights hereunder
or thereunder, (6) subject to an agreement containing provisions substantially
the same as those of this Section 12.05, to any assignee of (or participant in),
or any prospective assignee of (or participant in), any of its rights or
obligations under this Agreement, (7) with the consent of the Borrower, (8) to
any nationally recognized statistical rating organization rating a Conduit
Lender’s Commercial Paper, any dealer or placement agent of or depositary for
the Conduit Lender’s Commercial Paper, any Administrator, any Program Support
Provider, any credit/financing provider to any Conduit Lender or any of such
Person’s counsel or accountants in relation to this Agreement or any other
Related Document if they agree to hold the Information confidential, (9) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section 12.05 or any other confidentiality agreement to which
it is party with the Borrower or the Parent or any subsidiary thereof or (ii)
becomes available to the Administrative Agent, any Managing Agent, any
Administrator or any Lender on a nonconfidential basis from a source other than
the Parent or any subsidiary thereof or (10) to any Conduit Trustee. For the
purposes of this Section 12.05, “Information” means all information received
from the Borrower and Servicer relating to the Borrower, the Servicer, the
Parent or any subsidiary thereof or their businesses, or any Obligor, other than
any such information that is available to the Administrative Agent, any


727159853 10435078    66    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Managing Agent, any Administrator or any Lender on a nonconfidential basis prior
to disclosure by Borrower or Servicer; provided that in the case of information
received from the Borrower or Servicer after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section 12.05 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
(d)    Notwithstanding anything to the contrary contained in this Agreement or
in any of the Related Documents, each of the parties hereto acknowledges and
agrees that each Managing Agent that has a Conduit Lender in its Lender Group
may post to a secured password-protected internet website maintained by or on
behalf of such Managing Agent and required by any Rating Agency rating the
Commercial Paper of its related Conduit Lender in connection with Rule 17g-5,
the following information: (a) a copy of this Agreement and the Related
Documents (including any amendments hereto or thereto), (b) its monthly
transaction surveillance reports, and (c) such other information as may be
requested by such Rating Agency or required for compliance with Rule 17g-5.
Section 12.06.    Complete Agreement; Modification of Agreement. This Agreement
and the other Related Documents constitute the complete agreement among the
parties hereto with respect to the subject matter hereof and thereof, supersede
all prior agreements and understandings relating to the subject matter hereof
and thereof, and may not be modified, altered or amended except as set forth in
Section 12.07.
Section 12.07.    Amendments and Waivers.
(a)    Except for actions expressly permitted to be taken by the Administrative
Agent, no amendment, modification, termination or waiver of any provision of
this Agreement or any Revolving Note, or any consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Borrower and the Requisite Lenders or, to the extent
required under clause (b) below, by all affected Lenders, and, to the extent
required under clause (b) below, by the Administrative Agent and the applicable
Managing Agents. Except as set forth in clause (b) below, all amendments,
modifications, terminations or waivers requiring the consent of any Lenders
without specifying the required percentage of Lenders shall require the written
consent of the Requisite Lenders.
(b)    No amendment, modification, termination or waiver shall, unless in
writing and signed by each Lender directly affected thereby, do any of the
following: (1) increase the principal amount of any Lender’s Commitment; (2)
reduce the principal of, rate of interest on or Fees payable with respect to any
Advance made by any affected Lender; (3) extend any scheduled payment date or
final maturity date of the principal amount of any Advance of any affected
Lender; (4) waive, forgive, defer, extend or postpone any payment of interest or
Fees as to any affected Lender; (5) change the percentage of the Aggregate
Commitments or of the aggregate Outstanding Principal Amount which shall be
required for Lenders or any of them to take any action hereunder; (6) release
all or substantially all of the Borrower Collateral; (7) amend or waive this
Section 12.07 or the definition of the term “Requisite Lenders” insofar as such
definition affects the substance of this Section 12.07; (8) modify or waive
Section 5.03(a), (b),


727159853 10435078    67    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(e) through (l), (o) or (p); (9) modify or waive Section 8.01(v); (10) modify
any of the following definitions or component definitions thereof in a manner
which would increase availability to the Borrower for Advances hereunder:
“Borrowing Base,” “Dynamic Advance Rate,” “FX Reserve,” “Interest Reserve,”
“Servicing Fee Reserve,” or “Net Receivables Balance”; or (11) modify clause (b)
of the definition of “Change of Control” or component definitions thereof.
Furthermore, no amendment, modification, termination or waiver shall be
effective to the extent that it affects the rights or duties of the
Administrative Agent or any Managing Agent under this Agreement or any other
Related Document unless in writing and signed by the Administrative Agent or
such Managing Agent, as applicable.
Each amendment, modification, termination or waiver shall be effective only in
the specific instance and for the specific purpose for which it was given. No
amendment, modification, termination or waiver shall be required for the
Administrative Agent to take additional Borrower Collateral pursuant to any
Related Document. No amendment, modification, termination or waiver of any
provision of any Revolving Note shall be effective without the written
concurrence of the holder of such Revolving Note. No notice to or demand on the
Borrower in any case shall entitle the Borrower to any other or further notice
or demand in similar or other circumstances. Any amendment, modification,
termination, waiver or consent effected in accordance with this Section 12.07
shall be binding upon each holder of a Revolving Note at the time outstanding
and each future holder of a Revolving Note.
Neither the Administrative Agent, any Managing Agent nor any Lender shall waive
any of the provisions set forth in Section 4.01(v) or Section 5.01(g) if such
waiver would adversely affect the Ratings.
If required by any rating agency then rating the Commercial Paper of a Conduit
Lender, the applicable Administrator shall provide to such rating agency copies
of each material amendment to this Agreement or the other Related Documents
(provided such rating agency agrees to hold such information confidential).
(c)    If, in connection with any proposed amendment, modification, waiver or
termination:
(i)    requiring the consent of all affected Lenders, the consent of Requisite
Lenders is obtained, but the consent of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained as described this
clause (i) or in clause (ii) below being referred to as a “Non-Consenting
Lender”), or
(ii)    requiring the consent of all Lenders, the consent of Requisite Lenders
is obtained, but the consent of all Lenders is not obtained,
then, so long as the Administrative Agent is not a Non-Consenting Lender, at the
Borrower’s request the Administrative Agent, or a Person acceptable to the
Administrative Agent, shall have the right with the Administrative Agent’s
consent and in the Administrative Agent’s sole discretion (but shall have no
obligation) to purchase from such Non-Consenting Lenders, and such
Non-Consenting Lenders agree that they shall, upon the Administrative Agent’s
request, sell and assign to the Administrative Agent or such Person, all of the
Commitments of such Non-Consenting


727159853 10435078    68    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Lender for an amount equal to the principal balance of all Advances held by the
Non-Consenting Lender and all accrued interest and Fees with respect thereto
through the date of sale, such purchase and sale to be consummated pursuant to
an executed Assignment Agreement.
(d)    Upon indefeasible payment in full in cash and performance of all of the
Borrower Obligations (other than indemnification obligations under Section
10.01), termination of the aggregate Commitments of all Lenders and a release of
all claims against the Secured Parties, and so long as no suits, actions,
proceedings or claims are pending or threatened against any Indemnified Person
asserting any damages, losses or liabilities that are Indemnified Liabilities,
the Administrative Agent shall deliver to the Borrower termination statements
and other documents necessary or appropriate to evidence the termination of the
Liens securing payment of the Borrower Obligations.
Section 12.08.    No Waiver; Remedies. The failure by any Lender, any Managing
Agent or the Administrative Agent, at any time or times, to require strict
performance by the Borrower or the Servicer of any provision of this Agreement,
any Receivables Assignment or any other Related Document shall not waive, affect
or diminish any right of any Lender, any Managing Agent or the Administrative
Agent thereafter to demand strict compliance and performance herewith or
therewith. Any suspension or waiver of any breach or default hereunder shall not
suspend, waive or affect any other breach or default whether the same is prior
or subsequent thereto and whether the same or of a different type. None of the
undertakings, agreements, warranties, covenants and representations of the
Borrower or the Servicer contained in this Agreement, any Receivables Assignment
or any other Related Document, and no breach or default by the Borrower or the
Servicer hereunder or thereunder, shall be deemed to have been suspended or
waived by any Lender, any Managing Agent or the Administrative Agent unless such
waiver or suspension is by an instrument in writing signed by an officer of or
other duly authorized signatory of each applicable Managing Agent and the
Administrative Agent and directed to the Borrower or the Servicer, as
applicable, specifying such suspension or waiver. The rights and remedies of the
Lenders, the Managing Agents and the Administrative Agent under this Agreement
and the other Related Documents shall be cumulative and nonexclusive of any
other rights and remedies that the Lenders, the Managing Agents and the
Administrative Agent may have hereunder, thereunder, under any other agreement,
by operation of law or otherwise. Recourse to the Borrower Collateral shall not
be required.
Section 12.09.    GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL.
(a)    THIS AGREEMENT AND EACH OTHER RELATED DOCUMENT (EXCEPT TO THE EXTENT THAT
ANY RELATED DOCUMENT EXPRESSLY PROVIDES TO THE CONTRARY) AND THE OBLIGATIONS
ARISING HEREUNDER AND THEREUNDER SHALL IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT OTHERWISE
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES), EXCEPT TO THE EXTENT THAT THE
PERFECTION, EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS


727159853 10435078    69    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


OF THE ADMINISTRATIVE AGENT IN THE BORROWER COLLATERAL OR REMEDIES HEREUNDER OR
THEREUNDER, IN RESPECT THEREOF, ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER
THAN THE STATE OF NEW YORK, AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.
(b)    EACH PARTY HERETO HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THEM
PERTAINING TO THIS AGREEMENT OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER RELATED DOCUMENT; PROVIDED THAT EACH PARTY HERETO
ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF THE BOROUGH OF MANHATTAN IN NEW YORK CITY; PROVIDED FURTHER
THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE ANY
LENDER, ANY MANAGING AGENT OR THE ADMINISTRATIVE AGENT FROM BRINGING SUIT OR
TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE BORROWER
COLLATERAL OR ANY OTHER SECURITY FOR THE BORROWER OBLIGATIONS, OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE LENDERS, THE MANAGING AGENTS OR
THE ADMINISTRATIVE AGENT. EACH PARTY HERETO SUBMITS AND CONSENTS IN ADVANCE TO
SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH
PARTY HERETO HEREBY WAIVES ANY OBJECTION THAT SUCH PARTY MAY HAVE BASED UPON
LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT. EACH PARTY HERETO HEREBY WAIVES PERSONAL SERVICE OF
THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH PARTY AT THE ADDRESS PROVIDED FOR
IN SECTION 12.01 HEREOF AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON
THE EARLIER OF SUCH PARTY’S ACTUAL RECEIPT THEREOF OR THREE DAYS AFTER DEPOSIT
IN THE UNITED STATES MAIL, PROPER POSTAGE PREPAID. NOTHING IN THIS SECTION SHALL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.
(c)    BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL
TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND
EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY
(RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE
RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS.


727159853 10435078    70    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL
SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE TO THE FULLEST EXTENT
PERMITTED UNDER APPLICABLE LAW ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT
OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
Section 12.10.    Counterparts. This Agreement may be executed and delivered
(including by facsimile or electronic mail) in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement.
Section 12.11.    Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity without invalidating the remainder
of such provision or the remaining provisions of this Agreement.
Section 12.12.    Section Titles. The section, titles and table of contents
contained in this Agreement are and shall be without substantive meaning or
content of any kind whatsoever and are not a part of the agreement between the
parties hereto.
Section 12.13.    Further Assurances.
(a)    The Borrower shall, or shall cause the Servicer to, at its sole cost and
expense, upon request of any of the Lenders or the Managing Agents, promptly and
duly execute and deliver any and all further instruments and documents and take
such further action that may be necessary or desirable or that any of the
Lenders, the Managing Agents or the Administrative Agent may request to (i)
perfect, protect, preserve, continue and maintain fully the Liens granted to the
Administrative Agent for the benefit of the Secured Parties under this
Agreement, (ii) enable the Lenders, the Managing Agents or the Administrative
Agent to exercise and enforce its rights under this Agreement or any of the
other Related Documents or (iii) otherwise carry out more effectively the
provisions and purposes of this Agreement or any other Related Document. Without
limiting the generality of the foregoing, the Borrower shall, upon request of
any of the Lenders, the Managing Agents or the Administrative Agent, (A) execute
and file such financing or continuation statements, or amendments thereto or
assignments thereof, and such other instruments or notices that may be necessary
or desirable or that any of the Lenders, the Managing Agents or the
Administrative Agent may request to perfect, protect and preserve the Liens
granted pursuant to this Agreement, free and clear of all Adverse Claims, (B)
mark, or cause the Servicer to mark, each Contract evidencing each Transferred
Receivable with a legend, acceptable to each Lender, the Managing Agents and the
Administrative Agent evidencing that the Borrower has purchased such Transferred
Receivables and that the Administrative Agent, for the benefit of the Secured
Parties, has a security interest in and lien thereon, (C) mark, or cause the
Servicer to mark, its master data processing records evidencing such Transferred


727159853 10435078    71    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Receivables with such a legend and (D) notify or cause the Servicer to notify
Obligors of the Liens on the Transferred Receivables granted hereunder.
(b)    Without limiting the generality of the foregoing, the Borrower hereby
authorizes the Lenders and the Administrative Agent, and each of the Lenders
hereby authorizes the Administrative Agent, to file one or more financing or
continuation statements, or amendments thereto or assignments thereof, relating
to all or any part of the Transferred Receivables, including Collections with
respect thereto, or the Borrower Collateral without the signature of the
Borrower or, as applicable, the Lenders, as applicable, to the extent permitted
by applicable law. The Borrower hereby agrees that such financing statements may
described “all assets in which the debtor now or hereafter has rights” as the
Borrower Collateral in which the Administrative Agent has a grant of security
hereunder. A carbon, photographic or other reproduction of this Agreement or of
any notice or financing statement covering the Transferred Receivables, the
Borrower Collateral or any part thereof shall be sufficient as a notice or
financing statement where permitted by law.
Section 12.14.    No Proceedings. Each of Administrative Agent, each Managing
Agent, each Administrator and each Lender agrees that, from and after the
Closing Date and until the date one year plus one day following the Termination
Date, it will not, directly or indirectly, institute or cause to be instituted
against the Borrower any proceeding of the type referred to in Sections 8.01(d)
and 8.01(e). This Section 12.14 shall survive the termination of this Agreement.
Section 12.15.    Limitation on Payments. Notwithstanding any provision in any
other section of this Agreement to the contrary, the obligation of the Borrower
to pay any amounts payable to Lender or any other Affected Party pursuant to
Sections 2.09, 2.10 and 10.01 of this Agreement shall be without recourse to the
Borrower except as to any Collections and other amounts and/or proceeds of the
Transferred Receivables (collectively, the “Available Amounts”) required to be
distributed to the Lenders, to the extent that such amounts are available for
distribution. In the event that amounts payable to a Lender or any other
Affected Party pursuant to this Agreement exceed the Available Amounts, the
excess of the amounts due hereunder over the Available Amounts paid shall not
constitute a “claim” under Section 101(5) of the Bankruptcy Code against the
Borrower until such time as the Borrower has Available Amounts. The foregoing
shall not operate to limit the rights of the Administrative Agent or any other
Affected Party to enforce any claims of Borrower or its assigns against the
Originators under the Sale Agreement or any other Related Document.
Section 12.16.    Limited Recourse. The obligations of the Secured Parties under
this Agreement and all Related Documents are solely the corporate obligations of
each such Secured Party. No recourse shall be had for the payment of any amount
owing in respect of Advances or for the payment of any fee hereunder or any
other obligation or claim arising out of or based upon this Agreement or any
other Related Document against any Stockholder, employee, officer, director,
agent or incorporator of such Secured Party. No Conduit Lender shall, nor shall
be obligated to, pay any amount pursuant to the Related Documents unless such
Conduit Lender has received funds which may be used to make such payment
pursuant to such Conduit Lender’s commercial paper program documents. Any amount
which such Conduit Lender does not pay pursuant to the operation of the
preceding sentence shall not constitute a claim (as defined in Section 101 of
the Bankruptcy Code) against or an obligation of such Conduit Lender for any


727159853 10435078    72    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


insufficiency unless and until such Conduit Lender satisfies the provisions of
such preceding sentence. This Section 12.16 shall survive the termination of
this Agreement.
Section 12.17.    Agreement Not to Petition. Each party hereto agrees, for the
benefit of the holders of the privately or publicly placed indebtedness for
borrowed money for any of the Discretionary Lenders, not, prior to the date
which is one (1) year and one (1) day after the payment in full of all such
indebtedness, to acquiesce, petition or otherwise, directly or indirectly,
invoke, or cause such Discretionary Lender to invoke, the process of any
Governmental Authority for the purpose of (a) commencing or sustaining a case
against the such Discretionary Lender under any federal, provincial or state
bankruptcy, insolvency or similar law (including any Debtor Relief Laws), (b)
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or
other similar official for such Discretionary Lender, or any substantial part of
its property, or (c) ordering the winding up or liquidation of the affairs of
such Discretionary Lender. The provisions of this Section 12.17 shall survive
the termination of this Agreement.
ARTICLE XIII.    
Section 13.01.    Extension of Final Advance Date; Non-Renewing Committed
Lenders. Not more than ninety (90) days or less than seventy-five (75) days
prior to the then current Final Advance Date, the Borrower may request an
extension thereof for an additional period not to exceed 364 days. Each
Committed Lender will deliver to the Borrower at least sixty (60) days prior to
the then current Final Advance Date a non-binding indication of whether it
intends to consent to such extension. Any failure of a Committed Lender to
respond by the sixtieth day preceding such Final Advance Date shall constitute a
refusal to consent to such an extension. If at any time the Borrower requests
that the Committed Lenders renew their Commitments hereunder and some but less
than all the Committed Lenders consent to such renewal, the Borrower may arrange
for an assignment, and such non-consenting Committed Lenders shall agree to
assign, to one or more financial institutions acceptable to the related Conduit
Lender and the Borrower of all the rights and obligations hereunder of each such
non-consenting Committed Lender in accordance with this Agreement. Any such
assignment shall become effective on the then-current Final Advance Date. Each
Committed Lender which does not so consent to any renewal shall cooperate fully
with the Borrower in effectuating any such assignment. If none or less than all
the Commitments of the non-renewing Committed Lenders are so assigned as
provided above, then the Final Advance Date shall not be extended.
Section 13.02.    Replacement of Lender. Following a demand by the
Administrative Agent or a Managing Agent (whether on behalf of a Lender (an
“Affected Lender”), its related Program Support Provider or any other Affected
Party in such Affected Lender’s Lender Group) for payment of any amounts under
Section 2.09, the Borrower may elect to replace such Affected Lender as a Lender
party to this Agreement with an assignee Lender procured by the Borrower,
provided that no Incipient Termination Event or Termination Event shall have
occurred and be continuing at the time of such replacement; and provided further
that, concurrently with such replacement, such assignee Lender shall agree to
purchase for cash the Advances and all other rights of, and obligations due to,
the Affected Lender hereunder pursuant to an Assignment Agreement and to become
a Lender for all purposes under this Agreement and to assume all obligations of
the Affected Lender to be terminated as of such date. Any such Affected Lender
shall assign its rights and interests hereunder, such assignment to be effected
in compliance with


727159853 10435078    73    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


the requirements of Section 12.02. In the event that such an assignment occurs,
the assignee Lender (i) if requested by the applicable Administrator, shall
execute (either directly or through a participation agreement, as determined by
the Administrator) a Program Support Agreement related to the applicable Conduit
Lender, to the extent of such assignment, the terms of which shall be
substantially similar to those of the participation or other agreement by the
assigning Affected Lender with respect to the applicable Program Support
Agreement (or which shall be otherwise reasonably satisfactory to the applicable
Administrator), it being understood that the assignee Lender shall not be
required to execute a Program Support Agreement if its Lender Group does not
include a Conduit Lender, and (ii) shall take such actions as the Administrative
Agent and the Managing Agents shall reasonably request in connection therewith.
For so long as the sum of the Commitments of any Affected Lenders under this
Section 13.02 is equal to or less than 50% of the Aggregate Commitments, each
such Affected Lender shall use commercially reasonable efforts to assign its
rights and interests hereunder to any Person identified by the Borrower as a
potential assignee Lender hereunder.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






727159853 10435078    74    

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


IN WITNESS WHEREOF, the parties have caused this Fourth Amended and Restated
Receivables Funding and Administration Agreement to be executed by their
respective officers thereunto duly authorized, as of the date first above
written.
SIT FUNDING CORPORATION,
as the Borrower


By:        
    Name:
    Title:


727159853 10435078

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


MUFG LENDER GROUP:


MUFG BANK, LTD. F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,, as Administrator
for Gotham Funding Corporation, as Managing Agent for the MUFG Lender Group and
as the MUFG Committed Lender




By:        
    Name:
    Title:




GOTHAM FUNDING CORPORATION, as the MUFG Discretionary Lender



By:        
    Name:
    Title:






ADMINISTRATIVE AGENT:


MUFG BANK, LTD. F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Administrative
Agent




By:        
    Name:
    Title:






727159853 10435078

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




BNS LENDER GROUP:


THE BANK OF NOVA SCOTIA,
as a Lender, as Administrator for Liberty Street Funding LLC, as Managing Agent
for the BNS Lender Group and as the BNS Committed Lender




By:        
    Name:
    Title:




LIBERTY STREET FUNDING LLC,
as a Lender and the BNS Discretionary Lender



By:        
    Name:
    Title:








727159853 10435078

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


SMBC LENDER GROUP:


SMBC NIKKO SECURITIES AMERICA, INC., as Administrator for Manhattan Asset
Funding Company LLC and as Managing Agent for the SMBC Lender Group




By:        
    Name:
    Title:




MANHATTAN ASSET FUNDING COMPANY LLC, as the SMBC Discretionary Lender

By: MAF Receivables Corp., its Sole Member

By:        
    Name:
    Title:




SUMITOMO MITSUI BANKING CORPORATION, as the SMBC Committed Lender



By:        
    Name:
    Title:




727159853 10435078

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED






BANA LENDER GROUP:


BANK OF AMERICA, N.A., as Managing Agent for the BANA Lender Group and as the
BANA Committed Lender




By:        
    Name:
    Title:





727159853 10435078

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


WELLS LENDER GROUP:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Managing Agent for the Wells Lender
Group and as the Wells Committed Lender




By:        
    Name:
    Title:















727159853 10435078

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


Exhibit 2.01(a)(ii) to Funding Agreement
FORM OF REVOLVING NOTE
$_________________                            [___________], 20[  ]
FOR VALUE RECEIVED, the undersigned, SIT FUNDING CORPORATION, a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
[___________] (the “Lender”), at the offices of MUFG BANK, LTD. F/K/A THE BANK
OF TOKYO-MITSUBISHI UFJ, LTD., as agent for the Lenders (the “Administrative
Agent”), at its address at [__________________], or at such other place as the
Administrative Agent may designate from time to time in writing, in lawful money
of the United States of America and in immediately available funds, the amount
of [_____________________] DOLLARS AND NO CENTS ($[__________]) or, if less, the
aggregate unpaid amount of all Advances made to the undersigned under the
“Funding Agreement” (as hereinafter defined). All capitalized terms used but not
otherwise defined herein have the meanings given to them in the Funding
Agreement or in Annex X thereto.
This Revolving Note is one of the Revolving Notes issued pursuant to that
certain Fourth Amended and Restated Receivables Funding and Administration
Agreement dated as of November 12, 2010 by and among the Borrower, the Lender
(and any other “Lender” party thereto), the other parties thereto, and the
Administrative Agent (including all annexes, exhibits and schedules thereto, and
as from time to time amended, restated, supplemented or otherwise modified, the
“Funding Agreement”), and is entitled to the benefit and security of the Funding
Agreement and all of the other Related Documents referred to therein. Reference
is hereby made to the Funding Agreement for a statement of all of the terms and
conditions under which the Advances evidenced hereby are made and are to be
repaid. The date and amount of each Advance made by the Lender to the Borrower,
the rates of interest applicable thereto and each payment made on account of the
principal thereof, shall be recorded by the Administrative Agent on its books;
provided that the failure of the Administrative Agent to make any such
recordation shall not affect the obligations of the Borrower to make a payment
when due of any amount owing under the Funding Agreement or this Revolving Note
in respect of the Advances actually made by the Lender to the Borrower.
The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Funding Agreement, the terms of
which are hereby incorporated herein by reference. Interest thereon shall be
paid until such principal amount is paid in full at such interest rates and at
such times, and pursuant to such calculations, as are specified in the Funding
Agreement.
If any payment on this Revolving Note becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.


727159853 10435078        

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Upon and after the occurrence of any Termination Event, this Revolving Note may,
as provided in the Funding Agreement, and without demand, notice or legal
process of any kind, be declared, and immediately shall become, due and payable.
Time is of the essence of this Revolving Note. Demand, presentment, protest and
notice of nonpayment and protest are hereby waived by the Borrower.
Except as provided in the Funding Agreement, this Revolving Note may not be
assigned by the Lender to any Person.
THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT
STATE.
SIT FUNDING CORPORATION



By:    
Name:
Title:




727159853 10435078    Exhibit 2.01(a)(ii)
        

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


Exhibit 2.02(a) to Funding Agreement
FORM OF FACILITY LIMIT REDUCTION NOTICE

[Insert Date]

MUFG Bank, Ltd. f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
as Administrative Agent
1221 Avenue of the Americas
New York, New York 10020
Re:
Fourth Amended and Restated Receivables Funding
and Administration Agreement dated as of November 12, 2010

Ladies and Gentlemen:
This notice is given pursuant to Section 2.02(a) of that certain Fourth Amended
and Restated Receivables Funding and Administration Agreement dated as of
November 12, 2010 (the “Funding Agreement”), by and among SIT FUNDING
CORPORATION (the “Borrower”), the financial institutions party thereto as
lenders (the “Lenders”), the other parties thereto and MUFG Bank, Ltd. f/k/a The
Bank of Tokyo-Mitsubishi UFJ, Ltd., as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”). Capitalized terms used and not
otherwise defined herein shall have the respective meanings ascribed to them in
the Funding Agreement.
Pursuant to Section 2.02(a) of the Funding Agreement, the Borrower hereby
irrevocably notifies the Managing Agents and the Administrative Agent of its
election to permanently reduce the Facility Limit to [$___________], effective
as of [__________ ___], [____]. [This reduction is the [first/second] reduction
[for the current calendar year] permitted by Section 2.02(a) of the Funding
Agreement.] After such reduction, the Facility Limit will not be less than the
Outstanding Principal Amount.
Very truly yours,

SIT FUNDING CORPORATION



By    
Name    
Title    






727159853 10435078        

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED




Exhibit 2.02(b) to Funding Agreement
FORM OF FACILITY TERMINATION NOTICE

[Insert Date]

MUFG Bank, Ltd. f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
as Administrative Agent
1221 Avenue of the Americas
New York, New York 10020
Re:
Fourth Amended and Restated Receivables Funding
and Administration Agreement dated as of November 12, 2010

Ladies and Gentlemen:
This notice is given pursuant to Section 2.02(b) of that certain Fourth Amended
and Restated Receivables Funding and Administration Agreement dated as of
November 12, 2010 (the “Funding Agreement”), by and among SIT FUNDING
CORPORATION (the “Borrower”), the financial institutions party thereto as
lenders (the “Lenders”), the other parties thereto and MUFG Bank, Ltd. f/k/a The
Bank of Tokyo-Mitsubishi UFJ, Ltd., as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”). Capitalized terms used and not
otherwise defined herein shall have the respective meanings ascribed to them in
the Funding Agreement.
Pursuant to Section 2.02(b) of the Funding Agreement, the Borrower hereby
irrevocably notifies the Managing Agents and the Administrative Agent of its
election to reduce the Facility Limit to zero effective as of [______________
___], [____]. In connection therewith, the Borrower shall reduce Outstanding
Principal Amount to zero on or prior to such date and make all other payments
required by Section 2.03(h) and pay any other fees that are due and payable
pursuant to the Fee Letter at the time and in the manner specified therein.
Very truly yours,

SIT FUNDING CORPORATION



By    
Name    
Title    




727159853 10435078        

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED




Exhibit 2.02(c)(i) to Funding Agreement
FORM OF FACILITY LIMIT INCREASE NOTICE


[Insert Date]


MUFG Bank, Ltd. f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
as Administrative Agent
1221 Avenue of the Americas
New York, New York 10020
Re:    Fourth Amended and Restated Receivables Funding
    and Administration Agreement dated as of November 12, 2010


Ladies and Gentlemen:


This notice is given pursuant to Section 2.02(c)(i) of that certain Fourth
Amended and Restated Receivables Funding and Administration Agreement dated as
of November 12, 2010 (the “Funding Agreement”), by and among SIT FUNDING
CORPORATION (the “Borrower”), the financial institutions party thereto as
lenders (the “Lenders”), the other parties thereto and MUFG Bank, Ltd. f/k/a The
Bank of Tokyo-Mitsubishi UFJ, Ltd., as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”). Capitalized terms used and not
otherwise defined herein shall have the respective meanings ascribed to them in
the Funding Agreement.
This letter constitutes a Facility Limit Increase Request pursuant to Section
2.02(c)(i) of the Funding Agreement. The Borrower desires to increase the
Facility Limit and respective Commitments of each Lender Group on ________,
____________ to the following amounts:
(a)    Facility Limit: $__________________
(b)
[Lender Group being requested to increase:]                
[Pro Rata Share of each Lender Group:]

(i)
[MUFG]
Lender Group:    $_____________

(ii)
[BNS]
Lender Group:    $_____________

(iii)
[SMBC]
Lender Group:    $_____________

(iv)
[BANA]
Lender Group:    $_____________



727159853 10435078        

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(v)
[Wells]
Lender Group:    $_____________

The Borrower hereby represents and warrants as of the date hereof, and as of the
date of the increase requested hereby, as follows:
(i)    the representations and warranties contained in Article IV of the Funding
Agreement are correct in all material respects on and as of such dates as though
made on and as of such dates and shall be deemed to have been made on such
dates; and
(ii)    no event has occurred and is continuing, or would result from the
increase proposed hereby, that constitutes an Incipient Termination Event, a
Termination Event, an Incipient Servicer Termination Event or an Event of
Servicer Termination.
Each Managing Agent shall notify the Borrower and the Administrative Agent in
writing whether it consents to this increase request prior to the requested date
of effectiveness of the requested increase; provided that if any Managing Agent
fails to so notify the Borrower or the Administrative Agent prior to such date,
the Lenders in its Lender Group shall be deemed to have refused to consent to
this increase request.
IN WITNESS WHEREOF, the undersigned has caused this Facility Limit Increase
Request to be executed by its duly authorized officer as of the date first above
written.
SIT FUNDING CORPORATION




By:    
Name:    
Title:    








727159853 10435078    Exhibit 2.03(a) - 2    
        

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


Exhibit 2.02(c)(viii) to Funding Agreement
FORM OF ACCORDION CONFIRMATION

[Insert Date]

[Address of applicable Managing Agent]


Re:
Fourth Amended and Restated Receivables Funding
and Administration Agreement dated as of November 12, 2010

Ladies and Gentlemen:
This notice is given pursuant to Section 2.02(c)(viii) of that certain Fourth
Amended and Restated Receivables Funding and Administration Agreement dated as
of November 12, 2010 (the “Funding Agreement”), by and among SIT FUNDING
CORPORATION (the “Borrower”), the financial institutions party thereto as
lenders (the “Lenders”), the other parties thereto and MUFG Bank, Ltd. f/k/a The
Bank of Tokyo-Mitsubishi UFJ, Ltd., as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”). Capitalized terms used and not
otherwise defined herein shall have the respective meanings ascribed to them in
the Funding Agreement.
This letter constitutes an Accordion Confirmation pursuant to Section
2.02(c)(viii) of the Funding Agreement. This Accordion Confirmation sets forth
the Accordion Commitments as consented to by the Managing Agent for such Lender
Group, and the resulting changes in the Facility Limit and Commitments.
(a)    Commitments
Lender Group
Lender Group Commitment
(excluding Accordion Commitment)
Accordion Commitment
Aggregate Lender Group Commitment
[MUFG] Lender Group
$
$
 
[BNS] Lender Group
$
$
 
[SMBC] Lender Group
$
$
 
[BANA] Lender Group
$
$
 
[Wells] Lender Group
$
$
 





727159853 10435078        

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(b)    Pro Rata Share expressed as a percentage after giving effect to the
increase in the Accordion Commitment:
Lender Group
Pro Rata Share
[MUFG] Lender Group
 
[BNS] Lender Group
 
[SMBC] Lender Group
 
[BANA] Lender Group
 
[Wells] Lender Group
 



(c)    Facility Limit: $__________________
(i)    Non-Accordion Facility Limit: $__________________
(ii)    Accordion Facility Limit: $__________________
The Borrower hereby represents and warrants as of the date hereof, and as of the
date of the increase requested hereby, as follows:
(i)    the representations and warranties contained in Article IV of the Funding
Agreement are correct in all material respects on and as of such dates as though
made on and as of such dates and shall be deemed to have been made on such
dates; and
(ii)    no event has occurred and is continuing, or would result from the
increase proposed hereby, that constitutes an Incipient Termination Event, a
Termination Event, an Incipient Servicer Termination Event or an Event of
Servicer Termination.
IN WITNESS WHEREOF, the undersigned has caused this Accordion Confirmation to be
executed by its duly authorized officer as of the date first above written.


SIT FUNDING CORPORATION




By:    
Name:    
Title:    


727159853 10435078    Exhibit 2.03(a) - 2    
        

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




MUFG BANK, LTD. F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Administrative
Agent




By:     
    Name:
    Title:




[THE BANK OF NOVA SCOTIA, as Managing Agent for the BNS Lender Group




By:        
    Name:
    Title:]





[MUFG BANK, LTD. F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Managing Agent
for the MUFG Lender Group


By:        
    Name:
    Title:]



[SMBC NIKKO SECURITIES AMERICA, INC., as Managing Agent for the SMBC Lender
Group


By:        
    Name:
    Title:]






727159853 10435078    Exhibit 2.03(a) - 3    
        

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


[BANK OF AMERICA, N.A., as Managing Agent for the BANA Lender Group


By:        
    Name:
    Title:]




[WELLS FARGO BANK, NATIONAL ASSOCIATION, as Managing Agent for the Wells Lender
Group


By:        
    Name:
    Title:]








727159853 10435078    Exhibit 2.03(a) - 4    
        

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED




Exhibit 2.03(a) to Funding Agreement
FORM OF BORROWING REQUEST

[Insert Date]

MUFG Bank, Ltd. f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
as Administrative Agent
1221 Avenue of the Americas
New York, New York 10020
Re:
Fourth Amended and Restated Receivables Funding
and Administration Agreement dated as of November 12, 2010

Ladies and Gentlemen:
This notice is given pursuant to Section 2.03(a) of that certain Fourth Amended
and Restated Receivables Funding and Administration Agreement dated as of
November 12, 2010 (the “Funding Agreement”), by and among SIT FUNDING
CORPORATION (the “Borrower”), the financial institutions party thereto as
lenders (the “Lenders”), the other parties thereto and MUFG Bank, Ltd. f/k/a The
Bank of Tokyo-Mitsubishi UFJ, Ltd., as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”). Capitalized terms used and not
otherwise defined herein shall have the respective meanings ascribed to them in
the Funding Agreement.
Pursuant to Section 2.01 of the Funding Agreement, the Borrower hereby requests
that a Borrowing be made to the Borrower on [__________ ____], [____], in the
amount of [$__________] which shall be an Advance, to be disbursed to the
Borrower in accordance with Section 2.03(b) of the Funding Agreement. The
Borrower hereby represents and warrants that the conditions set forth in Section
3.02 of the Funding Agreement have been satisfied. Attached hereto is a
certificate setting forth a pro forma calculation of the Borrowing Base after
giving effect to the acquisition by the Borrower of new Transferred Receivables
and the receipt of Collections since the date of the most recent Borrowing Base
Certificate, and the making of such Borrowing.
Very truly yours,

SIT FUNDING CORPORATION

By    
Name    
Title    


727159853 10435078        

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Exhibit to Borrowing Request
Pro Forma Calculation of Borrowing Base

[Attached]




727159853 10435078    Exhibit 2.03(a) - 2    
        

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


Exhibit 2.03(h) to Funding Agreement
FORM OF REPAYMENT NOTICE

[Insert Date]

MUFG Bank, Ltd. f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
as Administrative Agent
1221 Avenue of the Americas
New York, New York 10020
Re:
Fourth Amended and Restated Receivables Funding
and Administration Agreement dated as of November 12, 2010

Ladies and Gentlemen:
This notice is given pursuant to Section 2.03(h) of that certain Fourth Amended
and Restated Receivables Funding and Administration Agreement dated as of
November 12, 2010 (the “Funding Agreement”), by and among SIT FUNDING
CORPORATION (the “Borrower”), the financial institutions party thereto as
lenders (the “Lenders”), the other parties thereto, MUFG Bank, Ltd. f/k/a The
Bank of Tokyo-Mitsubishi UFJ, Ltd., as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”). Capitalized terms used and not
otherwise defined herein shall have the respective meanings ascribed to them in
the Funding Agreement.
Pursuant to Section 2.03(h) of the Funding Agreement, the Borrower hereby
notifies the Managing Agents and the Administrative Agent of its request to
repay the principal amount of outstanding Advances in an amount equal to
[$__________] on [________ ____], [____] (which is a Business Day), from
[Collections/other sources]. In connection therewith, the Borrower will pay to
the Administrative Agent all interest accrued on the outstanding principal
balance of Advances being repaid through but excluding the date of such
repayment.
Very truly yours,

SIT FUNDING CORPORATION



By    
Name    
Title    




727159853 10435078        

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


Exhibit 5.02(b) to Funding Agreement
Form of

BORROWING BASE CERTIFICATE

[On file with Administrative Agent]




727159853 10435078        

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


Exhibit 9.03 to Funding Agreement

Form of

POWER OF ATTORNEY
This Power of Attorney is executed and delivered by SIT FUNDING CORPORATION, as
Borrower, (“Grantor”) under the Funding Agreement (as defined below), to MUFG
Bank, Ltd. f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Administrative Agent
under the Funding Agreement (hereinafter referred to as “Attorney”), pursuant to
that certain Fourth Amended and Restated Receivables Funding and Administration
Agreement dated as of November 12, 2010 (the “Funding Agreement”), by and among
Grantor, the other parties thereto and Attorney and the other Related Documents.
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Funding Agreement. No person to whom this Power of
Attorney is presented, as authority for Attorney to take any action or actions
contemplated hereby, shall be required to inquire into or seek confirmation from
Grantor as to the authority of Attorney to take any action described below, or
as to the existence of or fulfillment of any condition to this Power of
Attorney, which is intended to grant to Attorney unconditionally the authority
to take and perform the actions contemplated herein, and Grantor irrevocably
waives any right to commence any suit or action, in law or equity, against any
person or entity that acts in reliance upon or acknowledges the authority
granted under this Power of Attorney. The power of attorney granted hereby is
coupled with an interest and may not be revoked or cancelled by Grantor until
all Borrower Obligations under the Related Documents have been indefeasibly paid
in full and Attorney has provided its written consent thereto.
Grantor hereby irrevocably constitutes and appoints Attorney (and all officers,
employees or agents designated by Attorney), with full power of substitution, as
its true and lawful attorney in fact with full irrevocable power and authority
in its place and stead and in its name or in Attorney’s own name, from time to
time in Attorney’s discretion, to take any and all appropriate action and to
execute and deliver any and all documents and instruments that may be necessary
or desirable to accomplish the purposes of the Funding Agreement, and, without
limiting the generality of the foregoing, hereby grants to Attorney the power
and right, on its behalf, without notice to or assent by it, to do the
following: (a) open mail for it, and ask, demand, collect, give acquaintances
and receipts for, take possession of, or endorse and receive payment of, any
checks, drafts, notes, acceptances, or other instruments for the payment of
moneys due in respect of Transferred Receivables, and sign and endorse any
invoices, freight or express bills, bills of lading, storage or warehouse
receipts, drafts against debtors, assignments, verifications, and notices in
connection with any Borrower Collateral; (b) pay or discharge any taxes, Liens,
or other encumbrances levied or placed on or threatened against any Borrower
Collateral; (c) defend any suit, action or proceeding brought against it or any
Borrower Collateral if the Grantor does not defend such suit, action, or
proceeding or if Attorney believes that it is not pursuing such defense in a
manner that will maximize the recovery to the Attorney, and settle, compromise
or adjust any suit, action, or proceeding described above and, in connection
therewith, give such discharges or releases as Attorney may deem appropriate;
(d) file or prosecute any claim, Litigation, suit or proceeding in any court of


727159853 10435078        

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


competent jurisdiction or before any arbitrator, or take any other action
otherwise deemed appropriate by Attorney for the purpose of collecting any and
all such moneys due with respect to any Borrower Collateral or otherwise with
respect to the Related Documents whenever payable and to enforce any other right
in respect of its property; (e) sell, transfer, pledge, make any agreement with
respect to, or otherwise deal with, any Borrower Collateral, and execute, in
connection with such sale or action, any endorsements, assignments or other
instruments of conveyance or transfer in connection therewith; and (f) cause the
certified public accountants then engaged by it to prepare and deliver to
Attorney at any time and from time to time, promptly upon Attorney’s request,
any and all financial statements or other reports required to be delivered by or
on behalf of Grantor under the Related Documents, all as though Attorney were
the absolute owner of its property for all purposes, and to do, at Attorney’s
option and its expense, at any time or from time to time, all acts and other
things that Attorney reasonably deems necessary to perfect, preserve, or realize
upon the Borrower Collateral and the Lenders’ Liens thereon, all as fully and
effectively as it might do. Grantor hereby ratifies, to the extent permitted by
law, all that said attorneys shall lawfully do or cause to be done by virtue
hereof.
IN WITNESS WHEREOF, this Power of Attorney is executed by Grantor, and Grantor
has caused its seal to be affixed pursuant to the authority of its board of
directors this ___ day of [________], 20[__].
Grantor
ATTEST:____________________________


By:                                 (SEAL)
Title: _______________________________
[Notarization in appropriate form for the state of execution is required.]




727159853 10435078    Exhibit 9.03 - 2
         

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


Exhibit 12.02(b) to Funding Agreement
FORM OF ASSIGNMENT AGREEMENT
This Assignment Agreement (this “Agreement”) is made as of ______________ ___,
____ by and between ___________________________ (“Assignor Lender”) and
_________________________ (“Assignee Lender”) and acknowledged and consented to
by MUFG BANK, LTD. F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as
administrative agent (“Administrative Agent”). All capitalized terms used in
this Agreement and not otherwise defined herein will have the respective
meanings set forth in the Funding Agreement as hereinafter defined.
RECITALS:
WHEREAS, SIT Funding Corporation, a Delaware corporation (the “Borrower”), the
financial institutions signatory thereto from time to time as lenders (the
“Lenders”), the other parties thereto, and the Administrative Agent have entered
into that certain Fourth Amended and Restated Receivables Funding and
Administration Agreement dated as of November 12, 2010 (as amended, restated,
supplemented or otherwise modified from time to time, the “Funding Agreement”)
pursuant to which the Lenders (including the Assignor Lender) have agreed to
make certain Advances to Borrower;
WHEREAS, Assignor Lender desires to assign to Assignee Lender [all/a portion] of
its interest in the Advances (as described below) and the Borrower Collateral
and to delegate to Assignee Lender [all/a portion] of its Commitment and other
duties with respect to such Advances and Borrower Collateral;
WHEREAS, Assignee Lender desires to become a Lender under the Funding Agreement
and to accept such assignment and delegation from Assignor Lender; and
WHEREAS, Assignee Lender desires to appoint the Administrative Agent to serve as
agent for Assignee Lender under the Funding Agreement;
NOW, THEREFORE, in consideration of the premises and the agreements, provisions,
and covenants herein contained, Assignor Lender and Assignee Lender agree as
follows:
1.    ASSIGNMENT, DELEGATION, AND ACCEPTANCE
1.1    Assignment. Assignor Lender hereby transfers and assigns to Assignee
Lender, without recourse and without representations or warranties of any kind
(except as set forth in Section 3.2 below), [all/such percentage] of Assignor
Lender’s right, title, and interest in the Advances, Related Documents and
Borrower Collateral as will result in Assignee Lender having as of the Effective
Date (as hereinafter defined) a Pro Rata Share thereof, as follows:
Assignee Lender’s Advances            Principal Amount        Pro Rata Share
Advances                    $______________         _____%


727159853 10435078        

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


1.2    Delegation. Assignor Lender hereby irrevocably assigns and delegates to
Assignee Lender [all/a portion] of its Commitments and its other duties and
obligations as a Lender under the Related Documents equivalent to [100%/___%] of
Assignor Lender’s Commitment (such percentage representing a commitment of
$_____________).
1.3    Acceptance by Assignee Lender. By its execution of this Agreement,
Assignee Lender irrevocably purchases, assumes and accepts such assignment and
delegation and agrees to be a Lender with respect to the delegated interest
under the Related Documents and to be bound by the terms and conditions thereof.
By its execution of this Agreement, Assignor Lender agrees, to the extent
provided herein, to relinquish its rights and be released from its obligations
and duties under the Funding Agreement.
1.4    Effective Date. Such assignment and delegation by Assignor Lender and
acceptance by Assignee Lender will be effective and Assignee Lender will become
a Lender under the Related Documents as of the date of this Agreement
(“Effective Date”) and upon payment of the Assigned Amount and the Assignment
Fee (as each term is defined below).
2.    INITIAL PAYMENT AND DELIVERY OF REVOLVING NOTES
2.1    Payment of the Assigned Amount. Assignee Lender will pay to Assignor
Lender, in immediately available funds, not later than 12:00 noon (New York City
time) on the Effective Date, an amount equal to its Pro Rata Share of the then
outstanding principal amount of the Advances as set forth above in Section 1.1
together with accrued interest, fees and other amounts as set forth on Schedule
2.1 (the “Assigned Amount”).
2.2    Payment of Assignment Fee. [Assignor Lender] [Assignee Lender] will pay
to the Administrative Agent, for its own account in immediately available funds,
not later than 12:00 noon (New York City time) on the Effective Date, an
assignment fee in the amount of $3,500 (the “Assignment Fee”) as required
pursuant to Section 12.02(b) of the Funding Agreement.
2.3    Execution and Delivery of Revolving Notes. Following payment of the
Assigned Amount and the Assignment Fee, Assignor Lender will deliver to the
Administrative Agent the Revolving Notes previously delivered to Assignor Lender
for redelivery to Borrower and, if requested by the Assignee Lender [or the
Assignor Lender], the Administrative Agent will obtain from Borrower for
delivery to [Assignor Lender and] Assignee Lender, new executed Revolving Notes
evidencing Assignee Lender’s [and Assignor Lender’s respective] Pro Rata
Share[s] in the Advances after giving effect to the assignment described in
Section 1. Each new Revolving Note will be issued in the aggregate maximum
principal amount of the Commitment of [the Assignee Lender] [and the Assignor
Lender].
3.    REPRESENTATIONS, WARRANTIES AND COVENANTS
3.1    Assignee Lender’s Representations, Warranties and Covenants. Assignee
Lender hereby represents, warrants, and covenants the following to Assignor
Lender and the Administrative Agent:


727159853 10435078    Exhibit 12.02(b) - 2
         

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(a)    This Agreement is a legal, valid, and binding agreement of Assignee
Lender, enforceable according to its terms;
(b)    The execution and performance by Assignee Lender of its duties and
obligations under this Agreement and the Related Documents will not require any
registration with, notice to, or consent or approval by any Governmental
Authority;
(c)    Assignee Lender is familiar with transactions of the kind and scope
reflected in the Related Documents and in this Agreement;
(d)    Assignee Lender has made its own independent investigation and appraisal
of the financial condition and affairs of the Borrower and its Affiliates, has
conducted its own evaluation of the Advances, the Related Documents and the
Borrower’s and its Affiliates’ creditworthiness, has made its decision to become
a Lender to Borrower under the Funding Agreement independently and without
reliance upon Assignor Lender, any other Lender or the Administrative Agent, and
will continue to do so;
(e)    Assignee Lender is entering into this Agreement in the ordinary course of
its business, and is acquiring its interest in the Advances for its own account
and not with a view to or for sale in connection with any subsequent
distribution; provided that at all times the distribution of Assignee Lender’s
property shall, subject to the terms of the Funding Agreement, be and remain
within its control; and
(f)    As of the Effective Date, Assignee Lender is entitled to receive payments
of principal and interest under the Funding Agreement without deduction for or
on account of any taxes imposed by the United States of America or any political
subdivision thereof, after giving effect to this assignment Borrower will not
have any increased obligations under Sections 2.08(g), 2.09, or 12.04(b) of the
Funding Agreement by virtue of such assignment, and Assignee Lender will
indemnify the Administrative Agent from and against all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs, or
expenses that are not paid by the Borrower pursuant to the terms of the Funding
Agreement.
3.2    Assignor Lender’s Representations, Warranties and Covenants. Assignor
Lender hereby represents, warrants and covenants the following to Assignee
Lender:
(a)    Assignor Lender is the legal and beneficial owner of the Assigned Amount;
(b)    This Agreement is a legal, valid and binding agreement of Assignor
Lender, enforceable according to its terms;
(c)    The execution and performance by Assignor Lender of its duties and
obligations under this Agreement will not require any registration with, notice
to or consent or approval by any Governmental. Authority;


727159853 10435078    Exhibit 12.02(b) - 3
         

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(d)    Assignor Lender has full power and authority, and has taken all action
necessary to execute and deliver this Agreement and to fulfill the obligations
hereunder and to consummate the transactions contemplated hereby; and
(e)    Assignor Lender is the legal and beneficial owner of the interests being
assigned hereby, free and clear of any adverse claim, lien, encumbrance,
security interest, restriction on transfer, purchase option, call or similar
right of a third party.
4.    LIMITATIONS OF LIABILITY
Neither Assignor Lender (except as provided in Section 3.2) nor the
Administrative Agent makes any representations or warranties of any kind, nor
assumes any responsibility or liability whatsoever, with regard to (a) the
Related Documents or any other document or instrument furnished pursuant thereto
or the Advances, or other Borrower Obligations, (b) the creation, validity,
genuineness, enforceability, sufficiency, value or collectability of any of
them, (c) the amount, value or existence of the Borrower Collateral, (d) the
perfection or priority of any Lien upon the Borrower Collateral, or (e) the
financial condition of Borrower or any of its Affiliates or other obligor or the
performance or observance by Borrower or any of its Affiliates of its
obligations under any of the Related Documents. Neither Assignor Lender nor the
Administrative Agent has or will have any duty, either initially or on a
continuing basis, to make any investigation, evaluation, appraisal of, or any
responsibility or liability with respect to the accuracy or completeness of, any
information provided to Assignee Lender which has been provided to Assignor
Lender or the Administrative Agent by Borrower or any of its Affiliates. Nothing
in this Agreement or in the Related Documents shall impose upon the Assignor
Lender or the Administrative Agent any fiduciary relationship in respect of the
Assignee Lender.
5.    FAILURE TO ENFORCE
No failure or delay on the part of the Administrative Agent or Assignor Lender
in the exercise of any power, right, or privilege hereunder or under any Related
Document will impair such power, right, or privilege or be construed to be a
waiver of any default or acquiescence therein. No single or partial exercise of
any such power, right, or privilege will preclude further exercise thereof or of
any other right, power, or privilege. All rights and remedies existing under
this Agreement are cumulative with, and not exclusive of, any rights or remedies
otherwise available.
6.    NOTICES
Unless otherwise specifically provided herein, any notice or other communication
required or permitted to be given will be in writing and addressed to the
respective party as set forth below its signature hereunder, or to such other
address as the party may designate in writing to the other.
7.    AMENDMENTS AND WAIVERS


727159853 10435078    Exhibit 12.02(b) - 4
         

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


No amendment, modification, termination, or waiver of any provision of this
Agreement will be effective without the written concurrence of Assignor Lender,
the Administrative Agent and Assignee Lender.
8.    SEVERABILITY
Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable law. In the event any
provision of this Agreement is or is held to be invalid, illegal, or
unenforceable under applicable law, such provision will be ineffective only to
the extent of such invalidity, illegality, or unenforceability, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement. In addition, in the event any provision of or obligation under this
Agreement is or is held to be invalid, illegal, or unenforceable in any
jurisdiction, the validity, legality, and enforceability of the remaining
provisions or obligations in any other jurisdictions will not in any way be
affected or impaired thereby.
9.    SECTION TITLES
Section and Subsection titles in this Agreement are included for convenience of
reference only, do not constitute a part of this Agreement for any other
purpose, and have no substantive effect.
10.    SUCCESSORS AND ASSIGNS
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.
11.    APPLICABLE LAW
THIS AGREEMENT WILL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE,
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.
12.    COUNTERPARTS
This Agreement and any amendments, waivers, consents, or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which, when so executed and delivered (including
by facsimile or electronic mail), will be deemed an original and all of which
shall together constitute one and the same instrument.
*     *    *


727159853 10435078    Exhibit 12.02(b) - 5
         

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.
Assignee Lender                     Assignor Lender

                                                    

By:                            By:                        

Name:                            Name:                        

Title:                            Title:                        

Notice Address                    Notice Address


Account Information                    Account Information


Acknowledged and Consented to:

MUFG BANK, LTD. F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Administrative Agent



By:                             
Name:
Title:

[Consented to:]
SIT FUNDING CORPORATION,
as Borrower



By:                             
Name:
Title:




727159853 10435078    Exhibit 12.02(b) - 6
         

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


SCHEDULE 2.1

Assignor Lender’s Advances

Principal Amount


Advances            $_____________

Accrued Interest        $_____________


Unused Line Fee        $_____________


Other + or -         $____________

            Total    $


All determined as of the Effective Date




727159853 10435078        

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


Exhibit A to Funding Agreement
CREDIT AND COLLECTION POLICY


[On file with Administrative Agent]




727159853 10435078    

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


Schedule 1.01 to the Fourth Amended and Restated
Receivables Funding and Administration Agreement
by and among
SIT Funding Corporation,
The Financial Institutions Signatory Hereto From Time to Time
and MUFG Bank, Ltd. f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.


Commitments


Lender
Commitment
MUFG Bank, Ltd. f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$250,000,000
Wells Fargo Bank, National Association
$180,000,000
Bank of America, N.A.
$180,000,000
The Bank of Nova Scotia
$120,000,000
Sumitomo Mitsui Banking Corporation
$120,000,000
Total
$850,000,000.00





727159853 10435078        

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Schedule 4.01(b) to the Fourth Amended and Restated
Receivables Funding and Administration Agreement
by and among
SIT Funding Corporation,
The Financial Institutions Signatory Hereto From Time to Time,
and
MUFG Bank, Ltd. f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.
Jurisdiction of Organization; Executive Offices; Collateral Locations;
Corporate, Legal and Other Names; FEIN
Jurisdiction of Organization
Delaware
Chief Executive Office and Principal Place of Business
44201 Nobel Drive
Fremont, California 94538
Collateral Locations
44201 Nobel Drive
Fremont, California 94538
Fictitious and Trade Names
None
Federal Employer Identification Number
94-3288412
Delaware Organizational Identification Number
2824656






727159853 10435078        

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


Schedule 4.01(i) to the Fourth Amended and Restated
Receivables Funding and Administration Agreement
by and among
SIT Funding Corporation,
The Financial Institutions Signatory Hereto From Time to Time,
and
MUFG Bank, Ltd. f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.
Tax Matters/Borrower
1.    From time to time, SYNNEX Corporation and its subsidiaries are subject to
periodic inquiries and audits concerning their state sales tax returns.
2.    SYNNEX Corporation anticipates that the IRS will conduct a routine audit
of its and its Affiliates tax returns for its recent, current and future taxable
years.






727159853 10435078        

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


Schedule 4.01(q) to the Fourth Amended and Restated
Receivables Funding and Administration Agreement
by and among
SIT Funding Corporation,
The Financial Institutions Signatory Hereto From Time to Time,
and
MUFG Bank, Ltd. f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.


Accounts




727159853 10435078        

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUIRED


Schedule 5.01(b) to the Fourth Amended and Restated
Receivables Funding and Administration Agreement
by and among
SIT Funding Corporation,
The Financial Institutions Signatory Hereto From Time to Time,
and
MUFG Bank, Ltd. f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.
Trade Names/Borrower
None.






727159853 10435078        

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


Schedule 5.03(b) to the Fourth Amended and Restated
Receivables Funding and Administration Agreement
by and among SIT Funding Corporation,
The Financial Institutions Signatory Hereto From Time to Time,
and
MUFG Bank, Ltd. f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.
Existing Liens
None.






727159853 10435078        

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


Schedule 12.01


Notice Information


MUFG Lender Group:


MUFG Bank, Ltd. f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1221 Avenue of the Americas
New York, New York 10020
Telephone: 212-782-6963
Attn: Greg Hurst
Email: rhurst@us.mufg.jp


Gotham Funding Corporation
c/o Global Securitization Services, LLC
68 South Service Road, Suite 120
Melville, New York 11747
Attention: David V. DeAngelis
Telephone: 631-930-7216
Facsimile No.: 212-302-8767
Email: ddeangelis@gssnyc.com


with a copy to:


MUFG Bank, Ltd. f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1221 Avenue of the Americas
New York, New York 10020
Attention: Securitization Group
Telephone: 212-782-6957
Telecopier No.: 212-782-6448
Email: securitization_reporting@us.mufg.jp / rhurst@us.mufg.jp


BNS Lender Group:


The Bank of Nova Scotia
250 Vesey Street, 23rd Floor
New York, NY 10281
Telephone: 212-225-5115
Facsimile No.: 212-225-5274
Attn: Peter Gartland
Email: peter.gartland@scotiabank.com


Liberty Street Funding LLC
Jill A. Russo


727159853 10435078        

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Vice President
Global Securitization Services, LLC
114 West 47th Street, Suite 2310
New York, New York 10036
Telephone: 212-295-2742
Facsimile No.: 212-302-8767


SMBC Lender Group:


SMBC Nikko Securities America, Inc.
277 Park Avenue, 5th Floor
New York, NY 10172
Attention: Structured Finance Group
Telephone: 212-224-5321
Facsimile No.: 212-224-4929
Email: nyasgops@smbcnikko-si.com


Manhattan Asset Funding Company LLC
c/o SMBC Nikko Securities America, Inc.
277 Park Avenue, 5th Floor
New York, New York 10172
Attention: Structured Finance Group
Telephone: 212-224-5321
Facsimile No.: 212-224-4929
Email: nyasgops@smbcnikko-si.com


Sumitomo Mitsui Banking Corporation
277 Park Avenue, 5th Floor
New York, New York 10172
Attention: Structured Finance Group
Telephone: 212-224-5321
Facsimile No.: 212-224-4929
Email: nyasgops@smbcnikko-si.com


BANA Lender Group:


Bank of America, N.A.
NC2-109-02-02
13510 Ballantyne Corporate Place
Charlotte, NC 28277
Attention: Chris Haynes
Telephone: 980-683-4585
Facsimile No.: 704-409-0588
Email: Christopher.haynes@baml.com




727159853 10435078        

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


with a copy to:


Attention: Willem van Beek
Telephone: 98-683-4724
Email: willem.van_beek@baml.com


Wells Lender Group:


Wells Fargo Bank, National Association
1100 Abernathy Road, Suite 1600
Atlanta, Georgia 30328
Telephone: 770-508-2115
Facsimile No.: 877-660-5109
Attn: Dale Abernathy
Email: dale.abernathy@wellsfargo.com


Borrower:


SIT Funding Corporation
44201 Nobel Drive
Fremont, CA 94538
Attn: Chief Financial Officer
Telephone: 510-668-3837
Facsimile: 510-668-3707


with a copy to:
SIT Funding Corporation
44201 Nobel Drive
Fremont, CA 94538
Attn: General Counsel
Telephone: 510-668-3668
Facsimile: 510-668-3707


727159853 10435078        

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED




ANNEX 5.02(a)
to
FUNDING AGREEMENT

REPORTING REQUIREMENTS OF THE BORROWER
The Borrower shall furnish, or cause to be furnished, to each Managing Agent and
the Administrative Agent:
(a)    Reporting. (i) Monthly Report. As soon as available, and in any event no
later than 5:00 p.m. (New York time) on the twelfth day of each calendar month
(or, if such day is not a Business Day, the immediately succeeding Business
Day), a monthly report (a “Monthly Report”) in the form attached hereto prepared
as of the last day of the previous calendar month, certified by an officer of
the Servicer. It is hereby understood and agreed that the Borrower shall be
required to deliver a Monthly Report pursuant to the terms of this subsection
(a)(i) notwithstanding that the Borrower may also be required to deliver Weekly
Reports or Daily Reports as hereinafter described.
(ii)    Weekly Report. If requested in writing to the Borrower by any Agent, no
later than 5:00 p.m. (New York time) on each Tuesday, a report (a “Weekly
Report”) in the form attached hereto, prepared as of the last day of the
immediately preceding week; provided that upon receipt of such request from such
Agent, the Borrower shall continue to deliver Weekly Reports until notified in
writing by such Agent that Weekly Reports are no longer required to be delivered
pursuant to the terms hereof.
(iii)    Daily Report. If a Termination Event has occurred or as otherwise
determined necessary by the Administrative Agent, no later than 5:00 p.m. (New
York time) on the Business Day immediately following the date on which the daily
reporting obligation arose, a daily report (a “Daily Report”) in the form
attached hereto, prepared as of the close of business on the immediately
preceding Business Day. The Borrower shall be required to deliver a Daily Report
by no later than 5:00 p.m. (New York time) on each Business Day thereafter (each
Daily Report relating to the immediately preceding Business Day) unless and
until such Termination Event is no longer outstanding, in which case the
Borrower shall be required to deliver the Weekly Reports and/or the Monthly
Reports, as applicable, during the following calendar month.
(b)    Annual Audited Financials. As soon as available, and in any event within
ninety (90) days after the end of each fiscal year, a copy of (1) the audited
consolidated financial statements for such year for the Parent and its
Subsidiaries, certified, as to the audited financial statements, without
qualification in a manner satisfactory to the Administrative Agent by any of (i)
Deloitte & Touche USA LLP, (ii) Ernst & Young LLP, (iii) KPMG LLP, or (iv)
PricewaterhouseCoopers LLP (or any of their respective successors) or other
nationally recognized independent public accountants acceptable to the
Administrative Agent, with such financial statements being prepared in
accordance with GAAP applied consistently throughout the period


727159853 10435078        

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




involved (except as approved by such accountants and disclosed therein) and (2)
the unaudited consolidating financial statements for the Parent and its
Subsidiaries.
(c)    Quarterly Financials. As soon as available, and in any event within
forty-five (45) days after the end of each fiscal quarter (other than the last
quarter of such fiscal year), financial information regarding the Parent and its
Subsidiaries, certified by the Chief Financial Officer of the Parent, consisting
of consolidated unaudited balance sheets as of the close of such fiscal quarter
and the related statements of income and cash flows for that portion of the
fiscal year ending as of the close of such fiscal quarter, all prepared in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes. Such financial information shall be accompanied by the
certification of the Chief Financial Officer of the Parent that (A) such
financial information presents fairly in accordance with GAAP the financial
position and results of operations of the Parent and its Subsidiaries, on a
consolidated and consolidating basis, in each case as at the end of such quarter
and for the period then ended and (B) any other information presented is true,
correct and complete in all material respects and that there was no Incipient
Termination Event or Termination Event in existence as of such time or, if an
Incipient Termination Event or Termination Event shall have occurred and be
continuing, describing the nature thereof and all efforts undertaken to cure
such Incipient Termination Event or Termination Event. In addition, the Borrower
shall furnish, or cause to be furnished, to the Administrative Agent and the
Managing Agents, within forty-five (45) days after the end of each fiscal
quarter, (1) a statement in reasonable detail showing the calculations used in
determining compliance with each financial test described in Annex Z of the Sale
Agreement and (2) a management discussion and analysis that includes a
comparison of performance for the fiscal year to date as of the end of that
fiscal quarter to the corresponding period in the prior year, as set forth in
the quarterly filings made by the Parent with the Securities and Exchange
Commission.
(d)    Reports by Independent Accountants. The Borrower shall, within 180 days
following the end of each fiscal year, cause the Servicer to initiate with the
AUP Provider the application of the Agreed Upon Procedures.  The Borrower shall
provide the AUP Provider with any access granted to the Administrative Agent
under clauses (i) through (iv) of Section 7.05(b) of the Funding Agreement for
the purposes of preparing the AUP Provider’s annual report.
(e)    [Reserved].
(f)    Management Letters. Within 10 Business Days after receipt thereof by the
Borrower, copies of all management letters, exception reports or similar letters
or reports received by the Borrower from its independent certified public
accountants.
(g)    Default Notices. As soon as practicable, and in any event within five
Business Days after an Authorized Officer of the Borrower has actual knowledge
of the existence thereof, telephonic or telecopied notice of each of the
following events, in each case specifying the nature and anticipated effect
thereof and what action, if any, the Borrower proposes to take with respect
thereto, which notice, if given telephonically, shall be promptly confirmed in
writing on the next Business Day:
(i)    any Incipient Termination Event or Termination Event;


727159853 10435078    Annex 5.02(a) - 2
        

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




(ii)    any Adverse Claim made or asserted against any of the Borrower
Collateral of which it becomes aware;
(iii)    the occurrence of any event that would have a material adverse effect
on the aggregate value of the Borrower Collateral or on the assignments and
Liens granted by the Borrower pursuant to the Funding Agreement;
(iv)    the occurrence of any event of the type described in
Sections 4.02(h)(i), (ii) or (iii) of the Sale Agreement involving any Obligor
obligated under Transferred Receivables with an aggregate Outstanding Balance at
such time of $2,000,000 or more;
(v)    the commencement of a case or proceeding by or against the Borrower, the
Parent, the Servicer, any Originator, any other Subsidiary of the Parent or any
Obligor seeking a decree or order in respect of the Borrower, the Parent, the
Servicer, any Originator, any other Subsidiary of the Parent or any Obligor (A)
under any Debtor Relief Law or any other applicable federal, state, provincial
or foreign bankruptcy or other similar law, (B) appointing a custodian,
receiver, liquidator, assignee, trustee or sequestrator (or similar official)
for the Borrower, the Parent, the Servicer, any Originator, any other Subsidiary
of the Parent or any Obligor or for any substantial part of its respective
assets, or (C) ordering the winding up or liquidation of the affairs of the
Borrower, the Parent, the Servicer, any Originator, any other Subsidiary of the
Parent or any Obligor;
(vi)    the receipt of notice that (A) the Borrower, the Parent, the Servicer,
any Originator, any other Subsidiary of the Parent or any Obligor is being
placed under regulatory supervision, (B) any material license, permit, charter,
registration or approval necessary for the conduct of the business of the
Borrower, the Parent, the Servicer, any Originator, any other Subsidiary of the
Parent or any Obligor is to be, or may be, suspended or revoked, or (C) the
Borrower, the Parent, the Servicer, any Originator, any other Subsidiary of the
Parent or any Obligor is to cease and desist any practice, procedure or policy
employed by it in the conduct of its business if such cessation could reasonably
be expected to have a Material Adverse Effect; or
(vii)    any other event, circumstance or condition that has had or could
reasonably be expected to have a Material Adverse Effect.
(h)    SEC Filings and Press Releases. Promptly upon their becoming available,
copies of any final registration statements and the regular, periodic and
special reports, if any, which the Parent shall have filed with the Securities
and Exchange Commission (or any governmental agency substituted therefor) or any
national securities exchange and copies of all management letters delivered to
the Parent or any of its Subsidiaries by its accountants.
(i)    ERISA Notices. Immediately upon becoming aware of the institution of any
steps by the Borrower or any other Person to terminate any Pension Plan of the
Borrower or an


727159853 10435078    Annex 5.02(a) - 3
        

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




ERISA Affiliate of the Borrower, or the failure to make a required contribution
to a Pension Plan of the Borrower or an ERISA Affiliate of the Borrower if such
failure is sufficient to give rise to a lien under section 303(k) of ERISA, or
the taking of any action with respect to a Pension Plan of the Borrower or an
ERISA Affiliate of the Borrower which would be reasonably likely to result in
the requirement that the Borrower or any ERISA Affiliate furnish a bond or other
security to the PBGC or such Pension Plan, or the occurrence of any event with
respect to any Pension Plan of the Borrower or an ERISA Affiliate of the
Borrower which would be reasonably likely to result in the Borrower or any ERISA
Affiliate incurring any material liability, fine or penalty, notice thereof an
copies of all documentation relating thereto.
(j)    Litigation. Promptly upon learning thereof, written notice of any
Litigation affecting the Borrower, the Transferred Receivables or the Borrower
Collateral, whether or not fully covered by insurance, and regardless of the
subject matter thereof that (i) seeks damages in excess of $100,000, (ii) seeks
injunctive relief, (iii) is asserted or instituted against any Plan of the
Borrower or any ERISA Affiliate of the Borrower, the fiduciaries of such Plan
(in their capacity as a fiduciary of any such Plan) or the assets of such Plan
or against the Borrower or any ERISA Affiliate of the Borrower in connection
with any Plan, (iv) alleges criminal misconduct by the Borrower or (v) would, if
determined adversely, have a Material Adverse Effect.
(k)    Other Documents. Such other financial and other information respecting
the Transferred Receivables, the Contracts therefor or the condition or
operations, financial or otherwise, of the Borrower, any Originator, the Parent
or any of its other Subsidiaries as any Lender or Administrative Agent shall,
from time to time, reasonably request.
(l)    Miscellaneous Certifications. As soon as available, and in any event
within 90 days after the end of each fiscal year, (i) a Bringdown Certificate in
the form attached hereto, (ii) a Servicer’s Certificate in the form attached
hereto, and (iii) if requested, an opinion or opinions of counsel, in form and
substance reasonably satisfactory to the Lenders and the Administrative Agent,
reaffirming as of the date of such opinion the opinions of counsel with respect
to the Borrower and the Originators delivered to the Lenders and the
Administrative Agent on the Closing Date.


727159853 10435078    Annex 5.02(a) - 4
        

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




Form of Monthly Report



[Attached]


727159853 10435078    Annex 5.02(a) - 5
        

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




Form of Weekly Report



[On file with Administrative Agent]


727159853 10435078    Annex 5.02(a) - 6
        

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




Form of Daily Report



[On file with Administrative Agent]




727159853 10435078    Annex 5.02(a) - 7
        

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED




ANNEX W
ADMINISTRATIVE AGENT’S ACCOUNT/
LENDERS’ ACCOUNTS






727159853 10435078        

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED




ANNEX X

DEFINITIONS

[Attached]




727159853 10435078        

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED




ANNEX Y

[Reserved]


727159853 10435078        

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED




Annex Z to Funding Agreement

FORM OF SPECIAL OBLIGOR APPROVAL NOTICE

MUFG Bank, Ltd. f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
as Administrative Agent
1221 Avenue of the Americas
New York, New York 10020

[Insert Date]

[Address]

SIT FUNDING CORPORATION

[Address]


Re:
Approval of Special Obligor

Ladies and Gentlemen:
Reference is made to the Fourth Amended and Restated Receivables Funding and
Administration Agreement, dated as of November 12, 2010, as amended (the
“Funding Agreement”), by and among SIT Funding Corporation, the financial
institutions party thereto as lenders (the “Lenders”) and MUFG Bank, Ltd. f/k/a
The Bank of Tokyo-Mitsubishi UFJ, Ltd., as a lender and as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”). Capitalized
terms used and not otherwise defined herein shall have the respective meanings
ascribed to them in the Funding Agreement.
The Administrative Agent on behalf of the Requisite Lenders hereby notifies the
Lenders of the approval of [name of party] as a Special Obligor (the “Special
Obligor”) with an “Individual Obligor Percentage” equal to ___%. It is
understood and agreed that the Administrative Agent may, if requested in writing
by any Lender, revoke such approval at any time upon two (2) Business Days’
prior written notice to SIT Funding Corporation.


727159853 10435078        

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




Very truly yours,


MUFG BANK, LTD. F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Administrative
Agent and as a Managing Agent




By:    
Name:
Title:




Consented to and Acknowledged by:

[___________________________________],
as a Managing Agent


By:                        
Name:
Title:
[Consented to and Acknowledged by:

[___________________________________],
as a Managing Agent


By:                        
Name:
Title:]

 




727159853 10435078        

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED
ANNEX B


THIRD AMENDED AND RESTATED
RECEIVABLES SALE AND SERVICING AGREEMENT
Dated as of January 23, 2009
by and among
EACH OF THE ENTITIES PARTY HERETO FROM TIME TO TIME
AS ORIGINATORS,
SIT FUNDING CORPORATION,
as Buyer,
and
SYNNEX CORPORATION,
as Servicer






727160102 10435078

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


TABLE OF CONTENTS


Page


ARTICLE I
DEFINITIONS AND INTERPRETATION..........................................    1

Section 1.01.
Definitions.............................................................................................    1

Section 1.02.
Rules of
Construction............................................................................    1

Section 1.03.
Amendment and
Restatement................................................................    2

ARTICLE II
TRANSFERS OF
RECEIVABLES.......................................................    2

Section 2.01.
Agreement to
Transfer...........................................................................    2

Section 2.02.
Grant of Security
Interest......................................................................    4

Section 2.03.
Originator Support
Agreement..............................................................    5

Section 2.04.
Originators Remain
Liable....................................................................    5

ARTICLE III
CONDITIONS
PRECEDENT...............................................................    5

Section 3.01.
Conditions Precedent to Initial
Transfer................................................    5

Section 3.02.
Conditions Precedent to Transfers by Synnex
Canada..........................    6

Section 3.03.
Conditions Precedent to all
Transfers....................................................    7

ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS............    8

Section 4.01.
Representations and Warranties of the Transaction
Parties...................    8

Section 4.02.
Affirmative Covenants of the
Originators...........................................    17

Section 4.03.
Negative Covenants of the
Originators...............................................    24

Section 4.04.
Breach of Representations, Warranties or
Covenants.........................    27

Section 4.05.
Supplemental
Disclosure.....................................................................    27

ARTICLE V
INDEMNIFICATION..........................................................................    28

Section 5.01.
Indemnities by the
Originators............................................................    28

Section 5.02.
Indemnities by the
Servicer.................................................................    30

ARTICLE VI
MISCELLANEOUS...........................................................................    31

Section 6.01.
Notices.................................................................................................    31

Section 6.02.
No Waiver;
Remedies..........................................................................    31

Section 6.03.
Successors and
Assigns.......................................................................    32

Section 6.04.
Termination; Survival of
Obligations..................................................    32

Section 6.05.
Complete Agreement; Modification of Agreement.............................    33

Section 6.06.
Amendments and
Waivers...................................................................    33

Section 6.07.
Governing Law; Consent to Jurisdiction; Waiver of Jury Trial...........    33

Section 6.08.
Counterparts........................................................................................    34

Section 6.09.
Severability..........................................................................................    34

Section 6.10.
Section
Titles.......................................................................................    35

Section 6.11.
No
Setoff.............................................................................................    35

Section 6.12.
Confidentiality.....................................................................................    35

Section 6.13.
Further
Assurances..............................................................................    36

Section 6.14.
Fees and
Expenses...............................................................................    37

Section 6.15.
Nonrecourse
Obligations.....................................................................    37



727160102 10435078    i

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


TABLE OF CONTENTS
(continued)
Page


ARTICLE VII
SERVICER
PROVISIONS..................................................................    37

Section 7.01.
Appointment of the
Servicer...............................................................    37

Section 7.02.
Duties and Responsibilities of the
Servicer.........................................    37

Section 7.03.
Collections on
Receivables..................................................................    38

Section 7.04.
Covenants of the
Servicer....................................................................    39

Section 7.05.
Reporting Requirements of the
Servicer.............................................    44

ARTICLE VIII
EVENTS OF SERVICER TERMINATION.......................................    44

Section 8.01.
Events of Servicer
Termination...........................................................    44

ARTICLE IX
SUCCESSOR SERVICER PROVISIONS.........................................    46

Section 9.01.
Servicer Not to
Resign........................................................................    46

Section 9.02.
Appointment of the Successor
Servicer..............................................    46

Section 9.03.
Duties of the
Servicer..........................................................................    46

Section 9.04.
Effect of Termination or
Resignation..................................................    47

Section 9.05.
Power of
Attorney...............................................................................
    47

Section 9.06.
No
Proceedings...................................................................................    48

Section 9.07.
Interest Act (Canada)
Disclosure.........................................................    48

Section 9.08.
Judgment
Currency..............................................................................    48





727160102 10435078    ii

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


EXHIBITS, SCHEDULES AND ANNEXES
Exhibit 2.01(a)
Form of Receivables Assignment

Exhibit 2.01(c)(ii)
Form of Subordinated Note

Exhibit 2.03
Form of Originator Support Agreement

Exhibit 9.05
Form of Power of Attorney (Administrative Agent)



Schedule 4.01(b)
Jurisdiction of Organization; Executive Offices; Collateral Locations;
Corporate, Legal and Other Names; Identification Numbers

Schedule 4.01(d)
Litigation

Schedule 4.01(h)
Ventures, Subsidiaries and Affiliates; Outstanding Stock and Debt

Schedule 4.01(i)
Tax Matters

Schedule 4.01(j)
Intellectual Property

Schedule 4.01(m)
ERISA

Schedule 4.01(t)
Accounts

Schedule 4.02(g)
Corporate, Legal and Trade Names

Schedule 6.01
Notice Information



Annex 7.05
Reporting Requirements of the Servicer

Annex X
Definitions

Annex Y
[Reserved]

Annex Z
Financial Tests







727160102 10435078    iii

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


THIS THIRD AMENDED AND RESTATED RECEIVABLES SALE AND SERVICING AGREEMENT (as
amended, restated, supplemented or otherwise modified and in effect from time to
time, this “Agreement”), (a) is entered into as of January 23, 2009, by and
among each of the persons signatory hereto from time to time as Originators
(each an “Originator” and, collectively, the “Originators”), SYNNEX CORPORATION,
a Delaware corporation (“Parent”), in its capacity as servicer hereunder (in
such capacity, the “Servicer”) and SIT FUNDING CORPORATION, a Delaware
corporation (“Buyer”) and (b) amends and restates that certain Second Amended
and Restated Receivables Transfer Agreement, dated as of February 12, 2007,
between Parent as “Originator” and “Servicer”, and Buyer (as amended prior to
the date hereof, the “Existing Transfer Agreement”).
RECITALS
A.    Buyer is a special purpose corporation, the sole shareholder of which is
the Parent.
B.    Buyer has been formed for the sole purpose of purchasing all Receivables
originated by each Originator and to finance such Receivables under the Funding
Agreement.
C.    Prior to the date hereof, Parent has sold such Receivables or contributed
such Receivables to Buyer pursuant to the Existing Transfer Agreement, and from
and after the date hereof Parent intends to continue to sell and each other
Originator intends to sell, and Buyer intends to continue to purchase, such
Receivables, from time to time, as described herein.
D.    In addition, the Parent may, from time to time, contribute capital to
Buyer in the form of Contributed Receivables or cash.
E.    In order to effectuate the purposes of this Agreement and the Funding
Agreement, Buyer has appointed Parent to service, administer and collect the
Receivables securing the Advances pursuant to this Agreement and Parent is
willing to continue acting in its capacity as Servicer hereunder on the terms
and conditions set forth herein.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
ARTICLE I
DEFINITIONS AND INTERPRETATION
Section 1.01.     Definitions. Capitalized terms used and not otherwise defined
herein shall have the meanings ascribed to them in Annex X.
Section 1.02.     Rules of Construction. For purposes of this Agreement, the
rules of construction set forth in Annex X shall govern. All Appendices hereto,
or expressly identified to this Agreement, are incorporated herein by reference
and, taken together with this Agreement, shall constitute but a single
agreement.


727160102 10435078

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Section 1.03.     Amendment and Restatement. Upon the satisfaction or waiver of
the conditions precedent set forth herein, (a) the terms and provisions of the
Existing Transfer Agreement shall be amended, superseded and restated in their
entirety by the terms and provisions of this Agreement and, unless expressly
stated to the contrary, each reference to the document, instrument or agreement
delivered in connection therewith shall mean and be a reference to this
Agreement, (b) this Agreement is not intended to and shall not constitute a
novation of the Existing Transfer Agreement or the obligations and liabilities
existing thereunder, (c) with respect to any date or time period occurring and
ending prior to the Effective Date, the rights and obligations of the parties to
the Existing Transfer Agreement shall be governed by the Existing Transfer
Agreement and the other Related Documents (as defined therein), and (d) with
respect to any date or time period occurring and ending on or after the
Effective Date, the rights and obligations of the parties hereto shall be
governed by this Agreement and the other Related Documents (as defined herein).
ARTICLE II
TRANSFERS OF RECEIVABLES
Section 2.01.     Agreement to Transfer.
(a)    Receivables Transfers. Subject to the terms and conditions hereof, each
Originator agrees to sell (without recourse except to the limited extent
specifically provided herein) or, in the case of the Parent, sell or contribute,
to Buyer on (x) with respect to Parent, the Effective Date and on each Business
Day thereafter, (y) with respect to Hyve, November 29, 2014 and on each Business
Day thereafter and (z) with respect to WestCon, on the 2018 Effective Date and
on each Business Day thereafter (each such date, a “Transfer Date”) all
Receivables owned by it on each such Transfer Date other than the Excluded
Receivables, and Buyer agrees to purchase or acquire as a capital contribution
all such Receivables on each such Transfer Date. All such Transfers by an
Originator to Buyer shall collectively be evidenced by a certificate of
assignment substantially in the form of Exhibit 2.01(a) (each, a “Receivables
Assignment,” and collectively, the “Receivables Assignments”), and each
Originator and Buyer shall have executed and delivered a Receivables Assignment
on or before the initial Transfer Date on which such Originator first
transferred Receivables to Buyer hereunder. Notwithstanding anything to the
contrary herein, each Originator and the Buyer agree that no Receivables shall
be transferred or contributed to the Buyer, and no Transfer Date shall occur,
following receipt by the Administrative Agent or the Buyer of a notice of a
“Stop Event” under and as defined in the Intercreditor Agreement referred to in
clause (i) of the definition thereof.
(b)    Determination of Sold Receivables. On and as of each Transfer Date, (i)
all Receivables other than the Excluded Receivables then owned by each
Originator (other than the Parent) and not previously acquired by Buyer shall be
sold immediately upon its creation, and (ii) to the extent Receivables then
owned by the Parent other than the Excluded Receivables have not been
contributed to Buyer in accordance with Section 2.01(d), such Receivables shall
be sold to Buyer (each such Receivable sold immediately upon its creation
pursuant to clauses (i) and (ii) above, individually, a “Sold Receivable” and,
collectively, the “Sold Receivables”).
(c)    Payment of Sale Price. (i) In consideration for each Sale of Sold
Receivables hereunder, Buyer shall pay to the Originator thereof on the Transfer
Date therefor the applicable Sale Price therefor in Dollars in immediately
available funds. All cash payments by Buyer under


727160102 10435078    2

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


this Section 2.01(c)(i) shall be effected on the day when due by means of a wire
transfer of same day funds to such account or accounts as the Originators may
designate from time to time.
(ii)    To the extent that the Sale Price of Sold Receivables exceeds the amount
of cash then available to Buyer, the applicable Originator hereby agrees to make
a subordinated loan (each, a “Subordinated Loan”) to Buyer in an amount not to
exceed the lesser of (A) the amount of such excess in satisfaction of the
equivalent portion of the Sale Price not paid in cash and (B) the maximum
Subordinated Loan that could be borrowed without rendering Buyer’s Net Worth
less than the Required Capital Amount. The Subordinated Loans of an Originator
shall be evidenced by a subordinated promissory note substantially in the form
of Exhibit 2.01(c)(ii) (a “Subordinated Note”) executed by Buyer and payable to
such Originator. The Subordinated Loans shall bear interest and be payable as
provided in the Subordinated Note.
(d)    Determination of Contributed Receivables. Prior to the delivery of an
Election Notice, on each Transfer Date on which Buyer cannot pay the Sale Price
therefor in cash or with Subordinated Loans pursuant to clause (c) above, the
Parent shall identify Receivables then owned by it which have not been
previously acquired by Buyer other than the Excluded Receivables, and shall,
prior to the delivery of an Election Notice, contribute such Receivables as a
capital contribution to Buyer (each such contributed Receivable, individually, a
“Contributed Receivable,” and collectively, the “Contributed Receivables”).
Notwithstanding the foregoing, the Parent shall not be obligated to make
additional contributions to Buyer at any time. If on any Transfer Date (i) the
Parent elects not to contribute Receivables (other than the Excluded
Receivables) to Buyer when Buyer cannot pay the Sale Price therefor in cash or
through Subordinated Loans, or (ii) any Originator (other than the Parent) does
not sell all of its then owned Receivables to Buyer other than the Excluded
Receivables, such Originator shall deliver to Buyer not later than 5:00 p.m.
(New York time) on the Business Day immediately preceding such Transfer Date a
notice of election thereof (each such notice, an “Election Notice”).
(e)    Ownership of Transferred Receivables. On and after each Transfer Date and
after giving effect to the Transfers to be made on each such date, Buyer shall
own the Transferred Receivables and no Originator shall take any action
inconsistent with such ownership nor shall any Originator claim any ownership
interest in such Transferred Receivables. The Excluded Receivables shall not be
transferred hereunder or otherwise constitute “Sold Receivables”, “Contributed
Receivables” or “Transferred Receivables” hereunder or under the Related
Documents.
(f)    Reconstruction of General Trial Balance. If at any time any Originator
fails to generate its General Trial Balance, Buyer shall have the right to
reconstruct such General Trial Balance so that a determination of the
Transferred Receivables can be made pursuant to Section 2.01(b). Each Originator
agrees to cooperate with such reconstruction, including by delivery to Buyer,
upon Buyer’s request, of copies of all Records.
(g)    Servicing of Receivables. So long as no Event of Servicer Termination
shall have occurred and be continuing and no Successor Servicer has assumed the
responsibilities and obligations of the Servicer pursuant to Section 9.02, the
Servicer shall (i) conduct the servicing, administration and collection of the
Transferred Receivables and shall take, or cause to be taken, all such actions
as may be necessary or advisable to service, administer and collect the
Transferred


727160102 10435078    3

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Receivables, all in accordance with (A) the terms of this Agreement,
(B) customary and prudent servicing procedures for trade receivables of a
similar type and (C) all applicable laws, rules and regulations, and (ii) hold
all Contracts and other documents and incidents relating to the Transferred
Receivables in trust for the benefit of Buyer, as the owner thereof, and for the
sole purpose of facilitating the servicing of the Transferred Receivables in
accordance with the terms of this Agreement. Buyer hereby instructs the
Servicer, and the Servicer hereby acknowledges, that the Servicer shall hold all
Contracts and other documents relating to such Transferred Receivables in trust
for the benefit of Buyer and the Servicer’s retention and possession of such
Contracts and documents shall at all times be solely in a custodial capacity for
the benefit of Buyer and its assigns and pledgees.
(h)    Express Intent. It is the express intention of the parties hereto that
each transfer of Sold Receivables from an Originator to the Buyer is, and shall
be construed as, a purchase by the Buyer and the sale by the applicable
Originator of such Sold Receivables, and that each transfer of Contributed
Receivables from Parent to the Buyer is, and shall be construed as, a capital
contribution of such Contributed Receivables, and, in each case, not a loan or
other transaction.
Section 2.02.     Grant of Security Interest.
(a)    The parties hereto intend that each Transfer shall be absolute and shall
constitute a purchase and sale or capital contribution, as applicable, and not a
loan. In addition to and not in derogation of any rights now or hereafter
acquired by Buyer under Section 2.01, the parties hereto agree that this
Agreement shall constitute a security agreement under applicable law if a court
of competent jurisdiction determines, despite the intent of the parties, that
any transaction provided for herein constitutes a loan and not a sale or capital
contribution, as applicable, that each Originator shall be deemed to have
granted, and each Originator does hereby grant, to Buyer a continuing security
interest in all of such Originator’s right, title and interest in, to and under
the Transferred Receivables whether now owned or hereafter acquired by such
Originator to secure the obligations of such Originator to Buyer hereunder
(including, if and to the extent that any Transfer is recharacterized as a
transfer for security under applicable law, the repayment of a loan deemed to
have been made by Buyer to the applicable Originator in the amount of the Sale
Price with respect thereto, including interest thereon at the Base Rate). Each
Originator hereto reconfirms its grant of a security interest to Buyer of a
first priority Lien in and to all of such Originator’s right, title and interest
in, to and under the “Transferred Receivables” under, and as defined in, the
Existing Transfer Agreement.
(b)    Each Originator hereby grants, assigns, conveys, pledges, hypothecates
and transfers to Buyer a Lien upon and security interest in all of such
Originator’s right, title and interest in, to and under, but none of its
obligations arising from, (i) the Originator Collection Accounts, the related
Lockboxes and all funds on deposit therein and all certificates and instruments,
if any, from time to time representing or evidencing such Account, such
Lockboxes or such funds, (ii) all interest, dividends, cash, instruments,
investment property and other property from time to time received, receivable or
otherwise distributed with respect to or in exchange for such Accounts, such
Lockboxes or such funds on deposit therein, and (iii) all proceeds and products
of the foregoing and all accessions to, substitutions and replacements for, and
profits of, such Accounts, such Lockboxes and such funds on deposit therein, in
each case, whether now owned by or owing to, or hereafter acquired by or arising
in favor of, such Originator (including under any trade names styles or
derivations of such Originator) and regardless of where located.


727160102 10435078    4

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Section 2.03.     Originator Support Agreement. The Parent hereby agrees that in
the event that any of its Affiliates become parties to this Agreement as
Originators, the Parent shall undertake and agree, to and for the benefit of
Buyer, to cause the due and punctual performance and observance by each such
Originator of all of the terms, conditions, agreements and undertakings on the
part of such Originator to be performed or observed by it hereunder or under any
other Related Document and, in connection therewith, shall execute and deliver
to Buyer an Originator Support Agreement in the form attached hereto as Exhibit
2.03, to more fully evidence such undertaking.
Section 2.04.     Originators Remain Liable. It is expressly agreed by the
Originators that, anything herein to the contrary notwithstanding, each
Originator shall remain liable to the Obligor (and any other party to the
related Contract) under any and all of the Transferred Receivables originated by
it and under the Contracts therefor to observe and perform all the conditions
and obligations to be observed and performed by it thereunder. Buyer shall not
have any obligation or liability to the Obligor or any other party to the
related Contract under any such Transferred Receivables or Contracts by reason
of or arising out of this Agreement or the granting herein of a Lien thereon or
the receipt by Buyer of any payment relating thereto pursuant hereto. The
exercise by Buyer of any of its rights under this Agreement shall not release
any Originator from any of its respective duties or obligations under any such
Transferred Receivables or Contracts. Buyer shall not be required or obligated
in any manner to perform or fulfill any of the obligations of any Originator
under or pursuant to any such Transferred Receivable or Contract, or to make any
payment, or to make any inquiry as to the nature or the sufficiency of any
payment received by it or the sufficiency of any performance by any party under
any such Transferred Receivable or Contract, or to present or file any claims,
or to take any action to collect or enforce any performance or the payment of
any amounts that may have been assigned to it or to which it may be entitled at
any time.
ARTICLE III
CONDITIONS PRECEDENT
Section 3.01.     Conditions Precedent to Initial Transfer. The initial Transfer
hereunder shall be subject to satisfaction of each of the following conditions
precedent:
(a)    Sale Agreement; Other Documents. This Agreement or counterparts hereof
shall have been duly executed by, and delivered to, each Originator, the
Servicer and Buyer, and Buyer shall have received such information, documents,
instruments, agreements and legal opinions as Buyer shall request in connection
with the transactions contemplated by this Agreement, each in form and substance
satisfactory to Buyer.
(b)    Governmental Approvals. Buyer shall have received (i) satisfactory
evidence that the Originators and the Servicer have obtained all required
consents and approvals of all Persons, including all requisite Governmental
Authorities, to the execution, delivery and performance of this Agreement and
the other Related Documents and the consummation of the transactions
contemplated hereby and thereby or (ii) an Officer’s Certificate from each
Originator and the Servicer in form and substance satisfactory to Buyer
affirming that no such consents or approvals are required.


727160102 10435078    5

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(c)    Compliance with Laws. Each Originator shall be in compliance with all
applicable foreign, federal, state, provincial and local laws and regulations,
including, without limitation, those specifically referenced in Section 4.02(f).
(d)    Funding Agreement Conditions. Each of the conditions precedent set forth
in Section 3.01 of the Funding Agreement shall have been satisfied or waived in
writing as provided therein.
Section 3.02.     [Reserved].
Section 3.03.     Conditions Precedent to all Transfers. Each Transfer hereunder
(including the initial Transfer) shall be subject to satisfaction of the
following further conditions precedent as of the Transfer Date therefor:
(a)    Representations and Warranties. The representations and warranties of
each Originator contained herein or in any other Related Document shall be true
and correct as of such Transfer Date, both before and after giving effect to
such Transfer and to the application of the Sale Price therefor, except to the
extent that any such representation or warranty expressly relates to an earlier
date and except for changes therein expressly permitted by this Agreement;
(b)    No Facility Termination Date. (i) The Administrative Agent shall not have
declared the Facility Termination Date to have occurred following the occurrence
of a Termination Event, and (ii) the Facility Termination Date shall not have
automatically occurred, in either event, in accordance with Section 9.01 of the
Funding Agreement;
(c)    Compliance with Covenants. Each Originator shall be in compliance with
each of its covenants and other agreements set forth herein or in any other
Related Document;
(d)    Funding Agreement Conditions. Each of the conditions precedent set forth
in Section 3.02 of the Funding Agreement shall have been satisfied or waived in
writing as provided therein; and
(e)    Other Actions. Each Originator shall have taken such other action,
including delivery of approvals, consents, opinions, documents and instruments
to Buyer as Buyer may reasonably request.
The acceptance by any Originator of the Sale Price for any Sold Receivables and
the contribution to Buyer by the Parent of any Contributed Receivables on any
Transfer Date shall be deemed to constitute, as of any such Transfer Date, a
representation and warranty by such Originator that the conditions precedent set
forth in this Article III have been satisfied. Upon any such acceptance or
contribution, title to the Transferred Receivables sold or contributed on such
Transfer Date shall be vested absolutely in Buyer, whether or not such
conditions were in fact so satisfied.
ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS
Section 4.01.     Representations and Warranties of the Transaction Parties. To
induce Buyer to purchase the Sold Receivables and to acquire the Contributed
Receivables, each Transaction Party, as applicable, makes the following
representations and warranties to Buyer as of the Closing


727160102 10435078    6

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Date and, except to the extent otherwise expressly provided below, as of each
Transfer Date, each of which shall survive the execution and delivery of this
Agreement.
(a)    Existence; Compliance with Law. Each Transaction Party (i) is a
corporation duly organized or formed, validly existing and in good standing
under the laws of its jurisdiction of incorporation and is duly qualified to do
business and is in good standing in every jurisdiction in which the nature of
its business requires it to be so qualified (except where the failure to be so
qualified and in good standing would not have a Material Adverse Effect); (ii)
has the requisite power and authority and the legal right to own, pledge,
mortgage, operate and convey all of its properties, to lease the property it
operates under lease, and to conduct its business as now or proposed to be
conducted, and to execute and deliver this Agreement and the Related Documents
to which it is a party and to perform the transactions contemplated hereby and
thereby; (iii) has all licenses, permits, consents or approvals from or by, and
has made all filings with, and has given all notices to, all Governmental
Authorities having jurisdiction, to the extent required for such ownership,
operation and conduct (except where the failure to have such licenses, permits,
consents or approvals or make such filings or give such notices would not have a
Material Adverse Effect); (iv) is in compliance with its articles or certificate
of incorporation and bylaws and other organizational documents; and (v) is in
compliance with all applicable provisions of law (except where the failure to be
in compliance would not have a Material Adverse Effect).
(b)    Jurisdiction of Organization; Executive Offices; Collateral Locations;
Corporate or Other Names; FEIN. As of the 2018 Effective Date, each Originator
is a registered organization of the type and is organized under the laws of the
state or province or federal law set forth in Schedule 4.01(b) (which is its
only jurisdiction of organization or formation) and each such Originator’s
organizational identification number (if any), the current location of such
Originator’s executive office, principal place of business, other offices, the
warehouses and premises within which any records relating to the Receivables is
stored or located are set forth in Schedule 4.01(b) and, except as set forth in
Schedule 4.01(b), such locations have not changed during the preceding twelve
months. In addition, Schedule 4.01(b) lists the federal employer identification
number of each Originator, if applicable.
(c)    Corporate Power, Authorization, Enforceable Obligations. The execution,
delivery and performance by each Transaction Party of this Agreement and the
other Related Documents to which it is a party and the creation and perfection
of all Transfers and Liens provided for herein and therein, the exercise by
Buyer or its assigns of any of its rights and remedies under any Related
Document to which it is a party: (i) are within such Transaction Party’s
corporate power; (ii) have been duly authorized by all necessary corporate or
other action; (iii) do not contravene any provision of such Transaction Party’s
articles or certificate of incorporation or by-laws; (iv) do not violate any law
or regulation, or any order or decree of any court or Governmental Authority
except to the extent such violation could not reasonably be expected to result
in a Material Adverse Effect; (v) do not contravene, or cause such Transaction
Party to be in default under, any contractual restriction contained in any
indenture, loan or credit agreement, lease, mortgage, security agreement, bond,
note or other agreement or instrument binding on or affecting such Transaction
Party or its property; (vi) do not result in the creation or imposition of any
Adverse Claim upon any of the property of such Transaction Party; and (vii) do
not require the consent or approval of any Governmental Authority or any other
Person, except those referred to in Section 3.01(b), all of which will have been
duly obtained, made or complied with prior to the Effective Date. Each of the
Related Documents shall have been duly executed and delivered by or on behalf


727160102 10435078    7

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


of the Transaction Party intended to be party thereto and on the Closing Date
each such Related Document shall then constitute a legal, valid and binding
obligation of such Transaction Party, enforceable against it in accordance with
its terms, subject, as to enforceability, to (A) any applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to or affecting the enforceability of creditors’ rights
generally and (B) general equitable principles, whether applied in a proceeding
at law or in equity.
(d)    No Litigation. Except as set forth in Schedule 4.01(d), no Litigation is
now pending or, to the knowledge of any Transaction Party, threatened against
any Transaction Party or any other Subsidiary of the Parent before any
Governmental Authority which (i) challenges such Transaction Party’s right,
power or competence to enter into or perform any of its obligations under the
Related Documents to which it is a party, or the validity or enforceability of
any Related Document or any action taken thereunder, (ii) seeks to prevent the
Transfer or pledge of any Receivable (other than Excluded Receivables) or the
consummation of any of the transactions contemplated under this Agreement or the
other Related Documents or (iii) is reasonably likely to result in a Material
Adverse Effect. To the knowledge of such Transaction Party, there does not exist
a state of facts which is reasonably likely to give rise to such proceedings.
Except as set forth in Schedule 4.01(d), such Transaction Party is not a party
to any consent decree.
(e)    Solvency. After giving effect to (i) the transactions contemplated by
this Agreement and the other Related Documents and (ii) the payment and accrual
of all transaction costs in connection with the foregoing, each Transaction
Party is and will be Solvent. After giving effect to the sale and contribution
of Transferred Receivables and other payments and transactions contemplated on
such Transfer Date, each Transaction Party is and will be Solvent.
(f)    Material Adverse Effect. Since November 30, 2008, no event has occurred
that alone or together with other events could reasonably be expected to have a
Material Adverse Effect.
(g)    Ownership of Receivables; Liens. Each Originator owns and has good and
marketable title to each Receivable (other than Excluded Receivables) originated
or acquired by it free and clear of any Adverse Claim and, from and after each
Transfer Date, Buyer will acquire valid and properly perfected title to, and the
sole record and beneficial ownership interest in, each Transferred Receivable
purchased or otherwise acquired on such date, free and clear of any Adverse
Claim or restrictions on transferability. Each Originator has received all
assignments, bills of sale and other documents, and has duly effected all
recordings, filings and other actions necessary to establish, protect and
perfect such Originator’s right, title and interest in and to the Receivables
(other than Excluded Receivables) originated or acquired by it and its other
properties and assets. Each Originator has rights in and full power to transfer
its Receivables (other than Excluded Receivables) hereunder. No effective
financing statements or other similar instruments are of record in any filing
office listing any Originator as debtor and purporting to cover the Transferred
Receivables.
(h)    Ventures, Subsidiaries and Affiliates; Outstanding Stock and Debt. On the
Effective Date, (i) no Originator has any Subsidiaries other than those
Subsidiaries set forth on Schedule 4.01(h) and, (ii) except as set forth on
Schedule 4.01(h), no Originator nor any Subsidiary of such Originator is engaged
in any joint venture or partnership with any other Person or has any equity
interest in any other Person. On the Effective Date, all of the issued and
outstanding Stock


727160102 10435078    8

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


of each Originator (other than Parent) is directly or indirectly owned by the
Parent. Schedule 4.01(h) lists all Debt of each Originator as of the Effective
Date, other than any such Debt consisting of any letters of credit issued for
the account of such Originator.
(i)    Taxes. Except as disclosed in Schedule 4.01(i), all material tax returns,
reports and statements, including information returns (Form 1120-S), required by
any Governmental Authority to be filed by any Transaction Party have been filed
with the appropriate Governmental Authority and all Charges and other
impositions shown thereon to be due and payable (other than Charges or other
impositions which such Transaction Party is diligently contesting in good faith
by appropriate proceedings, in respect of which no final unappealable order has
been made against such Transaction Party, and with respect to which such
Transaction Party is maintaining adequate reserves under GAAP) have been paid
prior to the date on which any fine, penalty, interest or late charge may be
added thereto for nonpayment thereof, or any such fine, penalty, interest, late
charge or loss has been paid. Each Transaction Party has paid when due and
payable all material Charges required to be paid by it. Proper and accurate
amounts have been withheld by each Transaction Party from its employees (as
applicable) for all periods in full and complete compliance with the tax, social
security and unemployment withholding provisions of applicable federal, state,
provincial, local and foreign law and such withholdings have been timely paid to
the respective Governmental Authorities. Schedule 4.01(i) sets forth those
taxable years for which any of the tax returns of each Transaction Party are
currently being audited by the IRS or any other applicable Governmental
Authority; and any assessments or threatened assessments in connection with such
audit or otherwise currently outstanding. Except as described in Schedule
4.01(i), no Transaction Party has executed or filed with the IRS or any other
Governmental Authority any agreement or other document extending, or having the
effect of extending, the period for assessment or collection of any Charges. No
Transaction Party has agreed or been requested to make any adjustment under IRC
Section 481(a) or any analogous law or regulation of any jurisdiction by reason
of a change in accounting method or otherwise that would have a Material Adverse
Effect.
(j)    Intellectual Property. Except as otherwise set forth in Schedule 4.01(j),
on and as of the Effective Date, each Originator owns all licenses, patents,
patent applications, copyrights, service marks, trademarks, trademark
applications and trade names which are necessary to continue to conduct its
business as heretofore conducted by it, now conducted by it and proposed to be
conducted by it, each of which is listed, together with United States Patent and
Trademark Office or United States Copyright Office application or registration
numbers (or similar information for foreign registration or applications). Each
Originator conducts business without infringement or claim of infringement of
any license, patent, copyright, service mark, trademark, trade name, trade
secret or other intellectual property right of others, except where such
infringement or claim of infringement, individually or in the aggregate, could
not have or result in a Material Adverse Effect. Except as set forth in
Schedule 4.01(j), to each Originator’s knowledge, there is no infringement or
claim of infringement by others of any material license, patent, copyright,
service mark, trademark, trade name, trade secret or other intellectual property
right of such Originator, except where such infringement or claim of
infringement, individually or in the aggregate, could not have or result in a
Material Adverse Effect.
(k)    Full Disclosure. No information contained in this Agreement, any of the
other Related Documents or any written statement furnished by or on behalf of
any Transaction Party to Buyer, any Managing Agent or the Administrative Agent
relating to this Agreement, the


727160102 10435078    9

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Sold Receivables or any of the other Related Documents, in each case, contains
any untrue statement of a material fact or omits to state a material fact
necessary to make the statements contained herein or therein not misleading in
light of the circumstances under which they were made. All business plans and
other forecasts and projections (including the Projections) furnished by or on
behalf of any Transaction Party and made available to Buyer, any Managing Agent
or the Administrative Agent relating to the financial condition, operations,
business, properties or prospects of such Transaction Party thereof were
prepared in good faith on the basis of the facts and assumptions stated therein,
which assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, such
Transaction Party’s reasonable estimate of its plans, forecasts or projections,
as applicable, based on the information available at the time (it being
acknowledged that actual results may vary, and such variations may be material).
(l)    Notices to Obligors. Each Transaction Party has directed all Obligors of
Transferred Receivables originated by it to remit all payments with respect to
such Receivables for deposit in the relevant Lockbox, the relevant Collection
Account or the relevant Concentration Account.
(m)    ERISA.
(i)    Schedule 4.01(m) lists all Pension Plans and Retiree Welfare Plans of a
Transaction Party or any ERISA Affiliate of a Transaction Party, including all
such Title IV Plans, Multiemployer Plans, ESOPs and all Retiree Welfare Plans of
a Transaction Party. The IRS has issued an opinion letter regarding the
prototype plan document that has been adopted by Buyer with respect to its
Qualified Plan, and, except as set forth on Schedule 4.01(m), to the knowledge
of the Transaction Parties, nothing has occurred that could reasonably be
expected to cause the loss of the tax-qualified status of the Qualified Plan.
Except as otherwise provided in Schedule 4.01(m), to the knowledge of the
Transaction Parties, (x) each Plan of a Transaction Party or any ERISA Affiliate
of a Transaction Party is in material compliance with the applicable provisions
of ERISA and the IRC, including the timely filing of all reports required under
the IRC or ERISA, (y) no Transaction Party or any of their respective ERISA
Affiliates has failed to make any contribution or pay any amount due, in any
material respect, as required by either Section 412 of the IRC or Section 302 of
ERISA or the terms of any Plan of a Transaction Party or any ERISA Affiliate of
a Transaction Party, subject to such sections, and (z) no Transaction Party or
any of their respective ERISA Affiliates has engaged in a “prohibited
transaction,” as defined in Section 4975 of the IRC, in connection with any Plan
of a Transaction Party or any ERISA Affiliate of a Transaction Party that could
reasonably be expected to subject any Transaction Party to a material tax on
prohibited transactions imposed by Section 4975 of the IRC.
(ii)    Except as set forth in Schedule 4.01(m): (A) as of the most recent
valuation date for any Title IV Plan of a Transaction Party or any ERISA
Affiliate of a Transaction Party, the funding target attainment percentage (as
defined in Section 430(d)(2) of the IRC) is 80% or higher; (B) no ERISA Event or
event described in Section 4062(e) of ERISA with respect to any Title IV Plan of
a Transaction Party or any ERISA Affiliate of a Transaction Party has occurred
within the past three years or is reasonably expected to occur; (C) there are no
pending or, to the knowledge of any Transaction Party, threatened claims (other
than claims for benefits in the normal course), sanctions, actions or lawsuits,
asserted or instituted against any Plan of a Transaction Party or any ERISA
Affiliate of a


727160102 10435078    10

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Transaction Party or any Person as fiduciary or sponsor of any such Plan that
would reasonably be expected to result in a material liability to the
Transaction Parties; (D) no Transaction Party or any of their respective ERISA
Affiliates has incurred or reasonably expects to incur any liability as a result
of a complete or partial withdrawal from a Multiemployer Plan; and (E) within
the last five years, no Transaction Party or any ERISA Affiliate of a
Transaction Party has engaged in a transaction that would reasonably be likely
to be subject to Section 4069 or 4212(c) of ERISA.
(n)    Brokers. No broker or finder acting on behalf of any Transaction Party
was employed or utilized in connection with this Agreement or the other Related
Documents or the transactions contemplated hereby or thereby and no Transaction
Party has any obligation to any Person in respect of any finder’s or brokerage
fees in connection herewith or therewith.
(o)    Margin Regulations. No Transaction Party is engaged in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
security” as such terms are defined in Regulations T, U or X of the Federal
Reserve Board as now and from time to time hereafter in effect (such securities
being referred to herein as “Margin Stock”) (other than stock or other equity
interests of the Parent to the extent considered Margin Stock). No Transaction
Party owns any Margin Stock, and no portion of the proceeds of the Sale Price
from any Sale will be used, directly or indirectly, for the purpose of
purchasing or carrying any Margin Stock, for the purpose of reducing or retiring
any Debt that was originally incurred to purchase or carry any Margin Stock or
for any other purpose that might cause any portion of such proceeds to be
considered a “purpose credit” within the meaning of Regulations T, U or X of the
Federal Reserve Board. No Transaction Party will take or permit to be taken any
action that might cause any Related Document to violate any regulation of the
Federal Reserve Board.
(p)    Nonapplicability of Bulk Sales Laws. No transaction contemplated by this
Agreement or any of the other Related Documents requires compliance with any
bulk sales act or similar law.
(q)    Investment Company Act Exemptions. Each purchase of Transferred
Receivables under this Agreement constitutes a purchase or other acquisition of
notes, drafts, acceptances, open accounts receivable or other obligations
representing part or all of the sales price of merchandise, insurance or
services within the meaning of Section 3(c)(5) of the Investment Company Act.
(r)    Government Regulation. No Transaction Party is (i) an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company,” as such terms are defined in the Investment
Company Act or (ii) subject to regulation under the Federal Power Act, or any
other federal, provincial or state statute that restricts or limits its ability
to incur Debt or to perform its obligations hereunder or under any other Related
Document. The purchase or acquisition of the Transferred Receivables by Buyer
hereunder, the application of the Sale Price therefor and the consummation of
the transactions contemplated by this Agreement and the other Related Documents
will not violate any provision of any such statute or any rule, regulation or
order issued by the Securities and Exchange Commission or the securities
commission of any relevant jurisdiction.


727160102 10435078    11

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(s)    Books and Records; Minutes. The by-laws or the certificate or articles of
incorporation of each Originator require it to maintain (i) books and records of
account and (ii) minutes of the meetings and other proceedings of its
Stockholders and board of directors (or an analogous governing body).
(t)    Accounts. Schedule 4.01(t) lists all banks and other financial
institutions at which any Originator or the Servicer maintains deposit or other
bank accounts established for the receipt of collections on accounts receivable,
including the Originator Collection Accounts, and such schedule correctly
identifies the name, address and telephone number of each depository, the name
in which the account is held, a description of the purpose of the account, and
the complete account number therefor. Each Account constitutes a deposit account
within the meaning of the applicable UCC. The Originator Collection Accounts are
subject to a fully executed agreement pursuant to which the relevant Collection
Account Bank has agreed to comply with all instructions originated by the
Administrative Agent directing the disposition of funds in the Originator
Collection Accounts without further consent by Buyer, the Servicer or any
Originator. The Originator Collection Accounts are not in the name of any person
other than the relevant Originator, and no Originator has consented to any Bank
following the instructions of any Person other than the Administrative Agent.
Accordingly, the Administrative Agent has a first priority perfected security
interest in the Originator Collection Accounts, and all funds on deposit
therein. No Originator has opened or maintains an Originator Collection Account
without the prior written consent of the Administrative Agent. As of the 2018
Effective Date, WestCon is the only Originator that has established Originator
Collection Accounts with the consent of the Administrative Agent and WestCon is
the relevant Originator with respect to such Originator Collection Account.
(u)    Representations and Warranties in Other Related Documents. Each of the
representations and warranties of each Transaction Party contained in the
Related Documents (other than this Agreement) is true and correct and such
Transaction Party hereby makes each such representation and warranty to, and for
the benefit of, Buyer as if the same were set forth in full herein. Each
Transaction Party consents to the assignment of Buyer’s rights with respect to
all such representations and warranties to the Administrative Agent and the
Secured Parties (and their respective successors and assigns) pursuant to the
Funding Agreement as more fully described in Section 6.03 below.
(v)    Receivables. With respect to each Transferred Receivable acquired by
Buyer hereunder:
(i)    each such Receivable included in any Borrowing Base Certificate as an
Eligible Receivable, as of the applicable Transfer Date therefor, satisfied the
criteria for an Eligible Receivable;
(ii)    immediately prior to its transfer to Buyer, such Receivable was owned by
the Originator thereof free and clear of any Adverse Claim, and such Originator
had the full right, power and authority to sell, contribute, assign, transfer
and pledge its interest therein as contemplated under this Agreement and the
other Related Documents and, upon such Transfer, Buyer will acquire valid and
properly perfected title to and the sole record and beneficial ownership
interest in such Receivable, free and clear of any Adverse Claim and, following
such Transfer, such Receivable will not be subject to any Adverse Claim as a
result of any action or inaction on the part of such Originator;


727160102 10435078    12

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(iii)    the Transfer of each such Receivable pursuant to this Agreement and the
Receivables Assignment executed by the Originator thereof constitutes, as
applicable, a valid sale, contribution, transfer, assignment, setover and
conveyance to Buyer of all right, title and interest of such Originator in and
to such Receivable; and
(iv)    the Originator of such Receivable has no knowledge of any fact
(including Dilution Factors) (including any defaults by the Obligor thereunder
on any other Receivable) that would cause it or should have caused it to expect
that any payments on such Receivable will not be paid in full when due or to
expect any other Material Adverse Effect with respect to such Receivable.
(w)    Fair Value. With respect to each Transferred Receivable acquired by Buyer
hereunder, (i) the consideration received from Buyer in respect of such
Transferred Receivable represents adequate consideration and fair and reasonably
equivalent value for such Transferred Receivable as of the applicable Transfer
Date and (ii) such consideration is not less than the fair market value of such
Transferred Receivables, in each case, as of the applicable Transfer Date and
taking into account any increase in the outstanding balance of the Subordinated
Note.
(x)    Supplementary Representations.
(i)    Receivables; Accounts.
(A)    Each Receivable (other than Excluded Receivables) constitutes an
“account” or a “general intangible” within the meaning of the applicable UCC.
(B)    Each Account constitutes a “deposit account” within the meaning of the
applicable UCC.
(ii)    Creation of Security Interest. Prior to the Transfer thereof, the
Originators own and have good and marketable title to the Receivables (other
than Excluded Receivables), free and clear of any Adverse Claim. The applicable
Originator owns and has good and marketable title to its Originator Collection
Accounts and related Lockboxes, free and clear of any Adverse Claim. This
Agreement creates a valid and continuing security interest (as defined in the
applicable UCC) in the Transferred Receivables, the Originator Collection
Accounts, the related Lockboxes and the Collections in favor of Buyer, which
security interest is prior to all other Adverse Claims and is enforceable as
such as against any creditors of and purchasers from the Originators.
(iii)    Perfection. The Originators have caused the filing of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under applicable law and entered into Account Agreements in order
to perfect the Transfer of the Transferred Receivables from the Originators to
Buyer pursuant to this Agreement and the security interest granted by the
Originators to Buyer in the Originator Collection Accounts hereunder. The
Originator Collection Accounts are subject to a fully executed Account Agreement
pursuant to which the applicable Collection Account Bank has agreed, following
the occurrence and continuation of a Termination Event, to comply with all
instructions given by the Administrative Agent with respect to all funds on
deposit in the Originator Collection Accounts, without further consent by Buyer,
the Servicer or any Originator.


727160102 10435078    13

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(iv)    Priority.
(A)    Other than the Transfer of the Transferred Receivables by the Originators
to the Buyer pursuant to this Agreement and the grant of security interest by
the Originators to Buyer in the Originator Collection Accounts and related
Lockboxes hereunder, no Originator has pledged, assigned, sold, conveyed, or
otherwise granted a security interest in any of the Transferred Receivables, the
Accounts or the Lockboxes to any other Person.
(B)    No Originator has authorized, or is aware of, any filing of any financing
statement against itself or any other Originator that includes a description of
collateral covering the Transferred Receivables or any other assets transferred
to Buyer hereunder, other than any financing statement filed pursuant to this
Agreement and the Funding Agreement or financing statements that have been
validly terminated on or prior to the date hereof.
(C)    No Originator is aware of any judgment, ERISA or tax lien filings against
itself or any other Originator.
(D)    None of the Accounts or any of the Lockboxes is in the name of any Person
other than the Buyer, the relevant Originators (with respect to Originator
Collection Accounts) or the Administrative Agent. No Originator has consented to
any Bank complying with instructions of any person other than the Administrative
Agent.
(v)    Collections. Each remittance of Collections by an Originator to the Buyer
will have been made (i) in payment of a debt incurred by such Originator from
the Buyer in the ordinary course of business or financial affairs of such
Originator and (ii) in the ordinary course of business or financial affairs of
such Originator.
(vi)    Survival of Supplemental Representations. Notwithstanding any other
provision of this Agreement or any other Related Document, the representations
contained in this Section 4.01(x) shall be continuing, and remain in full force
and effect until the Termination Date.
(y)    Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions. Policies and
procedures have been implemented and maintained by or on behalf of each of the
Transaction Parties that are designed to achieve compliance by the Transaction
Parties and their respective Subsidiaries, directors, officers, employees and
agents with Anti-Corruption Laws, Anti-Terrorism Laws and applicable Sanctions,
giving due regard to the nature of such Person’s business and activities, and
each of the Transaction Parties, their respective Subsidiaries and their
respective officers and employees and, to the knowledge of each of the
Transaction Parties, its respective officers, employees, directors and agents
acting in any capacity in connection with or directly benefitting from the
purchases contemplated established hereby, are in compliance with
Anti-Corruption Laws, Anti-Terrorism Laws and applicable Sanctions, in each case
in all material respects. None of (a) the Transaction Parties or any of their
respective Subsidiaries or, to the knowledge of the Transaction Parties, as
applicable, any of their respective directors, officers, employees, or agents
that will act in any capacity in connection with or directly benefit from the
credit facility established hereby, is a Sanctioned Person, and (b) the
Transaction Parties nor any of their respective Subsidiaries is organized or
resident in a Sanctioned Country. Each Transaction Party represents and
covenants that it will not, directly or indirectly, use the proceeds of the Sale


727160102 10435078    14

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Price, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person, or in any country or
territory that, at the time of such purchase, is the subject of Sanctions (and
in such case would result in a violation of Sanctions), or in any manner that
will result in a violation by any Person of Anti-Corruption Laws, Anti-Terrorism
Laws or applicable Sanctions.
The representations and warranties described in this Section 4.01 shall survive
the Transfer of the Transferred Receivables to Buyer, any subsequent assignment
of the Transferred Receivables by Buyer, and the termination of this Agreement
and the other Related Documents and shall continue until the indefeasible
payment in full of all Transferred Receivables.
Section 4.02.     Affirmative Covenants of the Originators. Each Originator
covenants and agrees that, unless otherwise consented to by Buyer, from and
after the Effective Date and until the Termination Date:
(a)    Offices and Records. Each Originator shall maintain its organizational
form, jurisdiction of organization or formation, organizational identification
number, principal place of business and chief executive office and the office at
which it keeps its Records at the respective locations specified in Schedule
4.01(b) or, upon 30 days’ prior written notice to Buyer and the Administrative
Agent, at such other location in a jurisdiction where all action requested by
Buyer, any Lender or the Administrative Agent pursuant to Section 6.13 shall
have been taken with respect to the Transferred Receivables. Each Originator
shall at its own cost and expense, for not less than three years from the date
on which each Transferred Receivable was originated, or for such longer period
as may be required by law, maintain adequate Records with respect to such
Transferred Receivable, including records of all payments received, credits
granted and merchandise returned with respect thereto. Upon the request of
Buyer, each Originator shall (i) mark each Contract (other than invoices)
evidencing each Transferred Receivable with a legend, acceptable to Buyer,
evidencing that Buyer has purchased such Transferred Receivable and that the
Administrative Agent, for the benefit of the Secured Parties, has a security
interest in and lien thereon, and (ii) mark its master data processing records
evidencing such Transferred Receivables with such a legend.
(b)    Access. Each Originator shall, at its own expense, during normal business
hours, from time to time upon one Business Day’s prior notice and as frequently
as Buyer or the Servicer determines to be appropriate: (i) provide Buyer, the
Servicer and any of their respective officers, employees, agents and
representatives access to its properties (including properties of such
Originator utilized in connection with the collection, processing or servicing
of the Transferred Receivables), facilities, advisors and employees (including
officers) of each Originator, (ii) permit Buyer and the Servicer and any of
their respective officers, employees, agents and representatives to inspect,
audit and make extracts from such Originator’s books and records, including all
Records maintained by such Originator, (iii) permit Buyer, the Servicer and
their respective officers, employees, agents and representatives, to inspect,
review and evaluate the Transferred Receivables of such Originator, and (iv)
permit Buyer, the Servicer and their respective officers, employees, agents and
representatives to discuss matters relating to the Transferred Receivables or
such Originator’s performance under this Agreement or the affairs, finances and
accounts of such Originator with any of its officers, directors, employees,
representatives or agents (in each case, with those Persons having knowledge of
such matters) and with its independent certified public accountants; provided
that any access described in clauses (i) – (iv) above shall be reasonably


727160102 10435078    15

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


related to the transactions contemplated by the Related Documents and to the
Transferred Receivables. If an Incipient Termination Event or a Termination
Event shall have occurred and be continuing, or Buyer, in good faith, notifies
any Originator that an Incipient Termination Event or a Termination Event may
have occurred, is imminent or deems its rights or interests in the Transferred
Receivables insecure, each such Originator shall provide such access at all
times and without advance notice and shall provide Buyer and the Servicer with
access to its suppliers and customers. Each Originator shall make available to
Buyer and the Servicer and their respective counsel, as quickly as is possible
under the circumstances, originals or copies of all books and records, including
Records maintained by such Originator, as Buyer or the Servicer may request.
Each Originator shall deliver any document or instrument necessary for Buyer or
the Servicer, as they may from time to time request, to obtain records from any
service bureau or other Person that maintains records for such Originator, and
shall maintain duplicate records or supporting documentation on media, including
computer tapes and discs owned by such Originator.
(c)    Communication with Accountants. Each Originator authorizes Buyer, the
Servicer and their designated representatives to communicate directly with its
independent certified public accountants, and authorizes and, if requested by
Buyer or Servicer, shall instruct those accountants to disclose and make
available to Buyer, the Servicer and their designated representatives, any and
all financial statements and other supporting financial documents, schedules and
information relating to such Originator (including copies of any issued
management letters) with respect to the business, financial condition and other
affairs of such Originator. Each Originator agrees to render to Buyer and the
Servicer at such Originator’s own cost and expense, such clerical and other
assistance as may be reasonably requested with regard to the foregoing, it being
understood that such Originator shall be required to comply with a request under
this Section 4.02(c) only to the extent such request is reasonably related to
the transactions contemplated by the Related Documents and to the Transferred
Receivables. If any Termination Event shall have occurred and be continuing,
each Originator shall, promptly upon request therefor, deliver to Buyer or its
designee all Records reflecting activity through the close of business on the
Business Day immediately preceding the date of such request.
(d)    Compliance With Credit and Collection Policies. Each Originator shall
comply with the Credit and Collection Policies applicable to each Transferred
Receivable and the Contracts therefor, and with the terms of such Transferred
Receivables and Contracts.
(e)    Assignment. Each Originator agrees that Buyer may collaterally assign
(and has collaterally assigned) all of its right, title and interest in, to and
under the Transferred Receivables and this Agreement to the Administrative Agent
(for the benefit of the Secured Parties) under the Funding Agreement, including
its right to exercise the remedies set forth in Section 4.04. Each Originator
agrees that, prior to the Termination Date under the Funding Agreement, the
Administrative Agent (for the benefit of the Secured Parties) may enforce
directly, without joinder of Buyer, all of Buyer’s rights hereunder and all of
the obligations of such Originator hereunder, including any obligations of such
Originator set forth in Sections 4.04, 5.01 and 6.14, and that the
Administrative Agent and the Secured Parties shall be third party beneficiaries
of Buyer’s rights hereunder.
(f)    Compliance with Agreements and Applicable Laws. Each Originator shall
perform each of its obligations under this Agreement and the other Related
Documents and comply with all federal, state, provincial and local laws and
regulations applicable to it and the Receivables,


727160102 10435078    16

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


including those relating to truth in lending, retail installment sales, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices, privacy, licensing, securities laws, margin regulations,
taxation, ERISA and labor matters and environmental laws and environmental
permits, except where the failure to so comply could not reasonably be expected
to result in a Material Adverse Effect. Each Originator shall pay all Charges,
including any stamp duties, which may be imposed as a result of the transactions
contemplated by this Agreement and the other Related Documents, except to the
extent such Charges are being contested in accordance with Section 4.02(k).
(g)    Maintenance of Existence and Conduct of Business. Each Originator shall:
(i) do or cause to be done all things necessary to preserve and keep in full
force and effect its corporate existence and, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect, its
rights and franchises; (ii) continue to conduct its business substantially as
now conducted or as otherwise permitted hereunder; (iii) at all times maintain,
preserve and protect all of its assets and properties which are necessary in the
conduct of its business, including all licenses, permits, charters and
registrations, and keep the same in good repair, working order and condition in
all material respects (taking into consideration ordinary wear and tear) and
from time to time make, or cause to be made, all necessary or appropriate
repairs, replacements and improvements thereto consistent with industry
practices; and (iv) transact business only in such corporate, legal and trade
names as are set forth in Schedule 4.02(g) or, upon 30 days’ prior written
notice to Buyer, in such other corporate, legal or trade names with respect to
which all action requested by Buyer pursuant to Section 6.13 shall have been
taken with respect to the Transferred Receivables.
(h)    Notice of Material Event. Each Originator shall promptly inform Buyer and
the Administrative Agent in writing of the occurrence of any of the following,
in each case setting forth the details thereof, any notices or other
correspondence relating thereto, and what action, if any, such Originator
proposes to take with respect thereto:
(i)    any Litigation commenced or threatened against the Parent, any Originator
or any other Subsidiary of the Parent or with respect to or in connection with
all or any portion of the Transferred Receivables that (A) is reasonably likely
to involve an amount in excess of $10,000,000 individually or in the aggregate
with any related Litigation, (B) seeks injunctive relief, (C) is asserted or
instituted against any Plan of the Parent, any Originator or any other
Subsidiary of the Parent or any of their respective ERISA Affiliates, the
fiduciaries of such Plan (in their capacity as a fiduciary of any such Plan) or
the assets of such Plan or against the Parent, any Originator or any other
Subsidiary of the Parent or any of their respective ERISA Affiliates in
connection with any such Plan, (D) alleges criminal misconduct by the Parent,
any Originator or any other Subsidiary of the Parent, or (E) if determined
adversely, could reasonably be expected to have a Material Adverse Effect;
(ii)    the commencement of a case or proceeding by or against the Parent, any
Originator or any other Subsidiary of the Parent seeking a decree or order in
respect of the Parent, any Originator or such Subsidiary (A) under any Debtor
Relief Law or any other applicable federal, state, provincial or foreign
bankruptcy or other similar law, (B) appointing a custodian, receiver,
liquidator, assignee, trustee or sequestrator (or similar official) for the
Parent, any Originator or any other Subsidiary of the Parent or for any


727160102 10435078    17

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


substantial part of such Person’s assets, or (C) ordering the winding‑up or
liquidation of the affairs of the Parent, any Originator or any other Subsidiary
of the Parent;
(iii)    the receipt of notice that (A) the Parent, such Originator, or any
other Subsidiary of the Parent is being placed under regulatory supervision, (B)
any material license, permit, charter, registration or approval necessary for
the conduct of the Parent’s, any Originator’s or any other Subsidiary of the
Parent’s business is to be, or may be, suspended or revoked, or (C) the Parent,
any Originator or any other Subsidiary of the Parent is to cease and desist any
practice, procedure or policy employed by the Parent, any Originator or any
other Subsidiary of the Parent in the conduct of its business if such cessation
could reasonably be expected to have a Material Adverse Effect;
(iv)    (A) any Adverse Claim made or asserted against any of the Transferred
Receivables of which it becomes aware or (B) any determination that a
Transferred Receivable was not an Eligible Receivable at the time of its
Transfer to Buyer or has ceased to be an Eligible Receivable on account of any
matter giving rise to indemnification under Section 5.01;
(v)    the establishment of any Title IV Plan of the Parent, any Originator or
any other Subsidiary of the Parent or any ERISA Affiliate thereof or undertaking
by any of the foregoing to make contributions to any Multiemployer Plan, ESOP,
Retiree Welfare Plan or any other Pension Plan not listed on Schedule 4.01(m);
or
(vi)    any other event, circumstance or condition that has had or could
reasonably be expected to have a Material Adverse Effect.
(i)    Separate Identity.
(i)    Each Originator shall, and shall cause each other member of the Parent
Group to, maintain records and books of account separate from those of Buyer.
(ii)    The financial statements of the Parent and its consolidated Subsidiaries
shall disclose the effects of each Originator’s transactions in accordance with
GAAP and, in addition, disclose that (A) Buyer’s sole business consists of the
purchase or acceptance through capital contribution (in the case of the Parent)
of the Transferred Receivables from the Originators and the subsequent financing
of such Receivables pursuant to the Funding Agreement, (B) Buyer is a separate
legal entity with its own separate creditors who will be entitled, upon its
liquidation, to be satisfied out of Buyer’s assets prior to any value in Buyer
becoming available to Buyer’s Stockholders and (C) the assets of Buyer are not
available to pay creditors of any Originator or any other Affiliate of such
Originator.
(iii)    The resolutions, agreements and other instruments underlying the
transactions described in this Agreement shall be continuously maintained by
each Originator as official records.
(iv)    Each Originator shall, and shall cause each other member of the Parent
Group to, maintain an arm’s-length relationship with Buyer and shall not hold
itself out as being liable for the Debts of Buyer.


727160102 10435078    18

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(v)    Each Originator shall, and shall cause each other member of the Parent
Group to, keep its assets and its liabilities wholly separate from those of
Buyer.
(vi)    Each Originator shall, and shall cause each other member of the Parent
Group to, conduct its business solely in its own name or the name of the Parent
or through its duly Authorized Officers or agents and in a manner designed not
to mislead third parties as to the separate identity of Buyer.
(vii)    No Originator shall (and each Originator shall cause each other member
of the Parent Group not to) mislead third parties by conducting or appearing to
conduct business on behalf of Buyer or expressly or impliedly representing or
suggesting that such Originator or any other member of the Parent Group is
liable or responsible for the Debts of Buyer or that the assets of such
Originator or any other member of the Parent Group are available to pay the
creditors of Buyer.
(viii)    The operating expenses and liabilities of Buyer shall be paid from
Buyer’s own funds and not from any funds of any Originator or other member of
the Parent Group.
(ix)    Each Originator shall, and shall cause each other member of the Parent
Group to, at all times have stationery and other business forms and a mailing
address and telephone number separate from those of Buyer.
(x)    Each Originator shall, and shall cause each other member of the Parent
Group to, at all times limit its transactions with Buyer only to those expressly
permitted hereunder or under any other Related Document.
(xi)    Each Originator shall, and shall cause each other member of the Parent
Group to, comply with (and cause to be true and correct) each of the facts and
assumptions contained in the opinions of Pillsbury Winthrop Shaw Pittman LLP,
special U.S. counsel to the Parent Group, delivered to the Administrative Agent
and the Lenders.
(j)    ERISA and Environmental Notices. Each Originator shall give Buyer prompt
written notice of (i) any event relating to a Pension Plan of an Originator or
an ERISA Affiliate of any Originator that could reasonably be expected to result
in the imposition of a Lien under Section 430(k) of the IRC or Section 303(k) or
4068 of ERISA, (ii) any event that could reasonably be expected to result in the
incurrence by any Originator of any liabilities under Title IV of ERISA (other
than premium payments arising in the ordinary course of business), and (iii) any
environmental claims against the Parent, any Originator or any other Subsidiary
of the Parent which, individually or in the aggregate, could reasonably be
expected to exceed $250,000.
(k)    Payment, Performance and Discharge of Obligations.
(i)    Subject to Section 4.02(k)(ii), each Originator shall (and shall cause
each other member of the Parent Group to) pay, perform and discharge or cause to
be paid, performed and discharged all of its obligations and liabilities,
including all Charges upon its income and properties and all lawful claims for
labor, materials, supplies and services, promptly when due.


727160102 10435078    19

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(ii)    Each Originator and each other member of the Parent Group may in good
faith contest, by appropriate proceedings, the validity or amount of any Charges
or claims described in Section 4.02(k)(i); provided that (A) adequate reserves
with respect to such contest are maintained on the books of such Originator or
such member, as applicable, in accordance with GAAP, (B) such contest is
maintained and prosecuted continuously and with diligence, (C) none of the
Transferred Receivables may become subject to forfeiture or loss as a result of
such contest, (D) no Lien may be imposed to secure payment of such Charges or
claims other than inchoate tax liens and (E) the Administrative Agent has
advised such Originator in writing that it reasonably believes that nonpayment
or nondischarge thereof could not reasonably be expected to have or result in a
Material Adverse Effect.
(l)    Deposit of Collections.
(i)    Each Originator shall (and shall cause each of its Affiliates to) (i)
instruct all Obligors to remit all payments with respect to any Transferred
Receivables directly into the relevant Lockbox, the relevant Collection Account
or the relevant Concentration Account, and (ii) deposit or cause to be deposited
promptly into the relevant Lockbox, the relevant Collection Account or the
relevant Concentration Account, and in any event no later than the first
Business Day after receipt thereof, all Collections it may receive in respect of
Transferred Receivables (and until so deposited, all such Collections shall be
held in trust for the benefit of Buyer and its assigns (including the
Administrative Agent and the Secured Parties)). No Originator shall make or
permit to be made deposits into any Lockbox, any Collection Account or any
Concentration Account other than in accordance with this Agreement and the other
Related Documents. Without limiting the generality of the foregoing, each
Originator shall ensure that no Collections or other proceeds with respect to a
Receivable reconveyed to it pursuant to Section 4.04 are paid or deposited into
any Lockbox, any Collection Account or any Concentration Account. Each
Originator shall (and shall cause each of its Affiliates to) endorse, to the
extent necessary, all checks or other instruments received in any Lockbox so
that the same can be deposited into the relevant Collection Account or the
relevant Concentration Account, in the form so received (with all necessary
endorsements), on the first Business Day after the date of receipt thereof. In
addition, each Originator shall (and shall cause each of its Affiliates to)
deposit or cause to be deposited into the relevant Concentration Account all
cash, checks, money orders or other proceeds of Transferred Receivables or
Borrower Collateral received by it in any Collection Account, in the form so
received (with all necessary endorsements), not later than the close of business
on the first Business Day following the receipt thereof, and until so deposited
all such items or other proceeds shall be held in trust for the benefit of the
Administrative Agent. Each Originator that has established an Originator
Collection Account shall direct all Obligors of Transferred Receivables
originated by it to remit all payments with respect to such Receivables for
deposit in the relevant Originator Collection Account or the relevant
Concentration Account and shall (or shall cause the Servicer to), promptly, and
in any event no later than the first Business Day after receipt of any such
payments in the Originator Collection Account, remit such payments for deposit
in the relevant Concentration Account.
(ii)    If, for any reason, any Collection Account Agreement terminates, or any
Collection Account Bank fails to comply with its obligations under the
applicable Account Agreement for any Originator Collection Account, then the
applicable Originator


727160102 10435078    20

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


shall promptly notify all Obligors of Transferred Receivables who had previously
been instructed to make wire payments to such Originator Collection Account
maintained at such Bank to make all future payments to a new Collection Account
or the relevant Concentration Account, as applicable. No Originator shall close
any Originator Collection Account unless it shall have received the prior
written consent of the Requisite Lenders. No Originator shall, and shall not
permit the Servicer to, open any new Originator Collection Account without the
prior written consent of the Requisite Lenders.
(m)    Accounting Changes. If any Accounting Changes occur and such changes
result in a change in the standards or terms used herein, then the parties
hereto agree to enter into good faith negotiations in order to amend such
provisions so as to equitably reflect such Accounting Changes with the desired
result that the criteria for evaluating the financial condition of such Persons
and their Subsidiaries shall be the same after such Accounting Changes as if
such Accounting Changes had not been made. If the parties hereto agree upon the
required amendments to this Agreement, then after appropriate amendments have
been executed and the underlying Accounting Change with respect thereto has been
implemented, any reference to GAAP contained herein shall, only to the extent of
such Accounting Change, refer to GAAP consistently applied after giving effect
to the implementation of such Accounting Change. If such parties cannot agree
upon the required amendments within 30 days following the date of implementation
of any Accounting Change, then all financial statements delivered and all
standards and terms used herein shall be prepared, delivered and used without
regard to the underlying Accounting Change.
(n)    Originators to Maintain Perfection and Priority. In order to evidence the
interests of Buyer under this Agreement, each Originator shall, from time to
time take such action, or execute and deliver such instruments (other than
filing financing statements) as may be necessary or advisable (including, such
actions as are requested by Buyer) to maintain and perfect, as a first-priority
interest, Buyer’s ownership and security interest in the Transferred Receivables
and all other assets sold to Buyer pursuant hereto. Each Originator shall, from
time to time and within the time limits established by law, prepare and present
to Buyer for Buyer’s authorization and approval all financing statements,
amendments, continuations or initial financing statements in lieu of a
continuation statement in the, or other filings necessary to continue, maintain
and perfect Buyer’s ownership and security interest in the Transferred
Receivables and all other assets sold to Buyer pursuant hereto as a
first-priority interest. Buyer’s approval of such filings shall authorize the
Originators to file such financing statements under the UCC, without the
signature of Buyer where allowed by applicable law. Notwithstanding anything
else in the Related Documents to the contrary, neither the Servicer nor any
Originator shall have any authority to file a termination, partial termination,
release, partial release or any amendment that deletes the name of a debtor or
excludes collateral as specified on any such financing statements, without the
prior written consent of Buyer. Each Originator agrees to maintain perfection
and priority of the security interest in the Transferred Receivables in
accordance with Section 6.13.
(o)    Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions. Policies and
procedures will be maintained and enforced by or on behalf of each Originator
that are designed in good faith and in a commercially reasonable manner to
promote and achieve compliance, in the reasonable judgment of such Originator,
by such Originator and each of its respective Subsidiaries and its or their
respective directors, officers, employees and agents with Anti-Corruption Laws,
Anti-Terrorism Laws and applicable Sanctions, in each case giving due regard to
the nature of such Person’s business and activities.


727160102 10435078    21

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Section 4.03.     Negative Covenants of the Originators. Each Originator
covenants and agrees that, without the prior written consent of Buyer, from and
after the Closing Date and until the Termination Date:
(a)    Sale of Receivables and Related Assets. No Originator shall sell,
transfer, convey, assign (by operation of law or otherwise) or otherwise dispose
of, or assign any right to receive income in respect of, any of its Receivables
(other than Excluded Receivables) or Contracts therefor, except for the sales,
transfers, conveyances, assignments or dispositions expressly contemplated
hereunder; provided that on and after the 2018 Effective Date, WGNA may assign
Contracts to Parent so long as, at the time of such assignment, Parent is also
an Originator hereunder.
(b)    Liens. No Originator shall create, incur, assume or permit to exist any
Adverse Claim on or with respect to its Receivables (other than Excluded
Receivables) (whether now owned or hereafter acquired) except for Permitted
Encumbrances that do not attach to Transferred Receivables. Neither the Parent
nor any of its Subsidiaries shall create, incur, assume or permit to exist any
Lien upon any of its property or receivables whether now owned or hereafter
acquired, except for (i) Liens permitted pursuant to Section 8.01 of the Credit
Agreement and (ii) Liens created pursuant to the Credit Agreement or any credit
facility effecting a refinancing of the Debt incurred pursuant to the Credit
Agreement; provided that any such credit facility expressly excludes all
Transferred Receivables from any such Lien and the terms and conditions of any
such credit facility are not otherwise inconsistent with the terms and
conditions of this Agreement or any other Related Document (but in any event
which terms and conditions are consistent with the provisions of the Credit
Agreement relating to the transactions contemplated by this Agreement and the
other Related Documents).
(c)    Modifications of Receivables or Contracts. No Originator shall extend,
amend, forgive, discharge, compromise, cancel or otherwise modify the terms of
any Transferred Receivable, or amend, modify or waive any term or condition of
any Contract therefor.
(d)    Sale Characterization. No Originator shall (and each Originator shall
cause each other member of the Parent Group not to) make statements or
disclosures or prepare any financial statements for any purpose, including for
federal income tax, reporting or accounting purposes, that shall account for the
transactions contemplated by this Agreement in any manner other than with
respect to the Sale of each Sold Receivable originated or acquired by it, as a
true sale or absolute assignment of its full right, title and ownership interest
in such Transferred Receivable to Buyer and with respect to the Transfer of each
Contributed Receivable originated or acquired by it, as a contribution to the
capital of Buyer.
(e)    Capital Structure and Business. Except as permitted in Section 4.02(g),
no Originator shall (and each Originator shall not suffer or permit any of its
Subsidiaries to):
(i)    make any changes in any of its business objectives, purposes or
operations that could reasonably be expected to have or result in a Material
Adverse Effect,
(ii)    make any material change in its capital structure as described on
Schedule 4.01(h) (including the issuance or recapitalization of any shares of
Stock or other securities convertible into Stock or any revision of the terms of
its outstanding Stock), except


727160102 10435078    22

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


that changes in such Originator’s capital structure shall be permitted so long
as such changes, individually and in the aggregate, do not constitute a Change
of Control;
(iii)    amend its certificate or articles of incorporation, charter, bylaws, or
other organizational documents in any manner which may adversely affect the
Secured Parties; or
(iv)    engage in any material line of business substantially different from
those lines of business conducted by the Parent and its Subsidiaries on the
Second Omnibus Amendment Effective Date or any business substantially related or
incidental thereto or any business substantially related or incidental to
manufacturing, contract assembly, operational, logistics, distribution, business
process services, supply chain management services and related sales and
services.
(f)    Actions Affecting Rights. No Originator shall (i) take any action, or
fail to take any action, if such action or failure to take action may interfere
with the enforcement of any rights hereunder or under the other Related
Documents, including rights with respect to the Transferred Receivables; or (ii)
fail to pay any Charge, fee or other obligation of such Originator with respect
to the Transferred Receivables, or fail to defend any action, if such failure to
pay or defend may adversely affect the priority or enforceability of the
perfected title of Buyer to and the sole record and beneficial ownership
interest of Buyer in the Transferred Receivables or, prior to their Transfer
hereunder, such Originator’s right, title or interest therein.
(g)    ERISA. No Originator shall cause or permit any ERISA Affiliate to, cause
or permit to occur an event that could reasonably be expected to result in the
imposition of a Lien under Section 430(k) of the IRC or Section 303(k) or 4068
of ERISA or cause or permit to occur an ERISA Event.
(h)    Change to Credit and Collection Policies. No Originator shall fail to
comply in any material respect with, and no change, amendment, modification or
waiver shall be made to, the Credit and Collection Policies without the prior
written consent of Buyer.
(i)    Adverse Tax Consequences. No Originator shall take or permit to be taken
any action (other than with respect to actions taken or to be taken solely by a
Governmental Authority), or fail or neglect to perform, keep or observe any of
its obligations hereunder or under the other Related Documents, that would have
the effect directly or indirectly of subjecting any payment to Buyer, or to any
assignee who is a resident of the United States of America, to withholding
taxation.
(j)    No Proceedings. From and after the Effective Date and until the date one
year plus one day following the Termination Date, no Originator shall, directly
or indirectly, institute or cause to be instituted against Buyer any proceeding
of the type referred to in Sections 8.01(d) and 8.01(e) of the Funding
Agreement.
(k)    Mergers, Acquisitions, Sales, etc. Other than as permitted pursuant to
the Credit Agreement or the Funding Agreement, neither the Parent nor any of its
Subsidiaries shall (i) be a party to any merger or consolidation, or directly or
indirectly purchase or otherwise acquire all or substantially all of the assets
or any stock of any class of, or any partnership or joint venture interest in,
any other Person; provided that, for the avoidance of doubt, nothing contained
herein


727160102 10435078    23

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


is intended to restrict the ability of the Parent or any of its Subsidiaries to
create or acquire a Subsidiary so long as such action is permitted under the
Credit Agreement or the Funding Agreement, or (ii) directly or indirectly sell,
transfer, assign, convey or lease whether in one or a series of transactions,
all or substantially all of its assets other than pursuant hereto, or permit any
Subsidiary to do any of the foregoing, except for any such merger or
consolidation, sale, transfer, conveyance, lease or assignment of or by any
majority-owned Subsidiary into such Person or into, with or to any other
majority-owned Subsidiary and any such purchase or other acquisition by such
Person or any majority-owned Subsidiary of the assets or stock of any
majority-owned Subsidiary. In connection with any merger or consolidation that
is permitted pursuant to the Credit Agreement, each Originator will (i) provide
written notice thereof to Buyer, and (ii) take all such actions and deliver, or
cause to be delivered, such opinion letters of counsel, certificates and other
agreements that Buyer or the Administrative Agent deems reasonably necessary or
desirable under the UCC to maintain the perfection and priority of Buyer’s
ownership interest in the Transferred Receivables.
(l)    Modification to the Credit Agreement. The Parent covenants and agrees to
provide the Administrative Agent copies of each material amendment, modification
or waiver to any provision of the Credit Agreement promptly after the execution
thereof. If any such amendment amends the financial tests set forth in Annex Z
or increases the thresholds for events of the type described in Section 8.01(b)
or (f), then the Transaction Parties hereby agree to amend this Agreement to
conform to such amendments at the request of the Administrative Agent.
(m)    Commingling. No Originator shall (and each Originator shall cause each
other member of the Parent Group not to) deposit or permit the deposit of any
funds that do not constitute Collections of Transferred Receivables into any
Lockbox, any Collection Account or any Concentration Account; provided that
after the Facility Termination Date, so long as any Transferred Receivables of
an Obligor remain unpaid, no Originator shall instruct such Obligor to remit
Collections of any Transferred Receivables to any Person or account other than
to the relevant Lockbox, the relevant Collection Account or the relevant
Concentration Account. If any funds not constituting collections of Transferred
Receivables are nonetheless impermissibly deposited into any Lockbox, any
Collection Account or any Concentration Account and such Originator so notifies
Buyer, Buyer shall notify the Servicer to promptly remit any such amounts to the
applicable Originator.
(n)    Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions. Each Originator
shall not use, and each Originator shall procure that its Subsidiaries and its
or their respective directors, officers, employees and agents shall not use,
proceeds of the Sale Price of any Transferred Receivables (A) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or Anti-Terrorism Laws, (B) for the purpose of funding or
financing any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, in each case to the extent doing so would
violate any Sanctions, or (C) in any other manner that would result in liability
to any party hereto under any applicable Sanctions or the violation of any
Sanctions by any such Person.
Section 4.04.     Breach of Representations, Warranties or Covenants. Upon
discovery by any Originator or Buyer of any breach of representation, warranty
or covenant described in Sections 4.01(g), 4.01(l), 4.01(v), 4.01(w), 4.01(x),
4.02(l), 4.03(a), 4.03(b), 4.03(c), 4.03(d) or 4.03


727160102 10435078    24

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(m) with respect to any Transferred Receivable, the party discovering the same
shall give prompt written notice thereof to the Administrative Agent and the
other parties hereto. The Originator that breached such representation, warranty
or covenant shall, if requested by notice from Buyer or the Administrative
Agent, on the first Business Day following receipt of such notice, either
(a) repurchase the affected Transferred Receivable from Buyer for cash remitted
to the relevant Concentration Account, (b) transfer ownership of a new Eligible
Receivable or new Eligible Receivables to Buyer on such Business Day, or (c) in
the case of the Parent, make a capital contribution in cash to Buyer by
remitting the amount of such capital contribution to the relevant Concentration
Account, in each case, in an amount, or having a Billed Amount (the “Rejected
Amount”) equal to the Outstanding Balance thereof. Each Originator shall ensure
that no Collections or other proceeds with respect to a Transferred Receivable
so reconveyed to it are paid or deposited into the relevant Concentration
Account. Notwithstanding any other provision herein to the contrary, to the
extent an Originator makes a determination that the most efficient method of
collecting a Receivable would be to offset amounts owed by such Originator to
such Obligor against amounts owed by such Obligor under such Receivable, such
Originator may request Buyer to sell such Receivable to Originator for a price
equal to the Outstanding Balance thereof. Any such sale shall be in Buyer’s sole
discretion and shall only be effective once the purchase price has been
deposited into the relevant Concentration Account.
Section 4.05.     Supplemental Disclosure. On the request of Buyer (in the event
that such information is not otherwise delivered by a Transaction Party to Buyer
pursuant to this Agreement), such Transaction Party will (or may, as it shall
elect) supplement (or cause to be supplemented) each Schedule hereto, or
representation herein or in any other Related Document with respect to any
matter hereafter arising which, if existing or occurring at the date of this
Agreement, would have been required to be set forth or described in such
Schedule or as an exception to such representation or which is necessary to
correct any information in such Schedule or representation which has been
rendered inaccurate thereby; provided that such supplement to any such Schedule
or representation shall not be deemed an amendment thereof except if and to the
extent that the information disclosed in such supplement updates (A) Schedule
4.01(b), (B) Schedule 4.01(j), (C) Schedule 4.01(m) to include any new Plans
maintained or contributed to in accordance with this Agreement, but includes no
additional exceptions or other changes to said schedule or (D) Schedule 4.01(t)
to include any accounts.
ARTICLE V
INDEMNIFICATION
Section 5.01.     Indemnities by the Originators. Without limiting any other
rights that Buyer or any of its Stockholders, any of its assignees (including
the Secured Parties and the Administrative Agent), or any of their respective
officers, directors, employees, attorneys, agents or representatives and
transferees, successors and assigns (each, a “Buyer Indemnified Person”) may
have hereunder or under applicable law, each Originator hereby agrees to
indemnify and hold harmless each Buyer Indemnified Person from and against any
and all Indemnified Amounts that may be claimed or asserted against or incurred
by any such Buyer Indemnified Person in connection with or arising out of the
transactions contemplated under this Agreement or under any other Related
Document and any actions or failures to act in connection therewith, including
any and all associated reasonable legal costs and expenses, or in respect of any
Transferred Receivable or any Contract therefor or the use by such Originator of
the Sale Price therefor; provided that no Originator shall be liable for any
indemnification to a Buyer Indemnified Person to the extent that any such
Indemnified Amounts


727160102 10435078    25

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(a) result from such Buyer Indemnified Person’s gross negligence or willful
misconduct, as finally determined by a court of competent jurisdiction, or (b)
constitute recourse for uncollectible or uncollected Transferred Receivables due
to the failure (without cause or justification) or inability on the part of the
related Obligor to perform its obligations thereunder or the occurrence of any
event of bankruptcy with respect to such Obligor. Subject to clauses (a) and (b)
of the proviso in the immediately preceding sentence, but otherwise without
limiting the generality of the foregoing, each Originator shall pay on demand to
each Buyer Indemnified Person any and all Indemnified Amounts relating to or
resulting from:
(i)    reliance on any representation or warranty made or deemed made by such
Originator (or any of its officers) under or in connection with this Agreement
or any other Related Document (without regard to any qualifications concerning
the occurrence or non-occurrence of a Material Adverse Effect or similar
concepts of materiality) or on any other information delivered by such
Originator pursuant hereto or thereto that shall have been incorrect when made
or deemed made or delivered;
(ii)    the failure by such Originator to comply with any term, provision or
covenant contained in this Agreement, any other Related Document or any
agreement executed in connection herewith or therewith (without regard to any
qualifications concerning the occurrence or non-occurrence of a Material Adverse
Effect or similar concepts of materiality), any applicable law, rule or
regulation with respect to any Transferred Receivable or the Contract therefor,
or the nonconformity of any Transferred Receivable or the Contract therefor with
any such applicable law, rule or regulation;
(iii)    the failure to vest and maintain vested in Buyer, or to Transfer to
Buyer, valid and properly perfected title to and sole record and beneficial
ownership of the Receivables that constitute Transferred Receivables, together
with all Collections in respect thereof, free and clear of any Adverse Claim;
(iv)    any dispute, claim, offset or defense of any Obligor (other than its
discharge in bankruptcy) to the payment of any Receivable that is the subject of
a Transfer hereunder (including (x) a defense based on such Receivable or the
Contract therefor not being a legal, valid and binding obligation of such
Obligor enforceable against it in accordance with its terms (other than as a
result of a discharge in bankruptcy), or any other claim resulting from the sale
of the merchandise or services giving rise to such Receivable or the furnishing
or failure to furnish such merchandise or services or relating to collection
activities with respect to such Receivable (if such collection activities were
performed by any Originator or any Affiliate thereof acting as the Servicer or a
Sub-Servicer) and (y) resulting from or in connection with any Dilution
Factors);
(v)    any products liability claim or other claim arising out of or in
connection with merchandise, insurance or services that is the subject of any
Contract;
(vi)    the commingling of Collections with respect to Transferred Receivables
by any Originator at any time with its other funds or the funds of any other
Person;


727160102 10435078    26

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(vii)    any failure by such Originator to cause the filing of, or any delay in
filing, financing statements or other similar instruments or documents under the
UCC of any applicable jurisdiction or any other applicable laws with respect to
any Transferred Receivable that is the subject of a Transfer hereunder to the
extent that such filing is necessary to maintain the perfection and priority of
Buyer in such Receivable, whether at the time of any such Transfer or at any
subsequent time;
(viii)    any investigation, Litigation or proceeding related to this Agreement
or the use of the Sale Price obtained in connection with any Sale or the
ownership of Transferred Receivables or Collections with respect thereto or in
respect of any Transferred Receivable or Contract therefor;
(ix)    any claim brought by any Person other than a Buyer Indemnified Person
arising from any activity by such Originator or any of its Affiliates in
servicing, administering or collecting any Transferred Receivables;
(x)    any (I) failure of (w) any Collection Account Bank to comply with the
terms of the applicable Collection Account Agreement, (x) the Accrual Account
Bank to comply with the terms of the Accrual Account Agreement, (y) any
Concentration Account Bank to comply with the terms of the applicable
Concentration Account Agreement or (z) the Borrower Account Bank to comply with
the terms of the Borrower Account Agreement or (II) dispute, claim, offset or
defense of (w) any Collection Account Bank arising under the terms of the
applicable Collection Account Agreement, (x) the Accrual Account Bank arising
under the terms of the Accrual Account Agreement, (y) any Concentration Account
Bank arising under the terms of the applicable Concentration Account or (z) the
Borrower Account Bank arising under the terms of the Borrower Account Agreement;
or
(xi)    any withholding, deduction or Charge imposed upon any payments with
respect to any Transferred Receivable, any Borrower Assigned Agreement or any
other Borrower Collateral.
Section 5.02.     Indemnities by the Servicer.
(a)    Without limiting any other rights that a Buyer Indemnified Person may
have hereunder or under applicable law, the Servicer hereby agrees to indemnify
and hold harmless each Buyer Indemnified Person from and against any and all
Indemnified Amounts that may be claimed or asserted against or incurred by any
such Buyer Indemnified Person in connection with or arising out of the
collection activities of the Servicer hereunder or out of any breach by the
Servicer of its obligations hereunder or under any other Related Document;
provided that the Servicer shall not be liable for any indemnification to a
Buyer Indemnified Person to the extent that any such Indemnified Amount (x)
results from such Buyer Indemnified Person’s gross negligence or willful
misconduct, in each case as finally determined by a court of competent
jurisdiction, or (y) constitutes recourse for uncollectible or uncollected
Transferred Receivables as a result of the insolvency, bankruptcy or the failure
(without cause or justification) or inability on the part of the related Obligor
to perform its obligations thereunder. Without limiting the generality of the
foregoing, the Servicer shall pay on demand to each Buyer Indemnified Person any
and all Indemnified Amounts relating to or resulting from:


727160102 10435078    27

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(i)    reliance on any representation or warranty made or deemed made by the
Servicer (or any of its officers) under or in connection with this Agreement or
any other Related Document (without regard to any qualifications concerning the
occurrence or non-occurrence of a Material Adverse Effect or similar concepts of
materiality) or on any other information delivered by the Servicer pursuant
hereto or thereto that shall have been incorrect when made or deemed made or
delivered;
(ii)    the failure by the Servicer to comply with any term, provision or
covenant contained in this Agreement, any other Related Document or any
agreement executed in connection herewith or therewith (without regard to any
qualifications concerning the occurrence or non-occurrence of a Material Adverse
Effect or similar concepts of materiality), any applicable law, rule or
regulation with respect to any Transferred Receivable or the Contract therefor,
or the nonconformity of any Transferred Receivable or the Contract therefor with
any such applicable law, rule or regulation;
(iii)    the imposition of any Adverse Claim with respect to any Transferred
Receivable or the Borrower Collateral as a result of any action taken by the
Servicer; or
(iv)    the commingling of Collections with respect to Transferred Receivables
by the Servicer at any time with its other funds or the funds of any other
Person.
(b)    Any Indemnified Amounts subject to the indemnification provisions of this
Section 5.02 shall be paid by the Servicer to the Buyer Indemnified Person
entitled thereto within five Business Days following demand therefor.
ARTICLE VI
MISCELLANEOUS
Section 6.01.     Notices. Except as otherwise provided herein, whenever it is
provided herein that any notice, demand, request, consent, approval, declaration
or other communication shall or may be given to or served upon any of the
parties by any other parties, or whenever any of the parties desires to give or
serve upon any other parties any communication with respect to this Agreement,
each such notice, demand, request, consent, approval, declaration or other
communication shall be in writing and shall be deemed to have been validly
served, given or delivered (a) upon the earlier of actual receipt and three
Business Days after deposit in the United States Mail, registered or certified
mail, return receipt requested, with proper postage prepaid, (b) upon
transmission, when sent by email of the signed notice in PDF form or facsimile
transmission (with such email or facsimile promptly confirmed by delivery of a
copy by personal delivery or United States Mail as otherwise provided in this
Section 6.01), (c) one Business Day after deposit with a reputable overnight
courier with all charges prepaid or (d) when delivered, if hand‑delivered by
messenger, all of which shall be addressed to the party to be notified and sent
to the address or facsimile number set forth in Schedule 6.01 attached hereto or
to such other address (or facsimile number) as may be substituted by notice
given as herein provided. Without limiting the generality of the foregoing, all
notices to be provided to Buyer hereunder shall be delivered to both Buyer and
the Administrative Agent under the Funding Agreement, and shall be effective
only upon such delivery to the Administrative Agent in accordance with the terms
of the Funding Agreement. The giving of any notice required hereunder may be
waived in writing by the party entitled to receive


727160102 10435078    28

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


such notice. Failure or delay in delivering copies of any notice, demand,
request, consent, approval, declaration or other communication to any Person
(other than Buyer) designated in any written communication provided hereunder to
receive copies shall in no way adversely affect the effectiveness of such
notice, demand, request, consent, approval, declaration or other communication.
Notwithstanding the foregoing, whenever it is provided herein that a notice is
to be given to any other party hereto by a specific time, such notice shall only
be effective if actually received by such party prior to such time, and if such
notice is received after such time or on a day other than a Business Day, such
notice shall only be effective on the immediately succeeding Business Day.
Section 6.02.     No Waiver; Remedies. Buyer’s failure, at any time or times, to
require strict performance by the Originators of any provision of this Agreement
or any Receivables Assignment shall not waive, affect or diminish any right of
Buyer thereafter to demand strict compliance and performance herewith or
therewith. Any suspension or waiver of any breach or default hereunder shall not
suspend, waive or affect any other breach or default whether the same is prior
or subsequent thereto and whether the same or of a different type. None of the
undertakings, agreements, warranties, covenants and representations of any
Originator contained in this Agreement or any Receivables Assignment, and no
breach or default by any Originator hereunder or thereunder, shall be deemed to
have been suspended or waived by Buyer unless such waiver or suspension is by an
instrument in writing signed by an officer of or other duly authorized signatory
of Buyer and directed to such Originator specifying such suspension or waiver.
Buyer shall not waive any of the provisions set forth in Section 4.01(x) or
Section 4.02(n) if such waiver would adversely affect the Ratings. Buyer’s
rights and remedies under this Agreement shall be cumulative and nonexclusive of
any other rights and remedies that Buyer may have under any other agreement,
including the other Related Documents, by operation of law or otherwise.
Recourse to the Transferred Receivables shall not be required.
Section 6.03.     Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of each Originator, Servicer and Buyer and their
respective successors and permitted assigns, except as otherwise provided
herein. No Originator nor the Servicer may assign, transfer, hypothecate or
otherwise convey its rights, benefits, obligations or duties hereunder without
the prior express written consent of Buyer. Any such purported assignment,
transfer, hypothecation or other conveyance by any Originator or the Servicer
without the prior express written consent of Buyer shall be void. Each
Originator and the Servicer acknowledges that Buyer may collaterally assign (and
has collaterally assigned) all of its rights granted hereunder to the
Administrative Agent (for the benefit of the Secured Parties) under the Funding
Agreement, including the benefit of any indemnities under Article V, and the
Administrative Agent shall have all rights of Buyer hereunder and, to the extent
permitted under the Funding Agreement, may in turn assign such rights. Each
Originator and the Servicer acknowledges and agrees that until the Termination
Date under the Funding Agreement, (i) no consent or approval by Buyer hereunder
nor any delivery of a Servicer Termination Notice hereunder shall be effective
without the written consent and approval of the Administrative Agent, (ii) each
determination specified to be made by Buyer hereunder may be made by the
Administrative Agent, and (iii) the Administrative Agent may enforce directly,
without joinder of Buyer, all of Buyer’s rights set forth in this Agreement,
including, without limitation, Sections 4.02(b), 4.02(c), 4.04, 6.13, 7.03(f),
7.03(h), 7.03(i), 7.03(j), 7.03(k), 8.01 and 9.02. All such assignees, including
parties to the Funding Agreement in the case of any assignment to such parties,
shall be third party beneficiaries of, and shall be entitled to enforce Buyer’s
rights and remedies under, this Agreement to the same extent as Buyer or any of
its designated representatives


727160102 10435078    29

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


may do. The terms and provisions of this Agreement are for the purpose of
defining the relative rights and obligations of each Originator, the Servicer
and Buyer with respect to the transactions contemplated hereby and, except for
the Secured Parties and the Administrative Agent, no Person shall be a third
party beneficiary of any of the terms and provisions of this Agreement.
Section 6.04.     Termination; Survival of Obligations.
(a)    This Agreement shall create and constitute the continuing obligations of
the parties hereto in accordance with its terms, and shall remain in full force
and effect until the Termination Date.
(b)    Except as otherwise expressly provided herein or in any other Related
Document, no termination or cancellation (regardless of cause or procedure) of
any commitment made by Buyer under this Agreement shall in any way affect or
impair the obligations, duties and liabilities of any Originator or the rights
of Buyer relating to any unpaid portion of any and all recourse and indemnity
obligations of such Originator to Buyer, including those set forth in Sections
4.04, 5.01, 6.12, 6.14 and 6.15, whether due or not due, liquidated, contingent
or unliquidated or any transaction or event occurring prior to such termination,
or any transaction or event, the performance of which is required after the
Facility Termination Date. Except as otherwise expressly provided herein or in
any other Related Document, all undertakings, agreements, covenants, warranties
and representations of or binding upon each Originator, and all rights of Buyer
hereunder, all as contained in the Related Documents, shall not terminate or
expire, but rather shall survive any such termination or cancellation and shall
continue in full force and effect until the Termination Date; provided that the
rights and remedies set forth in Section 4.04, the indemnification and payment
provisions of Article V, and the provisions of Sections 4.03(j), 6.03, 6.12 and
6.14 shall be continuing and shall survive any termination of this Agreement.
Section 6.05.     Complete Agreement; Modification of Agreement. This Agreement
and the other Related Documents constitute the complete agreement between the
parties with respect to the subject matter hereof and thereof, supersede all
prior agreements and understandings relating to the subject matter hereof and
thereof, and may not be modified, altered or amended except as set forth in
Section 6.06.
Section 6.06.     Amendments and Waivers. No amendment, modification,
termination or waiver of any provision of this Agreement or any of the other
Related Documents, or any consent to any departure by any Originator therefrom,
shall in any event be effective unless the same shall be in writing and signed
by each of the parties hereto; provided that prior to the Termination Date, no
amendment, modification, termination or waiver of any provision of this
Agreement or any of the other Related Documents, or any consent to any departure
by any Originator therefrom, shall in any event be effective unless the same
shall be in writing and signed by the Administrative Agent. No consent or demand
in any case shall, in itself, entitle any party to any other consent or further
notice or demand in similar or other circumstances.
Section 6.07.     Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.
(a)    THIS AGREEMENT AND EACH RELATED DOCUMENT (EXCEPT TO THE EXTENT THAT ANY
RELATED DOCUMENT EXPRESSLY PROVIDES TO THE CONTRARY) AND THE OBLIGATIONS ARISING
HEREUNDER


727160102 10435078    30

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


AND THEREUNDER SHALL IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT OTHERWISE WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES), EXCEPT TO THE EXTENT THAT THE PERFECTION,
EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF BUYER IN THE RECEIVABLES OR
REMEDIES HEREUNDER OR THEREUNDER, IN RESPECT THEREOF, ARE GOVERNED BY THE LAWS
OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK, AND ANY APPLICABLE LAWS OF
THE UNITED STATES OF AMERICA.
(b)    EACH PARTY HERETO HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THEM
PERTAINING TO THIS AGREEMENT OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY RELATED DOCUMENT; PROVIDED THAT EACH PARTY HERETO ACKNOWLEDGES
THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED
OUTSIDE OF THE BOROUGH OF MANHATTAN IN NEW YORK CITY; PROVIDED FURTHER THAT
NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE BUYER FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE
ON THE RECEIVABLES OR ANY OTHER SECURITY FOR THE OBLIGATIONS OF THE ORIGINATORS
ARISING HEREUNDER, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF
BUYER. EACH PARTY HERETO SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN
ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH PARTY HERETO HEREBY
WAIVES ANY OBJECTION THAT SUCH PARTY MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT. EACH PARTY HERETO HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT
SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO SUCH PARTY AT THE ADDRESS SET FORTH IN SECTION
6.01 AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF SUCH
PARTY’S ACTUAL RECEIPT THEREOF OR THREE DAYS AFTER DEPOSIT IN THE UNITED STATES
MAIL, PROPER POSTAGE PREPAID. NOTHING IN THIS SECTION SHALL AFFECT THE RIGHT OF
ANY PARTY HERETO TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
(c)    BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL
TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND
EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY


727160102 10435078    31

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE
RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE
BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE
PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR
PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY
RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
Section 6.08.     Counterparts. This Agreement may be executed and delivered
(including by facsimile or other electronic means) in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement.
Section 6.09.     Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity without invalidating the remainder
of such provision or the remaining provisions of this Agreement.
Section 6.10.     Section Titles. The section titles and table of contents
contained in this Agreement are provided for ease of reference only and shall be
without substantive meaning or content of any kind whatsoever and are not a part
of the agreement between the parties hereto.
Section 6.11.     No Setoff. Each Originator’s obligations under this Agreement
shall not be affected by any right of setoff, counterclaim, recoupment, defense
or other right such Originator might have against Buyer, all of which rights are
hereby expressly waived by such Originator.
Section 6.12.     Confidentiality.
(a)    Except to the extent otherwise required by applicable law, as required to
be filed publicly with the Securities and Exchange Commission, or unless each
Affected Party shall otherwise consent in writing, each Originator, the Servicer
and Buyer agree to maintain the confidentiality of this Agreement (and all
drafts hereof and documents ancillary hereto) in its communications with third
parties other than any Affected Party or any Buyer Indemnified Person and
otherwise not to disclose, deliver or otherwise make available to any third
party (other than its directors, officers, employees, accountants or counsel)
the original or any copy of all or any part of this Agreement (or any draft
hereof and documents ancillary hereto) except to an Affected Party or a Buyer
Indemnified Person.
(b)    Each Originator and the Servicer agrees that it shall not (and shall not
permit any of its Affiliates to) issue any news release or make any public
announcement pertaining to the transactions contemplated by this Agreement and
the Related Documents without the prior written consent of Buyer (which consent
shall not be unreasonably withheld) unless such news release or public
announcement is required by law, in which case such Originator or the Servicer
shall consult with Buyer prior to the issuance of such news release or public
announcement. Any Originator or the Servicer may, however, disclose the general
terms of the transactions contemplated by this


727160102 10435078    32

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Agreement and the Related Documents to trade creditors, suppliers and other
similarly-situated Persons so long as such disclosure is not in the form of a
news release or public announcement.
(c)    Except to the extent otherwise required by applicable law, or in
connection with any judicial or administrative proceedings, as required to be
filed publicly with the Securities Exchange Commission, or unless the
Originators and the Servicer otherwise consent in writing, Buyer agrees (i) to
maintain the confidentiality of (A) this Agreement (and all drafts hereof and
documents ancillary hereto) and (B) all other confidential proprietary
information with respect to the Originators, the Servicer and their respective
Affiliates and each of their respective businesses obtained by Buyer in
connection with the structuring, negotiation and execution of the transactions
contemplated herein and in the other documents ancillary hereto, in each case,
in its communications with third parties other than any Originator or the
Servicer, and (ii) not to disclose, deliver, or otherwise make available to any
third party (other than its directors, officers, employees, accountants or
counsel) the original or any copy of all or any part of this Agreement (or any
draft hereof and documents ancillary hereto) except to any Originator.
Notwithstanding the foregoing, Buyer shall be permitted to disclose copies of
this Agreement and the confidential proprietary information described above to
(1) each Affected Party and each Affected Party’s and their respective
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and to not
disclose or use such Information in violation of Regulation FD (17 C.F.R. §
243.100-243.103)), (2) any regulatory authority, (3) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (4)
any other party to the Funding Agreement, (5) to the extent required in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Related Document or the
enforcement of rights hereunder or thereunder, (6) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee or pledgee of (or participant in), or any prospective assignee or
pledgee of (or participant in), any of its rights or obligations under this
Agreement, (7) with the consent of the applicable Originator or Servicer, (8)
any nationally recognized statistical rating organization rating a Conduit
Lender’s Commercial Paper, any dealer or placement agent of or depositary for
the Conduit Lender’s Commercial Paper, any Administrator, any Program Support
Provider, any credit/financing provider to any Conduit Lender or any of such
Person’s counsel or accountants in relation to this Agreement or any other
Related Document if they agree to hold the information confidential or (9) to
the extent such Agreement or other information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
Buyer or Affected Party on a nonconfidential basis from a source other than the
Parent or any Subsidiary thereof.
Section 6.13.     Further Assurances.
(a)    Each Originator shall, at its sole cost and expense, upon request of
Buyer, promptly and duly execute and deliver any and all further instruments and
documents and take such further actions that may be necessary or desirable or
that Buyer may request to carry out more effectively the provisions and purposes
of this Agreement or any other Related Document or to obtain the full benefits
of this Agreement and of the rights and powers herein granted, including
(i) using its best efforts to secure all consents and approvals necessary or
appropriate for the assignment to or for the benefit of Buyer of any Transferred
Receivable held by such Originator or in which such Originator has any rights
not heretofore assigned, and (ii) filing any financing or


727160102 10435078    33

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


continuation statements under the UCC with respect to the ownership interests or
Liens granted hereunder or under any other Related Document. Each Originator
hereby authorizes Buyer to file any such financing or continuation statements
without the signature of such Originator to the extent permitted by applicable
law. A carbon, photographic or other reproduction of this Agreement or of any
notice or financing statement covering the Transferred Receivables or any part
thereof shall be sufficient as a notice or financing statement where permitted
by law. If any amount payable under or in connection with any of the Transferred
Receivables is or shall become evidenced by any instrument, such instrument,
other than checks and notes received in the ordinary course of business, shall
be duly endorsed in a manner satisfactory to Buyer immediately upon such
Originator’s receipt thereof and promptly delivered to Buyer.
(b)    If any Originator fails to perform any agreement or obligation under this
Section 6.13, Buyer may (but shall not be required to) itself perform, or cause
performance of, such agreement or obligation, and the reasonable expenses of
Buyer incurred in connection therewith shall be payable by such Originator upon
demand of Buyer.
Section 6.14.     Fees and Expenses. In addition to its indemnification
obligations pursuant to Article V, each Originator agrees, jointly and
severally, to pay on demand all Rating Agency fees and all costs and expenses
incurred by Buyer in connection with the negotiation, preparation, execution and
delivery of this Agreement and the other Related Documents, including the
reasonable fees and out-of-pocket expenses incurred by Buyer (including any such
amounts owed by Buyer in connection with its financing of the Transfers
hereunder), for counsel, advisors, consultants and auditors retained in
connection with the transactions contemplated hereby and advice in connection
therewith, and each Originator agrees, jointly and severally, to pay all costs
and expenses, if any (including reasonable attorneys’ fees and expenses but
excluding any costs of enforcement or collection of the Transferred
Receivables), in connection with the enforcement of this Agreement and the other
Related Documents.
Section 6.15.     Nonrecourse Obligations. Notwithstanding any provision in any
other Section of this Agreement to the contrary, any obligation of Buyer to pay
any amounts payable to the Originators pursuant to this Agreement shall be
without recourse to Buyer except to the extent that funds from Advances or
Collections are available to Buyer pursuant to the terms of the Funding
Agreement for such payment (collectively, the “Buyer Available Amounts”). In the
event that amounts payable to the Originators pursuant to this Agreement exceed
Buyer Available Amounts, the excess of the amounts due hereunder (and subject to
this Section 6.15) over the Buyer Available Amounts paid shall not constitute a
“claim” under Section 101(5) of the Bankruptcy Code against Buyer until such
time as Buyer has Buyer Available Amounts.
ARTICLE VII
SERVICER PROVISIONS
Section 7.01.     Appointment of the Servicer. Buyer hereby appoints the
Servicer as its agent to service the Transferred Receivables and, in accordance
with the Related Documents, to enforce Buyer’s rights and interests in and under
each Transferred Receivable and Contract therefor and to serve in such capacity
until the termination of its responsibilities pursuant to Sections 8.01 or 9.01.
In connection therewith, the Servicer hereby accepts such appointment and agrees
to perform the duties and obligations set forth herein. The Servicer may, with
the prior written consent of Buyer, subcontract with a Sub-Servicer for the
collection, servicing or administration of the


727160102 10435078    34

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Transferred Receivables; provided that (a) the Servicer shall remain liable for
the performance of the duties and obligations of such Sub-Servicer pursuant to
the terms hereof, (b) any Sub-Servicing Agreement that may be entered into and
any other transactions or services relating to the Transferred Receivables
involving a Sub-Servicer shall be deemed to be between the Sub-Servicer and the
Servicer alone, and Buyer shall not be deemed a party thereto and shall have no
obligations, duties or liabilities with respect to the Sub-Servicer and (c) each
Sub-Servicing Agreement shall expressly provide that it shall automatically
terminate upon the termination of the Servicer’s responsibilities hereunder in
accordance with the terms hereof.
Section 7.02.     Duties and Responsibilities of the Servicer.
(a)    Subject to the provisions of this Agreement, the Servicer shall conduct
the servicing, administration and collection of the Transferred Receivables and
shall take, or cause to be taken, all actions that (i) may be necessary or
advisable to service, administer and collect each Transferred Receivable from
time to time, (ii) the Servicer would take if the Transferred Receivables were
owned by the Servicer, and (iii) are consistent with the Credit and Collection
Policies and industry practice for the servicing of accounts receivable similar
to such Transferred Receivables.
(b)    In addition to the foregoing, in order to ensure that Buyer has adequate
funding for the purchase of Receivables hereunder, the Servicer shall be
responsible for the following:
(i)    preparation and delivery on behalf of Buyer of all Borrowing Requests,
Repayment Notices, Borrowing Base Certificates, Monthly Reports, Weekly Reports
and Daily Reports required to be delivered under the Funding Agreement;
(ii)    calculation and monitoring of the Borrowing Base and the components
thereof, and determination of whether the Receivables included in the
calculation of the Net Receivables Balance are in fact Eligible Receivables; or
(iii)    establishment, maintenance and administration of the Lockboxes and the
Accounts in accordance with Article VI of the Funding Agreement.
Section 7.03.     Collections on Receivables.
(a)    In the event that the Servicer is unable to determine the specific
Transferred Receivables on which Collections have been received from the Obligor
thereunder, the parties agree that such Collections shall be deemed to have been
received on such Receivables in the order in which they were originated with
respect to such Obligor. In the event that the Servicer is unable to determine
the specific Transferred Receivables on which discounts, offsets or other
non-cash reductions have been granted or made with respect to the Obligor
thereunder, the parties agree for purposes of this Agreement only that such
reductions shall be deemed to have been granted or made (i) prior to a
Termination Event, on such Receivables as determined by the Servicer, and (ii)
from and after the occurrence of a Termination Event, in the reverse order in
which they were originated with respect to such Obligor.
(b)    If the Servicer determines that amounts unrelated to the Transferred
Receivables (the “Unrelated Amounts”) have been deposited in any Account, then
the Servicer


727160102 10435078    35

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


shall provide written evidence thereof to Buyer no later than the first Business
Day following the day on which the Servicer had actual knowledge thereof, which
evidence shall be provided in writing and shall be otherwise satisfactory to
Buyer.
(c)    Authorization of the Servicer. Buyer hereby authorizes the Servicer to
take any and all reasonable steps in its name and on its behalf necessary or
desirable and not inconsistent with the rights of Buyer hereunder, in the
determination of the Servicer, to (a) collect all amounts due under any
Transferred Receivable, including endorsing the applicable name on checks and
other instruments representing Collections on such Receivable, and execute and
deliver any and all instruments of satisfaction or cancellation or of partial or
full release or discharge and all other comparable instruments with respect to
any such Receivable and (b) after any Transferred Receivable becomes a
Delinquent Receivable or a Defaulted Receivable and to the extent permitted
under and in compliance with applicable law and regulations, commence
proceedings with respect to the enforcement of payment of any such Receivable
and the Contract therefor and adjust, settle or compromise any payments due
thereunder, in each case to the same extent as the applicable Originator could
have done if it had continued to own such Receivable. Buyer shall furnish the
Servicer with any powers of attorney and other documents necessary or
appropriate to enable the Servicer to carry out its servicing and administrative
duties hereunder. Notwithstanding anything to the contrary contained herein,
Buyer shall have the absolute and unlimited right to direct the Servicer (at the
Servicer’s expense) (i) to commence or settle any legal action to enforce
collection of any Transferred Receivable or (ii) to foreclose upon, repossess or
take any other action that Buyer deems necessary or advisable with respect
thereto. In no event shall the Servicer be entitled to make Buyer or any
Affected Party a party to any Litigation without Buyer’s or such Affected
Party’s express prior written consent.
(d)    Servicing Fees. As compensation for its servicing activities and as
reimbursement for its reasonable expenses in connection therewith, the Servicer
shall be entitled to receive the Servicing Fees monthly on each Settlement Date.
Such Servicing Fees shall be payable from available funds in accordance with
Section 2.07 and 2.08 of the Funding Agreement. The Servicer shall be required
to pay for all expenses incurred by it in connection with its activities
hereunder (including any payments to accountants, counsel or any other Person)
and shall not be entitled to any payment therefor other than the Servicing Fees.
Section 7.04.     Covenants of the Servicer. The Servicer covenants and agrees
that from and after the Effective Date and until the Termination Date:
(a)    Compliance with Agreements and Applicable Laws. The Servicer shall
perform each of its obligations under this Agreement and the other Related
Documents. The Servicer shall comply with all federal, state, provincial and
local laws and regulations applicable to it and the Transferred Receivables,
including those relating to truth in lending, retail installment sales, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices, privacy, licensing, taxation, ERISA and labor matters and
environmental laws and environmental permits, except, in each case, where the
failure to so comply could not reasonably be expected to result in a Material
Adverse Effect.
(b)    Maintenance of Existence and Conduct of Business. The Servicer shall: (i)
do or cause to be done all things necessary to preserve and keep in full force
and effect its corporate existence and its rights and franchises; (ii) continue
to conduct its business substantially as now


727160102 10435078    36

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


conducted or as otherwise permitted hereunder and in accordance with the terms
of its certificate or articles of incorporation and by-laws; and (iii) at all
times maintain, preserve and protect all of its assets and properties used or
useful in the conduct of its business, including all licenses, permits, charters
and registrations, and keep the same in good repair, working order and condition
in all material respects (taking into consideration ordinary wear and tear) and
from time to time make, or cause to be made, all necessary or appropriate
repairs, replacements and improvements thereto consistent with industry
practices, except to the extent that the failure to comply with this clause
(iii) could not reasonably be expected to have a Material Adverse Effect.
(c)    Collections Received by Servicer. The Servicer shall deposit or cause to
be deposited promptly into the relevant Lockbox, Collection Account or
Concentration Account, and in any event no later than the first Business Day
after receipt thereof, all Collections it may receive with respect to any
Transferred Receivable.
(d)    ERISA. The Servicer shall give the Administrative Agent prompt written
notice of any event that (i) could reasonably be expected to result in the
imposition of a Lien under Section 430(k) of the IRC or Section 303(k) or 4068
of ERISA, or (ii) could reasonably be expected to result in the incurrence by
Servicer of any liabilities under Title IV of ERISA (other than premium payments
arising in the ordinary course of business).
(e)    Compliance with Credit and Collection Policies. The Servicer shall comply
with the Credit and Collection Policies with respect to each Transferred
Receivable and the Contract therefor. The Servicer shall not extend, amend,
forgive, discharge, compromise, waive, cancel or otherwise modify the terms of
any Transferred Receivable or amend, modify or waive any term or condition of
any Contract related thereto, except that the Servicer may (i) reduce the
Outstanding Balance of a Transferred Receivable as required to reflect any
Dilution Factors and (ii) take such actions, to the extent permitted by the
Credit and Collection Policies, as the Servicer may deem reasonably necessary or
desirable in order to maximize Collections with respect to any past-due
Receivable so long as, after giving effect to any such action, no Transferred
Receivables which constituted Eligible Receivables prior to such action would no
longer constitute Eligible Receivables as a result of such action. The Servicer
shall not without the prior written consent of Buyer amend, modify or waive any
term or provision of the Credit and Collection Policies.
(f)    Ownership of Transferred Receivables; Servicing Records. The Servicer
shall (i) identify the Transferred Receivables clearly and unambiguously in its
Servicing Records to reflect that such Transferred Receivables are the property
of Buyer and that a Lien on such Transferred Receivables has been granted to the
Administrative Agent for the benefit of the Secured Parties; (ii) maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing such Transferred
Receivables in the event of the destruction of any originals thereof) as are
necessary or advisable in accordance with industry practice (1) to reflect
promptly (a) all payments received and all credits and extensions granted with
respect to such Transferred Receivables, (b) the return, rejection,
repossessions, or stoppage in transit of any merchandise the sale of which has
given rise to any such Transferred Receivable and (c) any other reductions in
the Outstanding Balance of such Transferred Receivables on account of Dilution
Factors; and (2) to determine no less frequently than the date each Daily
Report, Weekly Report or Monthly Report is due, whether each Transferred
Receivable then outstanding qualifies as an Eligible Receivable; (iii) by no
later than the Effective Date, mark conspicuously with a legend, in form and
substance satisfactory to Buyer, its books and records (including computer


727160102 10435078    37

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


records) and credit files pertaining to the Borrower Collateral, and its file
cabinets or other storage facilities where it maintains information pertaining
thereto, to evidence the assignment of the Transferred Receivables under this
Agreement and the assignment and Liens granted pursuant to the Funding
Agreement. Upon the occurrence and during the continuance of an Incipient
Termination Event or a Termination Event, the Servicer shall deliver and turn
over such books and records to Buyer or its representatives at any time on
demand. The Servicer shall permit any representative of Buyer to inspect such
books and records and shall provide photocopies thereof to Buyer as more
specifically set forth in Section 7.04(i).
(g)    Payment and Performance of Charges and other Obligations.
(i)    Subject to Section 7.04(g)(ii), the Servicer shall pay, perform and
discharge or cause to be paid, performed and discharged promptly all charges and
claims payable by it, including (A) Charges imposed upon it, its income and
profits, or any of its property (real, personal or mixed) and all Charges with
respect to tax, social security and unemployment withholding with respect to its
employees, and (B) lawful claims for labor, materials, supplies and services or
otherwise before any amount thereof shall become past due.
(ii)    The Servicer may in good faith contest, by appropriate proceedings, the
validity or amount of any charges or claims described in Section 7.04(g)(i);
provided that (A) adequate reserves with respect to such contest are maintained
on the books of the Servicer, in accordance with GAAP, (B) such contest is
maintained and prosecuted continuously and with diligence, (C) none of the
Borrower Collateral becomes subject to forfeiture or loss as a result of such
contest, (D) no Lien shall be imposed to secure payment of such charges or
claims other than inchoate tax liens and (E) the Administrative Agent has not
advised the Servicer in writing that it reasonably believes that failure to pay
or to discharge such claims or charges could have or result in a Material
Adverse Effect.
(h)    Access. The Servicer agrees to provide Buyer and Buyer’s employees,
directors, agents and representatives with all access that the Originators have
covenanted and agreed to provide to Buyer in Section 4.02(b).
(i)    Communication with Accountants. The Servicer authorizes Buyer to
communicate directly with its independent certified public accountants, and
authorizes and, shall upon Buyer’s request, instruct those accountants to
disclose and make available to Buyer, its officers, employees, agents and
representatives any and all financial statements and other supporting financial
documents, schedules and information relating to the Servicer (including copies
of any issued management letters) with respect to the business, financial
condition and other affairs of the Servicer. The Servicer agrees to render to
Buyer, at the Servicer’s own cost and expense, such clerical and other
assistance as may be reasonably requested with regard to the foregoing, it being
understood that the Servicer shall be required to comply with a request under
this Section 7.03(i) only to the extent such request is reasonably related to
the transactions contemplated by the Related Documents and to the Transferred
Receivables.
(j)    Collection of Transferred Receivables. In connection with the collection
of amounts due or to become due under the Transferred Receivables, the Borrower
Assigned Agreements and any other Borrower Collateral, the Servicer shall take
such action as it, and from


727160102 10435078    38

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


and after the occurrence and during the continuance of a Termination Event,
Buyer may deem necessary or desirable to enforce collection of the Transferred
Receivables, the Borrower Assigned Agreements and the other Borrower Collateral;
provided that the applicable Originator may, rather than commencing any such
action or taking any other enforcement action, at its option, elect to pay to
Buyer, for deposit into the Agent Account, an amount equal to the Outstanding
Balance of any such Transferred Receivable. If (i) an Incipient Termination
Event or a Termination Event shall have occurred and be continuing or (ii) Buyer
in good faith believes that an Incipient Termination Event or a Termination
Event is imminent, then Buyer may, without prior notice to any Originator or the
Servicer, (x) exercise its right to take exclusive ownership and control of (1)
the Collections, the Collection Accounts and the Concentration Accounts in
accordance with the terms of the applicable Collection Account Agreement or
Concentration Account Agreement, as applicable, and (2) the Borrower Account in
accordance with the Borrower Account Agreement (in which case the Servicer shall
be required to deposit any Collections it then has in its possession or at any
time thereafter receives, immediately in the relevant Concentration Account) and
(y) notify any Obligor under any Transferred Receivable or obligors under the
Borrower Assigned Agreements of the sale to Buyer of such Transferred
Receivables and of the pledge of such Transferred Receivables or Borrower
Assigned Agreements, as the case may be, to the Administrative Agent and direct
that payments of all amounts due or to become due to Buyer thereunder be made
directly to Buyer or any servicer, collection agent or Account designated by
Buyer and Buyer may enforce collection of any such Transferred Receivable or the
Borrower Assigned Agreements and adjust, settle or compromise the amount or
payment thereof. Buyer shall provide prompt notice to the Servicer of any such
notification of assignment, pledge or direction of payment to the Obligors under
any Transferred Receivables.
(k)    Performance of Borrower Assigned Agreements. The Servicer shall (i)
perform and observe all the terms and provisions of the Borrower Assigned
Agreements to be performed or observed by it, maintain the Borrower Assigned
Agreements in full force and effect, enforce the Borrower Assigned Agreements in
accordance with their terms and take all action as may from time to time be
requested by Buyer in order to accomplish the foregoing, and (ii) upon the
request of and as directed by Buyer, make such demands and requests to any other
party to the Borrower Assigned Agreements as are permitted to be made by the
Servicer thereunder.
(l)    License for Use of Software and Other Intellectual Property. Unless
expressly prohibited by the licensor thereof or any provision of applicable law,
if any, the Servicer hereby grants to Buyer (and to the Administrative Agent on
behalf of the Secured Parties as assignee of Buyer) a limited license to use,
without charge, the Servicer’s computer programs, software, printouts and other
computer materials, technical knowledge or processes, data bases, materials,
trademarks, registered trademarks, trademark applications, service marks,
registered service marks, service mark applications, patents, patent
applications, trade names, rights of use of any name, labels, fictitious names,
inventions, designs, trade secrets, goodwill, registrations, copyrights,
copyright applications, permits, licenses, franchises, customer lists, credit
files, correspondence, and advertising materials or any property of a similar
nature, as it pertains to the Transferred Receivables and the other Borrower
Collateral, or any rights to any of the foregoing, only as reasonably required
in connection with the collection of the Transferred Receivables and the
advertising for sale, and selling any of the Borrower Collateral, or exercising
of any other remedies with respect thereto, and the Servicer agrees that its
rights under all licenses and franchise agreements shall inure to Buyer (and to
the Administrative Agent on behalf of the Secured Parties as assignee of Buyer)
for purposes of the license granted herein. Except upon the occurrence and


727160102 10435078    39

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


during the continuation of a Termination Event, Buyer agrees not to use (and
shall cause the Administrative Agent to covenant not to use) any such license
without giving the Servicer prior written notice.
(m)    Deposit of Collections. The Servicer shall (and shall cause each of its
Affiliates to) (i) instruct all Obligors to remit all payments with respect to
any Transferred Receivables directly into the relevant Lockbox, the relevant
Collection Account or the relevant Concentration Account, and (ii) deposit or
cause to be deposited promptly into the relevant Lockbox, the relevant
Collection Account or the relevant Concentration Account, and in any event no
later than the first Business Day after receipt thereof, all Collections it may
receive in respect of Transferred Receivables (and until so deposited, all such
Collections shall be held in trust for the benefit of Buyer and its assigns
(including the Administrative Agent and the Secured Parties)). The Servicer
shall not make or permit to be made deposits into any Lockbox, any Collection
Account or any Concentration Account other than in accordance with this
Agreement and the other Related Documents. Without limiting the generality of
the foregoing, the Servicer shall ensure that no Collections or other proceeds
with respect to a Receivable reconveyed to any Originator pursuant to Section
4.04 are paid or deposited into any Lockbox, any Collection Account or any
Concentration Account. The Servicer shall (and shall cause each of its
Affiliates to) endorse, to the extent necessary, all checks or other instruments
received in any Lockbox so that the same can be deposited into the relevant
Collection Account or the relevant Concentration Account, in the form so
received (with all necessary endorsements), on the first Business Day after the
date of receipt thereof. In addition, the Servicer shall (and shall cause each
of its Affiliates to) deposit or cause to be deposited into the relevant
Concentration Account all cash, checks, money orders or other proceeds of
Transferred Receivables or Borrower Collateral received by it in any Lockbox or
any Collection Account, in the form so received (with all necessary
endorsements), not later than the close of business on the first Business Day
following the receipt thereof, and until so deposited all such items or other
proceeds shall be held in trust for the benefit of the Administrative Agent. The
Servicer shall direct all Obligors of Transferred Receivables originated by each
Originator that has established an Originator Collection Account to remit all
payments with respect to such Receivables for deposit in the relevant Originator
Collection Account or the relevant Concentration Account and shall promptly, and
in any event no later than the first Business Day after receipt thereof, remit
any payments received in the relevant Originator Collection Account for deposit
in the relevant Concentration Account. By its execution of this Agreement,
Parent hereby agrees that it has no claim to the Originator Collection Account
established by WGNA, or to any amounts on deposit therein.
(n)    Commingling. The Servicer shall not (and shall cause each other member of
the Parent Group not to) deposit or permit the deposit of any funds that do not
constitute Collections of Transferred Receivables into any Lockbox, any
Collection Account or any Concentration Account except as otherwise permitted by
Section 4.03(m). If any funds not constituting Collections of Transferred
Receivables are nonetheless impermissibly deposited into any Lockbox, any
Collection Account or any Concentration Account and the Servicer so notifies
Buyer, Buyer shall promptly remit any such amounts to the applicable Originator.
So long as any Transferred Receivables of an Obligor remain unpaid, the Servicer
shall not instruct such Obligor to remit Collections of any Receivables other
than Excluded Receivables to any Person or account other than to the relevant
Lockbox, the relevant Collection Account or the relevant Concentration Account.


727160102 10435078    40

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(o)    Separate Identity. The Servicer shall comply with Section 4.02(i) to the
same extent as if it were an Originator.
(p)    Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions. Policies and
procedures will be maintained and enforced by or on behalf of the Servicer that
are designed in good faith and in a commercially reasonable manner to promote
and achieve compliance, in the reasonable judgment of the Servicer, by the
Servicer and each of its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws, Anti-Terrorism Laws and
applicable Sanctions, in each case giving due regard to the nature of such
Person’s business and activities.
Section 7.05.     Reporting Requirements of the Servicer. The Servicer hereby
agrees that, from and after the Effective Date and until the Termination Date,
it shall prepare and deliver or cause to be prepared and delivered to the
Administrative Agent and the Managing Agents the financial statements, notices,
reports, and other information at the times, to the Persons and in the manner
set forth in Annex 7.05.
ARTICLE VIII
EVENTS OF SERVICER TERMINATION
Section 8.01.     Events of Servicer Termination. If any of the following events
(each, an “Event of Servicer Termination”) shall occur (regardless of the reason
therefor):
(a)    the Servicer shall (i) fail to make any payment or deposit hereunder when
due and payable and the same shall remain unremedied for one (1) Business Day or
more; (ii) fail to deliver when due any of the reports required to be delivered
pursuant to Section 7.05 or any other report related to the Transferred
Receivables as required by the other Related Documents and the same shall remain
unremedied for two (2) Business Days or more; or (iii) fail or neglect to
perform, keep or observe any other provision of this Agreement or the other
Related Documents (other than any provision embodied in or covered by any other
clause of this Section 8.01) and the same shall remain unremedied for five (5)
days or more following the earlier to occur of an Authorized Officer of the
Servicer becoming aware of such breach and the Servicer’s receipt of notice
thereof; or
(b)    (i) the Servicer shall fail to make any payment with respect to any of
its Debts which is in an aggregate principal amount exceeding $100,000,000 when
due, and the same shall remain unremedied for any applicable grace period with
respect thereto; or (ii) a default or breach shall occur and be continuing under
any agreement, document or instrument to which the Servicer is a party or by
which the Servicer or its property is bound (other than a Related Document), and
such default or breach shall remain unremedied after any applicable grace period
with respect thereto and which involves a Debt which is in an aggregate
principal amount exceeding $100,000,000; or
(c)    a case or proceeding shall have been commenced against the Servicer or
any Affiliate which acts as a Sub-Servicer seeking a decree or order in respect
of any such Person (i) under any Debtor Relief Law or any other applicable
federal, state, provincial or foreign bankruptcy or other similar law,
(ii) appointing a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) for any such Person or for any substantial
part of such Person’s


727160102 10435078    41

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


assets, or (iii) ordering the winding‑up or liquidation of the affairs of any
such Person, and such case or proceeding continues for 60 days unless dismissed
or discharged; provided that such 60-day period shall be deemed terminated
immediately if (x) a decree or order is entered by a court of competent
jurisdiction with respect to a case or proceeding described in this subsection
(c), or (y) any of the events described in Section 8.01(d) shall have occurred;
or
(d)    the Servicer or any Affiliate which acts as a Sub-Servicer shall (i) file
a petition seeking relief under any Debtor Relief Law or any other applicable
federal, state, provincial or foreign bankruptcy or other similar law,
(ii) consent or fail to object in a timely and appropriate manner to the
institution of any proceedings under any Debtor Relief Law or any other
applicable federal, state, provincial or foreign bankruptcy or similar law or to
the filing of any petition thereunder or to the appointment of or taking
possession by a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) for any such Person or for any substantial
part of such Person’s assets, (iii) make an assignment for the benefit of
creditors, or (iv) take any corporate action in furtherance of any of the
foregoing; or
(e)    the Servicer or any Affiliate which acts as a Sub-Servicer generally does
not pay its debts as such debts become due or admits in writing its inability
to, or is generally unable to, pay its debts as such debts become due; or
(f)    a final judgment or judgments for the payment of money in excess of
$100,000,000 in the aggregate (net of insurance proceeds) at any time
outstanding shall be rendered against the Servicer or any other Subsidiary of
the Parent which acts as a Sub-Servicer and either (i) enforcement proceedings
shall have been commenced upon any such judgment or (ii) the same shall not,
within 30 days after the entry thereof, have been discharged or execution
thereof stayed or bonded pending appeal, or shall not have been discharged prior
to the expiration of any such stay; or
(g)    (i) any information contained in any Borrowing Base Certificate, Monthly
Report, Weekly Report or Daily Report is untrue or incorrect in any respect or
(ii) any representation or warranty of the Servicer herein or in any other
Related Document or in any written statement, report, financial statement or
certificate (other than a Borrowing Base Certificate) made or delivered by the
Servicer to any Affected Party hereto or thereto is untrue or incorrect in any
material respect as of the date when made or deemed made and such representation
and warranty, if relating to any Transferred Receivable, has not been cured by
the repurchase of any such Transferred Receivable pursuant to Section 4.04; or
(h)    Buyer shall have determined that any event or condition that materially
adversely affects the ability of the Servicer to collect the Transferred
Receivables or to otherwise perform hereunder has occurred; or
(i)    a Termination Event shall have occurred or this Agreement shall have been
terminated; or
(j)    a deterioration has taken place in the quality of servicing of
Transferred Receivables or other Receivables serviced by the Servicer that Buyer
or the Administrative Agent, in its sole discretion, determines to be material,
and such material deterioration has not been


727160102 10435078    42

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


eliminated within 30 days after written notice thereof shall have been given by
the Administrative Agent to the Servicer; or
(k)    the Servicer shall assign or purport to assign any of its obligations
hereunder without the prior written consent of Buyer; or
(l)    a Change of Control shall have occurred; or
(m)    a default or breach of any of the tests set forth in Annex Z shall have
occurred;
then, and in any such event, Buyer may, by delivery of a Servicer Termination
Notice to the Servicer, terminate the servicing responsibilities of the Servicer
hereunder, without demand, protest or further notice of any kind, all of which
are hereby waived by the Servicer. Upon the delivery of any such notice, all
authority and power of the Servicer under this Agreement shall pass to and be
vested in the Successor Servicer acting pursuant to Section 9.02; provided that
notwithstanding anything to the contrary herein, the Servicer agrees to continue
to follow the procedures set forth in Section 7.02 with respect to Collections
on the Transferred Receivables until a Successor Servicer has assumed the
responsibilities and obligations of the Servicer in accordance with Section
9.02.
ARTICLE IX
SUCCESSOR SERVICER PROVISIONS
Section 9.01.     Servicer Not to Resign. The Servicer shall not resign from the
obligations and duties hereby imposed on it except upon a determination that (a)
the performance of its duties hereunder has become impermissible under
applicable law or regulation and (b) there is no reasonable action that the
Servicer could take to make the performance of its duties hereunder become
permissible under applicable law. Any such determination shall (i) with respect
to clause (a) above, be evidenced by an opinion of counsel to such effect and
(ii) with respect to clause (b) above, be evidenced by an Officer’s Certificate
to such effect, in each case delivered to the Administrative Agent. No such
resignation shall become effective until a Successor Servicer shall have assumed
the responsibilities and obligations of the Servicer in accordance with Section
9.02.
Section 9.02.     Appointment of the Successor Servicer. In connection with the
termination of the Servicer’s responsibilities or the resignation by the
Servicer under this Agreement pursuant to Sections 8.01 or 9.01, Buyer may at
any time appoint a successor servicer to the Servicer that shall be acceptable
to the Administrative Agent and shall succeed to all rights and assume all of
the responsibilities, duties and liabilities of the Servicer under this
Agreement (the Administrative Agent, in such capacity, or such successor
servicer being referred to as the “Successor Servicer”); provided that the
Successor Servicer shall have no responsibility for any actions of the Servicer
prior to the date of its appointment or assumption of duties as Successor
Servicer. In selecting a Successor Servicer, Buyer may (but shall not be
required to) obtain bids from any potential Successor Servicer and may agree to
any bid it deems appropriate. The Successor Servicer shall accept its
appointment by executing, acknowledging and delivering to Buyer an instrument in
form and substance acceptable to Buyer and the Administrative Agent.
Section 9.03.     Duties of the Servicer. The Servicer covenants and agrees
that, following the appointment of, or assumption of duties by, a Successor
Servicer:


727160102 10435078    43

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(a)    The Servicer shall terminate its activities as Servicer hereunder in a
manner that facilitates the transfer of servicing duties to the Successor
Servicer and is otherwise acceptable to Buyer and the Administrative Agent and,
without limiting the generality of the foregoing, shall, at its own expense,
timely deliver (i) any funds to the Administrative Agent that were required to
be remitted to the Administrative Agent for deposit in the Agent Account under
the Funding Agreement and (ii) copies of all Servicing Records and other
information with respect to the Transferred Receivables to the Successor
Servicer at a place selected by the Successor Servicer. The Servicer shall
cooperate with the Successor Servicer in effecting the termination of the
responsibilities and rights of the predecessor Servicer under this Agreement and
shall account for all funds and shall execute and deliver such instruments and
do such other things as may be required to vest and confirm in the Successor
Servicer all rights, powers, duties, responsibilities, obligations and
liabilities of the Servicer. All reasonable costs and expenses (including
reasonable attorneys’ fees) incurred in connection with transferring all files
and other documents in respect of the Transferred Receivables to the Successor
Servicer shall be for the account of the predecessor Servicer.
(b)    The Servicer shall terminate each existing Sub-Servicing Agreement and
the Successor Servicer shall not be deemed to have assumed any of the Servicer’s
interests therein or to have replaced the Servicer as a party thereto.
(c)    In the event that the Servicer is terminated as Servicer hereunder but no
Successor Servicer has been appointed, the Servicer shall timely deliver to the
Administrative Agent or its designee, at a place designated by the
Administrative Agent or such designee, all Servicing Records and other
information with respect to the Transferred Receivables which otherwise would be
required to be delivered to the Successor Servicer under Section 9.03(a) above,
and all reasonable costs and expenses (including reasonable attorneys’ fees)
incurred in connection with transferring such files and other documents to the
Administrative Agent shall be for the account of the predecessor Servicer.
Section 9.04.     Effect of Termination or Resignation. Any termination of or
resignation by the Servicer hereunder shall not affect any claims that Buyer or
its assigns may have against the Servicer for events or actions taken or not
taken by the Servicer arising prior to any such termination or resignation.
Section 9.05.     Power of Attorney. On the 2016 Effective Date, the Servicer
shall execute and deliver a power of attorney in substantially in the form
attached hereto as Exhibit 9.05 (a “Power of Attorney”). The Power of Attorney
is a power coupled with an interest and shall be irrevocable until this
Agreement has terminated in accordance with its terms and all of the Transferred
Receivables have been indefeasibly paid or otherwise written off as
uncollectible. The powers conferred under the Power of Attorney are solely to
protect the interests of Buyer and its assigns (including the Administrative
Agent and the Secured Parties) in the Transferred Receivables and the ability of
the Successor Servicer to assume the servicing rights, powers and
responsibilities of the Servicer hereunder and shall not impose any duty upon
the Administrative Agent or the Successor Servicer to exercise any such powers.
The Administrative Agent covenants and agrees not to use the Power of Attorney
except following a Termination Event and prior to the occurrence of the
Termination Date.


727160102 10435078    44

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Section 9.06.     No Proceedings. Each Originator and Servicer agrees that, from
and after the Closing Date and until the date one year plus one day following
the Termination Date, it will not, directly or indirectly, institute or cause to
be instituted against Buyer any proceeding of the type referred to in Sections
8.01(d) and 8.01(e) of the Funding Agreement. This Section 9.06 shall survive
the termination of this Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




727160102 10435078    45

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


IN WITNESS WHEREOF, the parties have caused this Receivables Sale and Servicing
Agreement to be executed by their respective duly authorized representatives, as
of the date first above written.
SYNNEX CORPORATION,
individually and as an Originator

By:            
    Name:
    Title:


SIT FUNDING CORPORATION,
as Buyer

By:            
    Name:
    Title:


SYNNEX CORPORATION,
as Servicer

By:            
    Name:
    Title:


HYVE SOLUTIONS CORPORATION,
as an Originator

By:            
    Name:
    Title:




727160102 10435078    S-1    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


WESTCON GROUP NORTH AMERICA, INC., as an Originator

By:            
    Name:
    Title:






727160102 10435078    S-2    



--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


EXHIBIT 2.01(a)
Form of
RECEIVABLES ASSIGNMENT
THIS RECEIVABLES ASSIGNMENT (the “Receivables Assignment”) is entered into as of
[DATE], by and between [Name of Originator] (the “Originator”) and SIT FUNDING
CORPORATION (“Buyer”).
1.    We refer to that certain Third Amended and Restated Receivables Sale and
Servicing Agreement (as amended, restated, supplemented or otherwise modified
from time to time, the “Sale Agreement”) dated as of January 23, 2009, among the
Originator, the other Originators party thereto, SYNNEX Corporation and Buyer.
All of the terms, covenants and conditions of the Sale Agreement are hereby made
a part of this Receivables Assignment and are deemed incorporated herein in
full. Unless otherwise defined herein, capitalized terms or matters of
construction defined or established in the Sale Agreement shall be applied
herein as defined or established therein.
2.    For good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Originator hereby sells, or, in the event the
Originator is a shareholder of Buyer, sells or contributes, to Buyer, without
recourse, except as provided in Section 4.04 of the Sale Agreement, all of the
Originator’s right, title and interest in, to and under all of its Receivables
other than Excluded Receivables (including all Collections, Records and proceeds
with respect to such included Receivables) existing as of the Closing Date and
thereafter created or arising at any time until the Facility Termination Date.
3.    Subject to the terms and conditions of the Sale Agreement, the Originator
hereby covenants and agrees to assign, sell or contribute, as applicable,
execute and deliver, or cause to be assigned, sold or contributed, executed and
delivered, and to do or make, or cause to be done or made, upon request of Buyer
and at the Originator’s expense, any and all agreements, instruments, papers,
deeds, acts or things, supplemental, confirmatory or otherwise, as may be
reasonably required by Buyer for the purpose of or in connection with acquiring
or more effectively vesting in Buyer or evidencing the vesting in Buyer of the
property, rights, title and interests of the Originator sold or contributed
hereunder or intended to be sold or contributed hereunder.
4.    Wherever possible, each provision of this Receivables Assignment shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Receivables Assignment shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity without invalidating the remainder of
such provision or the remaining provisions of this Receivables Assignment.
5.    THIS RECEIVABLES ASSIGNMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW
BUT OTHERWISE WITHOUT REGARD TO CONFLICTS


Receivables Sale and Servicing Agreement
727160102 10435078

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


OF LAW PRINCIPLES), AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.
IN WITNESS WHEREOF, the parties have caused this Receivables Assignment to be
executed by their respective officers thereunto duly authorized, as of the day
and year first above written.
[NAME OF ORIGINATOR]

By:     
Name:
Title:


SIT FUNDING CORPORATION, as Buyer

By:     
Name:
Title:






Receivables Sale and Servicing Agreement
727160102 10435078    Exhibit 2.01(a)-2

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


EXHIBIT 2.01(c)(ii)
Form of
SUBORDINATED NOTE

[[$/C$]__________]    [______ __, ____]
FOR VALUE RECEIVED, the undersigned, SIT FUNDING CORPORATION, a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of
[___________________], a (the “Subordinated Lender”), or its assigns, at
[ADDRESS], or at such other place as the holder of this Subordinated Note
(“Note”) may designate from time to time in writing, in lawful money of the
United States of America and in immediately available funds, the principal
amount of [_____] DOLLARS [$_____], or, if less, the aggregate unpaid principal
amount of all Subordinated Loans (as defined in the Sale Agreement referred to
below) made to the Borrower, upon the earlier to occur of (i) Final Advance Date
and (ii) the Termination Date (in each case, as defined in Annex X to the Sale
Agreement referred to below), together with interest thereon from time to time
from the Effective Date (as defined in the Sale Agreement referred to below) at
the rate shown in The Wall Street Journal as the “Prime Rate” on such date (the
“Interest Rate”) on the unpaid principal amount of each Subordinated Loan for
the period commencing on and including the date of such Subordinated Loan to but
excluding the date such Subordinated Loan is paid in full.
The date, amount and interest rate of each Subordinated Loan made by the
Subordinated Lender to the Borrower, and each payment made by or on behalf of
the Borrower on account of the principal thereof, shall be recorded by the
Subordinated Lender on its books and, prior to any transfer of this Note,
endorsed by the Subordinated Lender on the schedule attached hereto or any
continuation thereof. The books of the Subordinated Lender and such schedule
shall be presumptive evidence of the amounts due and owing to the Subordinated
Lender by the Borrower; provided that any failure of the Subordinated Lender to
record a notation in its books or on the schedule to this Note as aforesaid or
any error in so recording shall not limit or otherwise affect the obligation of
the Borrower to repay Subordinated Loans in accordance with their respective
terms set forth herein.
All capitalized terms, unless otherwise defined herein, shall have the meanings
assigned to them in the Third Amended and Restated Receivables Sale and
Servicing Agreement, dated as of January 23, 2009 (as the same may be
subsequently amended, restated or otherwise modified, the “Sale Agreement”) by
and among the Borrower, the Subordinated Lender, the other Originators
thereunder and SYNNEX Corporation. This Note is issued pursuant to the Sale
Agreement and is one of the Subordinated Notes referred to therein. All of the
terms, covenants and conditions of the Sale Agreement and all other instruments
evidencing the indebtedness hereunder, including the other Related Documents,
are hereby made a part of this Note and are deemed incorporated herein in full.


Receivables Sale and Servicing Agreement
727160102 10435078

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


The Borrower may at any time and from time to time voluntarily repay, in whole
or in part, all Subordinated Loans made hereunder. Any amount so repaid may,
subject to the terms and conditions hereof, be reborrowed hereunder; provided
that all repayments of Subordinated Loans or any portion thereof shall be made
together with payment of all interest accrued on the amount repaid to (but
excluding) the date of such repayment.
Interest shall be payable on the outstanding principal amount of this Note from
time to time in arrears on the first Business Day of each calendar month. All
computations of interest shall be made by the Subordinated Lender on the basis
of a 365 day year, in each case for the actual number of days occurring in the
period for which such interest is payable. The Interest Rate shall be determined
(i) on the first Business Day immediately prior to the Effective Date for
calculation of the Interest Rate for the period from the Effective Date through
the end of the first calendar month following the Effective Date, and (ii) as of
the last Business Day of each month for use in calculating the interest that is
payable for the following calendar month, and the Interest Rate so determined
shall be utilized for such calendar month. Each determination by the
Subordinated Lender of an interest rate hereunder shall be final, binding and
conclusive on the Borrower (absent manifest error). The Borrower shall pay
interest at the applicable Interest Rate on unpaid interest on any Subordinated
Loan or any installment thereof, and on any other amount payable by the Borrower
hereunder (to the extent permitted by law) that shall not be paid in full when
due (whether at stated maturity, by acceleration or otherwise) for the period
commencing on the due date thereof to (but excluding) the date the same is
indefeasibly paid in full.
If any payment or prepayment on this Note becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the Interest Rate during such extension.
As set forth below, the indebtedness evidenced by this Subordinated Note is
subordinate in right of payment to all Borrower Obligations and all renewals,
extensions, refinancings or refundings of any such obligations (whether for
principal, interest (including but not limited to interest accruing after the
filing of a petition initiating any bankruptcy, insolvency or receivership
proceeding (each, an “Insolvency Proceeding”) whether or not such interest is
allowed in such Insolvency Proceeding), fees, indemnities, repurchase price,
expenses or otherwise) (collectively, the “Senior Obligations”). The
subordination provisions contained herein are for the direct benefit of, and may
be enforced by, any holder of a Senior Obligation, and may not be terminated,
amended or otherwise revoked until the Senior Obligations have been indefeasibly
paid in full in cash and the Related Documents terminated in accordance with
their respective terms. This Subordinated Note shall not be subject to any
defense or any rights of set-off, including on account of any past or present
debt. Upon the occurrence and during the continuance of any Termination Event or
Incipient Termination Event, the Subordinated Lender shall not demand,
accelerate, sue for, take, receive or accept from the Borrower, directly or
indirectly, in cash or other property or by set-off or any other manner
(including, without limitation, from or by way of collateral) any payment of or
security for all or any part of the indebtedness under this Subordinated Note or
exercise any remedies or take any action or proceeding to enforce the same. The
Subordinated Lender hereby agrees that prior to the date that is one year and
one day after all of


Receivables Sale and Servicing Agreement
727160102 10435078    Exhibit 2.01(c)(ii)-2

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


the Senior Obligations have been indefeasibly paid in full in cash and the
Related Documents terminated in accordance with their respective terms, the
Subordinated Lender will not take any action to institute any Insolvency
Proceeding in respect of the Borrower or which would be reasonably likely to
cause the Borrower to be subject to, or seek the protection of, any such
Insolvency Proceeding.
If the Borrower becomes subject to any Insolvency Proceeding, then the holders
of the Senior Obligations shall receive payment in full of all amounts due or to
become due on or with respect to the Senior Obligations before the Subordinated
Lender shall be entitled to receive any payment on account of this Subordinated
Note. Accordingly, any payment or distribution of assets of the Borrower of any
kind or character, whether in cash, securities or other property, in any
applicable Insolvency Proceeding, that would otherwise be payable to or
deliverable upon or with respect to any or all indebtedness under this
Subordinated Note, is hereby assigned to and shall be paid or delivered by the
person making such payment or delivery (whether a trustee in bankruptcy, a
receiver, custodian or liquidating trustee or otherwise) directly to the
Administrative Agent for application to, or as collateral for the payment of,
the Senior Obligations until such Senior Obligations shall have been
indefeasibly paid in full in cash.
In no contingency or event whatsoever, whether by reason of advancement of the
proceeds hereof or otherwise, shall the amount paid or agreed to be paid to
Subordinated Lender for the use, forbearance or detention of money advanced
hereunder exceed the highest rate of interest permissible under law (the
“Maximum Lawful Rate”). In the event that a court of competent jurisdiction
determines that Subordinated Lender has charged or received interest hereunder
in excess of the Maximum Lawful Rate, the amount of interest payable hereunder
shall be equal to the amount payable under the Maximum Lawful Rate; provided
that if at any time thereafter the amount of interest payable to Subordinated
Lender hereunder is less than the amount payable under the Maximum Lawful Rate,
the Borrower shall continue to pay interest hereunder at the Maximum Lawful Rate
until such time as the total interest received by Subordinated Lender from the
making of Subordinated Loans hereunder is equal to the total interest that
Subordinated Lender would have received had the amount of interest payable to
Subordinated Lender hereunder been (but for the operation of this paragraph) the
amount of interest payable from the Effective Date. Thereafter, the amount of
interest payable hereunder shall be the amount determined in accordance with the
terms hereof unless and until the amount so calculated again exceeds the amount
payable under the Maximum Lawful Rate, in which event this paragraph shall again
apply. In no event shall the total interest received by Subordinated Lender
pursuant to the terms hereof exceed the amount that Lender could lawfully have
received had the interest due hereunder been calculated for the full term hereof
at the Maximum Lawful Rate. In the event the amount payable under the Maximum
Lawful Rate is calculated pursuant to this paragraph, such interest shall be
calculated at a daily rate equal to the Maximum Lawful Rate divided by the
number of days in the year in which such calculation is made. In the event that
a court of competent jurisdiction, notwithstanding the provisions of this Note,
shall make a final determination that Subordinated Lender has received interest
hereunder in excess of the Maximum Lawful Rate, Subordinated Lender shall, to
the extent permitted by applicable law, promptly apply such excess first to any
interest due and not yet paid hereunder, then to the outstanding principal
amount of the Subordinated Loans, then to fees and any other unpaid charges, and
thereafter shall refund any excess to the Borrower or as a court of competent
jurisdiction may otherwise order.


Receivables Sale and Servicing Agreement
727160102 10435078    Exhibit 2.01(c)(ii)-3

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Wherever possible each provision of this Note shall be interpreted in such a
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or remaining provisions of
this Note.
Time is of the essence of this Note. To the fullest extent permitted by
applicable law, the Borrower expressly waives presentment, demand, diligence,
protest and all notices of any kind whatsoever with respect to this Note.
BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS ARE
MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND
THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN
ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A
JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION
OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE BORROWER HERETO
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES UNDER THIS NOTE, THE SALE AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, WHETHER ARISING IN CONTRACT,
TORT OR OTHERWISE.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402
OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT OTHERWISE WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES), AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.
IN WITNESS WHEREOF, the Borrower has caused this Note to be signed and delivered
by its duly authorized officer as of the date set forth above.
SIT FUNDING CORPORATION

By:         
Name:         
Title:         


Receivables Sale and Servicing Agreement
727160102 10435078    Exhibit 2.01(c)(ii)-4

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


SCHEDULE OF LOANS TO SUBORDINATED NOTE
Date
 
Amount of Subordinated Loan
 
Amount of Principal Paid
 
Unpaid
Principal Balance
 
Notation made by
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







Receivables Sale and Servicing Agreement
727160102 10435078    Exhibit 2.01(c)(ii)-5

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


EXHIBIT 2.03
Form of
ORIGINATOR SUPPORT AGREEMENT

THIS ORIGINATOR SUPPORT AGREEMENT (“Agreement”) is entered into as of [_____ __,
____], by SYNNEX CORPORATION, a Delaware corporation (“Parent”), in favor of SIT
FUNDING CORPORATION, a Delaware corporation (“SPE”).
RECITALS
A.    SIT Funding Corporation, as purchaser, has entered into a Third Amended
and Restated Receivables Sale and Servicing Agreement dated as of January 23,
2009 (as the same may from time to time be amended, restated, supplemented or
otherwise modified, the “Sale Agreement”), with SYNNEX Corporation, and the
persons party thereto as “Originators.” Unless otherwise defined herein,
capitalized terms or matters of construction defined or established Annex X to
the Sale Agreement shall be applied herein as defined or established therein.
B.    It is a condition precedent to [______] becoming a party to the Sale
Agreement as an “Originator” that Parent, as owner, directly or indirectly, of
at least 100% of the outstanding Stock having ordinary voting power to elect the
board of directors of [_____] and each other Originator, shall have executed and
delivered this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and in order to induce SPE to make
purchases under the Sale Agreement, Parent hereby agrees as follows:
Section 1. Unconditional Undertaking. Parent hereby unconditionally and
irrevocably undertakes and agrees with and for the benefit of SPE and the
Administrative Agent (for itself and for the benefit of the Secured Parties) to
cause the due and punctual performance and observance by the Servicer and each
other Originator and their respective successors and assigns (collectively, the
“Synnex Entities”) of all of the terms, covenants, conditions, agreements and
undertakings on the part of such Synnex Entity to be performed or observed under
the Sale Agreement or any document delivered by such Synnex Entity in connection
with the Sale Agreement, the Funding Agreement and the Related Documents in
accordance with the terms thereof, including the punctual payment when due of
all obligations of such Synnex Entity now or hereafter existing under the Sale
Agreement whether for indemnification payments, fees, expenses or otherwise
(such terms, covenants, conditions, agreements, undertakings and other
obligations being the “Guaranteed Obligations”), and agrees to pay any and all
reasonable and documented expenses (including reasonable and documented fees and
expenses of attorneys, auditors and accountants) incurred by SPE, the
Administrative Agent and their respective assigns in enforcing any rights under
this


Receivables Sale and Servicing Agreement
727160102 10435078

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Agreement; provided that the foregoing unconditional undertaking of Parent is
not intended to, and shall not, constitute a guarantee of the collectibility or
payment of the Transferred Receivables. Parent agrees that each of its
Subsidiaries that becomes an “Originator” under the Sale Agreement shall be
deemed to be an “Originator” for purposes of this Agreement. In the event that
any Synnex Entity shall fail in any manner whatsoever to perform or observe any
of its Guaranteed Obligations when the same shall be required to be performed or
observed under the Sale Agreement or any such other Related Document, then
Parent will itself duly and punctually perform or observe, or cause to be duly
and punctually performed or observed, such Guaranteed Obligations, and it shall
not be a condition to the accrual of the obligation of Parent hereunder to
perform or observe any Guaranteed Obligation (or to cause the same to be
performed or observed) that SPE or the Administrative Agent, as applicable,
shall have first made any request of or demand upon or given any notice to
Parent or to any Synnex Entity or their respective successors or assigns, or
have instituted any action or proceeding against Parent or any Synnex Entity or
their respective successors or assigns in respect thereof.
Section 2. Obligation Absolute. Parent undertakes that the Guaranteed
Obligations will be performed or paid strictly in accordance with the terms of
the Sale Agreement or any other Related Document delivered by any Synnex Entity
in connection with the Sale Agreement regardless of any law, regulation or order
applicable to SPE or the Administrative Agent now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of SPE or the
Administrative Agent with respect thereto. The obligations of Parent under this
Agreement are independent of the Guaranteed Obligations, and a separate action
or actions may be brought and prosecuted against Parent to enforce this
Agreement, irrespective of whether any action is brought against any Synnex
Entity or whether any Synnex Entity is joined in any such action or actions. The
liability of Parent under this Agreement shall be absolute and unconditional
irrespective of:
(a)    any lack of validity or enforceability of the Sale Agreement or any other
agreement or instrument relating thereto;
(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations, or any other amendment or
waiver of or any consent to departure from the Sale Agreement or any other
agreement or instrument relating thereto, including, without limitation, any
increase in the Guaranteed Obligations resulting from additional purchases or
contributions of Receivables (other than Excluded Receivables) or otherwise;
(c)    any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of or consent to departure from any
guaranty, for all or any of the Guaranteed Obligations;
(d)    any manner of application of collateral, or proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any collateral for all or any of the Guaranteed Obligations or any other assets
of any Synnex Entity or any of its subsidiaries;


Receivables Sale and Servicing Agreement
727160102 10435078    Exhibit 2.03-2

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(e)    any change, restructuring or termination of the corporate structure or
existence of any Synnex Entity or any of its subsidiaries; or
(f)    any other circumstance that might otherwise constitute a defense
available to, or a discharge of, any Synnex Entity or a guarantor.
This Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by SPE upon the insolvency, bankruptcy or
reorganization of any Synnex Entity or otherwise, all as though payment had not
been made.
Section 3. Waivers. Parent hereby waives promptness, diligence, notice of
acceptance and, except to the extent required under the Sale Agreement, any
other notice with respect to any of the Guaranteed Obligations and this
Agreement and any requirement that SPE or the Administrative Agent protect,
secure, perfect or insure any Lien or any property subject thereto or exhaust
any right or take any action against any Synnex Entity or any other person or
entity or any collateral.
Section 4. Subrogation. Parent agrees not to exercise any rights that it may
acquire by way of subrogation against any Synnex Entity and its property or any
rights of indemnification, contribution and reimbursement from any Synnex Entity
and its property, in each case in connection with this Agreement and any
payments made hereunder, until such time as the Guaranteed Obligations have been
paid and performed in full and the Termination Date has occurred.
Section 5. Separate Identity from Buyer. Parent shall itself, and shall ensure
that each of its Affiliates, at all times comply with the covenants and
agreements of the Originators set forth in Section 4.02(i) of the Sale Agreement
as if Parent and each of its Affiliates were identified therein. Parent is party
to no agreements with SPE or the Administrative Agent other than pursuant to the
Related Documents.
Section 6. No Proceedings. From and after the Closing Date and until the date
one year plus one day following the date on which all Borrower Obligations have
been indefeasibly paid in full in cash, Parent shall not, directly or
indirectly, institute or cause to be instituted against SPE any proceeding of
the type referred to in Sections 8.01(c) or 8.01(d) of the Sale Agreement.
Section 7. Amendments and Waivers. No amendment or waiver of any provision of
this Agreement, and no consent to any departure by Parent herefrom, shall in any
event be effective unless the same shall be in writing and signed by SPE and the
Administrative Agent, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.
Section 8. Addresses for Notices. All notices and other communications hereunder
shall be sent in the manner provided in Section 6.01 of the Sale Agreement,
which provisions are incorporated herein by this reference as though fully set
forth herein.


Receivables Sale and Servicing Agreement
727160102 10435078    Exhibit 2.03-3

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Section 9. No Waiver; Remedies. No failure on the part of SPE or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.
Section 10. Continuing Agreement; Assignments under Sale Agreement. This
Agreement is a continuing agreement and shall (a) remain in full force and
effect until the Termination Date has occurred and the payment and performance
in full of the Guaranteed Obligations and the payment of all other amounts
payable under this Agreement, (b) be binding upon Parent, its successors and
assigns, and (c) inure to the benefit of, and be enforceable by, SPE, the
Administrative Agent and their respective successors, transferees and assigns.
Without limiting the generality of the foregoing clause (c), if SPE assigns all
or any of the Transferred Receivables, or any interest therein, the assignees
shall thereupon become vested with all the benefits in respect thereof granted
to SPE and the Administrative Agent herein or otherwise, including the rights to
receive any notices hereunder, to consent to any waivers, amendments or other
modifications of this Agreement, and/or to be reimbursed for any expenses in
enforcing any rights hereunder.
Section 11. Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity without invalidating the remainder of
such provision or the remaining provisions of this Agreement.
Section 12. GOVERNING LAW. THIS AGREEMENT AND THE ORIGINATOR OBLIGATIONS ARISING
HEREUNDER SHALL IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY
AND PERFORMANCE, BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402
OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT OTHERWISE WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES) AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.
IN WITNESS WHEREOF, Parent has caused this Agreement to be duly executed and
delivered by its officer thereunto duly authorized as of the date first above
written.
SYNNEX CORPORATION, as Parent

By:         
Name:         
Title:         




Receivables Sale and Servicing Agreement
727160102 10435078    Exhibit 2.03-4

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


EXHIBIT 9.05
Form of
POWER OF ATTORNEY
IN FAVOR OF THE ADMINISTRATIVE AGENT
This Power of Attorney is executed and delivered by SYNNEX CORPORATION, as
Servicer (“Grantor”) in favor of MUFG BANK, LTD. F/K/A THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD. (the “Administrative Agent”) or such successor entity
as the Administrative Agent may designate herein (the Administrative Agent or
such successor entity, the “Attorney”) pursuant to that certain Third Amended
and Restated Receivables Sale and Servicing Agreement dated as of January 23,
2009 (as the same may from time to time be amended, restated, supplement or
otherwise modified, the “Sale Agreement”), by and among Grantor, as Servicer,
the persons party thereto as “Originators”, and SIT Funding Corporation, as
Buyer. Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Sale Agreement. No person to whom this Power of
Attorney is presented, as authority for Attorney to take any action or actions
contemplated hereby, shall be required to inquire into or seek confirmation from
Grantor as to the authority of Attorney to take any action described below, or
as to the existence of or fulfillment of any condition to this Power of
Attorney, which is intended to grant to Attorney unconditionally the authority
to take and perform the actions contemplated herein, and Grantor irrevocably
waives any right to commence any suit or action, in law or equity, against any
person or entity that acts in reliance upon or acknowledges the authority
granted under this Power of Attorney. The power of attorney granted hereby is
coupled with an interest and may not be revoked or cancelled by Grantor until
all Transferred Receivables under the Sale Agreement have been indefeasibly paid
in full and/or written-off as uncollectible and Attorney has provided its
written consent thereto.
Grantor hereby irrevocably constitutes and appoints Attorney (and all officers,
employees or agents designated by Attorney), with full power of substitution, as
its true and lawful attorney in fact with full irrevocable power and authority
in its place and stead and in its name or in Attorney’s own name, from time to
time in Attorney’s discretion, to take any and all appropriate action and to
execute and deliver any and all documents and instruments that may be necessary
or desirable to accomplish the purposes of the Sale Agreement, and, without
limiting the generality of the foregoing, hereby grants to Attorney the power
and right, on its behalf, without notice to or assent by it, to do the
following: (a) open mail for it, and ask, demand, collect, give acquittances and
receipts for, take possession of, or endorse and receive payment of, any checks,
drafts, notes, acceptances, or other instruments for the payment of moneys due
in respect of Transferred Receivables, and sign and endorse any invoices,
freight or express bills, bills of lading, storage or warehouse receipts, drafts
against debtors, assignments, verifications, and notices in connection with any
Transferred Receivable or other Borrower Collateral; (b) pay or discharge any
taxes, Liens, or other encumbrances levied or placed on or threatened against
any Borrower Collateral; (c) defend any suit, action or proceeding brought
against it or any Borrower Collateral if the Grantor does not defend such suit,
action, or proceeding or if Attorney believes that it is not pursuing such
defense in a manner that will maximize the recovery to the Attorney, and settle,
compromise or adjust any


Receivables Sale and Servicing Agreement
727160102 10435078

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


suit, action, or proceeding described above and, in connection therewith, give
such discharges or releases as Attorney may deem appropriate; (d) file or
prosecute any claim, Litigation, suit or proceeding in any court of competent
jurisdiction or before any arbitrator, or take any other action otherwise deemed
appropriate by Attorney for the purpose of collecting any and all such moneys
due with respect to any Transferred Receivable or other Borrower Collateral or
otherwise with respect to the Related Documents whenever payable and to enforce
any other right in respect of its property; (e) sell, transfer, pledge, make any
agreement with respect to, or otherwise deal with, any Transferred Receivables
or other Borrower Collateral, and execute, in connection with such sale or
action, any endorsements, assignments or other instruments of conveyance or
transfer in connection therewith; and (f) cause the certified public accountants
then engaged by it to prepare and deliver to Attorney at any time and from time
to time, promptly upon Attorney’s request, any and all financial statements or
other reports required to be delivered by or on behalf of Grantor under the
Related Documents, all as though Attorney were the absolute owner of its
property for all purposes, and to do, at Attorney’s option and its expense, at
any time or from time to time, all acts and other things that Attorney
reasonably deems necessary to perfect, preserve, or realize upon the Transferred
Receivables and the Administrative Agent’s interests therein, all as fully and
effectively as it might do. Grantor hereby ratifies, to the extent permitted by
law, all that said attorneys shall lawfully do or cause to be done by virtue
hereof.
IN WITNESS WHEREOF, this Power of Attorney is executed by Grantor, and Grantor
has caused its seal to be affixed pursuant to the authority of its board of
directors this ___ day of [_____], 20[__].
Grantor
ATTEST:
 
 
By:                                  (SEAL)
Title:                   
[Notarization in appropriate form for the state of execution is required.]









Receivables Sale and Servicing Agreement
727160102 10435078    Exhibit 9.05(b)-2

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


Schedule 4.01(b) to the Third Amended and Restated
Receivables Sale and Servicing Agreement
by and among
Each of the Entities Party Hereto From Time to Time as Originators,
SIT Funding Corporation
and
SYNNEX Corporation


Jurisdiction of Organization; Executive Offices; Collateral Locations;
Corporate, Legal and Other Names; FEIN
SYNNEX CORPORATION
Jurisdiction of Organization
Delaware


Chief Executive Office and Principal Place of Business


44201 Nobel Drive
Fremont, California 94538


Locations of Records Relating to Receivables


200 Best Friend Ct., #220
Norcross, GA 30071
660 N. Dorothy Dr., Ste 100
Richardson, TX 75081
1820-1920 Internationale Blvd.
Glendale Heights, IL 60139
6505 SW 110th CT
Beaverton, OR 97008
118 Brea Canyon Road
City of Industry, CA 91789
39 Pelham Drive
Greenville, SC 29615
11190 N.W. 25th Street
Miami, FL 33172
44201-11 Nobel Drive
Fremont, CA 94538
44217 Nobel Drive
Fremont, CA 94538



Receivables Sale and Servicing Agreement
727160102 10435078

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




Corporate, Fictitious and Other Names


SYNNEX Corporation; SYNNEX Corp.; SYNNEX Information Technologies, Inc.; TSD;
Datago; PrintSolv; SuppliesLine; Nexconcepts; NEXCE; ProcureOnline; CEnex; New
Age Electronics; Computerland Corporation; PC Wholesale; EMJ; Enex; License
Online; Mobile Notetaker; PC Notetaker; Turning What Ifs Into What Is


Federal Employer Identification Number


94-2703333


Delaware Organizational Identification Number


3699364


HYVE SOLUTIONS CORPORATION


Jurisdiction of Organization


California


Chief Executive Office and Principal Place of Business


44217 Nobel Drive,
Fremont, California 94538


Locations of Records Relating to Receivables


44201 Nobel Drive
Fremont California 94538


44131 Nobel Drive
Fremont California 94538


39 Pelham Ridge Drive
Greenville, SC 29615


10381 Stateline Road
Olive Branch MS 38654


Corporate, Fictitious and Other Names


Hyve Solutions Corporation, Hyve Solutions




Receivables Sale and Servicing Agreement
727160102 10435078

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Federal Employer Identification Number


For Hyve Solutions Corporation: 46-1792943


WESTCON GROUP NORTH AMERICA, INC.


Jurisdiction of Organization


New York


Chief Executive Office and Principal Place of Business


44201 Nobel Drive
Fremont, California 94538


Locations of Records Relating to Receivables


363 Centennial Parkway
Louisville, CO 80027


520 White Plains Road, 6th Floor
Tarrytown, NY 10591


14840 Conference Center Drive, Suite 200
Chantilly, VA 20151


595 Perry Road, Suite 101
Plainfield, IN 46168


3020 Woodcreek Drive, Suite E
Downers Grove, IL 60515


Corporate, Fictitious and Other Names


WestCon Group North America, Inc., Westcon, Westcon Group, Westcon Comstor,
Comstor, Bluesky, Gold Seal, Verecloud


Federal Employer Identification Number


13-3911669




Receivables Sale and Servicing Agreement
727160102 10435078

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




Schedule 4.01(d) to the Third Amended and Restated
Receivables Sale and Servicing Agreement
by and among
Each of the Entities Party Hereto From Time to Time as Originators,
SIT Funding Corporation
and
SYNNEX Corporation


Litigation


None.


Receivables Sale and Servicing Agreement
727160102 10435078

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




Schedule 4.01(h) to the Third Amended and Restated
Receivables Sale and Servicing Agreement
by and among
Each of the Entities Party Hereto From Time to Time as Originators,
SIT Funding Corporation
and
SYNNEX Corporation


Ventures, Subsidiaries and Affiliates; Outstanding Stock and Debt Subsidiaries
of Originators




SYNNEX CORPORATION
Name of Subsidiary    Jurisdiction of Organization % of Ownership


SYNNEX Manufacturing Services, Inc.    California    100%


SYNNEX Canada Ltd.    Ontario, Canada    100%


SYNNEX Information Technologies
(UK), Ltd.    United Kingdom    100%


SYNNEX Software Technologies
(HK), Ltd.    Hong Kong    100%


SYNNEX Enterprises Ltd.    Hong Kong    100%


SIT Funding Corporation    Delaware    100%


License Online, Inc.    California    100%


SYNNEX Investment Holdings Corporation British Virgin Islands    100%


SYNNEX de Mexico, S.A de C.V.    Mexico    100%


SYNNEX Servicios, S.A de C.V.    Mexico    99%


ComputerLand Corporation    California    100%


Concentrix Corporation    New York    100%


Receivables Sale and Servicing Agreement
727160102 10435078

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




SYNNEX Finance Hybrid, Inc.    California    100%


SYNNEX Logistics Corporation    British Virgin Islands    100%


MiTac Industrial Corporation    California    100%


Subsidiaries of SYNNEX Canada Ltd.


EMJ America Inc.    North Carolina    100%


2117974 Ontario Inc.    Ontario    100%


Subsidiaries of SYNNEX Enterprises Ltd.


Synnex Information Technologies (China),    China    100%
Ltd.


Subsidiaries of MITAC Industrial Corporation and SYNNEX Finance Hybrid, Inc.


SYNNEX Canada Finance Limited    Canada    1% MITAC/
Partnership
99% SYNNEX Finance Hybrid, Inc.



Subsidiaries of SYNNEX Logistics Corporation


SYNNEX Information Technologies     China    100%
(Cheng Du) Ltd.


Global B.P.O. Co. Ltd.    Japan    100%


Subsidiaries of SYNNEX Information Technologies (China) Ltd.


JuMong Technology Development Ltd.    China    100%


Beijing Syntel Technology Ltd.    China    100%


Subsidiaries of JuMong Technology Development Ltd.


Sichuan 86Bridge Information Technology    China    100%
Ltd.


Receivables Sale and Servicing Agreement
727160102 10435078

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




Subsidiaries of SYNNEX Investment Holdings Corporation


China Civilink    Cayman Islands    79.41%


SYNNEX — Concentrix Corporation    British Virgin Islands    100%


Subsidiaries of China Civilink


HiChina Web Solutions (HK) Ltd.    Hong Kong Corporation    100%


Up Hill Group Ltd.    Seychelles    100%


Mynet Technology Ltd.    Hong Kong Corporation    100%


Elegant Leader Ltd.    Hong Kong Corporation    100%

Subsidiaries of HiChina Web Solutions (HK) Ltd.


HiChina Web Solutions (BJ) Ltd.    China    100%

Subsidiaries of Up Hill Group Ltd.


Acknow Web Solutions (BJ) Ltd.    China    100%

Subsidiaries of Global B.P.O. Co., Ltd.


Nihon Daikou Shouji Co. Ltd.    Japan    50.09%

Subsidiaries of Nihon Daikou Shouji Co. Ltd.


Data Shori-Daikou Co., Ltd.    Japan    100%

Subsidiaries of Synnex-Concentrix Corporation


Intelligent Outsourcing of Central America S.A.    Nicaragua    19.90%


Occidental Business Services, S.A.    Costa Rica    19.90%


Subsidiaries of Mynet Technology Ltd.


Mynet Information Technology Service Ltd.     China    100%


Subsidiaries of Elegant Leader Ltd.


Acknow Web Solutions (BJ) Ltd.    China    100%



Receivables Sale and Servicing Agreement
727160102 10435078

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Subsidiaries of Acknow Web Solutions (BJ) Ltd.


HiChina ZhiCheng Technology Ltd.    China    100%


Mynet Web Technology Ltd.    China    100%


Charmdomain Ltd.    China    100%


Joint Ventures, Partnerships and Other Equity Interests


1.
As set forth above, SYNNEX Canada Finance Limited is an Alberta limited
partnership wholly owned by MiTac Industrial Corporation and SYNNEX Finance
Hybrid, Inc.

2.
SYNNEX Corporation, for $3,000,000 purchased 18,303,218 equity shares (or
approximately 12% of the outstanding equity shares) and 610,107 convertible
preference shares (or approximately 41% of the outstanding convertible
preference shares) of Microland Limited, a Bangalore corporation ("Microland").
If Microland achieves certain performance thresholds, SYNNEX Corporation is also
entitled, for no additional consideration, to receive warrants to purchase
additional equity shares of Microland.

3.
SYNNEX Corporation owns 6.93% of the common stock of Synnex K.K, a Japanese
corporation, which percentage may be increased to reflect the grant of
additional shares by Synnex K.K. to SYNNEX Corporation having a value of
approximately two million Japanese yen. In connection with such increased
investment, SYNNEX Corporation will not be required to advance any additional
cash consideration to Synnex K.K.

4.
SYNNEX Corporation owns common stock of Altigen Communications (62,580 shares),
Digital Lifestyles Group (34,486 shares), and SED International (15,000). As of
the Effective Date, the aggregate value of these investments is less than
$90,000.



5.
The equity interests set forth above.



Stock Option Plans of SYNNEX Corporation as of 12/15/06
Plan    Shares Available for Grant    Shares Issued and Outstanding
1997 Stock Plan    0    280,138
2003 Stock Plan    10,916,895    1,893,530
Executive Stock Plan    0    2,940,338




Receivables Sale and Servicing Agreement
727160102 10435078

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Agreements Pursuant to which SYNNEX Corporation May Issue Stock


1.
4.0% Convertible Senior Notes due 2018.


Debt


1. Debt evidenced by the Credit Agreement
2. Debt evidenced by the Related Documents
3. 4.0% Convertible Senior Notes due 2018
Capital Leases


1. Conditional Sale Agreement executed by Concentrix Corporation on June 9, 2003
and De Lage Landen Financial Services, Inc. on August 18, 2003.
Guaranteed Debt


1.
Synnex Mexico Guarantee, dated May 15, 2006, by and among Synnex de Mexico S.A.
de C.V., SYNNEX Corporation, the lenders party thereto and the administrative
agent, amended from time to time.

2.
General Worldwide Continuing Guaranty, dated as of November 15, 2002 by Synnex
Information Technologies in favor of Microsoft Corporation.



3.
Collateralized Guaranty by SYNNEX Corporation in favor of IBM Canada Ltd, Ltd.,
by and among IBM Credit LLC, IBM Canada Limited, General Electric Capital
Corporation, SFC, SYNNEX Corporation and the subsidiaries of SYNNEX Corporation
party thereto, as amended from time to time.



4.
Global Corporate Continuing Guaranty dated July 13, 2005 by SYNNEX Corporation
in favor of Hewlett-Packard Company, as amended from time to time.

5.
Continuing Corporate Guaranty, dated August 30, 2001 by Synnex Information
Technologies, Inc. in favor of Adobe Systems Incorporated.

6.
Corporate Guaranty, dated September 7, 2001 by Synnex Information Technologies,
Inc., in favor of NEC - Mitsubishi Electronics Display of America, Inc.

7.
Continuing Guaranty, dated August 15, 2001 by Synnex Information Technologies,
Inc. in favor of Epson America, Inc.

8.
Guarantee Obligations of SYNNEX Corporation in favor of the Royal Bank of Canada
under Section 9 of the Receivables Purchase Agreement, dated November 30,



Receivables Sale and Servicing Agreement
727160102 10435078

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


2005, between SYNNEX Canada Limited/ SYNNEX Canada Limitée, Royal Bank Of Canada
and SYNNEX Corporation, as amended from time to time.
9.
Guarantee for Indebtedness of an Incorporated Company, dated December 15, 2006
by SYNNEX Corporation in favor of the Bank of Montreal.

10.
Parent Guaranty, dated March 28, 2006 by SYNNEX Corporation in favor of Apple
Canada Inc.



Receivables Sale and Servicing Agreement
727160102 10435078

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




Schedule 4.01(i) to the Third Amended and Restated
Receivables Sale and Servicing Agreement
by and among
Each of the Entities Party Hereto From Time to Time as Originators,
SIT Funding Corporation
and
SYNNEX Corporation


Tax Matters


1.
From time to time, SYNNEX Corporation and its subsidiaries are subject to
periodic inquiries and audits concerning their state sales tax returns.

2.
SYNNEX Corporation anticipates that the IRS will conduct a routine audit of its
and its Affiliates tax returns for its 2006 and future taxable years.



Receivables Sale and Servicing Agreement
727160102 10435078

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




Schedule 4.01(j) to the to the Third Amended and Restated
Receivables Sale and Servicing Agreement
by and among
Each of the Entities Party Hereto From Time to Time as Originators,
SIT Funding Corporation
and
SYNNEX Corporation
Intellectual Property


None.


Receivables Sale and Servicing Agreement
727160102 10435078

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




Schedule 4.01(m) to the Third Amended and Restated
Receivables Sale and Servicing Agreement
by and among
Each of the Entities Party Hereto From Time to Time as Originators,
SIT Funding Corporation
and
SYNNEX Corporation
ERISA


Receivables Sale and Servicing Agreement
727160102 10435078

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Welfare Plans
 
Medical
 
Insured Status
Self Insured
Carrier
Anthem Blue Cross
Insured Status
Fully Insured
Carrier
Kaiser in CA only
Dental
 
Insured Status
Self Insured
Carrier
Anthem Blue Cross
Vision
 
Insured Status
Fully Insured
Carrier
Vision Service Plan/VSP
Disability (Short term and long term)
 
Insured Status
Fully insured
Carrier
Principal
Life Insurance and AD&D
 
Insured Statues
Fully insured
Carrier
Principal
Flexible Spending Account (Health and dependent care)
 
Carrier
Wage Works
Limited Flexible Spending Account (Health care)
 
Carrier
Wage Works
Health Savings Account
 
Carrier
Bank of America
No ERISA Affiliate provides for Retire Welfare Plans (other than COBRA and
individual conversion policies)
 
Retirement Plans
 
Type of plan
401(k)
Third party administrator
Wells Fargo
No ERISA Affiliate currently maintains a multi-employer plan or a multiple
employer qualified plan
 
Unfunded Non-Qualified Plans
 
Deferred Compensation Plan
Deferred Compensation Plan



Schedule 4.01(t) to the Third Amended and Restated
Receivables Sale and Servicing Agreement
by and among
Each of the Entities Party Hereto From Time to Time as Originators,
SIT Funding Corporation



Receivables Sale and Servicing Agreement
727160102 10435078

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


and
SYNNEX Corporation
Accounts




Receivables Sale and Servicing Agreement
727160102 10435078

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




Schedule 4.02(g) to the Third Amended and Restated
Receivables Sale and Servicing Agreement
by and among
Each of the Entities Party Hereto From Time to Time as Originators,
SIT Funding Corporation
and
SYNNEX Corporation
Corporate, Legal and Trade Names


SYNNEX CORPORATION
Corporate Name
SYNNEX Corporation
Trade Names
TSD
Datago
PrintSolv
SuppliesLine
Nexconcepts
NEXCE
ProcureOnline
CEnex
Computerland Corporation
PC Wholesale
New Age Electronics, Inc.
EMJ
Enex
License Online
Mobile Notetaker
PC Notetaker
Turning What Ifs Into What Is


HYVE SOLUTIONS CORPORATION


Corporate Name


Hyve Solutions Corporation


Receivables Sale and Servicing Agreement
727160102 10435078

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED




Trade Names


Hyve Solutions


WESTCON GROUP NORTH AMERICA, INC.


Corporate Name


WestCon Group North America, Inc.


Trade Names


Westcon
Westcon Group
Westcon Comstor
Comstor
Bluesky
Gold Seal
Verecloud








Receivables Sale and Servicing Agreement
727160102 10435078

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED




Schedule 6.01


Notice Information


Buyer:


SIT Funding Corporation
44201 Nobel Drive
Fremont, CA 94538
Attn: Chief Financial Officer
Telephone: 510-668-3837
Facsimile: 510-668-3707


with a copy to:
SIT Funding Corporation
44201 Nobel Drive
Fremont, CA 94538
Attn: General Counsel
Telephone: 510-668-3668
Facsimile: 510-668-3707


Servicer:


SYNNEX Corporation
44201 Nobel Drive
Fremont, California 94538
Attention: General Counsel
Telephone: 510-668-3668
Facsimile: 510-668-3707


Originators:


SYNNEX Corporation
44201 Nobel Drive
Fremont, California 94538
Attention: General Counsel
Telephone: 510-668-3668
Facsimile: 510-668-3707


Hyve Solutions Corporation
44201 Nobel Drive
Fremont, California 94538


Receivables Sale and Servicing Agreement
727160102 10435078

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Attention: General Counsel
Telephone: 510-668-3668
Facsimile: 510-668-3707


WestCon Group North America, Inc.
44201 Nobel Drive
Fremont, California 94538
Attention: General Counsel
Telephone: 510-668-3668
Facsimile: 510-668-3707






Receivables Sale and Servicing Agreement
727160102 10435078    Annex 7.05-2

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


ANNEX 7.05
REPORTING REQUIREMENTS OF THE SERVICER
The Servicer shall furnish, or cause to be furnished, to Buyer (with copies to
each Managing Agent and the Administrative Agent):
(a)    Annual Audited Financials. As soon as available, and in any event within
ninety (90) days after the end of each fiscal year, a copy of (1) the audited
consolidated financial statements for such year for each of the Servicer and its
Subsidiaries, certified, as to the audited financial statements, without
qualification in a manner satisfactory to Buyer and the Administrative Agent by
any of (i) Deloitte & Touche USA LLP, (ii) Ernst & Young LLP, (iii) KPMG LLP or
(iv) PricewaterhouseCoopers LLP (or any of their respective successors) or other
nationally recognized independent public accountants acceptable to Buyer and the
Administrative Agent, with such financial statements being prepared in
accordance with GAAP applied consistently throughout the period involved (except
as approved by such accountants and disclosed therein) and (2) the unaudited
consolidating financial statements for the Servicer and its Subsidiaries.
(b)    Quarterly Financials. As soon as available, and in any event within
forty-five (45) days after the end of each fiscal quarter (other than the last
quarter of such fiscal year), financial information regarding the Servicer and
its Subsidiaries, certified by the Chief Financial Officer of the Servicer,
consisting of consolidated unaudited balance sheets as of the close of such
fiscal quarter and the related statements of income and cash flows for that
portion of the fiscal year ending as of the close of such fiscal quarter, all
prepared in accordance with GAAP, subject to normal year-end audit adjustments
and the absence of footnotes. Such financial information shall be accompanied by
the certification of the Chief Financial Officer of the Servicer that (A) such
financial information presents fairly in accordance with GAAP the financial
position and results of operations of the Servicer and its Subsidiaries, on a
consolidated and consolidating basis, in each case as at the end of such quarter
and for the period then ended and (B) any other information presented is true,
correct and complete in all material respects and that there was no Incipient
Termination Event or Termination Event in existence as of such time or, if an
Incipient Termination Event or Termination Event shall have occurred and be
continuing, describing the nature thereof and all efforts undertaken to cure
such Incipient Termination Event or Termination Event. In addition, the Servicer
shall furnish, or cause to be furnished, to the Administrative Agent and the
Managing Agents, within forty-five (45) days after the end of each fiscal
quarter, (1) a statement in reasonable detail showing the calculations used in
determining compliance with each financial test described in Annex Z of the Sale
Agreement and (2) a management discussion and analysis that includes a
comparison of performance for the fiscal year to date as of the end of that
fiscal quarter to the corresponding period in the prior year, as set forth in
the quarterly filings made by the Servicer with the Securities and Exchange
Commission.
(c)    Intentionally Omitted.
(d)    [Reserved].


Receivables Sale and Servicing Agreement
727160102 10435078

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(e)    Management Letters. Within 10 Business Days after receipt thereof by the
Servicer, copies of all management letters, exception reports or similar letters
or reports received by the Buyer from its independent certified public
accountants.
(f)    Default Notices. As soon as practicable, and in any event within five
Business Days after an Authorized Officer of the Servicer has actual knowledge
of the existence thereof, telephonic or telecopied notice of each of the
following events, in each case specifying the nature and anticipated effect
thereof and what action, if any, the Servicer proposes to take with respect
thereto, which notice, if given telephonically, shall be promptly confirmed in
writing on the next Business Day:
(i)    any Incipient Termination Event or Termination Event;
(ii)    any Adverse Claim made or asserted against any of the Transferred
Receivables of which it becomes aware;
(iii)    the occurrence of any event that would have a material adverse effect
on the aggregate value of the Transferred Receivables or on the assignments and
Liens granted by the Originators pursuant to the Sale Agreement;
(iv)    the occurrence of any event of the type described in Sections
4.02(h)(i), (ii) or (iii) of the Sale Agreement involving any Obligor obligated
under Transferred Receivables with an aggregate Outstanding Balance at such time
of $2,000,000 or more;
(v)    the commencement of a case or proceeding by or against Buyer, the Parent,
the Servicer, any Originator, any other Subsidiary of the Servicer or any
Obligor seeking a decree or order in respect of Buyer, the Parent, the Servicer,
any Originator, any other Subsidiary of the Servicer or any Obligor (A) under
any Debtor Relief Law or any other applicable federal, state, provincial or
foreign bankruptcy or other similar law, (B) appointing a custodian, receiver,
liquidator, assignee, trustee or sequestrator (or similar official) for Buyer,
the Parent, the Servicer, any Originator, any other Subsidiary of the Servicer
or any Obligor or for any substantial part of its respective assets, or (C)
ordering the winding up or liquidation of the affairs of Buyer, the Parent, the
Servicer, any Originator, any other Subsidiary of the Servicer or any Obligor;
(vi)    the receipt of notice that (A) Buyer, the Parent, the Servicer, any
Originator, any other Subsidiary of the Servicer or any Obligor is being placed
under regulatory supervision, (B) any material license, permit, charter,
registration or approval necessary for the conduct of the business of Buyer, the
Parent, the Servicer, any Originator, any other Subsidiary of the Servicer or
any Obligor is to be, or may be, suspended or revoked, or (C) the Buyer, the
Parent, the Servicer, any Originator, any other Subsidiary of the Servicer or
any Obligor is to cease and desist any practice, procedure or policy employed by
it in the conduct of its business if such cessation could reasonably be expected
to have a Material Adverse Effect; or


Receivables Sale and Servicing Agreement
727160102 10435078    Annex 7.05-2

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(vii)    any other event, circumstance or condition that has had or could
reasonably be expected to have a Material Adverse Effect.
(g)    SEC Filings and Press Releases. Promptly upon their becoming available,
copies of any final registration statements and the regular, periodic and
special reports, if any, which the Parent shall have filed with the Securities
and Exchange Commission (or any governmental agency substituted therefor) or any
national securities exchange and copies of all management letters delivered to
the Parent or any of its Subsidiaries by its accountants.
(h)    ERISA Notices. Promptly after the filing or receiving thereof, copies of
all material reports and notices that Buyer, any Originator, the Servicer or any
of its other Subsidiaries or ERISA Affiliates files under ERISA with the
Internal Revenue Services or the PBGC or the U.S. Department of Labor or that
Buyer, any Originator, the Servicer or any of its other Subsidiaries or ERISA
Affiliates receives from any of the foregoing or from any Multiemployer Plan to
which Buyer, any Originator, the Servicer or any of its other Subsidiaries or
ERISA Affiliates is or was, within the preceding five years, a contributing
employer, in each case in respect of any accumulated funding deficiency under
ERISA, any “Reportable Event” under ERISA, or any assessment of withdrawal
liability under ERISA or any other event or condition which could, in the
aggregate, result in the imposition of liability on Buyer, any Originator, the
Servicer or any of its other Subsidiaries in excess of $1,500,000.
(i)    Litigation. Promptly upon learning thereof, written notice of any
Litigation affecting Buyer, the Transferred Receivables or the Borrower
Collateral, whether or not fully covered by insurance, and regardless of the
subject matter thereof that (i) seeks damages in excess of $100,000, (ii) seeks
injunctive relief, (iii) is asserted or instituted against any Plan of Buyer or
any ERISA Affiliate of Buyer, the fiduciaries of such Plan (in their capacity as
a fiduciary of any such Plan) or the assets of such Plan or against Buyer or any
ERISA Affiliate of Buyer in connection with any such Plan, (iv) alleges criminal
misconduct by the Servicer or (v) would, if determined adversely, have a
Material Adverse Effect.
(j)    Other Documents. Such other financial and other information respecting
the Transferred Receivables, the Contracts therefor or the condition or
operations, financial or otherwise, of Buyer, any Originator, the Servicer or
any of its other Subsidiaries as any Managing Agent or Administrative Agent
shall, from time to time, reasonably request.
(k)    Miscellaneous Certifications. As soon as available, and in any event
within 90 days after the end of each fiscal year, a bringdown certificate by
Servicer, and if requested, an opinion or opinions of counsel, in each case in
form and substance reasonably satisfactory to Buyer, the Managing Agents and the
Administrative Agent, reaffirming as of the date of such opinion the opinions of
counsel with respect to the Servicer delivered to Buyer, the Managing Agents and
the Administrative Agent on the Closing Date.






Receivables Sale and Servicing Agreement
727160102 10435078    Annex 7.05-3

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


ANNEX X
DEFINITIONS
[Attached]






Receivables Sale and Servicing Agreement
727160102 10435078

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


ANNEX Y
[Reserved]






Receivables Sale and Servicing Agreement
727160102 10435078

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


ANNEX Z
FINANCIAL TESTS


(a)    Consolidated Leverage Ratio. The Parent shall not permit the Consolidated
Leverage Ratio as of the end of any fiscal quarter of the Parent, commencing
with the fiscal quarter ending November 30, 2017, to be greater than 4.00:1.0.
(b)    Consolidated Interest Coverage Ratio. The Parent shall not permit the
Consolidated Interest Coverage Ratio as of the end of any fiscal quarter of the
Parent, commencing with the fiscal quarter ending November 20, 2017 to be less
than 3.50:1.0.


Capitalized terms used in this Annex Z and not otherwise defined below shall
have the meanings ascribed to such terms in the Credit Agreement attached hereto
as Schedule 1. Each of the financial tests set forth in this Annex Z shall be
calculated in accordance with the Credit Agreement attached hereto as Schedule
1.






Receivables Sale and Servicing Agreement
727160102 10435078

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


SCHEDULE 1 to ANNEX Z
CREDIT AGREEMENT
[Attached]






Receivables Sale and Servicing Agreement
727160102 10435078

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED
ANNEX C


ANNEX X

to

THIRD AMENDED AND RESTATED RECEIVABLES SALE AND SERVICING AGREEMENT
dated as of

January 23, 2009

and

FOURTH AMENDED AND RESTATED RECEIVABLES FUNDING AND ADMINISTRATION AGREEMENT

dated as of

November 12, 2010

Definitions and Interpretation




[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


SECTION 1.    Definitions and Conventions. Capitalized terms used in the Sale
Agreement (as defined below) and the Funding Agreement (as defined below) shall
have (unless otherwise provided elsewhere therein) the following respective
meanings:
“2016 Effective Date” means November 3, 2016.
“2018 Effective Date” means May 7, 2018.
“Accordion Advanced Amount” means, with respect to any Lender and its related
Advances, the portion, if any, of such Advances being funded or maintained by
such Lender under the Accordion Commitment for its Lender Group.
“Accordion Commitment” means, with respect to any Lender Group, the aggregate
amount of any increase in such Lender Group’s Commitment pursuant to Section
2.02(c) of the Funding Agreement consented to by the applicable Managing Agent
on behalf of the Lenders in such Lender Group.
“Accordion Confirmation” shall have the meaning assigned to it in Section
2.02(c)(viii) of the Funding Agreement.
“Accordion Facility Limit” means the aggregate of the amount of any increase to
the Facility Limit pursuant to Section 2.02(c) of the Funding Agreement
consented to by the Managing Agents of the Increasing Lender Groups less any
reductions thereof pursuant to Section 2.02(a) of the Funding Agreement;
provided, that the Accordion Facility Limit shall in no event exceed
$150,000,000 without the prior written consent of all Managing Agents.
“Accordion Pro Rata Share” means, for each Lender Group, such Lender Group’s
Accordion Commitment divided by the aggregate Accordion Commitments of all
Lender Groups.
“Account” shall mean any of the Concentration Accounts, the Collection Accounts,
the Borrower Account or the Accrual Account.
“Account Agreement” shall mean any of the Borrower Account Agreement, the
Concentration Account Agreements, the Collection Account Agreements or the
Accrual Account Agreement.
“Accounting Changes” shall mean, with respect to any Person, (a) changes in
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion of the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants (or any successor thereto or
any agency with similar functions); (b) changes in accounting principles
concurred with by such Person’s certified public accountants; (c) purchase
accounting adjustments under A.P.B. 16 or 17 and EITF 88-16, and the application
of the accounting principles set forth in FASB 109, including the establishment
of reserves pursuant thereto and any subsequent reversal (in whole or in part)
of such reserves; and (d) the reversal of any reserves established as a result
of purchase accounting adjustments.


[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


“Accrual Account” shall mean the “Accrual Account” set forth on Schedule 4.01(q)
to the Funding Agreement, established by the Borrower pursuant to Section
6.01(e) of the Funding Agreement and maintained by the Borrower at the Accrual
Account Bank, which account shall be subject to an Accrual Account Agreement.
“Accrual Account Agreement” shall mean any agreement among the Borrower, the
Administrative Agent and the Accrual Account Bank with respect to the Accrual
Account that provides, among other things, that (a) all items of payment
deposited in the Accrual Account are held by the Accrual Account Bank as
custodian for the Administrative Agent and (b) the Accrual Account Bank has no
rights of setoff or recoupment or any other claim against the Accrual Account,
other than for payment of its service fees and other charges directly related to
the administration of the Accrual Account and for returned checks or other items
of payment, and is otherwise in form and substance acceptable to the
Administrative Agent.
“Accrual Account Bank” shall mean the bank or other financial institution at
which the Accrual Account is maintained, which shall initially be Bank of
America.
“Additional Amounts” shall mean any amounts payable to any Affected Party under
Sections 2.09 or 2.10 of the Funding Agreement.
“Additional Costs” shall have the meaning assigned to it in Section 2.09(b) of
the Funding Agreement.
“Administrative Agent” shall have the meaning set forth in the preamble of the
Funding Agreement.
“Administrative Services Agreement” shall mean that certain Ancillary Services
and Lease Agreement dated as of December 10, 1997, between the Borrower and the
Parent.
“Administrators” shall mean the Liberty Street Administrator, the Gotham
Administrator, the MAFC Administrator and any other Person that becomes a party
to this Agreement as an “Administrator”.
“Advance” shall have the meaning assigned to it in Section 2.01(a) of the
Funding Agreement.
“Advance Date” shall mean each day on which any Advance is made.
“Adverse Claim” shall mean any claim of ownership or any Lien, other than any
ownership interest or Lien created under the Sale Agreement or the Funding
Agreement.
“Affected Party” shall mean each of the following Persons: each Lender, the
Administrative Agent, each Managing Agent, each Administrator, each Program
Support Provider, each Affiliate of the foregoing Persons, and any participant
with the rights of a Lender under Section 12.02(c) of the Funding Agreement and
their respective successors, transferees and permitted assigns.


2
Annex X
[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


“Affiliate” shall mean, with respect to (a) Borrower, the Parent or any of its
Subsidiaries, or any Obligor, each Person that, directly or indirectly, owns or
controls, whether beneficially, or as a trustee, guardian or other fiduciary,
ten percent (10%) or more of the Stock having ordinary voting power in the
election of directors of such Person, or (b) with respect to each Person,
including those Persons to which clause (a) is applicable, (i) each Person that
controls, is controlled by or is under common control with such Person, or (ii)
each of such Person’s officers, directors, joint venturers and partners. For the
purposes of this definition, “control” of a Person shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of its
management or policies, whether through the ownership of voting securities, by
contract or otherwise.
“Agent Account” shall mean account number 310035147, Reference: SIT Funding
Corp., established at the Agent Bank in the name of Gotham Funding Corporation.
“Agent Bank” means MUFG Bank, Ltd. f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.
“Agent-Related Persons” means, with respect to any Managing Agent or the
Administrative Agent, such Person together with its Affiliates, and the
officers, directors, employees, agents and attorneys-in-fact of such Persons and
their respective Affiliates.
“Aggregate Commitment” means, at any time, the aggregate commitment of all
Lenders to make Advances, which aggregate commitment shall be Eight Hundred and
Fifty Million Dollars ($850,000,000), as such amount may be adjusted, if at all,
from time to time in accordance with the Funding Agreement.
“Agreed-Upon Procedures” means (a) with respect to the audit performed on or
prior to the Effective Date, the procedures agreed to between the Administrative
Agent and the Servicer as of the Effective Date, and (b) with respect to any
audit performed on or after the 2016 Effective Date, the procedures agreed to
from time to time between the Administrative Agent and the Servicer, with the
consent of the Requisite Lenders.
“Alternate Rate” means, for any Interest Period for any Portion of Advances, an
interest rate per annum equal to (I) solely with respect to any Lender in the
Wells Lender Group or the BANA Lender Group, the LMIR Rate in effect on each day
during such Interest Period, or (II) with respect to any Lender in any other
Lender Group, the Applicable Margin above the LIBOR Rate for such Interest
Period; provided that in the case of:
(a)
any Interest Period which commences on a date prior to the Administrative Agent
receiving at least three (3) Business Days’ notice thereof, or

(b)
any Interest Period relating to a Portion of Advances which is less than
$1,000,000,



3
Annex X
[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


the “Alternate Rate” applicable to Advances made by Lender Groups, other than
the Wells Lender Group and the BANA Lender Group, for each day in such Interest
Period shall be an interest rate per annum equal to the Base Rate in effect on
such day.
“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower, the Servicer, and each Originator or
their respective Subsidiaries from time to time concerning or relating to
bribery or corruption, including, without limitation, the Foreign Corrupt
Practices Act of 1977, as amended, and any applicable law or regulation
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions.
“Anti-Terrorism Laws” shall mean any applicable law relating to money laundering
or terrorism, including Executive Order 13224, the regulations promulgated by
the Office of Foreign Assets Control of the U.S. Department of the Treasury or
the U.S. Department of State, the Bank Secrecy Act, the USA Patriot Act, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., the
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any executive orders
or regulations promulgated thereunder.
“Appendices” shall mean, with respect to any Related Document, all exhibits,
schedules, annexes and other attachments thereto, or expressly identified
thereto.
“Applicable Margin” shall have the meaning assigned to it in the Fee Letter.
“Approved Rating Agency” shall have the meaning assigned to it in Section 2.11
of the Funding Agreement.
“Assignment Agreement” shall mean an assignment agreement in the form of Exhibit
12.02 to the Funding Agreement.
“Assignment and Acceptance Agreements” shall mean collectively the “BofA/BNS
Assignment and Acceptance Agreement”, the “BofA/PNC Assignment and Acceptance
Agreement” and the “SMBC/BNS Assignment and Acceptance Agreement”, each as
defined in the Recitals to the Funding Agreement.
“AUP Provider” means Protiviti, Inc. or a firm of nationally recognized
independent public accountants to be mutually agreed upon between the
Administrative Agent and the Servicer, with the consent of the Requisite
Lenders.
“Authorized Officer” shall mean, with respect to any corporation or limited
liability company, the Chairman or Vice-Chairman of the Board, the President,
any Vice President, the General Counsel, the Secretary, the Treasurer, the
Controller, any Assistant Secretary, any Assistant Treasurer, any manager or
managing member and each other officer of such corporation or limited liability
company specifically authorized to sign agreements, instruments or other
documents on behalf of such corporation or limited liability company in
connection with the transactions contemplated by the Sale Agreement, the Funding
Agreement and the other Related Documents.


4
Annex X
[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


“Available Amounts” shall have the meaning assigned to it in Section 12.15 of
the Funding Agreement.
“BANA Committed Lender” shall mean Bank of America, N.A. and each other Lender
party hereto from time to time as a “BANA Committed Lender”.
“BANA Lender Group” shall mean Bank of America, N.A., as Managing Agent, and the
BANA Committed Lenders.
“Bank” shall mean any of the Concentration Account Banks, the Collection Account
Banks, the Accrual Account Bank or the Borrower Account Bank.
“Bank of America” shall mean Bank of America, N.A.
“Bankruptcy Code” shall mean the provisions of title 11 of the United States
Code, 11 U.S.C. § § 101 et seq.
“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate for such day, plus 0.50%, (b) the
then-current U.S. prime rate as published in the Wall Street Journal and (c) the
overnight LIBOR Rate quoted on such day plus 1.00%. If the calculation of the
Base Rate results in a Base Rate of less than zero (0), the Base Rate shall be
deemed to be zero (0) for all purposes hereunder.
“Billed Amount” shall mean, with respect to any Receivable, the amount billed on
the Billing Date to the Obligor thereunder.
“Billing Date” shall mean, with respect to any Receivable, the date on which the
invoice with respect thereto was generated.
“BK Obligor” means an Obligor that is (i) unable to make payment of its
obligations when due, (ii) a debtor in a voluntary or involuntary bankruptcy
proceeding, or (iii) the subject of a comparable receivership or insolvency
proceeding, unless, in the case of a bankruptcy proceeding in clause (ii) or
(iii), the applicable Originator has been designated as a “critical vendor” and
the Obligor thereunder has obtained (x) in the case of any Receivable originated
pre-petition, a final court order approving the payment of the pre-petition
claims of such Originator on an administrative priority basis or (y) in the case
of any Receivable originated post-petition, (A) a final court order approving
the payment of the post-petition claims of such Originator on an administrative
priority basis and (B) a debtor-in-possession financing facility and management
of the applicable Originator reasonably believes that such financing will be
available to pay the Receivables owing by such Obligor, and, in any such case,
such Obligor has agreed post-petition to pay the Receivables owing by such
Obligor on a current basis in accordance with its terms.
“BNS Committed Lender” shall mean The Bank of Nova Scotia and each other Lender
party hereto from time to time as a “BNS Committed Lender”.
“BNS Discretionary Lender” shall mean Liberty Street Funding LLC and each
Conduit Assignee thereof.


5
Annex X
[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


“BNS Lender Group” shall mean the Liberty Street Administrator, The Bank of Nova
Scotia, as Managing Agent, the BNS Committed Lenders and the BNS Discretionary
Lenders.
“Borrower” shall have the meaning assigned to it in the preamble to the Funding
Agreement.
“Borrower Account” shall mean the “Borrower Account” set forth on Schedule
4.01(q) to the Funding Agreement, maintained by the Borrower at the Borrower
Account Bank, which account shall be subject to a Borrower Account Agreement.
“Borrower Account Agreement” shall mean any agreement among the Borrower, the
Administrative Agent, and the Borrower Account Bank with respect to the Borrower
Account that provides, among other things, that (a) all items of payment
deposited in the Borrower Account are held by the Borrower Account Bank as
custodian for the Administrative Agent and (b) the Borrower Account Bank has no
rights of setoff or recoupment or any other claim against the Borrower Account,
as the case may be, other than for payment of its service fees and other charges
directly related to the administration of the Borrower Account and for returned
checks or other items of payment, and is otherwise in form and substance
acceptable to the Administrative Agent.
“Borrower Account Bank” shall mean the bank or other financial institution at
which the Borrower Account is maintained, which shall initially be Bank of
America.
“Borrower Account Collateral” shall have the meaning assigned to it in
Section 7.01(c) of the Funding Agreement.
“Borrower Assigned Agreements” shall have the meaning assigned to it in Section
7.01(b) of the Funding Agreement.
“Borrower Collateral” shall have the meaning assigned to it in Section 7.01 of
the Funding Agreement.
“Borrower Collection Account” shall mean any “Collection Account” and related
Lockboxes (if any) set forth on Schedule 4.01(q) to the Funding Agreement,
established by the Borrower pursuant to Section 6.01(a) of the Funding Agreement
and maintained by the Borrower at a Collection Account Bank, which account shall
be subject to a Collection Account Agreement.
“Borrower Obligations” shall mean all loans, advances, debts, liabilities,
indemnities and obligations for the performance of covenants, tasks or duties or
for payment of monetary amounts (whether or not such performance is then
required or contingent, or such amounts are liquidated or determinable) owing by
the Borrower to any Affected Party under the Funding Agreement, any other
Related Document and any document or instrument delivered pursuant thereto, and
all amendments, extensions or renewals thereof, and all covenants and duties
regarding such amounts, of any kind or nature, present or future, whether or not
evidenced by any note, agreement or other instrument, arising thereunder,
including the Outstanding Principal Amount, interest, fees, amounts payable in
respect of Funding Excess, Successor Servicing Fees and Expenses, Additional
Amounts, Additional Costs, Indemnified Amounts, and including the “Borrower
Obligations” under, and as


6
Annex X
[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


defined in, the Existing Receivables Purchase Agreement. This term includes all
principal, interest (including all interest that accrues after the commencement
of any case or proceeding by or against the Borrower in bankruptcy, whether or
not allowed in such case or proceeding), fees, charges, expenses, attorneys’
fees and any other sum chargeable to the Borrower under any of the foregoing,
whether now existing or hereafter arising, voluntary or involuntary, whether or
not jointly owed with others, direct or indirect, absolute or contingent,
liquidated or unliquidated, and whether or not from time to time decreased or
extinguished and later increased, created or incurred, and all or any portion of
such obligations that are paid to the extent all or any portion of such payment
is avoided or recovered directly or indirectly from any Secured Party or any
assignee of any Secured Party as a preference, fraudulent transfer or otherwise.
“Borrowing” shall mean the Advances of the Lenders.
“Borrowing Base” shall mean, as of any date of determination, the amount equal
to the lesser of:
(a)
the Facility Limit,

and
(b)
an amount equal to the positive difference, if any, of:

(i)
the product of (1) the Dynamic Advance Rate multiplied by (2) the Net
Receivables Balance,

minus
(ii)
the sum of (W) the Interest Reserve, (X) the Servicing Fee Reserve, and (Y) such
other reserves as the Administrative Agent may determine from time to time based
upon its reasonable credit judgment;

in each case as disclosed in the most recently submitted Borrowing Base
Certificate or Borrowing Request or as otherwise determined by the
Administrative Agent based on Borrower Collateral information available to it,
including any information obtained from any audit or from any other reports with
respect to the Borrower Collateral, which determination shall be final, binding
and conclusive on all parties to the Funding Agreement (absent manifest error).
“Borrowing Base Certificate” shall have the meaning assigned to it in
Section 5.02(b) of the Funding Agreement.
“Borrowing Request” shall have the meaning assigned to it in Section 2.03(a) of
the Funding Agreement.
“Breakage Costs” shall have the meaning assigned to it in Section 2.10 of the
Funding Agreement.


7
Annex X
[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


“Business Day” shall mean any day that is not a Saturday, a Sunday or a day on
which banks are required or permitted to be closed in the State of New York, the
State of Pennsylvania or, with respect to any remittances to be made by any Bank
to or from any Account, in the jurisdiction in which such Account maintained by
such Bank is located.
“Buyer” shall have the meaning assigned to it in the preamble to the Sale
Agreement.
“Buyer Available Amounts” shall have the meaning assigned to it in Section 6.15
of the Sale Agreement.
“Buyer Indemnified Person” shall have the meaning assigned to it in Section 5.01
of the Sale Agreement.
“Capital Lease” shall mean, with respect to any Person, any lease of any
property (whether real, personal or mixed) by such Person as lessee that, in
accordance with GAAP, would be required to be classified and accounted for as a
capital lease on a balance sheet of such Person.
“Capital Lease Obligation” shall mean, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.
“Change of Control” means:
(a)an event or series of events by which any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all Equity
Interests that such person or group has the right to acquire, whether such right
is exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of Voting Equity Interests of the
Parent representing forty percent (40%) or more of the combined voting power of
all Voting Equity Interests of the Parent on a fully diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right); or
(b)Hyve, WestCon or any other Originator (other than the Parent) shall cease to
be, directly or indirectly, wholly-owned Subsidiaries of the Parent.
“Charge-Off” shall mean the extent to which any Transferred Receivable is
subject to any Dilution Factor described in clause (a) of the definition
thereof.


8
Annex X
[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


“Charges” shall mean (i) all federal, state, provincial, county, city,
municipal, local, foreign or other governmental taxes (including taxes owed to
the PBGC at the time due and payable); (ii) all levies, assessments, charges, or
claims of any governmental entity or any claims of statutory lienholders, the
nonpayment of which could give rise by operation of law to a Lien on Borrower
Collateral or any other property of the Borrower or any Originator and (iii) any
such taxes, levies, assessment, charges or claims which constitute a lien or
encumbrance on any property of the Borrower or any Originator.
“Class A Obligor”, “Class B Obligor”, “Class C Obligor” and “Class D Obligor”,
respectively, shall mean, as of any date of determination, an Obligor having a
short-term rating or unsecured long-term debt rating or both a short-term rating
and an unsecured long-term rating from either of Moody’s or S&P in accordance
with the definition of “Class of Obligor” as determined in the following manner:
Class of Obligor
Short-Term Rating
Long-Term
Rating of Obligor
Class A Obligor
A-1/P-1
A/A2 or higher
Class B Obligor
A-2/P-2
A- or BBB+/A3 or Baa1 (but lower than A/A2)
Class C Obligor
A-3/P-3
BBB or BBB-/Baa2 or Baa3 (but lower than BBB+/Baa1)
Class D Obligor
Lower than A-3/P-3 or Not Rated
Lower than BBB-/Baa3 or Not Rated



“Class of Obligor” for any Obligor shall be determined by the Administrative
Agent as follows: (i) the short term rating issued by S&P for such Obligor shall
be used to determine the “Class of Obligor”; provided that if such short-term
rating is unavailable, the long-term unsecured rating issued by S&P for the
Obligor shall be used, (ii) concomitantly with clause (i), the short-term rating
issued by Moody’s for such Obligor shall be used to determine the “Class of
Obligor”; provided that if such short-term rating is unavailable, the long-term
unsecured rating issued by Moody’s for the Obligor shall be used, and (iii) only
if there is a difference between the “Class of Obligor” indicated in clauses (i)
and (ii), determined concomitantly, then the Obligor shall be deemed a member of
the lower of the determined “Class of Obligor”.
“Closing Date” shall mean November 12, 2010.
“Collection Account” shall mean each of the Borrower Collection Accounts and the
Originator Collection Accounts.
“Collection Account Agreement” shall mean any agreement among the Borrower or an
Originator, as applicable, the Administrative Agent and the applicable
Collection Account Bank with respect to the relevant Collection Account that
provides, among other things, that (a) all items of payment deposited in such
Collection Account are held by the applicable Collection Account Bank as
custodian for the Administrative Agent and (b) the applicable Collection Account
Bank has no rights of setoff or recoupment or any other claim against such
Collection Account, other than for payment of its service fees and other charges
directly related to the administration of such


9
Annex X
[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Collection Account and for returned checks or other items of payment and is
otherwise in form and substance acceptable to the Administrative Agent.
“Collection Account Bank” shall mean any bank or other financial institution at
which a Collection Account or any related Lockboxes are maintained.
“Collections” shall mean, with respect to any Transferred Receivable, all cash
collections and other proceeds of such Receivable (including late charges, fees
and interest arising thereon, and all recoveries with respect to such
Transferred Receivable which has been written off as uncollectible).
“Commercial Paper” means the promissory notes issued or to be issued by a
Conduit Lender (or its related commercial paper issuer if such Conduit Lender
does not itself issue commercial paper) in the commercial paper market.
“Commitment” shall mean as to any Committed Lender, the aggregate commitment of
such Committed Lender to make Advances as set forth in Schedule 1.01 to the
Funding Agreement or in the most recent Assignment Agreement executed by such
Lender, as such amount may be adjusted, if at all, from time to time in
accordance with the Funding Agreement and shall include any Accordion Commitment
then in effect.
“Committed Lenders” shall mean, (a) for the BNS Lender Group, the BNS Committed
Lenders, (b) for the MUFG Lender Group, the MUFG Committed Lenders, (c) for the
SMBC Lender Group, the SMBC Committed Lenders, (d) for the BANA Lender Group,
the BANA Committed Lenders, (e) for the Wells Lender Group, the Wells Committed
Lenders, and (f) any other Person that shall become a party to the Funding
Agreement in the capacity as a “Committed Lender”, and, in each case, their
respective successors and permitted assigns.
“Concentration Account” shall mean any “Concentration Account” and related
Lockboxes (if any) set forth on Schedule 4.01(q) to the Funding Agreement,
established by the Borrower pursuant to Section 6.01(a) of the Funding Agreement
(as such schedule may be updated from time to time to add a new “Concentration
Account” with the consent of the Borrower and the Administrative Agent) and
maintained by the Borrower at a Concentration Account Bank, which account shall
be subject to a Concentration Account Agreement.
“Concentration Account Agreement” shall mean any agreement among the Borrower,
the Administrative Agent and the applicable Concentration Account Bank with
respect to the relevant Concentration Account that provides, among other things,
that (a) all items of payment deposited in such Concentration Account are held
by the applicable Concentration Account Bank as custodian for the Administrative
Agent and (b) the applicable Concentration Account Bank has no rights of setoff
or recoupment or any other claim against such Concentration Account, other than
for payment of its service fees and other charges directly related to the
administration of such Concentration Account and for returned checks or other
items of payment and is otherwise in form and substance acceptable to the
Administrative Agent.


10
Annex X
[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


“Concentration Account Bank” shall mean the bank or other financial institution
at which a Concentration Account or any related Lockboxes are maintained.
“Concentration Percentage” shall mean, as of any date of determination, for the
Obligors compromising each Class of Obligor in the table below, on an individual
basis, a percentage not to exceed the corresponding “Individual Obligor
Percentage”, subject to adjustment for any Special Obligors as approved by the
Administrative Agent with the consent of the Requisite Lenders.
Class of Obligor
Individual Obligor Percentage
 
 
Class A
20.00%
Class B
10.00%
Class C
6.67%
Class D
3.00%



“Conduit Assignee” means, with respect to any Conduit Lender, any special
purpose entity that finances its activities directly or indirectly through asset
backed commercial paper and is administered by the same Administrator as such
Conduit Lender (or an Affiliate of such Administrator consented to by the
Borrower) and designated by such Administrator from time to time to accept an
assignment from such Conduit Lender of all or a portion of its interest under
the Funding Agreement.
“Conduit Investment Termination Date” shall mean, with respect to any Conduit
Lender, the date of the delivery by such Conduit Lender to the Borrower of
written notice that such Conduit Lender elects, in its sole discretion, to
permanently cease to fund Advances hereunder.
“Conduit Lender” shall mean Liberty Street Funding LLC, Manhattan Asset Funding
Company LLC, Gotham Funding Corporation, any other Person that shall become a
party to this Agreement in the capacity as a “Conduit Lender” and any Conduit
Assignee of any of the foregoing.
“Conduit Trustee” means, with respect to any Conduit Lender, a security trustee
or collateral agent for the benefit of the holders of the Commercial Paper of
such Conduit Lender appointed pursuant to such Conduit Lender’s program
documents.
“Contract” shall mean any agreement or invoice pursuant to, or under which, an
Obligor shall be obligated to make payments with respect to any Receivable.
“Contributed Receivables” shall have the meaning assigned to it in
Section 2.01(d) of the Sale Agreement.
“CP Rate” shall mean, for any Interest Period for any Portion of Advances funded
by a particular Conduit Lender, the per annum rate equivalent to the weighted
average cost (as determined by the related Administrator and including
incremental carrying costs incurred with respect to Commercial Paper maturing on
dates other than those on which corresponding funds are


11
Annex X
[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


received by such Conduit Lender, other borrowings by such Conduit Lender (other
than under any Program Support Agreement) and any other costs associated with
the issuance of Commercial Paper, including dealer fees and placement agent
commissions) of or related to the issuance of Commercial Paper that are
allocated, in whole or in part, by such Conduit Lender or its Administrator to
fund or maintain such Portion of Advances (and which may be also allocated in
part to the funding of other assets of such Conduit Lender); provided that if
any component of such rate is a discount rate, in calculating the “CP Rate” for
such Portion of Advances for such Interest Period, such Conduit Lender shall for
such component use the rate resulting from converting such discount rate to an
interest bearing equivalent rate per annum.
“Credit Agreement” shall mean that certain Credit Agreement, dated as of
November 27, 2013, among Parent, the subsidiaries of Parent identified therein
from time to time, Bank of America, National Association, as agent, and the
financial institutions from time to time party thereto as lenders and as in
effect on the 2018 Effective Date together with all amendments, restatements,
supplements or modifications thereto that are in effect on the 2018 Effective
Date or adopted from time to time thereafter to the extent not prohibited under
the Related Documents, and any refinancings, replacements or refundings thereof
that (a) are agreed to by the Requisite Lenders or (b) (i) have terms and
conditions no less favorable (as determined by the Administrative Agent, in the
exercise of its reasonable credit judgment) to the Administrative Agent or any
Lender than the terms and conditions of the existing Credit Agreement and (ii)
with respect to which an intercreditor agreement having terms and conditions
acceptable to the Administrative Agent and the Lenders is in full force and
effect.
“Credit and Collection Policies” shall mean the written credit, collection,
customer relations and service policies of the Originators in effect on the
Closing Date and attached as Exhibit A to the Funding Agreement, as the same may
from time to time be amended, restated, supplemented or otherwise modified with
the prior written consent of the Requisite Lenders.
“Credit Card Sales” means any payment obligation resulting from purchases by an
Obligor of merchandise, goods or services from any Originator using a website
maintained by or on behalf of such Originator using a credit or debit card and
settling within five Business Days of purchase.
“Credit Parties” means the Transaction Parties and the Borrower.
“Daily Report” shall have the meaning assigned to it in paragraph (a) of
Annex 5.02(a) to the Funding Agreement.
“Debt” of any Person shall mean, without duplication, (a) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services payment for which is deferred more than 90 days, but excluding
obligations to trade creditors incurred in the ordinary course of business that
are not overdue by more than 90 days unless being contested in good faith, (b)
all reimbursement and other obligations with respect to letters of credit,
bankers’ acceptances and surety bonds, whether or not matured, (c) all
obligations evidenced by notes, bonds, debentures or similar instruments, (d)
all indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though


12
Annex X
[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


the rights and remedies of the seller or lender under such agreement in the
event of default are limited to repossession or sale of such property), (e) all
Capital Lease Obligations, (f) all obligations of such Person under commodity
purchase or option agreements or other commodity price hedging arrangements, in
each case whether contingent or matured, (g) all obligations of such Person
under any foreign exchange contract, currency swap agreement, interest rate
swap, cap or collar agreement or other similar agreement or arrangement designed
to alter the risks of that Person arising from fluctuations in currency values
or interest rates, in each case whether contingent or matured, (h) all
liabilities of such Person under Title IV of ERISA, (i) all Guaranteed
Indebtedness of such Person, (j) all indebtedness referred to in clauses (a)
through (i) above secured by (or for which the holder of such indebtedness has
an existing right, contingent or otherwise, to be secured by) any Lien upon or
in property or other assets (including accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such indebtedness, (k) all “Indebtedness” as such term is defined in
the Credit Agreement, (1) all “Loans” and other obligations of the Parent and
its Subsidiaries under the Credit Agreement (which shall only be Debt of the
Parent, its Subsidiaries and any Person who guarantees such Debt), and (m) the
Borrower Obligations.
“Debtor Relief Laws” means any applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, insolvency, fraudulent conveyance,
reorganization, or similar laws affecting the rights, remedies, or recourse of
creditors generally, including the Bankruptcy Code and all amendments thereto,
as are in effect from time to time.
“Default Rate” means, for any period, the applicable Base Rate for such period
plus the Applicable Margin, plus 0.50% per annum.
“Default Ratio” shall mean, subject to Section 2(e), as of any date of
determination, the ratio (expressed as a percentage) of:
(a)    the sum of (without duplication) (i) the aggregate Billed Amount of all
Transferred Receivables (other than Specified Excluded Receivables) which became
Defaulted Receivables during the Settlement Period immediately preceding such
date and (ii) with respect to any Obligor that, during the Settlement Period
immediately preceding such date, became (A) a debtor in a voluntary or
involuntary bankruptcy proceeding, or (B) the subject of a comparable
receivership or insolvency proceeding, the aggregate Outstanding Balance of
Transferred Receivables (other than Specified Excluded Receivables) owing by
such Obligor that were owing by such Obligor before such Obligor became (x) a
debtor in a voluntary or involuntary bankruptcy proceeding, or (y) the subject
of a comparable receivership or insolvency,
to
(b)    the aggregate Outstanding Balance of all Transferred Receivables (other
than Specified Excluded Receivables) originated during the Settlement Period
which ended four (4) months prior to the last day of the Settlement Period
immediately preceding such date.
“Default Trigger Ratio” shall mean, subject to Section 2(e), as of any date of
determination, the ratio (expressed as a percentage) of:


13
Annex X
[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(a)    the aggregate Billed Amount of all Defaulted Receivables (other than
Specified Excluded Receivables) as of the last day of the three Settlement
Periods immediately preceding such date,
to
(b)    the aggregate Outstanding Balance of all Transferred Receivables (other
than Specified Excluded Receivables) originated during the fifth, sixth and
seventh Settlement Periods immediately preceding such date.
“Defaulted Receivable” shall mean any Transferred Receivable (a) with respect to
which any payment, or part thereof, remains unpaid from 121 to 150 days after
its Billing Date, (b) with respect to which the Obligor thereunder is a BK
Obligor or (c) that otherwise has been or should be written off in accordance
with the Credit and Collection Policies.
“Delinquency Ratio” shall mean, subject to Section 2(e), as of any date of
determination, the ratio (expressed as a percentage) of:
(a)    the aggregate Billed Amount of all Transferred Receivables (other than
Specified Excluded Receivables) with respect to which any payment, or part
thereof, remains unpaid from 91 to 120 days after its Billing Date,
to
(b)    the aggregate Outstanding Balance of all Transferred Receivables (other
than Specified Excluded Receivables) as of the last day of the most recently
ended Settlement Period.
“Delinquency Trigger Ratio” shall mean, subject to Section 2(e), as of any date
of determination, the ratio (expressed as a percentage) of:
(a)    the aggregate Billed Amount of Transferred Receivables (other than
Specified Excluded Receivables) as of the last day of the three (3) most
recently ended Settlement Periods with respect to which any payment, or part
thereof, remains unpaid from 91 to 120 days after its Billing Date,
to
(b)    the aggregate Outstanding Balance of Transferred Receivables (other than
Specified Excluded Receivables) as of the last day of the three (3) most
recently ended Settlement Periods.
“Dilution Factors” shall mean, with respect to any Transferred Receivable, any
portion of which (a) was reduced, canceled or written-off as a result of (i) any
credits, rebates, freight charges, cash discounts, volume discounts, cooperative
advertising expenses, royalty payments, warranties, cost of parts required to be
maintained by agreement (either express or implied), allowances for early
payment, warehouse and other allowances, defective, rejected, returned or
repossessed merchandise or services, or any failure by any Originator to deliver
any


14
Annex X
[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


merchandise or services or otherwise perform under the underlying Contract or
invoice, (ii) any change in or cancellation of any of the terms of the
underlying Contract or invoice or any cash discount, rebate, retroactive price
adjustment or any other adjustment by the applicable Originator which reduces
the amount payable by the Obligor on the related Receivable, or (iii) any setoff
in respect of any claim by the Obligor thereof (whether such claim arises out of
the same or a related transaction or an unrelated transaction) or (b) is subject
to any specific dispute, offset, counterclaim or defense whatsoever (except
discharge in bankruptcy of the Obligor thereof); provided that the Dilution
Factors shall not be deemed to include any write-offs of Defaulted Receivables.
“Dilution Horizon Factor” shall mean, as of any date of determination, (x) the
Billed Amount of Transferred Receivables originated during the two most recent
Settlement Periods preceding such date divided by (y) the Net Receivables
Balance as of the end of the Settlement Period immediately preceding such date.
“Dilution Ratio” shall mean, subject to Section 2(e), as of any date of
determination, the ratio (expressed as a percentage) of:
(a)    the aggregate Dilution Factors for all Transferred Receivables (other
than Specified Excluded Receivables) during the Settlement Period immediately
preceding such date,
to
(b)    the aggregate Billed Amount of all Transferred Receivables (other than
Specified Excluded Receivables) originated during the second Settlement Period
immediately preceding such date.
“Dilution Reserve Ratio” shall mean, subject to Section 2(e), as of any date of
determination, the ratio (expressed as a percentage) calculated in accordance
with the following formula:
DRR=[(2.25 x ADR) + (HDR- ADR) x (HDR÷ADR)] x DHF
where
DRR =
the Dilution Reserve Ratio;

ADR =
the aggregate Dilution Factors for the twelve most recent calendar Settlement
Periods divided by the aggregate Billed Amount of Transferred Receivables (other
than Specified Excluded Receivables) for such twelve most recent calendar
Settlement Periods;

HDR=
the highest Dilution Ratio occurring during the twelve most recent Settlement
Periods preceding such date; and

DHF=
the Dilution Horizon Factor.



15
Annex X
[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


“Dilution Trigger Ratio” shall mean, as of any date of determination, the ratio
(expressed as a percentage) of:
(a)    the aggregate Dilution Factors for all Transferred Receivables (other
than Specified Excluded Receivables) for the three Settlement Periods
immediately preceding such date,
to
(b)    the aggregate Billed Amount for all Transferred Receivables (other than
Specified Excluded Receivables) originated during the second, third and fourth
Settlement Periods immediately preceding such date.
“Discretionary Lenders” shall mean the BNS Discretionary Lenders, the SMBC
Discretionary Lenders, the MUFG Discretionary Lenders and each other Person that
shall become a party to the Funding Agreement in the capacity as a
“Discretionary Lender”, and, in each case, their respective successors and
permitted assigns.
“Dollars” or “$” shall mean lawful currency of the United States of America.
“Dynamic Advance Rate” shall mean, as of any date of determination, a percentage
equal to 100% minus the greater of (i) the Minimum Reserve Ratio and (ii) the
sum of the Loss Reserve Ratio and the Dilution Reserve Ratio as of such date.
“Effective Date” shall have the meaning assigned to it in Section 3.01 of the
Funding Agreement.
“Election Notice” shall have the meaning assigned to it in Section 2.01(d) of
the Sale Agreement.
“Eligible Foreign Obligor” shall mean a Foreign Obligor whose jurisdiction of
organization has a sovereign debt rating of no less than A-1 by S&P and P-1 by
Moody’s.
“Eligible Receivable” shall mean, as of any date of determination, a Transferred
Receivable:
(a)    (i) that is due and payable within 120 days after its Billing Date and
(ii) with respect to which no payment or part thereof remains unpaid for more
than 90 days after its Billing Date; provided further, for purposes of
clarification, that any Transferred Receivable shall be deemed an Eligible
Receivable within the first 120 days after its Billing Date subject to the
remaining qualifications hereunder;
(b)    that is not a liability of an Excluded Obligor or an Obligor with respect
to which more than 50% of the aggregate Outstanding Balance of all Receivables
owing by such Obligor are more than 90 days after its Billing Date;
(c)    that was originated by an Originator with respect to which no event has
occurred which materially and adversely impairs (i) the ability of such
Originator to originate


16
Annex X
[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Receivables (other than Excluded Receivables) of a credit quality which are at
least of the credit quality of the Receivables as of the 2016 Effective Date
(other than Excluded Receivables), or (ii) the financial condition or operations
of such Originator;
(d)    that is denominated and payable in Dollars in the United States of
America and is not represented by a note or other negotiable instrument or by
chattel paper;
(e)    that is not subject to any right of rescission, dispute, offset
(including as a result of customer promotional allowances, discounts, rebates,
or claims for damages), hold back defense, adverse claim or other claim (with
only the portion of any such Receivable subject to any such right of rescission,
dispute, offset (including as a result of customer promotional allowances,
discounts, rebates, or claims for damages), hold back defense, adverse claim or
other claim being considered an Ineligible Receivable by virtue of this clause
(e)), whether arising out of transactions concerning the Contract therefor or
otherwise;
(f)    with respect to which the Obligor thereunder is not a BK Obligor;
(g)    that is not an Unapproved Receivable;
(h)    that does not represent “billed but not yet shipped” goods or
merchandise, partially performed or unperformed services, consigned goods or
“sale or return” goods and does not arise from a transaction for which any
additional performance by the Originator thereof, or acceptance by or other act
of the Obligor thereunder, including any required submission of documentation,
remains to be performed as a condition to any payments on such Receivable or the
enforceability of such Receivable under applicable law;
(i)    as to which the representations and warranties set forth in Sections
4.01(v)(ii) through (iv) of the Sale Agreement are true and correct in all
respects as of the Transfer Date therefor;
(j)    that is not the liability of an Obligor that has any claim of a material
nature against or affecting the Originator thereof or the property of such
Originator which gives rise to a right of set-off against such Receivable (with
only that portion of Receivables owing by such Obligor equal to the amount of
such claim being an Ineligible Receivable); provided that claims which arise in
the ordinary course of business and are properly reflected in contra accounts on
the books and records of the Originators, the Borrower and the Servicer shall
not cause an otherwise Eligible Receivable to become ineligible under this
clause (j) but shall instead cause a reduction in the Outstanding Balance of
such Eligible Receivables for all computational purposes under the Related
Documents;
(k)    that was originated in accordance with and satisfies in all material
respects all applicable requirements of the Credit and Collection Policies;
(l)    that represents the genuine, legal, valid and binding obligation of the
Obligor thereunder enforceable by the holder thereof in accordance with its
terms (and which, for the


17
Annex X
[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


avoidance of doubt, is not in any way a limited obligation of the related
Obligor (e.g., limited to collections received by such Obligor from its own
accounts receivable));
(m)    that is entitled to be paid pursuant to the terms of the Contract
therefor and has not been paid in full or been compromised, adjusted, extended,
reduced, satisfied, subordinated, rescinded or modified (except for adjustments
to the Outstanding Balance thereof to reflect Dilution Factors made in
accordance with the Credit and Collection Policies);
(n)    that does not contravene in any material respect any laws, rules or
regulations applicable thereto (including laws, rules and regulations relating
to usury, consumer protection, truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no party to the Contract therefor is in
violation of any such law, rule or regulation that, in each case, could
reasonably be expected to have a material adverse effect on the collectability,
value or payment terms of such Receivable;
(o)    with respect to which no proceedings or investigations are pending or
threatened before any Governmental Authority (i) asserting the invalidity of
such Receivable or the Contract therefor, (ii) asserting the bankruptcy or
insolvency of the Obligor thereunder; unless, in the case of a bankruptcy
proceeding, the applicable Originator has been designated as a “critical vendor”
and the Obligor thereunder has obtained (A) in the case of any Receivable
originated pre-petition, a final court order approving the payment of the
pre-petition claims of such Originator on an administrative priority basis or
(B) in the case of any Receivable originated post-petition, (1) a final court
order approving the payment of the post-petition claims of such Originator on an
administrative priority basis and (2) a debtor-in-possession financing facility
and management of the applicable Originator reasonably believes that such
financing will be available to pay the Receivables owing by such Obligor, and,
in any such case, such Obligor has agreed post-petition to pay the Receivables
owing by such Obligor on a current basis in accordance with its terms, (iii)
seeking payment of such Receivable or payment and performance of such Contract
or (iv) seeking any determination or ruling that could reasonably be expected to
materially and adversely affect the validity or enforceability of such
Receivable or such Contract;
(p)    (i) that is an “account” within the meaning of the UCC (or any other
applicable legislation) of the jurisdictions in which the each of the
Originators, the Parent and the Borrower are organized and in which chief
executive offices of each of the Originators, the Parent and the Borrower are
located and (ii) under the terms of the related Contract, the right to payment
thereof may be freely assigned, including as a result of compliance with
applicable law (or with respect to which, the prohibition on the assignment of
rights to payment are made fully ineffective under applicable law);
(q)    that is payable solely and directly to an Originator and not to any other
Person (including any shipper of the merchandise or goods that gave rise to such
Receivable), except to the extent that payment thereof may be made pursuant to
Article VI of the Funding Agreement;
(r)    with respect to which all material consents, licenses, approvals or
authorizations of, or registrations with, any Governmental Authority required to
be obtained, effected or given in connection with the creation or assignment of
such Receivable or the Contract


18
Annex X
[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


therefor have been duly obtained, effected or given and are in full force and
effect (provided that a Receivable shall be an Eligible Receivable under this
clause (r) if the only required approval which has not been obtained is the
approval by the U.S. government of the assignment of the related Receivable in
the case of Receivables the Obligor of which is the U.S. government);
(s)    that is created through the provision of merchandise, goods or services
by the Originator thereof in the ordinary course of its business;
(t)    that is not the liability of an Obligor that, under the terms of the
Credit and Collection Policies, is receiving or should receive merchandise,
goods or services on a “cash on delivery” basis;
(u)    that does not constitute a rebilled amount arising from a deduction taken
by an Obligor with respect to a previously arising Receivable;
(v)    as to which the Borrower has a first priority perfected ownership
interest and in which the Administrative Agent has a first priority perfected
security interest, in each case not subject to any Lien, right, claim, security
interest or other interest of any other Person (other than, in the case of the
Borrower, the Lien of the Administrative Agent for the benefit of the Secured
Parties);
(w)    to the extent such Transferred Receivable represents sales tax or a
vendor pass-through payment, such portion of such Receivable shall not be an
Eligible Receivable;
(x)    that does not represent the balance owed by an Obligor on a Receivable in
respect of which the Obligor has made partial payment;
(y)    with respect to which no check, draft or other item of payment was
previously received that was returned unpaid or otherwise;
(z)    with respect to which, if such Receivable is a Financing Receivable,
either (i) the Obligor under such Financing Receivable has entered into an
intercreditor agreement with MUFG Bank, Ltd. f/k/a The Bank of Tokyo-Mitsubishi
UFJ, Ltd. (as successor to The Bank of Nova Scotia), the Parent and Borrower, in
form and substance satisfactory to the Administrative Agent or (ii) the Obligor
thereunder is obligated to pay such Receivable in full without any setoff,
counterclaim or other deduction against (or otherwise with respect to) the
applicable purchaser of the related goods or services (or such purchaser’s
performance under the financing arrangement between such Obligor and such
purchaser), such Obligor does not have an “inbound” flooring arrangement with
the Parent pursuant to which such Obligor at any time obtained a lien on the
related goods and the Administrative Agent has specifically approved in writing
the form of the financing arrangement under which such Receivable was generated;
(aa)    that is not a Receivable of an Obligor with respect to which the Parent
(or any Affiliate thereof) performs servicing duties as agent for such Obligor
with respect to such Obligor’s own accounts receivable, if any portion of the
Outstanding Balance of such Receivable


19
Annex X
[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


causes the aggregate Outstanding Balance of all such Receivables in the Borrower
Collateral to exceed 5% of the Net Receivables Balance;
(bb)    that is not a Receivable the Obligor of which is Iron Bow Technologies,
LLC, except as expressly permitted in writing by all Lenders;
(cc)    that do not arise under partially performed or unperformed Contracts for
services or the delivery of goods or merchandise; and
(dd)    that complies with such other criteria and requirements as the
Administrative Agent in its reasonable credit judgment may from time to time
specify to the Borrower or the applicable Originator thereof upon not less than
ten Business Days prior written notice.
“Eligible U.S. Government Receivable” means an Eligible Receivable the Obligor
of which is the U.S. government with respect to which the Obligor has not
obtained the approval of the U.S. government to the assignment thereof.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974 and any
regulations promulgated thereunder.
“ERISA Affiliate” shall mean, with respect to any Credit Party, any trade or
business (whether or not incorporated) that, together with such Credit Party,
are treated as a single employer within the meaning of Sections 414(b) or (c) of
the IRC (and Sections 414(m) or (o) of the IRC for purpose of provisions
relating to Section 412 of the IRC).
“ERISA Event” shall mean, with respect to any Credit Party or any ERISA
Affiliate of such Credit Party, the occurrence of one or more of the following
events: (a) any Reportable Event with respect to a Title IV Plan unless the
30-day requirement with respect thereto has been waived pursuant to the
regulations under Section 4043 of ERISA; (b) the withdrawal of any Credit Party
or any ERISA Affiliate of such Credit Party from a Title IV Plan subject to
Section 4063 of ERISA during a plan year in which it was a “substantial
employer,” as defined in Section 4001(a)(2) of ERISA; (c) the complete or
partial withdrawal of any Credit Party or any ERISA Affiliate of such Credit
Party from any Multiemployer Plan; (d) the filing of a notice of intent to
terminate a Title IV Plan or the treatment of a plan amendment as a termination
under Section 4041 of ERISA; (e) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC; (f) the failure by any Credit
Party or any ERISA Affiliate of such Credit Party to make when due


20
Annex X
[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


required contributions to a Multiemployer Plan or Title IV Plan unless such
failure is cured within 30 days; (g) any other event or condition that might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Title IV Plan
or Multiemployer Plan or for the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the termination of a Multiemployer Plan under Section
4041A of ERISA or the insolvency of a Multiemployer Plan under Section 4245 of
ERISA; or (i) the receipt of notice from the IRS of the failure of a Qualified
Plan to be tax qualified or tax exempt.
“ESOP” means a Plan that is intended to satisfy the requirements of
Section 4975(e)(7) of the IRC.
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, rounded upward to the next
1/100th of 1%) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
with respect to Eurocurrency funding (currently referred to as “eurocurrency
liabilities”). The LIBOR Rate shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.
“Event of Servicer Termination” shall have the meaning assigned to it in
Section 8.01 of the Sale Agreement.
“Excluded Obligor” shall mean any Obligor (a) that is an Affiliate of any
Originator, the Parent or the Borrower (other than a Permitted Affiliate
Obligor), or (b) that is designated as an Excluded Obligor by the Administrative
Agent in its reasonable discretion upon ten (10) Business Days’ prior written
notice from the Administrative Agent to the Borrower, the Lenders, the Servicer
and the Parent.
“Excluded Receivable” shall mean (i) any Receivable owing by the Obligor of an
Originator (the “Reseller”) arising directly as a result of a separate, but
corresponding, Receivable originated by such Reseller and where the Obligor of
such Reseller (the “End User”) with respect to such corresponding Receivable (x)
has been instructed to make payment of all amounts owing in respect of such
Receivable owed by the End User to the Reseller, directly to the Originator or
the Borrower (which may be in the name of the Reseller) and (y) is not relieved
of its obligation with respect to such Receivable unless and until payment of
all amounts owing to the Reseller with respect thereto is made directly to the
Originator or the Borrower in accordance with the terms of the sales contract or
purchase order and other documents between the Originator and the Reseller, (ii)
any Receivable owing by an Affiliate of any Originator, the Parent or the
Borrower (other than a Permitted Affiliate Obligor), (iii) any Receivable the
Obligor of which is [*] or any of its Subsidiaries and Affiliates, including,
without limitation, [*], or (iv) Credit Card Sales, to the extent characterized
as Receivables.
“Existing Receivables Purchase Agreement” shall have the meaning assigned to it
in the preamble of the Funding Agreement.


21
Annex X
[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


“Existing Transfer Agreement” shall have the meaning assigned to it in the
preamble of the Sale Agreement.
“Explicit Rating” shall have the meaning assigned to it in the Fee Letter.
“Facility Fee” shall have the meaning assigned to it in the Fee Letter.
“Facility Limit” means at any time, Eight Hundred and Fifty Million Dollars
($850,000,000), as such amount may be adjusted, if at all, from time to time in
accordance with the Funding Agreement and shall include any Accordion Facility
Limit then in effect.
“Facility Limit Increase Date” shall have the meaning assigned to it in Section
2.02(c)(i) of the Funding Agreement.
“Facility Limit Increase Request” shall have the meaning assigned to it in
Section 2.02(c)(i) of the Funding Agreement.
“Facility Limit Reduction Notice” shall have the meaning assigned to it in
Section 2.02(a) of the Funding Agreement.
“Facility Termination Date” shall mean the earliest of (a) the date so
designated pursuant to Section 9.01 of the Funding Agreement, (b) the Final
Advance Date, and (c) the date of termination of the Aggregate Commitment
specified in a Facility Termination Notice.
“Facility Termination Notice” shall have the meaning assigned to it in Section
2.02(b) of the Funding Agreement.
“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate charged to the applicable
Managing Agent on such day on such transactions as determined by it.
“Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve
System.
“Fee Letter” shall mean that certain third amended and restated fee letter,
dated as of the 2018 Effective Date, between the Parent, the Borrower, the
Administrative Agent, the Managing Agents, the Lenders and the other parties
thereto.
“Fees” shall mean any and all fees payable to the Administrative Agent or any
Lender pursuant to the Funding Agreement or any other Related Document,
including the Facility Fee and the Program Fee.


22
Annex X
[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


“Final Advance Date” shall mean May 7, 2020, as such date may be extended with
the consent of the Borrower, the Lenders and the Administrative Agent.
“Financing Receivable” shall mean a Receivable which evidences the obligation of
an Obligor to pay the purchase price of merchandise, goods or services which are
neither purchased nor deemed purchased by such Obligor but which were financed
by such Obligor pursuant to a floorplan financing arrangement.
“Foreign Obligor” shall mean an Obligor who is organized under the laws of any
jurisdiction outside of the United States of America (including the District of
Columbia but otherwise excluding its territories and possessions).
“Fourth Omnibus Amendment Effective Date” shall mean November 6, 2014.
“Funding Agreement” shall mean that certain Fourth Amended and Restated
Receivables Funding and Administration Agreement, dated as of the Closing Date,
by and among the Borrower, the Lenders, the Managing Agents, the Administrators
and the Administrative Agent.
“Funding Availability” shall mean, as of any date of determination, the amount,
if any, by which the Borrowing Base exceeds the Outstanding Principal Amount, in
each case as of the end of the immediately preceding day.
“Funding Excess” shall mean, as of any date of determination, the extent to
which the Outstanding Principal Amount exceeds the Borrowing Base, in each case
as disclosed in the most recently submitted Borrowing Base Certificate or
Borrowing Request or as otherwise determined by the Administrative Agent based
on Borrower Collateral information available to it, including any information
obtained from any audit or from any other reports with respect to the Borrower
Collateral, which determination shall be final, binding and conclusive on all
parties to the Funding Agreement (absent manifest error).
“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time, consistently applied as such term is
further defined in Section 2(a) of this Annex X.
“General Trial Balance” shall mean, with respect to any Originator and as of any
date of determination, such Originator’s accounts receivable trial balance
(whether in the form of a computer printout, magnetic tape or diskette) as of
such date, listing Obligors and the Receivables owing by such Obligors as of
such date together with the aged Outstanding Balances of such Receivables, in
form and substance satisfactory to the Borrower and the Administrative Agent.
“Gotham Administrator” shall mean MUFG Bank, Ltd. f/k/a The Bank of
Tokyo-Mitsubishi UFJ, Ltd., or an Affiliate thereof, as administrator for the
MUFG Discretionary Lender.
“Governmental Authority” shall mean any nation or government, any state,
province or other political subdivision thereof, and any agency, department or
other entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government.


23
Annex X
[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


“Guaranteed Indebtedness” shall mean, as to any Person, any obligation of such
Person guaranteeing any indebtedness, lease, dividend, or other obligation
(“primary obligation”) of any other Person (the “primary obligor”) in any
manner, including any obligation or arrangement of such Person to (a) purchase
or repurchase any such primary obligation, (b) advance or supply funds (i) for
the purchase or payment of any such primary obligation or (ii) to maintain
working capital or equity capital of the primary obligor or otherwise to
maintain the net worth or solvency or any balance sheet condition of the primary
obligor, (c) purchase property, securities or services primarily for the purpose
of assuring the owner of any such primary obligation of the ability of the
primary obligor to make payment of such primary obligation, or (d) indemnify the
owner of such primary obligation against loss in respect thereof. The amount of
any Guaranteed Indebtedness at any time shall be deemed to be the amount equal
to the lesser at such time of (x) the stated or determinable amount of the
primary obligation in respect of which such Guaranteed Indebtedness is incurred
and (y) the maximum amount for which such Person may be liable pursuant to the
terms of the instrument embodying such Guaranteed Indebtedness; or, if not
stated or determinable, the maximum reasonably anticipated liability (assuming
full performance) in respect thereof.
“Hyve” means Hyve Solutions Corporation, a corporation organized under the laws
of California.
“Incipient Servicer Termination Event” shall mean any event that, with the
passage of time or notice or both, would, unless cured or waived, become an
Event of Servicer Termination.
“Incipient Termination Event” shall mean any event that, with the passage of
time or notice or both, would, unless cured or waived, become a Termination
Event.
“Increased Capital Rate of Return Reduction Event” shall have the meaning
assigned to it in Section 2.09(a) of the Funding Agreement.
“Increasing Lender Group” shall have the meaning assigned to it in Section
2.02(c)(iii) of the Funding Agreement.
“Indemnified Amounts” shall mean, with respect to any Person, any and all suits,
actions, proceedings, claims, damages, losses, liabilities and reasonable
expenses (including, but not limited to, reasonable attorneys’ fees and
disbursements and other costs of investigation or defense, including those
incurred upon any appeal).
“Indemnified Person” shall have the meaning assigned to it in Section 10.01(a)
of the Funding Agreement.
“Indemnified Taxes” shall have the meaning assigned to it in Section 2.08(g) of
the Funding Agreement.
“Individual Obligor Percentage” shall have the meaning assigned to it in the
definition of “Concentration Percentage”.


24
Annex X
[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


“Ineligible Receivable” shall mean any Receivable (or portion thereof) which
fails to satisfy all of the requirements of an “Eligible Receivable” set forth
in the definition thereof.
“Intercreditor Agreement” shall mean each of (i) that certain Fourth Amended and
Restated Intercreditor Agreement dated as of November 27, 2013, entered into by
and among Parent, the Originators from time to time party thereto, Borrower,
Bank of America, and MUFG, as Administrative Agent, (ii) that certain Third
Amended and Restated Intercreditor Agreement dated as of January 23, 2009
entered into by Parent, the Originators from time to time party thereto,
Borrower, Bank of America, MUFG (as assignee of BNS, as assignee of Bank of
America), as Administrative Agent, IBM Canada Limited and IBM Credit LLC, and
(iii) each other intercreditor agreement entered into from time to time by
Parent, Borrower, MUFG, as Administrative Agent, and other creditors, in each
case, as amended, modified, amended, restated, supplemented or replaced in
accordance with the terms thereof.
“Interest Period” means (a) with respect to any Portion of Advances funded by
the issuance of Commercial Paper, (i) initially the period commencing on (and
including) the date of the initial funding of such Portion of Advances and
ending on (and including) the last day of the current calendar month, and
(ii) thereafter, each period commencing on (and including) the first day after
the last day of the immediately preceding Interest Period for such Portion of
Advances and ending on (and including) the last day of the current calendar
month; and (b) with respect to any Portion of Advances not funded by the
issuance of Commercial Paper, (i) initially the period commencing on (and
including) the date of the initial funding of such Portion of Advances and
ending on (but excluding) the next following Settlement Date, and (ii)
thereafter, each period commencing on (and including) a Settlement Date and
ending on (but excluding) the next following Settlement Date; provided that:
(a)
any Interest Period with respect to any Portion of Advances (other than any
Portion of Advances accruing Yield at the CP Rate) that would otherwise end on a
day which is not a Business Day shall be extended to the next succeeding
Business Day; provided that if Yield in respect of such Interest Period is
computed by reference to the LIBOR Rate, and such Interest Period would
otherwise end on a day which is not a Business Day, and there is no subsequent
Business Day in the same calendar month as such day, such Interest Period shall
end on the next preceding Business Day;

(b)
in the case of any Interest Period for any portion of Advance that commences
before the Facility Termination Date and would otherwise end on a date occurring
after the Facility Termination Date, such Interest Period shall end on such
Facility Termination Date and the duration of each Interest Period which
commences on or after the Facility Termination Date shall be of such duration as
shall be selected by such Managing Agent; and

(c)
any Interest Period in respect of which Yield is computed by reference to the CP
Rate may be terminated at the election of the applicable Managing Agent any
time, in which case the Portion of Advances allocated to such terminated
Interest Period shall be allocated to a new Interest Period commencing on



25
Annex X
[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(and including) the date of such termination and ending on (but excluding) the
next following Settlement Date, and shall accrue Yield at the Alternate Rate.
“Interest Reserve” shall mean, as of any date of determination, an amount equal
to the product of (i) 1.5, (ii) the Base Rate, (iii) the Outstanding Principal
Amount and (iv) a fraction, the numerator of which is the higher of (a) 30 and
(b) the Receivables Collection Turnover as of the end of the Settlement Period
immediately preceding such date multiplied by 2, and the denominator of which is
360.
“Investment Company Act” shall mean the provisions of the Investment Company Act
of 1940, 15 U.S.C. § § 80a et seq., and any regulations promulgated thereunder.
“Investments” shall mean, with respect to any Borrower Account Collateral, the
certificates, instruments, investment property or other investments in which
amounts constituting such collateral are invested from time to time.
“IRC” shall mean the Internal Revenue Code of 1986 and any regulations
promulgated thereunder.
“IRS” shall mean the Internal Revenue Service.
“Lender” shall have the meaning assigned to it in the preamble of the Funding
Agreement.
“Lender Group” shall mean each of the following groups:
(a)    the BNS Lender Group;
(b)    the MUFG Lender Group;
(c)    the SMBC Lender Group;
(d)    the BANA Lender Group;
(e)    the Wells Lender Group; and
(f)    for each additional Lender Group party to the Funding Agreement after the
2016 Effective Date, the applicable Conduit Lender (if any) and its
Administrator, the applicable Managing Agent and the related Committed Lenders
from time to time party hereto.
“Liberty Street Administrator” shall mean The Bank of Nova Scotia or an
Affiliate thereof, as administrator for the BNS Discretionary Lender.
“LIBOR Business Day” shall mean a Business Day on which banks in the city of
London are generally open for interbank or foreign exchange transactions.


26
Annex X
[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


“LIBOR Rate” means, for any Interest Period, a rate per annum determined by the
applicable Managing Agent pursuant to the following formula:
LIBOR Rate =
LIBOR Base Rate
1.00-Eurodollar Reserve Percentage

Where,
“LIBOR Base Rate” means, for such Interest Period:
(i)    the rate per annum (carried out to the fifth decimal place) equal to the
rate determined by the applicable Managing Agent to be the offered rate that
appears on the page of the Telerate Screen that displays an average London
interbank offered rate administered by ICE Benchmark Administration Limited (or
other Person which takes over the administration of such rate) for deposits in
Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two (2) LIBOR Business Days prior to the first day of such
Interest Period, or
(ii)    in the event the rate referenced in the preceding subsection (i) does
not appear on such page or service or such page or service shall cease to be
available, the rate per annum (carried to the fifth decimal place) equal to the
rate determined by the applicable Managing Agent to be the offered rate on such
other page or other service that displays an average London interbank offered
rate administered by ICE Benchmark Administration Limited (or other Person which
takes over the administration of such rate) for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two (2) LIBOR Business Days prior to the first day of such Interest Period, or
(iii)    in the event the rates referenced in the preceding subsections (i) and
(ii) are not available, the rate per annum determined by the applicable Managing
Agent as the rate of interest at which Dollar deposits (for delivery on the
first day of such Interest Period) in same day funds in the approximate amount
of the applicable Portion of Advances to be funded by reference to the LIBOR
Rate and with a term equivalent to such Interest Period would be offered by its
London Branch to major banks in the offshore dollar market at their request at
approximately 11:00 a.m. (London time) two (2) LIBOR Business Days prior to the
first day of such Interest Period.
If the calculation of the LIBOR Rate results in a LIBOR Rate of less than zero
(0), the LIBOR Rate shall be deemed to be zero (0) for all purposes hereunder.
“LIBOR Rate Advance” shall mean an Advance or portion thereof bearing interest
by reference to the LIBOR Rate or the LMIR Rate, as applicable.
“Lien” shall mean any mortgage or deed of trust, pledge, hypothecation,
assignment, deposit arrangement, lien, charge, claim, security interest,
easement or encumbrance, or preference,


27
Annex X
[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including any lease or title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
perfecting a security interest under the UCC or comparable law of any
jurisdiction).
“Litigation” shall mean, with respect to any Person, any action, claim, lawsuit,
demand, investigation or proceeding pending or threatened against such Person
before any court, board, commission, agency or instrumentality of any federal,
state, local or foreign government or of any agency or subdivision thereof or
before any arbitrator or panel of arbitrators.
“LMIR Rate” means for any day during any Interest Period, the one month
Eurodollar rate for Dollar deposits as reported on the Reuters Screen LIBOR01
Page or any other page that may replace such page from time to time for the
purpose of displaying offered rates of leading banks for London interbank
deposits in Dollars, as of 11:00 a.m. (London time) on such day, or if such day
is not a LIBOR Business Day, then the immediately preceding LIBOR Business Day
(or if not so reported, then as determined by the Administrative Agent from
another recognized source for interbank quotation), in each case, changing when
and as such rate changes. If the calculation of the LMIR Rate results in a LMIR
Rate of less than zero (0), the LMIR Rate shall be deemed to be zero (0) for all
purposes hereunder.
“Lockbox” shall mean one or more lockboxes or post office boxes into which
Collections are deposited by check or money order, each as set forth on Schedule
4.01(q) to the Funding Agreement, and references to any Lockbox shall be
understood to be references to any lockboxes associated with the relevant
Collection Account or Concentration Account, as applicable, and governed by the
relevant Collection Account Agreement or Concentration Account Agreement, as
applicable.
“Loss Reserve Ratio” shall mean, subject to Section 2(e), as of any date of
determination, the ratio (expressed as a percentage) calculated in accordance
with the following formula:
LRR = LHF x ARR x 2.25
where
LRR =
the Loss Reserve Ratio;

LHF =
a Loss Horizon Factor equal to (x) the aggregate Billed Amount of Transferred
Receivables originated during the four (4) most recent Settlement Periods
preceding such date divided by (y) the Net Receivables Balance as of the end of
the Settlement Period immediately preceding such date; and

ARR =
as of any date of determination, the highest quotient occurring during the
twelve most recent Settlement Periods of (i) the aggregate Billed Amount of all
Transferred Receivables (other than Specified



28
Annex X
[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Excluded Receivables) which became Defaulted Receivables during the three most
recent calendar Settlement Periods immediately preceding such date divided by
(ii) the aggregate Outstanding Balance of all Transferred Receivables (other
than Specified Excluded Receivables) originated during the fifth through seventh
calendar Settlement Periods immediately preceding such date.
“MAFC Administrator” shall mean SMBC Nikko Securities America, Inc. or an
Affiliate thereof, as administrator for the SMBC Discretionary Lender.
“Managing Agent” means, with respect to any Lender Group, the Person acting as
Managing Agent for such Lender Group and designated as such on the signature
pages hereto or in any Assignment Agreement under the Funding Agreement, and
each of its successors and assigns.
“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, liabilities, operations, or financial or other condition of
(i) the Originators considered as a whole, (ii) the Borrower, (iii) the Servicer
or (iv) the Parent and its Subsidiaries considered as a whole, (b) the ability
of any Originator, the Borrower, the Parent or the Servicer to perform any of
their respective obligations under the Related Documents in accordance with the
terms thereof, (c) the validity or enforceability of any Related Document or the
rights and remedies of the Borrower, the Managing Agents, the Lenders or the
Administrative Agent under any Related Document, (d) the federal income tax
attributes of the sale, contribution or pledge of the Transferred Receivables
pursuant to any Related Document or (e) the Transferred Receivables (or
collectability thereof), the Contracts therefor, the Borrower Collateral (in
each case, taken as a whole) or the ownership interests or Liens of the Borrower
or the Lenders or the Administrative Agent thereon or the priority of such
interests or Liens.
“Maturity Date” shall mean, with respect to any Receivable, the due date for
payment therefor specified in the Contract therefor, or, if no date is so
specified, 30 days from the Billing Date.
“Minimum Reserve Ratio” shall mean, as of any date of determination, the ratio
(expressed as a percentage) calculated in accordance with the following formula:
MRR = [the greater of 4.0% and (ADR x DHF)] + CF
where
MRR =
the Minimum Reserve Ratio;

ADR =
the average of the Dilution Ratios occurring during the twelve most recent
calendar Settlement Periods preceding such date;

DHF =
the Dilution Horizon Factor; and

CF =
a concentration factor equal to 20.0%.



29
Annex X
[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


“Monthly Report” shall have the meaning assigned to it in paragraph (a) of
Annex 5.02(a) to the Funding Agreement.
“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.
“MUFG Committed Lender” shall mean MUFG Bank, Ltd. f/k/a The Bank of
Tokyo-Mitsubishi UFJ, Ltd., and each other Lender party hereto from time to time
as a “MUFG Committed Lender”.
“MUFG Discretionary Lender” shall mean Gotham Funding Corporation and each
Conduit Assignee thereof.
“MUFG Lender Group” shall mean the Gotham Administrator, MUFG Bank, Ltd. f/k/a
The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Managing Agent, the MUFG Committed
Lenders and the MUFG Discretionary Lenders.
“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA with respect to which any Credit Party or any ERISA
Affiliate of such Credit Party is making, is obligated to make, or has made or
been obligated to make, contributions on behalf of participants who are or were
employed by any of them.
“Net Receivables Balance” means, as of any date of determination, the amount
equal to:
(a)
the Outstanding Balance of Eligible Receivables, minus

(b)
the sum of:

(i)the aggregate amount by which the aggregate Outstanding Balance of Eligible
Receivables of each Obligor as of such date exceeds the product of (A) the
Concentration Percentage for such Obligor on such date multiplied by (B) the
aggregate Outstanding Balance of all Eligible Receivables as of such date, plus
(ii)the aggregate amount by which the aggregate Outstanding Balance of Eligible
Receivables of all Eligible Foreign Obligors as of such date exceeds the product
of (A) 5.0% multiplied by (B) the aggregate Outstanding Balance of all Eligible
Receivables as of such date, plus
(iii)the aggregate amount by which the aggregate Outstanding Balance of Eligible
U.S. Government Receivables as of such date exceeds the product of (A) 5.0%
multiplied by (B) the aggregate Outstanding Balance of all Eligible Receivables
as of such date, plus
(iv)the aggregate amount by which the aggregate Outstanding Balance of Permitted
Affiliate Receivables as of such date exceeds the product of (A)


30
Annex X
[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


4.0% multiplied by (B) the aggregate Outstanding Balance of all Eligible
Receivables as of such date,
in each case as disclosed in the most recently submitted Borrowing Base
Certificate or Borrowing Request or as otherwise determined by the
Administrative Agent based on Borrower Collateral information available to it,
including any information obtained from any audit or from any other reports with
respect to the Borrower Collateral, which determination shall be final, binding
and conclusive on all parties to the Funding Agreement (absent manifest error).
“Net Worth” means as of any date of determination, the excess, if any, of (a)
the aggregate Outstanding Balance of the Transferred Receivables as of such
date, over (b) the sum of (i) the Outstanding Principal Amount as of such date,
plus (ii) the aggregate outstanding principal balance of the Subordinated Loans
(including any Subordinated Loan proposed to be made on such date of
determination).
“Non-Accordion Facility Limit” means the Facility Limit without giving effect to
any increases pursuant to Section 2.02(c) of the Funding Agreement, but giving
effect to any increases pursuant to Section 2.02(e) of the Funding Agreement.
“Non-Consenting Lender” shall have the meaning assigned to it in
Section 12.07(c) of the Funding Agreement.
“Non-Funding Lender” shall have the meaning assigned to it in Section 2.03(e) of
the Funding Agreement.
“Obligor” shall mean, with respect to any Receivable, the Person primarily
obligated to make payments in respect thereof.
“Officer’s Certificate” shall mean, with respect to any Person, a certificate
signed by an Authorized Officer of such Person.
“Official Body” means any government or political subdivision or any agency,
authority, bureau, central bank, commission, department or instrumentality of
any such government or political subdivision, or any court, tribunal, grand jury
or arbitrator, or any accounting board or authority (whether or not a part of
government) which is responsible for the establishment or interpretation of
national or international accounting principles, in each case whether foreign or
domestic.
“Originator” shall have the meaning assigned to it in the preamble to the Sale
Agreement.
“Originator Collection Account” shall mean any “Collection Account” and related
Lockboxes (if any) set forth on Schedule 4.01(q) to the Funding Agreement,
established by any Originator and maintained by such Originator at a Collection
Account Bank, which account shall be subject to a Collection Account Agreement.


31
Annex X
[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


“Originator Support Agreement” shall mean an agreement substantially in the form
of Exhibit 2.03 to the Sale Agreement made by Parent in favor of the Borrower.
“Other Lender” shall have the meaning assigned to it in Section 2.03(e) of the
Funding Agreement.
“Outstanding Balance” shall mean, with respect to any Receivable, as of any date
of determination, the amount (which amount shall not be less than zero) equal to
(a) the Billed Amount thereof, minus (b) all Collections received from the
Obligor thereunder, minus (c) all discounts to, or any other modifications by,
the Originator, the Borrower or the Servicer that reduce such Billed Amount;
provided that if the Administrative Agent or the Servicer makes a good faith
determination that all payments by such Obligor with respect to such Billed
Amount have been made, the Outstanding Balance shall be zero.
“Outstanding Principal Amount” shall mean, as of any date of determination, the
amount equal to (a) the aggregate Advances made by the Lenders under the Funding
Agreement on or before such date, minus (b) the aggregate amounts disbursed to
any Lender in reduction of the principal of such Advances pursuant to the
Funding Agreement on or before such date and not required to be returned as
preference payments or otherwise; provided that references to the Outstanding
Principal Amount of any Lender shall mean an amount equal to (x) the aggregate
Advances made by such Lender pursuant to the Funding Agreement on or before such
date, minus (y) the aggregate amounts disbursed to such Lender in reduction of
the principal of such Advances pursuant to the Funding Agreement on or before
such date and not required to be returned as preference payments or otherwise.
“Parent” shall have the meaning assigned to it in the preamble to the Sale
Agreement.
“Parent Group” shall mean the Parent and each of its Affiliates other than the
Borrower.
“Participant Register” shall have the meaning assigned to it in Section 12.02(i)
of the Funding Agreement.
“PBGC” shall mean the Pension Benefit Guaranty Corporation.
“Pension Plan” shall mean a Plan described in Section 3(2) of ERISA.
“Permitted Affiliate Obligor” shall mean the Obligor of a Permitted Affiliate
Receivable. For the avoidance of doubt, there are no Permitted Affiliate
Obligors as of the 2016 Effective Date.
“Permitted Affiliate Receivable” shall mean any Receivable (x) the Obligor of
which is an Affiliate of any Originator (other than an Affiliate that is a
Subsidiary of an Originator) which was originated in the ordinary course of the
applicable Originator’s business on an arm’s length basis on terms comparable to
those any other Receivable generated by the applicable Originator with respect
to a third party Obligor and is payable in cash (and not an intercompany credit
or offset


32
Annex X
[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


of any nature) and (y) that has been approved in writing by each of the Managing
Agents in their sole discretion. For the avoidance of doubt, there are no
Permitted Affiliate Receivables as of the 2016 Effective Date.
“Permitted Encumbrances” shall mean the following encumbrances: (a) Liens for
taxes or assessments or other governmental charges or levies not yet due and
payable; (b) pledges or deposits securing obligations under workmen’s
compensation, unemployment insurance, social security or public liability laws
or similar legislation; (c) pledges or deposits securing bids, tenders,
government contracts, contracts (other than contracts for the payment of money)
or leases to which any Originator, the Borrower or the Servicer is a party as
lessee made in the ordinary course of business; (d) deposits securing statutory
obligations of any Originator, the Borrower or the Servicer; (e) inchoate and
unperfected workers’, mechanics’, suppliers’ or similar Liens arising in the
ordinary course of business; (f) carriers’, warehousemen’s or other similar
possessory Liens arising in the ordinary course of business; (g) deposits
securing, or in lieu of, surety, appeal or customs bonds in proceedings to which
any Originator, the Borrower or the Servicer is a party; (h) any judgment Lien
not constituting a Termination Event under Section 8.01(g) of the Funding
Agreement; (i) Liens existing on the Closing Date and listed on Schedule 5.03(b)
of the Funding Agreement; and (j) presently existing or hereinafter created
Liens in favor of the Buyer, the Borrower, the Lenders or the Administrative
Agent under the Funding Agreement and the Related Documents.
“Permitted Investments” shall mean any of the following:
(a)    obligations of, or guaranteed as to the full and timely payment of
principal and interest by, the United States of America or obligations of any
agency or instrumentality thereof if such obligations are backed by the full
faith and credit of the United States of America, in each case with maturities
of not more than 90 days from the date acquired;
(b)    repurchase agreements on obligations of the type specified in clause (a)
of this definition; provided that the short-term debt obligations of the party
agreeing to repurchase are rated at least “A-1” or the equivalent by S&P and
“P-1” or the equivalent by Moody’s;
(c)    federal funds, certificates of deposit, time deposits and bankers’
acceptances of any depository institution or trust company incorporated under
the laws of the United States of America or any state, in each case with
original maturities of not more than 90 days or, in the case of bankers’
acceptances, original maturities of not more than 365 days; provided that the
short-term obligations of such depository institution or trust company are rated
at least “A-1” or the equivalent by S&P and “P-1” or the equivalent by Moody’s;
(d)    commercial paper of any corporation incorporated under the laws of the
United States of America or any state thereof with original maturities of not
more than 180 days that on the date of acquisition are rated at least “A-1” or
the equivalent by S&P and “P-1” or the equivalent by Moody’s; and
(e)    securities of money market funds rated at least “A-1” or the equivalent
by S&P and “P-1” or the equivalent by Moody’s.


33
Annex X
[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, unincorporated organization, trust, association, corporation (including
a business trust), limited liability company, institution, public benefit
corporation, joint stock company, Governmental Authority or any other entity of
whatever nature.
“Plan” shall mean, at any time during the preceding five years, an “employee
benefit plan,” as defined in Section 3(3) of ERISA, that any Credit Party or any
ERISA Affiliate of such Credit Party maintains, contributes to or has an
obligation to contribute to on behalf of participants who are or were employed
by any Credit Party or any ERISA Affiliate of such Credit Party.
“Portion of Advances” shall have the meaning assigned to it in Section 2.06 of
the Funding Agreement.
“Power of Attorney” shall have the meaning assigned to it in Section 9.05 of the
Sale Agreement or Section 9.03 of the Funding Agreement, as applicable.
“Program Fee” shall have the meaning assigned to it in the Fee Letter.
“Program Support Agreement” means and includes, with respect to any Conduit
Lender, any agreement entered into by any Program Support Provider providing for
the issuance of one or more letters of credit for the account of the Conduit
Lender (or any related commercial paper issuer that finances the Conduit
Lender), the issuance of one or more surety bonds for which the Conduit Lender
(or such related issuer) is obligated to reimburse the applicable Program
Support Provider for any drawings thereunder, the sale by the Conduit Lender (or
such related issuer) to any Program Support Provider of the Borrower Obligation
outstanding to such Conduit Lender (or portions thereof or participations
therein) and/or the making of loans and/or other extensions of credit to the
Conduit Lender (or such related issuer) in connection with its commercial paper
program, together with any letter of credit, surety bond or other instrument
issued thereunder.
“Program Support Provider” means and includes, with respect to any Conduit
Lender, any Person now or hereafter extending credit or having a commitment to
extend credit to or for the account of, or to make purchases from, the Conduit
Lender (or any related commercial paper issuer that finances the Conduit Lender)
or issuing a letter of credit, surety bond or other instrument to support any
obligations arising under or in connection with the Conduit Lender’s (or such
related issuer’s) commercial paper program.
“Projections” shall mean the Parent’s forecasted consolidated: (a) balance
sheets; (b) profit and loss statements; and (c) cash flow statements consistent
with the historical financial statements of the Parent, together with
appropriate supporting details and a statement of underlying assumptions.
“Pro Rata Share” shall mean with respect to all matters relating to any Lender,
the percentage obtained by dividing (i) the Commitment (excluding any Accordion
Commitment) of that Lender by (ii) the Aggregate Commitment (excluding any
Accordion Commitment), as such percentage may be adjusted by assignments
permitted pursuant to Section 12.02 of the Funding Agreement; provided that if
all of the Commitments are terminated pursuant to the terms of the


34
Annex X
[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


Funding Agreement, then “Pro Rata Share” shall mean with respect to all matters
relating to any Lender, the percentage obtained by dividing (x) the sum of such
Lender’s Advances (excluding any Accordion Advanced Amount), by (y) the
aggregate Outstanding Principal Amount (excluding any Accordion Advanced
Amount).
“Qualified Plan” shall mean a Pension Plan that is intended to be tax-qualified
under Section 401(a) of the IRC.
“Rate Type” means the LIBOR Rate, the LMIR Rate, the Base Rate or the CP Rate.
“Rating Agency” shall mean Moody’s or S&P.
“Ratings” means for any Conduit Lender or any other Lender which requires such a
“Rating” in connection with the Funding Agreement, the ratings by the Rating
Agencies of such Person of the indebtedness for borrowed money of such Person.
“Ratings Cure” shall have the meaning assigned to it in Section 2.11 of the
Funding Agreement.
“Ratios” shall mean, collectively, the Default Ratio, the Default Trigger Ratio,
the Delinquency Ratio, the Dilution Ratio, the Dilution Reserve Ratio, the
Dilution Trigger Ratio, the Loss Reserve Ratio and the Receivables Collection
Turnover.
“Receivable” shall mean, with respect to any Obligor:
(a)    indebtedness of such Obligor (whether constituting an account, chattel
paper, document, instrument or general intangible (under which the Obligor’s
principal obligation is a monetary obligation) and whether or not earned by
performance) arising from the provision of merchandise, goods or services by an
Originator, or other Person approved by the Administrative Agent and the Lenders
in their sole discretion, to such Obligor (or in the case of a Financing
Receivable, to a third party), including the right to payment of any interest or
finance charges and other obligations of such Obligor with respect thereto;
(b)    all Liens and property subject thereto from time to time, if any,
securing or purporting to secure any such indebtedness of such Obligor, whether
pursuant to the related Contract or otherwise, together with all financing
statements and other filings authorized by such Obligor relating thereto;
(c)    all guaranties, indemnities and warranties, insurance policies, financing
statements, supporting obligations and other agreements or arrangements of
whatever character from time to time supporting or securing payment of any such
indebtedness, whether pursuant to the related Contract or otherwise;
(d)    any Returned Goods and documentation of title evidencing the shipment or
storage of any goods relating to any sale giving rise to such Receivable;
(e)    all Collections with respect to any of the foregoing;


35
Annex X
[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(f)    all Records with respect to any of the foregoing; and
(g)    all proceeds with respect to any of the foregoing.
“Receivables Assignment” shall have the meaning assigned to it in
Section 2.01(a) of the Sale Agreement.
“Receivables Collection Turnover” shall mean, subject to Section 2(e), as of any
date of determination, the amount (expressed in days) equal to:
(a)    a fraction, (i) the numerator of which is equal to the aggregate
Outstanding Balance of Transferred Receivables (other than Specified Excluded
Receivables) on the first day of the Settlement Period immediately preceding
such date and (ii) the denominator of which is equal to the aggregate
Collections received during such Settlement Period with respect to all
Transferred Receivables (other than Specified Excluded Receivables),
multiplied by
(b)    the number of days per period contained in such Settlement Period.
“Receivables Collection Turnover Trigger” shall mean, as of any date of
determination, the amount (expressed in days) equal to:
(a)    a fraction, (i) the numerator of which is equal to the aggregate
Outstanding Balance of Transferred Receivables (other than Specified Excluded
Receivables) on the first day of the three (3) Settlement Periods immediately
preceding such date and (ii) the denominator of which is equal to the aggregate
Collections received during such three (3) Settlement Periods with respect to
all Transferred Receivables (other than Specified Excluded Receivables),
multiplied by
(b)    the average number of days per period contained in such three (3)
Settlement Periods.
“Records” shall mean all Contracts and other documents, books, records and other
information (including customer lists, credit files, computer programs, tapes,
disks, data processing software and related property and rights) prepared and
maintained by any Originator, the Servicer, any Sub-Servicer or the Borrower
with respect to the Receivables and the Obligors thereunder and the Borrower
Collateral.
“Register” shall have the meaning assigned to it in Section 12.02(i) of the
Funding Agreement.
“Regulatory Change” shall mean any change after the Closing Date in any federal,
state or foreign law, regulation (including Regulation D of the Federal Reserve
Board), pronouncement by the Financial Accounting Standards Board or the
adoption or making after such date of any interpretation, directive or request
under any federal, state or foreign law or regulation


36
Annex X
[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(whether or not having the force of law) by any Governmental Authority, the
Financial Accounting Standards Board, or any central bank or comparable agency,
charged with the interpretation or administration thereof, including an
Accounting Based Consolidation Event, that, in each case, is applicable to any
Affected Party; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Regulatory Change”, regardless of the date enacted, adopted
or issued.
“Rejected Amount” shall have the meaning assigned to it in Section 4.04 of the
Sale Agreement.
“Related Committed Lenders” shall mean, with respect to any Discretionary
Lender, the Committed Lenders in such Discretionary Lender’s Lender Group.
“Related Documents” shall mean each Account Agreement, the Sale Agreement, the
Funding Agreement, the Revolving Notes, each Receivables Assignment, the
Subordinated Notes, each Originator Support Agreement, the Fee Letter and all
other agreements, instruments, documents and certificates delivered in
connection therewith and including all other pledges, powers of attorney,
consents, assignments, contracts, notices, and all other written matter whether
heretofore, now or hereafter executed by or on behalf of any Person, or any
employee of any Person, and delivered in connection with the Sale Agreement, the
Funding Agreement or the transactions contemplated thereby. Any reference in the
Sale Agreement, the Funding Agreement or any other Related Document to a Related
Document shall include all Appendices thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to such Related
Document as the same may be in effect at any and all times such reference
becomes operative.
“Repayment Notice” shall have the meaning assigned to it in Section 2.03(h) of
the Funding Agreement.
“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA.
“Reporting Date” means the date each Monthly Report, Weekly Report or Daily
Report, as applicable, is required to be delivered pursuant to Annex 5.02(a) to
the Funding Agreement.
“Required Capital Amount” means, at any time of determination, an amount equal
to (a) the Loss Reserve Ratio times 1.25 times the Net Receivables Balance plus
(b) the Outstanding Balance of all Transferred Receivables (other than
Charge-Offs) on which any amount is unpaid more than 90 days past its Maturity
Date plus (c) the sum of the amount by which the aggregate Outstanding Balance
of Eligible Receivables for each of the three largest Obligors exceeds the
product of (A) the Concentration Percentage for such Obligor at such time
multiplied by (B) the Outstanding Balance of all Eligible Receivables at such
time.


37
Annex X
[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


“Requisite Lenders” shall mean, collectively, three or more Committed Lenders
having in the aggregate more than fifty-one percent (51%) of the Aggregate
Commitment, or (b) if the Commitments have been terminated, three or more
Committed Lenders having in the aggregate more than fifty-one percent (51%)
aggregate Outstanding Principal Amount; provided that if at any time there are
two or fewer Committed Lenders party to the Funding Agreement, “Requisite
Lenders” shall mean each such Committed Lender.
“Retiree Welfare Plan” shall mean, at any time, a Welfare Plan that provides for
continuing coverage or benefits for any participant or any beneficiary of a
participant after such participant’s termination of employment, other than
continuation coverage provided pursuant to Section 4980B of the IRC or at the
sole expense of the participant or the beneficiary of the participant.
“Returned Goods” shall mean, with respect to any Receivable, all right, title
and interest of any Originator, the Borrower, the Administrative Agent or the
Lenders, as applicable, in and to returned, repossessed or foreclosed goods
and/or merchandise, the sale of which gave rise to such Receivable.
“Revolving Note” shall have the meaning assigned to it in Section 2.01(a)(ii) of
the Funding Agreement.
“Rule 17g-5” shall mean Rule 17g-5 under the Securities Exchange Act of 1934 as
such may be amended from time to time, and subject to such clarification and
interpretation as has been provided by the Securities and Exchange Commission in
the adopting release (Amendments to Rules for Nationally Recognized Statistical
Rating Organizations, Exchange Act Release No. 34-61050, 74 Fed. Reg. 63,832,
63,865 (Dec. 4, 2009)) and subject to such clarification and interpretation as
may be provided by the Securities and Exchange Commission or its staff from time
to time.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Sale” shall mean, with respect to a sale of receivables under the Sale
Agreement, a sale of Receivables by an Originator to the Borrower in accordance
with the terms of the Sale Agreement.
“Sale Agreement” shall mean that certain Third Amended and Restated Receivables
Sale and Servicing Agreement, dated as of January 23, 2009, by and among each
Originator, the Servicer and the Borrower, as the Buyer thereunder.
“Sale Price” shall mean, with respect to any Sale of any Sold Receivable, a
price calculated by the Borrower and approved from time to time by the
Administrative Agent equal to:
(a)    the Outstanding Balance of such Sold Receivable, minus


38
Annex X
[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(b)    a discount reflecting the expected costs to be incurred by the Borrower
in financing the purchase of such Sold Receivable until the Outstanding Balance
of such Sold Receivable is paid in full, minus
(c)    a discount reflecting the portion of such Sold Receivable that is
reasonably expected by such Originator on the Transfer Date to become a
Defaulted Receivable by reason of clause (b) of the definition thereof, minus
(d)    a discount reflecting the portion of such Sold Receivable that is
reasonably expected by such Originator on the Transfer Date to be reduced on
account of Dilution Factors, minus
(e)    amounts expected to be paid to the Servicer with respect to the
servicing, administration and collection of such Sold Receivable;
provided that such calculations shall be determined based on the historical
experience of (y) such Originator, with respect to the calculations required in
each of clauses (c) and (d) above, and (z) the Borrower, with respect to the
calculations required in clauses (b) and (e) above.
“Sanctioned Country” shall mean, at any time, a country or territory which is
the subject or target of any Sanctions, including, on the Fourth Omnibus
Amendment Effective Date, Cuba, Iran, North Korea, Sudan and Syria.
“Sanctioned Person” shall mean, at any time (i) a Person currently the subject
or the target of any Sanctions, including any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, and (ii) any Person controlled by any such Person.
“Sanctions” shall mean any international economic sanction or trade embargo
administered or enforced by the United States government, including, the Office
of Foreign Assets Control of the U.S. Department of the Treasury or the U.S.
Department of State, the United Nations Security Council, the European Union
(not to include those protecting against the effects of extraterritorial
sanctions by other nations), Her Majesty’s Treasury or other relevant sanctions
authority of OECD member countries.
“Second Omnibus Amendment Effective Date” shall mean November 27, 2013.
“Secured Parties” means the Lenders, the Administrative Agent, each Managing
Agent, each Administrator and each of the Program Support Providers; provided
that a Program Support Provider shall only be a Secured Party hereunder if such
Program Support Provider is both a Lender hereunder and a regulated banking
institution.
“Securities Act” shall mean the provisions of the Securities Act of 1933, 15
U.S.C. Sections 77a et seq., and any regulations promulgated thereunder.


39
Annex X
[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


“Securities Exchange Act” shall mean the provisions of the Securities Exchange
Act of 1934, 15 U.S.C. Sections 78a et seq., and any regulations promulgated
thereunder.
“Servicer” shall have the meaning assigned to it in the preamble to the Sale
Agreement.
“Servicer Termination Notice” shall mean any notice by the Administrative Agent
to the Servicer that (a) an Event of Servicer Termination has occurred and (b)
the Servicer’s appointment under the Funding Agreement has been terminated.
“Servicing Fee” shall mean, for any day within a Settlement Period, the amount
equal to (a) (i) the Servicing Fee Rate divided by (ii) 360, multiplied by (b)
the aggregate Outstanding Balance of Transferred Receivables on such day.
“Servicing Fee Rate” shall mean 1.00%.
“Servicing Fee Reserve” shall mean, as of any date of determination, an amount
equal to the product of (i) the Servicing Fee Rate, (ii) the aggregate
Outstanding Balance of Transferred Receivables and (iii) a fraction, the
numerator of which is the higher of (a) 30 and (b) the Receivables Collection
Turnover as of the end of the Settlement Period immediately preceding such date
multiplied by 2, and the denominator of which is 360.
“Servicing Records” shall mean all Records prepared and maintained by the
Servicer with respect to the Transferred Receivables and the Obligors
thereunder.
“Settlement Date” shall mean (i) the fourteenth day of each calendar month (or,
if such day is not a Business Day, the immediately succeeding Business Day), and
(ii) from and after the occurrence of a Termination Event, any other day
designated as such by the Administrative Agent in its sole discretion.
“Settlement Period” shall mean (a) solely for purposes of determining the
Ratios, (i) with respect to all Settlement Periods other than the final
Settlement Period, each calendar month, whether occurring before or after the
Closing Date, and (ii) with respect to the final Settlement Period, the period
ending on the Termination Date and beginning with the first day of the calendar
month in which the Termination Date occurs, and (b) for all other purposes, (i)
with respect to the initial Settlement Period, the period from and including the
Closing Date through and including the last day of the calendar month in which
the Closing Date occurs, (ii) with respect to the final Settlement Period, the
period ending on the Termination Date and beginning with the first day of the
calendar month in which the Termination Date occurs, and (iii) with respect to
all other Settlement Periods, each calendar month.
“SMBC Committed Lender” shall mean Sumitomo Mitsui Banking Corporation and each
other Lender party hereto from time to time as an “SMBC Committed Lender”.


40
Annex X
[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


“SMBC Discretionary Lender” shall mean Manhattan Asset Funding Company LLC and
each Conduit Assignee thereof.
“SMBC Lender Group” shall mean the MAFC Administrator, SMBC Nikko Securities
America, Inc., as Managing Agent, the SMBC Committed Lenders and the SMBC
Discretionary Lenders.
“Sold Receivable” shall have the meaning assigned to it in Section 2.01(b) of
the Sale Agreement.
“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person;
(b) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its Debts as they become absolute and matured; (c) such Person does not intend
to, and does not believe that it will, incur Debts or liabilities beyond such
Person’s ability to pay as such Debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities (such as
Litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can reasonably be expected to
become an actual or matured liability.
“Special Obligor” shall mean one or more Class A Obligors, Class B Obligors,
Class C Obligors or Class D Obligors whose “Individual Obligor Percentage” of
Eligible Receivables (as specified in the definition of “Concentration
Percentage”) is adjusted as permitted under the Funding Agreement to a
percentage greater than such “Individual Obligor Percentage” of Eligible
Receivables, which adjustment has been approved in writing as a Special Obligor
by notice substantially in the form of Annex Z to the Funding Agreement,
following a request by the Parent to the Administrative Agent. Any Lender may
revoke Special Obligor status at any time. The Special Obligors as of the 2018
Effective Date, and the “Individual Obligor Percentages” applicable to each,
shall be as set forth in the Fee Letter until such status is revoked by any
Lender.
“Specified Excluded Receivable” shall include (i) any Receivable the Obligor of
which is an Excluded Obligor of the type described in clause (a) of the
definition of “Excluded Obligor” and (ii) any Transferred Receivable which is
not an “Eligible Receivable” because it is not due and payable within 120 days
after its Billing Date (i.e., a “long term receivable”).
“Stock” shall mean all shares, options, warrants, member interests, general or
limited partnership interests or other equivalents (regardless of how
designated) of or in a corporation, limited liability company, partnership or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act).


41
Annex X
[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


“Stockholder” shall mean, with respect to any Person, each holder of Stock of
such Person.
“Subordinated Loan” shall have the meaning given such term in Section 2.01(c) of
the Sale Agreement.
“Subordinated Note” shall have the meaning given such term in Section 2.01(c) of
the Sale Agreement.
“Sub-Servicer” shall mean any Person with whom the Servicer enters into a
Sub-Servicing Agreement.
“Sub-Servicing Agreement” shall mean any written contract entered into between
the Servicer and any Sub-Servicer pursuant to and in accordance with Section
7.01 of the Sale Agreement relating to the servicing, administration or
collection of the Transferred Receivables.
“Subsidiary” shall mean, with respect to any Person, any corporation or other
entity (a) of which securities or other ownership interests having ordinary
voting power to elect a majority of the board of directors or other Persons
performing similar functions are at the time directly or indirectly owned by
such Person or (b) that is directly or indirectly controlled by such Person
within the meaning of control under Section 15 of the Securities Act.
“Successor Servicer” shall have the meaning assigned to it in Section 9.02 of
the Sale Agreement.
“Successor Servicing Fees and Expenses” shall mean the fees and expenses payable
to the Successor Servicer as agreed to by the Borrower, the Managing Agent and
the Administrative Agent.
“Termination Date” shall mean the date on which (a) the Outstanding Principal
Amount has been permanently reduced to zero, (b) all other Borrower Obligations
under the Funding Agreement and the other Related Documents have been
indefeasibly repaid in full and completely discharged and (c) the Facility Limit
has been irrevocably reduced to zero in accordance with the provisions of
Section 2.02(b) of the Funding Agreement.
“Termination Event” shall have the meaning assigned to it in Section 8.01 of the
Funding Agreement.
“Title IV Plan” shall mean a Pension Plan (other than a Multiemployer Plan) that
is covered by Title IV of ERISA and that any Credit Party or any ERISA Affiliate
of such Credit Party maintains, contributes to or has an obligation to
contribute to on behalf of participants who are or were employed by any of them.
“Transaction Parties” means the Originators, the Servicer and, if the Parent is
not the Servicer, the Parent.


42
Annex X
[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


“Transfer” shall mean any Sale or contribution (or purported Sale or
contribution) of Transferred Receivables by any Originator to the Borrower
pursuant to the terms of the Sale Agreement.
“Transfer Date” shall have the meaning assigned to it in Section 2.01(a) of the
Sale Agreement.
“Transferred Receivable” shall mean any Sold Receivable or Contributed
Receivable; provided that any Receivable repurchased by an Originator thereof
pursuant to Section 4.04 of the Sale Agreement shall not be deemed to be a
Transferred Receivable from and after the date of such repurchase unless such
Receivable has subsequently been repurchased by or contributed to the Borrower.
“Treaty” shall have the meaning assigned to it in Section 4.01(y) of the Funding
Agreement.
“UCC” shall mean, with respect to any jurisdiction, the Uniform Commercial Code
as the same may, from time to time, be enacted and in effect in such
jurisdiction.
“Unapproved Receivable” shall mean any receivable (i) with respect to which the
Originator’s customer relationship with the Obligor thereof arises as a result
of the acquisition by such Originator of another Person, or (ii) that was
originated in accordance with standards established by another Person acquired
by an Originator, in each case, solely with respect to any such acquisitions
that have not been approved in writing by the Administrative Agent and the
Lenders and then only for the period prior to any such approval; provided that,
for the avoidance of doubt, the acquisition of WGNA by Parent shall be an
approved acquisition hereunder.
“Underfunding” shall mean, with respect to any Title IV Plan, the excess, if
any, of (a) the present value of all benefits under the Title IV Plan (based on
the assumptions used to fund the Title IV Plan pursuant to Section 412 of the
IRC) as of the most recent valuation date over (b) the fair market value of the
assets of such Title IV Plan as of such valuation date.
“Unrelated Amounts” shall have the meaning assigned to it in Section 7.03 of the
Sale Agreement.
“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder
“Voting Equity Interests” means, with respect to any Person, Equity Interests
issued by such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.
“Weekly Report” shall have the meaning assigned to it in paragraph (a) of
Annex 5.02(a) to the Funding Agreement.
“Welfare Plan” means a Plan described in Section 3(i) of ERISA.


43
Annex X
[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


“Wells Committed Lender” shall mean Wells Fargo Bank, National Association, and
each other Lender party hereto from time to time as a “Wells Committed Lender”.
“Wells Lender Group” shall mean Wells Fargo Bank, National Association, as
Managing Agent, and the Wells Committed Lenders.
“WestCon” shall mean WestCon Group North America, Inc.
“Yield” means:
(i)    for any Portion of Advances during any Interest Period to the extent a
Conduit Lender funds such Portion of Advances through the issuance of Commercial
Paper (directly or indirectly through a related commercial paper issuer),
CPR x I x
D
360

(ii)    for any Portion of Advances funded by a Committed Lender and for any
Portion of Advances to the extent a Conduit Lender will not be funding such
Portion of Advances through the issuance of Commercial Paper (directly or
indirectly through a related commercial paper issuer),
AR x I x
D
360



where
AR
=     the Alternate Rate for such Portion of Advances for such Interest Period,

CPR
=    the CP Rate for such Conduit Lender for such Portion of Advances for such
Interest Period (as determined by the applicable Administrator on or prior to
the fifth (5th) Business Day of the calendar month next following such Interest
Period),

D
=    the actual number of days during the applicable Interest Period, and

I
=    the weighted average of such Portion of Advances outstanding during such
Interest Period;

provided that no provision of this Agreement shall require the payment or permit
the collection of Yield in excess of the maximum permitted by applicable law;
provided further that at all times after the declaration or automatic occurrence
of any Termination Event, Yield for all Portion of Advances shall be payable at
the Default Rate; provided further that notwithstanding the forgoing, all


44
Annex X
[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


computations of Yield based on the Base Rate shall be based on a year of 365 or
366 days, as applicable.
SECTION 2.    Other Terms and Rules of Construction.
(a)    Accounting Terms. Unless otherwise specifically provided therein, any
accounting term used in any Related Document shall have the meaning customarily
given such term in accordance with GAAP, and all financial computations
thereunder shall be computed in accordance with GAAP consistently applied. That
certain items or computations are explicitly modified by the phrase “in
accordance with GAAP” shall in no way be construed to limit the foregoing.
(b)    Other Terms. All other undefined terms contained in any of the Related
Documents shall, unless the context indicates otherwise, have the meanings
provided for by the UCC as in effect in the State of New York to the extent the
same are used or defined therein.
(c)    Rules of Construction. Unless otherwise specified, references in any
Related Document or any of the Appendices thereto to a Section, subsection or
clause refer to such Section, subsection or clause as contained in such Related
Document. The words “herein,” “hereof” and “hereunder” and other words of
similar import used in any Related Document refer to such Related Document as a
whole, including all annexes, exhibits and schedules, as the same may from time
to time be amended, restated, modified or supplemented, and not to any
particular section, subsection or clause contained in such Related Document or
any such annex, exhibit or schedule. Any reference to any amount on any date of
determination means such amount as of the close of business on such date of
determination. Any reference to or definition of any document, instrument or
agreement shall, unless expressly noted otherwise, include the same as amended,
restated, supplemented or otherwise modified from time to time. Wherever from
the context it appears appropriate, each term stated in either the singular or
plural shall include the singular and the plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, feminine and
neuter genders. The words “including,” “includes” and “include” shall be deemed
to be followed by the words “without limitation”; the word “or” is not
exclusive; references to Persons include their respective successors and assigns
(to the extent and only to the extent permitted by the Related Documents) or, in
the case of Governmental Authorities, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations.
(d)    Rules of Construction for Determination of Ratios. The Ratios as of the
last day of the Settlement Period immediately preceding the Closing Date shall
be established by the Administrative Agent on or prior to the Closing Date and
the underlying calculations for periods immediately preceding the Closing Date
to be used in future calculations of the Ratios shall be established by the
Administrative Agent on or prior to the Closing Date in accordance with the form
of Monthly Report. For purposes of calculating the Ratios, (i) averages shall be
computed by rounding to the second decimal place and (ii) the Settlement Period
in which the date of determination thereof occurs shall not be included in the
computation thereof and the first Settlement Period immediately preceding such
date of determination shall be deemed to be the Settlement Period immediately
preceding the Settlement Period in which such date of determination occurs.


45
Annex X
[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED


(e)    Future Adjustments. At any time the results of any annual audit report
provided under Section 7.05(g) of the Funding Agreement indicate that one or
more adjustments or revisions to the Related Documents would be appropriate in
the reasonable judgment of the Administrative Agent (in consultation with the
Lenders), the Borrower agrees to consult in good faith with the Administrative
Agent regarding entering into an amendment to the Related Documents in
accordance with Section 12.07 of the Funding Agreement or any other applicable
amendment restrictions set forth the Related Documents to effectuate such
adjustments or revisions.






46
Annex X
[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.